Exhibit 10.2

 

MASTER AMENDMENT NO. 4 TO THE U.S. RECEIVABLES LOAN AGREEMENT, U.S. SERVICING
AGREEMENT AND TRANSACTION DOCUMENTS AND WAIVER

 

This MASTER AMENDMENT NO. 4 TO THE U.S. RECEIVABLES LOAN AGREEMENT, U.S.
SERVICING AGREEMENT AND TRANSACTION DOCUMENTS AND WAIVER, dated as of March 30,
2015 (this “Amendment”), is made among Huntsman Receivables Finance II LLC (the
“Company”), a Delaware limited liability company, Tioxide Americas LLC, an
exempted limited company organized under the laws of the Cayman Islands
(“Tioxide”), Huntsman Propylene Oxide LLC, a Texas limited liability company
(“Huntsman Propylene”), Huntsman International Fuels LLC, a Texas limited
liability company (“Huntsman Fuels”), Huntsman Ethyleneamines LLC, a Texas
limited liability company (“Huntsman Ethyl”), Huntsman Petrochemical LLC, a
Delaware limited liability company (“Huntsman Petro”), Huntsman Advanced
Materials Americas LLC, a Delaware limited liability company (“Huntsman
Advanced” and, together with Tioxide, Huntsman Propylene, Huntsman Fuels,
Huntsman Ethyl and Huntsman Petro, each a “U.S. Originator” and collectively the
“U.S. Originators”), Huntsman International LLC, a limited liability company
established under the laws of Delaware (the “Huntsman International”), Vantico
Group S.à r.l., a private limited liability company (société à responsabilité
limitée) incorporated under the laws of the Grand Duchy of Luxembourg
(Luxembourg) with its registered office at 68-70, Boulevard de la Pétrusse,
L-2320 Luxembourg, registered with the Luxembourg trade and companies’ register
under number B72959 (the “Master Servicer”), PNC Bank, National Association
(“PNC”) in its capacities as Administrative Agent (the “Administrative Agent”),
as Collateral Agent (the “Collateral Agent”), as a Funding Agent (the “Existing
Funding Agent”) and as a Committed Lender (the “Existing Lender”), Royal Bank of
Canada, as a new Funding Agent (the “RBC Funding Agent”) and as a new Committed
Lender (the “RBC Committed Lender”), and Thunder Bay Funding LLC, as a new
Conduit Lender (the “RBC Conduit Lender”) (each Conduit Lender and Committed
Lender collectively, the “Lenders”).

 

WHEREAS, the U.S. Originators and Huntsman International, as purchaser, entered
into the U.S. Receivables Purchase Agreement dated as of October 16, 2009 (as
amended, restated, supplemented or otherwise modified from time to time prior to
the date hereof, the “U.S. Receivables Purchase Agreement”) relating to the sale
of certain Receivables originated by the U.S. Originators;

 

WHEREAS, the Company and Huntsman International, as contributor, entered into
the Contribution Agreement dated as of October 16, 2009 (as amended, restated,
supplemented or otherwise modified from time to time prior to the date hereof,
the “Contribution Agreement” and together with the U.S. Receivables Purchase
Agreement, the “Origination Agreements”) pursuant to which Huntsman
International agreed to contribute, from time to time certain Receivables it has
purchased or may purchase from the U.S. Originators as well as the Receivables
originated by it;

 

WHEREAS, the Company, the Master Servicer, the Existing Funding Agent, the
Existing Lender, the RBC Funding Agent, the RBC Committed Lender, the RBC
Conduit Lender, the Administrative Agent and the Collateral Agent are parties to
the U.S. Receivables Loan Agreement, dated as of October 16, 2009 (as amended,
restated, supplemented or modified from time to time prior to the date hereof,
the “Receivables Loan Agreement”) pursuant to which the

 

--------------------------------------------------------------------------------


 

Company may from time to time request Loans from the Lenders to, among other
things, acquire Receivables;

 

WHEREAS, the Company, the Master Servicer, the Servicer Guarantor, the Local
Servicers, the Administrative Agent and the Collateral Agent are parties to the
U.S. Servicing Agreement dated as of October 16, 2009 (as amended, restated,
supplemented or modified from time to time prior to the date hereof, the
“Servicing Agreement”);

 

WHEREAS, concurrently herewith the Wells Fargo Committed Lender, the Wells Fargo
Funding Agent, the RBC Conduit Lender, the RBC Committed Lender and the RBC
Funding Agent are entering into a Commitment Transfer Supplement pursuant to
which the Wells Fargo Committed Lender is assigning all of its Commitment and
its Pro Rata Share of Loans and obligations outstanding to the RBC Committed
Lender and the RBC Conduit Lender and the Wells Fargo Committed Lender’s
Commitment under the Receivables Loan Agreement will subsequently be terminated;

 

WHEREAS, the Company has requested that the Administrative Agent, the Collateral
Agent, the Funding Agents and the Lenders (i) waive the Daily Report
Requirements (as defined below) and the Rating Downgrade Notice Requirement (as
defined below) and (ii) agree to amend the Receivables Loan Agreement, the
Servicing Agreement, the Origination Agreements and the other Transaction
Documents on the terms and conditions set forth herein;

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

1.                                      Capitalized terms.  Capitalized terms
used but not defined herein shall have the meanings ascribed to them in Schedule
3 to the Receivables Loan Agreement (as in effect prior to this Amendment).

 

2.                                      Amendments to the U.S. Receivables
Purchase Agreement.  The parties to the U.S. Receivables Purchase Agreement
hereby agree that the U.S. Receivables Purchase Agreement shall be and hereby is
amended as follows:

 

(a)                                 The lead in to clause (a) of Section 2.01 of
the U.S. Receivables Purchase Agreement is hereby amended and restated in its
entirety to read as follows:

 

(a)                                 Each of the Originators hereby sells,
transfers, assigns and conveys, without recourse (except as expressly provided
herein), to the Purchaser, all of its right, title and interest (whether now
existing or hereafter acquired) in, to and under:

 

(b)                                 Clause (i) of Section 2.01(a) of the U.S.
Receivables Purchase Agreement is hereby amended and restated in its entirety to
read as follows:

 

(i)                                     all Receivables owing from an Eligible
Obligor (other than, for the avoidance of doubt, a Designated Excluded Obligor)
(the “Purchased Receivables”);

 

2

--------------------------------------------------------------------------------


 

(c)                                  Clause (v) of Section 2.01(a) of the U.S.
Receivables Purchase Agreement shall be and hereby is amended and restated in
its entirety to read as follows:

 

(v)                                 all “accounts,” “general intangibles,”
“payment intangibles,” “chattel paper” and/or “instruments” (each as defined in
the UCC as in effect in any applicable jurisdiction) arising from, relating to
or consisting of any of the foregoing property; and

 

(d)                                 The last sentence of Section 2.01(a) of the
U.S. Receivables Purchase Agreement is hereby amended and restated in its
entirety to read as follows:

 

Such property described in the foregoing clauses (i) through (vi) (including all
such property that constitutes “accounts”, “general intangibles”, “payment
intangibles”, “chattel paper” or “instruments” within the meaning of the UCC as
in effect in any applicable jurisdiction) shall be referred to collectively
herein as the “Receivable Assets”.  On each Business Day on which any Receivable
owing from an Eligible Obligor is originated, the Purchaser shall pay the
purchase price for such Receivable and the related Receivables Assets in
accordance with Section 2.03.

 

(e)                                  Section 2.01(d) of the U.S. Receivables
Purchase Agreement is hereby amended and restated in its entirety to read as
follows:

 

(d)                                 In connection with the transfer, assignment,
conveyance and sale pursuant to subsection 2.01(a), each Originator agrees at
its own expense, with respect to the Purchased Receivables, that it will, as
agent of the Purchaser, on the date hereof and thereafter, identify on its
extraction records relating to the Purchased Receivables from its master
database of receivables, that the Purchased Receivables and all other Receivable
Assets related thereto have been transferred, assigned, conveyed and sold to the
Purchaser in accordance with this Agreement.

 

(f)                                   Section 2.02 of the U.S. Receivables
Purchase Agreement is hereby amended and restated in its entirety to read as
follows:

 

2.02.                     Purchase Price.  The aggregate purchase price payable
by the Purchaser to an Originator (the “Originator Purchase Price”) for
Purchased Receivables and the other Receivable Assets related thereto on any
Originator Payment Date under this Agreement shall be equal to the product of
(i) the aggregate outstanding Principal Amount of the Purchased Receivables and
(ii) one (1) minus the Discounted Percentage.

 

(g)                                  The first sentence of Section 2.03 of the
U.S. Receivables Purchase Agreement is hereby amended and restated in its
entirety to read as follows:

 

The Purchaser shall pay the Originator Purchase Price for each Purchased
Receivable and the other Receivable Assets related thereto (net of the

 

3

--------------------------------------------------------------------------------


 

deductions referred to in Section 2.03(b)) on each Business Day that such
Purchased Receivable arises (each such day, an “Originator Payment Date”).

 

(h)                                 Section 2.05 of the U.S. Receivables
Purchase Agreement is hereby amended and restated in its entirety to read as
follows:

 

2.05.                     Rebates, Adjustments, Returns, Reductions and
Modifications.  From time to time the Originators may make a Dilution Adjustment
to a Purchased Receivable in accordance with this Section 2.05 and Section 6.02;
provided that if an Originator cancels an invoice related to such Receivable,
either (i) such invoice must be replaced, or caused to be replaced, by such
Originator as part of a “credit and re-bill” with an invoice relating to the
same transaction of equal or greater Principal Amount within 5 Business Days of
such cancellation, (ii) such invoice must be replaced, or caused to be replaced,
by such Originator with an invoice relating to the same transaction of a lesser
Principal Amount within 5 Business Days of such cancellation and such Originator
must make an Originator Dilution Adjustment Payment, to the Purchaser, in an
amount equal to the difference between such cancelled and replacement invoices
or (iii) such Originator must make an Originator Dilution Adjustment Payment to
the Purchaser by depositing into the relevant Collection Account or Company
Concentration Account, if any, an amount equal to the full value of such
cancelled invoice pursuant to this Section 2.05; provided, however, that if the
applicable Receivable was not an Eligible Receivable on the Originator Payment
Date therefor, the amount payable hereunder as an Originator Dilution Adjustment
Payment shall be adjusted to reflect the applicable Discounted Percentage
applied in connection with the determination of the Originator Purchase Price
for such Receivable. Notwithstanding the foregoing, in no event shall any
Originator partially or fully cancel any invoice pursuant to clause (ii) or
(iii) of the proviso to the immediately preceding sentence because of the
financial distress of the applicable Obligor or the inability of such Obligor to
pay such Purchased Receivable.  The Originators agree to pay to the Purchaser by
depositing into the relevant Collection Account or Company Concentration
Account, if any, on the Business Day immediately succeeding the date any
Dilution Adjustment is granted or made pursuant hereto, the amount of any such
Dilution Adjustment (an “Originator Dilution Adjustment Payment”).

 

(i)                                     Section 2.06(a) of the U.S. Receivables
Purchase Agreement is hereby amended and restated in its entirety to read as
follows:

 

(a)                                 Adjustment Payment Obligation.  If (i) any
of the representations and warranties contained in Section 4.02 in respect of
any Purchased Receivable purported to be an Eligible Receivable on the
Originator Payment Date therefor is not true and correct in any material

 

4

--------------------------------------------------------------------------------


 

respect as of the date specified therein with respect to such Purchased
Receivable or (ii) the Purchaser’s interest in any Purchased Receivable
purported to be an Eligible Receivable on the Originator Payment Date therefor
is not a full legal and beneficial ownership (any such Purchased Receivable as
to which the conditions specified in any of clauses (i) and (ii) of this
Section 2.06(a) exists is referred to herein as an “Ineligible Receivable”), the
applicable Originator shall, within thirty (30) days of the earlier of its
knowledge or receipt of written notice of such breach or defect from the
Purchaser, remedy the matter giving rise to such breach of representation or
warranty if such matter is capable of being remedied. If such matter is not
capable of being remedied or is not so remedied within said period of thirty
(30) days, such Originator shall pay to the Purchaser (without duplication of
any Originator Dilution Adjustment Payments made pursuant to Section 2.05
hereof), an amount equal to the original Principal Amount of such Ineligible
Receivable less Collections received by the Purchaser in respect of such
Ineligible Receivable (the “Originator Adjustment Payment”), which payment shall
be deposited into the Collection Account or the Company Concentration Account,
if any, in the same currency as such Ineligible Receivable.  The parties agree
that if there is a breach of any of the representations and warranties of any
Originator contained in Section 4.02 in respect of or concerning any Purchased
Receivable purported to be an Eligible Receivable on the Originator Payment Date
therefor, the respective Originator’s obligation to pay the Originator
Adjustment Payment under this Section 2.06 is a reasonable pre-estimate of loss
and not a penalty (and neither the Purchaser nor any other Person having an
interest in this Agreement through the Purchaser shall be entitled to any other
remedies as a consequence of any such breach).

 

(j)                                    The first sentence of Section 2.06(b) of
the U.S. Receivables Purchase Agreement is hereby amended and restated in its
entirety to read as follows:

 

In addition to its obligations under Section 8.02 hereunder, each Originator
agrees to pay, indemnify and hold harmless (without duplication of any
Originator Dilution Adjustment Payments made pursuant to Section 2.05 hereof or
any Originator Adjustment Payment made pursuant to clause (a) of this
Section 2.06) the Purchaser from any loss, liability, expense, damage or injury
which may at any time be imposed on, incurred by or asserted against the
Purchaser in any way relating to or arising out of (i) any Purchased Receivable
becoming subject to any defense, dispute, offset or counterclaim of any kind
(other than any defense, dispute, offset or counterclaim arising out of, or in
relation to, the bankruptcy or insolvency of the Obligor of such Purchased
Receivable) or (ii) such Originator breaching any covenant contained herein with
respect to any Purchased Receivable and such Purchased Receivable (or a portion
thereof), if purported to be an Eligible Receivable on the Originator Payment
Date with respect thereto, ceasing to be an Eligible Receivable

 

5

--------------------------------------------------------------------------------


 

(each of the foregoing events or circumstances, an “Originator Indemnification
Event”).

 

(k)                                 The lead in to Section 3.02 of the U.S.
Receivables Purchase Agreement is hereby amended and restated in its entirety to
read as follows:

 

3.02.                     Conditions Precedent to Purchase of Receivables.  The
obligation of the Purchaser to pay the Originator Purchase Price for Receivable
Assets on each Originator Payment Date is subject to the satisfaction of the
following conditions precedent, that, on and as of such Originator Payment Date,
the following statements shall be true with respect to the Receivables
originated by such Originator (and on such Originator Payment Date the
applicable Originator shall be deemed to represent and warrant that on such
Originator Payment Date the statements in clauses (a), (b) and (d) below are
true with respect to such Receivables (except to the extent such Receivables are
not purported to be Eligible Receivables on the applicable Originator Payment
Date and the Discounted Percentage used to calculate the Originator Purchase
Price therefor reflected such ineligibility on the Originator Payment Date)):

 

(l)                                     Clause (c) of Section 3.02 of the U.S.
Receivables Purchase Agreement is hereby amended and restated in its entirety to
read as follows:

 

(c)                                  Reserved;

 

(m)                             Section 3.02 of the U.S. Receivables Purchase
Agreement is hereby further amended by amending and restating in its entirety
the proviso at the end thereof to read as follows:

 

provided, however, that (i) the failure of such Originator to satisfy any of the
foregoing conditions shall not prevent the Purchaser from paying the Originator
Purchase Price for Receivables arising thereafter upon satisfaction of all such
conditions; provided, further, that (ii) if the Originator Purchase Price shall
have been paid with respect to such Receivables regardless of whether all the
conditions precedent set forth in Section 3.01 or Section 3.02 were satisfied on
the related Originator Payment Date, the sale and assignment of such Receivables
shall be effective (without prejudice to any claim of the Purchaser against the
applicable Originator).

 

(n)                                 The lead in to Section 4.01 of the U.S.
Receivables Purchase Agreement is hereby amended and restated in its entirety to
read as follows:

 

4.01                        Representations and Warranties of the Originators. 
Each Originator represents and warrants to the Purchaser as of the date hereof
and each Originator Payment Date, (except in the case of clause (v), which shall
be made only as of the date hereof) that:

 

6

--------------------------------------------------------------------------------


 

(o)                                 Section 4.01(k) of the U.S. Receivables
Purchase Agreement is hereby amended and restated in its entirety to read as
follows:

 

(k)                                 Intentionally Omitted.

 

(p)                                 Section 4.01(v) of the U.S. Receivables
Purchase Agreement is hereby amended and restated in its entirety to read as
follows:

 

(v)                                 No Material Adverse Effect.  Since the date
of its annual report on Form 10-K for the year ended December 31, 2014, no event
has occurred which has had a Material Adverse Effect with respect to it.

 

(q)                                 Section 4.01(x) of the U.S. Receivables
Purchase Agreement is hereby deleted in its entirety.

 

(r)                                    The lead in to Section 4.02 of the U.S.
Receivables Purchase Agreement is hereby amended and restated in its entirety to
read as follows:

 

4.02                        Representations and Warranties of the Originators
Relating to the Purchased Receivables.  Each Originator hereby represents and
warrants to the Purchaser on each Originator Payment Date with respect to the
Purchased Receivables originated by it, as of such Originator Payment Date
(except to the extent that any such Purchased Receivable is not purported to be
an Eligible Receivable on the Originator Payment Date with respect thereto):

 

(s)                                   Section 4.02(a) of the U.S. Receivables
Purchase Agreement is hereby amended and restated in its entirety to read as
follows:

 

(a)                                 Receivables Description. Each Originator has
conveyed to the Purchaser all Receivables originated by such Originator (other
than Receivables owing from a Designated Excluded Obligor) that at any time
constituted or, upon the direct or indirect conveyance to the Purchaser would
constitute, Eligible Receivables.

 

(t)                                    Section 4.02(c) of the U.S. Receivables
Purchase Agreement is hereby amended and restated in its entirety to read as
follows:

 

(c)                                  Eligible Obligor.  Each Purchased
Receivable, on the Originator Payment Date on which the Originator Purchase
Price therefore is paid, is owing from an Obligor that is an Eligible Obligor on
such Originator Payment Date.

 

(u)                                 Section 4.02 of the U.S. Receivables
Purchase Agreement is hereby amended by adding a new clause (g) thereto to read
in its entirety as follows:

 

(g)                                  Enforceability of Contracts.  Each Contract
with respect to each Purchased Receivable is effective to create, and has
created, a legal,

 

7

--------------------------------------------------------------------------------


 

valid and binding obligation of the related Obligor to pay the Principal Amount
of such Contributed Receivable created thereunder and any accrued interest
thereon, enforceable against the Obligor in accordance with its terms, except as
such enforcement may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws relating to or limiting creditors’ rights
generally and by general principles of equity (regardless of whether enforcement
is sought in a proceeding in equity or at law).

 

(v)                                 Section 4.03(d) of the U.S. Receivables
Purchase Agreement is hereby amended and restated in its entirety to read as
follows:

 

(d)                                 Intentionally Omitted.

 

(w)                               Section 5.08 of the U.S. Receivables Purchase
Agreement is hereby amended and restated in its entirety to read as follows:

 

5.08                        Collections.  Instruct each Obligor to make payments
in respect of its Purchased Receivables to a Collection Account and to comply in
all material respects with procedures with respect to Collections reasonably
specified from time to time by the Purchaser, with the written consent of the
Administrative Agent and the Funding Agents. In the event that any payments in
respect of any such Purchased Receivables are made directly to an Originator
(including, without limitation, any employees thereof or independent contractors
employed thereby), such Originator shall within one (1) Local Business Day of
receipt thereof, deliver or deposit such amounts to the applicable Collection
Account and, prior to forwarding such amounts, such Originator shall hold such
payments in trust for the account and benefit of the Purchaser.

 

(x)                                 Section 5.09(c) of the U.S. Receivables
Purchase Agreement is hereby amended and restated in its entirety to read as
follows:

 

(c)                                  promptly following request therefor, such
other information, documents, records or reports regarding or with respect to
the Receivables of such Originator, as the Purchaser, a Funding Agent or the
Administrative Agent may from time to time reasonably request; and

 

(y)                                 Section 5 of the U.S. Receivables Purchase
Agreement is hereby amended by inserting the following new Section 5.18 at the
end thereof:

 

5.18.                     Financial Reporting.  All financial reporting and
financial statements of each Originator shall reflect that the Purchased
Receivables have been transferred to an affiliate of such Originator in a
transaction intended to constitute a true sale of such Receivables and
accordingly such Purchased Receivables are not expected to be available to
creditors of such Originator.

 

8

--------------------------------------------------------------------------------


 

(z)                                  Section 6.07 of the U.S. Receivables
Purchase Agreement is hereby amended and restated in its entirety to read as
follows:

 

6.07                        Intentionally Omitted.

 

(aa)                          The final clause of Section 7.01 of the U.S.
Receivables Purchase Agreement is hereby amended and restated in its entirety to
read as follows:

 

then, in the case of any Originator Termination Event, so long as such
Originator Termination Event shall be continuing, such Originator shall be
terminated as an Originator upon ten (10) days written notice (the date on which
such notice becomes effective, the “Originator Termination Date”) to such
Originator (any such termination, an “Early Originator Termination”); provided
that if such removal or termination is in accordance with Section 28 of the U.S.
Receivables Loan Agreement and there is not otherwise an outstanding Program
Termination Event, then upon such removal or termination, the Purchaser may
continue paying the Originator Purchase Price for Receivables from the other
Originators.

 

(bb)                          The U.S. Receivables Purchase Agreement is hereby
further amended by replacing the clause “Company Concentration Account” in each
place that it appears therein with the clause “Collection Account or Company
Concentration Account (if any)”.

 

(cc)                            The U.S. Receivables Purchase Agreement is
hereby further amended by replacing the clause “Sale Date” in each place that it
appears therein with the clause “Originator Payment Date”.

 

3.                                      Amendments to the Contribution
Agreement.  The parties to the Contribution Agreement hereby agree that the
Contribution Agreement shall be and hereby is amended as follows:

 

(a)                                 The lead in to clause (a) of Section 2.01 of
the Contribution Agreement is hereby amended and restated in its entirety to
read as follows:

 

(a)                                 The Contributor hereby contributes,
transfers, assigns and conveys, without recourse (except as expressly provided
herein), to the Company as a capital contribution (which the Company hereby
accepts), all of its right, title and interest (whether now existing or
hereafter acquired) in, to and under:

 

(b)                                 Clauses (i) and (ii) of Section 2.01(a) of
the Contribution Agreement shall be and hereby are amended and restated in their
respective entireties to read as follows:

 

(i)                                     all Receivables owing from an Eligible
Obligor (other than, for the avoidance of doubt, a Designated Excluded Obligor)
from time to time;

 

9

--------------------------------------------------------------------------------


 

(ii)                                  all Purchased Receivables (as defined in
the U.S. Receivables Purchase Agreement) purchased by the Contributor from an
U.S. Originator pursuant to the terms of the U.S. Receivables Purchase Agreement
(such Purchased Receivables, together with any Receivables contributed pursuant
to clause (i), the “Contributed Receivables”);

 

(c)                                  Clause (vii) of Section 2.01(a) of the
Contribution Agreement shall be and hereby is amended and restated in its
entirety to read as follows:

 

(vii)                           all “accounts,” “general intangibles,” “payment
intangibles, “ “chattel paper” and/or “instruments” (each as defined in the UCC
as in effect in any applicable jurisdiction) arising from, relating to or
consisting of any of the foregoing property; and

 

(d)                                 The penultimate sentence of
Section 2.01(a) of the Contribution Agreement is hereby amended and restated in
its entirety to read as follows:

 

Such property described in the foregoing clauses (i) through (viii) shall be
referred to collectively herein as the “Receivable Assets”.  On each Business
Day (i) on which any Receivable owing from an Eligible Obligor is originated by
the Contributor or (ii) which is an Originator Payment Date for any Receivable
pursuant to the terms of the U.S. Receivables Purchase Agreement (each such
date, a “Contribution Recording Date”), the Company shall credit to the
distributable assets ledger an amount equal to the Contribution Value of such
Contributed Receivable (net of the deduction referred to in Section 2.06(a) or
Section 2.06(b)) in accordance with Section 2.02.

 

(e)                                  Section 2.01(d) of the Contribution
Agreement is hereby amended and restated in its entirety to read as follows:

 

(d)                                 In connection with the transfer, assignment,
conveyance and contribution pursuant to subsection 2.01(a), the Contributor
agrees at its own expense, with respect to the Contributed Receivables, that it
will as agent of the Company, (i) on the date hereof and thereafter identify on
its extraction records relating to Receivables from its master database of
receivables, that the Contributed Receivables and all other Receivable Assets
related thereto have been transferred, assigned, conveyed and contributed to the
Company in accordance with this Agreement and (ii) direct (or cause the Master
Servicer to direct) and use its reasonable best efforts to cause the applicable
U.S. Originator of the Receivables purchased by the Contributor, on the date
hereof and thereafter, to identify on its extraction records relating to
Purchased Receivables from its master database of receivables, that all such
Purchased Receivables and all other Receivable Assets related thereto have been
transferred, assigned, conveyed and contributed to the Company in accordance
with this Agreement.

 

10

--------------------------------------------------------------------------------


 

(f)                                   Section 2.02 of the Contribution Agreement
is hereby amended and restated in its entirety to read as follows:

 

2.02                        Contribution Value. The contribution value (the
“Contribution Value”) for the Contributed Receivables and the other Receivable
Assets related thereto shall be deemed to be the product of (a) the aggregate
outstanding Principal Amount of such Contributed Receivables and (b) one
(1) minus the Discounted Percentage applicable to Contributed Receivables. The
Company shall cause the Master Servicer to calculate the Contribution Value on
each Contribution Recording Date, and in the absence of manifest error such
amount shall be deemed to be conclusive. The Company shall cause to Master
Servicer to maintain in its books and records a ledger entitled the
“distributable assets ledger.” For each Contributed Receivable, the Company
shall credit to the distributable assets ledger an amount equal to the
Contribution Value of such Contributed Receivable (net of the deductions
referred to in Section 2.06(a) or Section 2.06(b))

 

(g)                                  Section 2.05 of the Contribution Agreement
is hereby amended and restated in its entirety to read as follows:

 

2.05                        Rebates, Adjustments, Returns, Reductions and
Modifications. From time to time the Contributor may make a Dilution Adjustment
to a Contributed Receivable in accordance with this Section 2.05 and
Section 6.02; provided that if the Contributor or any U.S. Originator cancels an
invoice related to such Contributed Receivable, either (i) such invoice must be
replaced, or caused to be replaced, by the Contributor as part of a “credit and
re-bill” (as defined in the definition of Dilution Adjustment) with an invoice
relating to the same transaction of equal or greater Principal Amount within 5
Business Days of such cancellation, (ii) such invoice must be replaced, or
caused to be replaced, by the Contributor as part of a “credit and re-bill” (as
defined in the definition of Dilution Adjustment) with an invoice relating to
the same transaction of a lesser Principal Amount within 5 Business Days of such
cancellation and the Contributor must make a Contributor Dilution Adjustment
Payment to the relevant Collection Account or Company Concentration Account, if
any, in an amount equal to the difference between such cancelled and replacement
invoices or (iii) the Contributor must make a Contributor Dilution Adjustment
Payment to the relevant Collection Account or Company Concentration Account, if
any, in an amount equal to the full value of such cancelled invoice pursuant to
this Section 2.05; provided, however, that if the applicable Contributed
Receivable was not an Eligible Receivable on the Contribution Recording Date
therefor, the amount payable hereunder as a Contributor Dilution Adjustment
Payment shall be adjusted to reflect the applicable Discounted Percentage
applied in connection with the determination of the Contribution Value for such
Contributed Receivable.  Notwithstanding the

 

11

--------------------------------------------------------------------------------


 

foregoing, in no event shall the Contributor partially or fully cancel any
invoice pursuant to clause (ii) or (iii) of the proviso to the immediately
preceding sentence because of the financial distress of the applicable Obligor
or the inability of such Obligor to pay such Contributed Receivable.  The
Contributor agrees to pay to the Company by depositing into the relevant
Collection Account or Company Concentration Account, if any, on the Business Day
immediately succeeding the date any Dilution Adjustment is granted or made
pursuant hereto, the amount of any such Dilution Adjustment (a “Contributor
Dilution Adjustment Payment”).

 

(h)                                 Section 2.06(a) of the Contribution
Agreement is hereby amended and restated in its entirety to read as follows:

 

(a)                                 Adjustment Payment Obligation.  If (i) any
of the representations and warranties contained in Section 4.02 in respect of
any Contributed Receivable purported to be an Eligible Receivable on the
Contribution Recording Date therefor is not true and correct in any material
respect as of the date specified therein with respect to any Contributed
Receivable or (ii) the Company’s interest in any Contributed Receivable
purported to be an Eligible Receivable on the Contribution Recording Date
therefor is not a full legal and beneficial ownership (any such Contributed
Receivable as to which the conditions specified in any of clauses (i) and
(ii) of this Section 2.06(a) exists is referred to herein as an “Ineligible
Receivable”), the Contributor shall, within thirty (30) days of the earlier of
its knowledge or receipt of written notice of such breach or defect from the
Company, remedy the matter giving rise to such breach of representation or
warranty if such matter is capable of being remedied.  If such matter is not
capable of being remedied or is not so remedied within said period of thirty
(30) days, the Contributor shall pay to the Company (without duplication of any
Contributor Dilution Adjustment Payments made pursuant to Section 2.05 hereof),
an amount equal to the original Principal Amount of such Ineligible Receivable
less Collections received by the Company in respect of such Ineligible
Receivable (the “Contributor Adjustment Payment”), which payment shall be made
to the Collection Account or the Company Concentration Account, if any, in the
same currency as such Ineligible Receivable.  The parties agree that if there is
a breach of any of the representations and warranties of the Contributor
contained in Section 4.02 in respect of or concerning any Contributed Receivable
purported to be an Eligible Receivable on the Contribution Recording Date
therefor, the Contributor’s obligation to pay the Contributor Adjustment Payment
under this Section 2.06 is a reasonable pre-estimate of loss and not a penalty
(and neither the Company nor any other Person having an interest in this
Agreement through the Company shall be entitled to any other remedies as a
consequence of any such breach).

 

12

--------------------------------------------------------------------------------


 

(i)                                     The first sentence of Section 2.06(b) of
the Contribution Agreement is hereby amended and restated in its entirety to
read as follows:

 

In addition to its obligations under Section 8.02 hereunder, the Contributor
agrees to pay, indemnify and hold harmless (without duplication of any
Contributor Dilution Adjustment Payments made pursuant to Section 2.05 hereof or
any Contributor Adjustment Payment made pursuant to clause (a) of this
Section 2.06) the Company from any loss, liability, expense, damage or injury
which may at any time be imposed on, incurred by or asserted against the Company
in any way relating to or arising out of (i) any Contributed Receivable becoming
subject to any defense, dispute, offset or counterclaim of any kind (other than
any defense, dispute, offset or counterclaim arising out of, or in relation to,
the bankruptcy or insolvency of the Obligor of such Contributed Receivable) or
(ii) such Contributor breaching any covenant contained herein with respect to
any Contributed Receivable and such Contributed Receivable (or a portion
thereof), if purported to be an Eligible Receivable on the Contribution
Recording Date with respect thereto, ceasing to be an Eligible Receivable (each
of the foregoing events or circumstances, an “Contributor Indemnification
Event”).

 

(j)                                    The lead in to Section 3.02 of the
Contribution Agreement is hereby amended and restated in its entirety to read as
follows:

 

3.02.                     Conditions Precedent to all Contributions of
Receivables.  The obligation of the Company to credit to the distributable
assets ledger an amount equal to the Contribution Value of Receivable Assets on
each Contribution Recording Date is subject to the satisfaction of the following
conditions precedent, that, on and as of the related Contribution Recording
Date, the following statements shall be true (and on such Contribution Recording
Date the Contributor shall be deemed to represent and warrant that the
statements in clauses (a), (b), (c) and (e) below are true with respect to such
Receivables (except to the extent such Receivables are not purported to be
Eligible Receivables on the applicable Contribution Recording Date and the
Discounted Percentage used to calculate the Contribution Value therefore
reflected such ineligibility on the Contribution Recording Date)):

 

(k)                                 The proviso appearing at the end of
Section 3.02 of the Contribution Agreement is hereby amended and restated in its
entirety to read as follows:

 

provided, however, that the failure of the Contributor to satisfy any of the
foregoing conditions shall not prevent the Company from crediting the
Contribution Value for Receivables arising thereafter (including those purchased
by the Contributor pursuant to the U.S. Receivables Purchase Agreement) upon
satisfaction of all such conditions; provided, further, that if a dividend with
respect to the Contribution Value shall have been paid

 

13

--------------------------------------------------------------------------------


 

with respect to the Receivables arising on a Contribution Recording Date,
regardless of whether all the conditions precedent set forth in Section 3.01 or
this Section 3.02 were satisfied on the related Contribution Recording Date, the
contribution and assignment of such Receivables shall be effective (without
prejudice to any claim of the Company against the Contributor or the applicable
U.S. Originator).

 

(l)                                     The lead in to Section 4.01 of the
Contribution Agreement is hereby amended and restated in its entirety to read as
follows:

 

4.01                        Representations and Warranties of the Contributor. 
The Contributor represents and warrants to the Company as of the date hereof and
each Contribution Recording Date, (except in the case of clause (w), which shall
be made only as of the date hereof) that:

 

(m)                             Section 4.01(k) of the Contribution Agreement is
hereby amended and restated in its entirety to read as follows:

 

(k)                                 Intentionally Omitted.

 

(n)                                 The final sentence of Section 4.01(p) of the
Contribution Agreement is hereby amended and restated in its entirety to read as
follows:

 

Except as set forth on Schedule 4.01(p), the Contributor does not have any trade
names, fictitious names, assumed names or “doing business as” names.

 

(o)                                 Section 4.01(w) of the Contribution
Agreement is hereby amended and restated in its entirety to read as follows:

 

(v)                                 No Material Adverse Effect.  Since the date
of its annual report on Form 10-K for the year ended December 31, 2014, no event
has occurred which has had a Material Adverse Effect with respect to it.

 

(p)                                 Section 4.01(z) of the Contribution
Agreement is hereby deleted in its entirety.

 

(q)                                 The lead in to Section 4.02 of the
Contribution Agreement is hereby amended and restated in its entirety to read as
follows:

 

4.02                        Representations and Warranties of the Contributor
Relating to the Contributed Receivables.  The Contributor hereby represents and
warrants to the Company on each Contribution Recording Date with respect to the
Contributed Receivables as of the relevant Contribution Recording Date (except
to the extent that any such Contributed Receivable is not purported to be an
Eligible Receivable on the Contribution Recording Date with respect thereto):

 

14

--------------------------------------------------------------------------------


 

(r)                                    Section 4.02(a) of the Contribution
Agreement is hereby amended and restated in its entirety to read as follows:

 

(a)                                 Receivables Description. The Contributor has
contributed to the Company all Receivables originated by the Contributor or
purchased by the Contributor from a U.S. Originator (other than Receivables
owing from a Designated Excluded Obligor) that at any time constituted or, upon
the direct or indirect conveyance to the Company would constitute, Eligible
Receivables.

 

(s)                                   Section 4.02(c) of the Contribution
Agreement is hereby amended and restated in its entirety to read as follows:

 

(c)                                  Eligible Obligor. Each Contributed
Receivable, on the Contribution Recording Date on which the Contribution Value
thereof is credited to the distributable assets ledger, is owing from an Obligor
that is an Eligible Obligor on such Contribution Recording Date.

 

(t)                                    Section 4.02 of the Contribution
Agreement is hereby amended by adding a new clause (g) thereto to read in its
entirety as follows:

 

(g)                                  Enforceability of Contracts.  Each Contract
with respect to each Contributed Receivable is effective to create, and has
created, a legal, valid and binding obligation of the related Obligor to pay the
Principal Amount of such Contributed Receivable created thereunder and any
accrued interest thereon, enforceable against the Obligor in accordance with its
terms, except as such enforcement may be limited by applicable bankruptcy,
insolvency, reorganization or other similar laws relating to or limiting
creditors’ rights generally and by general principles of equity (regardless of
whether enforcement is sought in a proceeding in equity or at law).

 

(u)                                 Section 4.03(d) of the Contribution
Agreement is hereby amended and restated in its entirety to read as follows:

 

(d)                                 Intentionally Omitted.

 

(v)                                 Section 5.09 of the Contribution Agreement
is hereby amended and restated in its entirety to read as follows:

 

5.09                        Collections.  Instruct each Obligor to make payments
in respect of its Contributed Receivables to a Collection Account and to comply
in all material respects with procedures with respect to Collections reasonably
specified from time to time by the Company with the written consent of the
Administrative Agent and the Funding Agents. In the event that any payments in
respect of any such Contributed Receivables are made directly to the Contributor
or an U.S. Originator (including, without limitation, any employees thereof or
independent contractors employed

 

15

--------------------------------------------------------------------------------


 

thereby), the Contributor shall, and shall cause such U.S. Originator to, within
one (1) Local Business Day of receipt thereof, deliver or deposit such amounts
to the applicable Collection Account and, prior to forwarding such amounts, the
Contributor shall, or shall cause such U.S. Originator to, as applicable, hold
such payments in trust for the account and benefit of the Company.

 

(w)                               Section 5.10(c) of the Contribution Agreement
is hereby amended and restated in its entirety to read as follows:

 

(c)                                  Promptly following request therefor, such
other information, documents, records or reports regarding or with respect to
the Contributed Receivables purchased from an U.S. Originator, as the Company, a
Funding Agent or the Administrative Agent may from time to time reasonably
request; and

 

(x)                                 Section 5 of the Contribution Agreement is
hereby amended by inserting the following new Section 5.20 at the end thereof:

 

5.20                        Financial Reporting.  All financial reporting and
financial statements of the Contributor shall reflect that the Contributed
Receivables have been transferred to an affiliate of the Contributor in a
transaction intended to constitute a true contribution of such Receivables and
accordingly such Contributed Receivables are not expected to be available to
creditors of the Contributor.

 

(y)                                 Section 6.07 of the Contribution Agreement
is hereby amended and restated in its entirety to read as follows:

 

6.07                        Intentionally Omitted.

 

(z)                                  The final clause of Section 7.01 of the
Contribution Agreement is hereby amended and restated in its entirety to read as
follows:

 

then, in the case of any Originator Termination Event, so long as such
Originator Termination Event shall be continuing, in the case of an Originator
Termination Event specified in paragraph (f) of this Section 7.01, the relevant
U.S. Originator shall be terminated as an U.S. Originator upon 10 days written
notice (the date on which such notice becomes effective, the “Originator
Termination Date”) to the Contributor (any such termination, an “Early
Originator Termination”); provided that if such removal or termination of an
Originator other than the Contributor is in accordance with Section 28 of the
U.S. Receivables Loan Agreement and there is not otherwise an outstanding
Program Termination Event, then upon such removal or termination, the Company
may resume accepting contributions of Receivables from the Contributor.

 

16

--------------------------------------------------------------------------------


 

(aa)                          The Contribution Agreement is hereby amended by
adding a new Schedule 4.01(p) thereto to read as set forth on Schedule I
attached hereto and made a part hereof.

 

(bb)                          The Contribution Agreement is hereby further
amended by:

 

(i)                                     replacing the clause “Company
Concentration Account” in each place that it appears therein with the clause
“Collection Account or Company Concentration Account (if any)”; and

 

(ii)                                  replacing the clause “Contribution Date”
in each place that it appears therein with the clause “Contribution Recording
Date”.

 

4.                                      Amendments to the Servicing Agreement. 
The parties to the Servicing Agreement hereby agree that the Servicing Agreement
shall be and hereby is amended as shown on the marked copy attached hereto as
Exhibit A.

 

5.                                      Amendments to the Receivables Loan
Agreement.  The parties to the Receivables Loan Agreement hereby agree that the
Receivables Loan Agreement shall be and hereby is amended as shown on the marked
copy attached hereto as Exhibit B.

 

6.                                      Waiver.  Pursuant to Section 2.01(d) of
the U.S. Receivables Purchase Agreement, on each Sale Date (as defined in the
U.S. Receivables Purchase Agreement prior to giving effect to this Amendment),
each U.S. Originator is required to deliver to the Company and the Master
Servicer an Originator Daily Report that contains a list (the “RPA Receivables
List”) of all Purchased Receivables (as defined in the U.S. Receivables Purchase
Agreement) sold to the Purchaser on such Sale Date (the “RPA Receivables List
Delivery Requirement”).

 

Pursuant to Section 2.01(d) of the Contribution Agreement, on each Contribution
Date (as defined in the Contribution Agreement prior to giving effect to this
Amendment), the Contributor is required to deliver and to cause each U.S.
Originator to deliver to the Master Servicer an Originator Daily Report that
contains a list (the “Contribution Agreement Receivables List” and, together
with the RPA Receivables List, the “Receivables Lists”) of all Contributed
Receivables (as defined in the Contribution Agreement) contributed to the
Company on such Contribution Date (the “Contribution Agreement Receivables List
Delivery Requirement”).

 

Pursuant to Section 20.1 of the Receivables Loan Agreement, on each Business
Day, the Company is required to cause the Master Servicer to deliver to the
Administrative Agent, each Funding Agent and the Collateral Agent a copy of all
Purchase Documents relating to each transfer occurring pursuant to the
Origination Agreements, including the Originator Daily Reports that contain
Receivables Lists of all Receivables transferred to the Company on such Business
Day (the “Company Receivables List Delivery Requirement” and, together with the
RPA Receivables List Delivery Requirement and the Contribution Agreement
Receivables List Delivery Requirement the “Originator Receivables List
Requirements”).

 

17

--------------------------------------------------------------------------------


 

Pursuant to Section 4.11 of the Servicing Agreement, the Master Servicer shall
furnish written notice of the reduction of a relevant applicable rating of an
Obligor by a Rating Agency to the Company, the Collateral Agent, the
Administrative Agent and each Funding Agent ( the “Rating Downgrade Notice
Requirement”).

 

The Company has requested that the Existing Lender, the Existing Funding Agent,
the Collateral Agent and the Administrative Agent waive compliance by the
Company and the Originators with the Originator Receivables List Requirements
and the Rating Downgrade Notice Requirement for the period prior to the date
hereof.  Accordingly, the Existing Lender, the Existing Funding Agent, the
Collateral Agent and the Administrative Agent hereby waive compliance with the
Originator Receivables List Requirements and the Rating Downgrade Notice
Requirement through the date hereof and waive any breach of any provision of any
Transaction Document that occurred as a result of such failure to comply with
the Originator Receivables List Requirements (or to furnish such Receivables
Lists to the Purchaser and the Administrative Agent, whether or not required
under the Transaction Documents) and the Rating Downgrade Notice Requirement,
including without limitation any failure of any representation or warranty to be
true and correct when made.  Each of the Company, each Originator and the Master
Servicer acknowledges and agrees that the foregoing waiver is limited to the
matters expressly set forth herein and the Company, each Originator and the
Master Servicer each remains obligated to comply with all other terms and
conditions of the U.S. Receivables Purchase Agreement, the Contribution
Agreement, the Receivables Loan Agreement, the Servicing Agreement and the other
Transaction Documents, in each case as amended by this Amendment. The Company
further acknowledges and agrees that the Lenders, the Funding Agents, the
Collateral Agent and the Administrative Agent shall not be obligated in the
future to waive any provision of the U.S. Receivables Purchase Agreement, the
Contribution Agreement, the Receivables Loan Agreement, the Servicing Agreement
or any other Transaction Document as a result of having provided the waiver
contained herein.  The waiver set forth above is limited to the matters
expressly set forth herein and all other terms and conditions of the U.S.
Receivables Purchase Agreement, the Contribution Agreement, the Receivables Loan
Agreement, the Servicing Agreement and the other Transaction Documents shall
stand and remain unchanged and in full force and effect.

 

7.                                      Termination of Parent Guaranty. 
Reference is hereby made to that certain Guaranty, dated as of October 16, 2009,
executed by Huntsman Corporation, a Delaware corporation (“Huntsman
Corporation”) for the benefit of the Collateral Agent (as amended, restated,
supplemented or otherwise modified from time to time and as reaffirmed pursuant
to that certain Reaffirmation of Guaranty, dated as of April 29, 2013, the
“Parent Guaranty”).  Pursuant to the Parent Guaranty, Huntsman Corporation
guarantees all obligations in respect of the due and punctual payment of all
sums which are or may become due and owing by the Contributor and the Servicer
Guarantor, as the case may be, under the Contribution Agreement and the
Servicing Agreement.  The Company has requested that the Collateral Agent and
the Lenders consent to the termination of the Parent Guaranty and the Collateral
Agent and the Lenders hereby release Huntsman Corporation from its obligations
under the Parent Guaranty and the Parent Guaranty is hereby terminated.

 

18

--------------------------------------------------------------------------------


 

8.                                      Further Amendments.  The Company and the
U.S. Originators propose to change their respective registered agent for service
of process in the United States on a date subsequent to the Effective Date.  The
Administrative Agent hereby consents to such proposed change of the registered
agent for the Company and each of the U.S. Originators and to any change to the
organizational documents of the Company and each U.S. Originator, and the
parties hereto hereby consent to such proposed change and to any change to the
Transaction Documents, in each case, and to the extent required in connection
with such change of the registered agent.  Promptly upon the completion of such
change of registered agent, the Company and the U.S. Originators shall notify
the Administrative Agent and the other parties hereto and provide the address
for notices and other relevant information regarding such replacement registered
agent.  In addition, certain receivables originated by the Contributor in
connection with certain tolling arrangements (the “Tolling Arrangement
Receivables”) have not been contributed to the Company pursuant to the
Contribution Agreement prior to the date hereof.  The parties hereto agree that,
notwithstanding anything to the contrary contained herein, such receivables will
not be “Receivables” under the Receivables Loan Agreement or the Contribution
Agreement and will not be transferred to the Company under the Contribution
Agreement on the Effective Date; provided, however, that the Contributor may
provide written notice at any time to the Company and the Administrative Agent
that it has designated such receivables as “Receivables” and that it is, by such
notice, transferring such Receivables to the Company, and thereafter such
Tolling Arrangement Receivables shall be Receivables under the Contribution
Agreement and the Receivables Loan Agreement for all purposes thereunder.

 

9.                                      Each of the parties hereto hereby
consents, acknowledges and agrees to the amendments set forth in Sections 2, 3,
4 , 5 and 8 of this Amendment, the waiver set forth under Section 6 and the
termination of Parent Guaranty under Section 7.  Huntsman International, as
Servicer Guarantor, hereby expressly affirms its obligations under the
Transaction Documents.

 

10.                               The amendments under Sections 2, 3, 4 and 5 of
this Amendment, the waiver under Section 6 and the termination of Parent
Guaranty under Section 7 shall become effective upon the later of (a) March 30,
2015 and (b) the date upon which the Administrative Agent or its counsel is in
receipt of (i) this Amendment duly executed by each of the parties hereto,
(ii) that certain Fronting Fee Letter dated as of even date herewith with
respect to Royal Bank of Canada, as Issuing Bank, (iii) that certain Amended and
Restated Agent’s Fee Letter dated as of even date herewith, (iv) that certain
Amended and Restated Joint Fee Letter dated as of even date herewith, (v) that
certain Commitment Transfer Supplement dated as of even date herewith,
(vi) UCC-3 financing statement amendments with respect to the Originators,
(vii) a security interest opinion of counsel to the Company and U.S.
Originators, (viii) a true sale opinion of counsel to the Company, (ix) an
opinion of counsel to the Company with respect to certain corporate and
enforceability matters and (x) certificates of the Company and the Contributor
with respect to nonconsolidation matters (the “Effective Date”).  The
Administrative Agent or its counsel will provide an e-mail notice to the parties
to this Agreement when it has received the documents required to be delivered to
it pursuant to this Section 10.

 

19

--------------------------------------------------------------------------------


 

11.                               Except as expressly amended by this Amendment,
each of the Receivables Loan Agreement, the U.S. Receivables Purchase Agreement,
the Contribution Agreement, the Servicing Agreement and each other Transaction
Document is ratified and confirmed in all respects and the terms, provisions and
conditions thereof are and shall remain in full force and effect.  The parties
hereto agree that this Amendment shall constitute a Transaction Document.

 

12.                               THIS AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE
TO ANY CONFLICT OF LAW PRINCIPLES (OTHER THAN SECTION 5-1401 AND 5-1402 OF THE
NEW YORK GENERAL OBLIGATIONS LAW).

 

13.                               This Amendment may be executed in counterparts
by the parties hereto, and each such counterpart shall be considered an original
and all such counterparts shall constitute one and the same instrument. 
Delivery (by fax or email) of a facsimile signature on the signature page of
this Agreement shall be effective as delivery of an original signature thereof.

 

14.                               The provisions of Sections 37.1, 37.2, 37.21
and 37.22 of the Receivables Loan Agreement, Section 8.11 of the Servicing
Agreement, Section 8.02 of the Contribution Agreement and Section 8.02 of the
U.S. Receivables Purchase Agreement shall apply hereto, mutatis mutandis, as if
set forth in full herein.

 

[SIGNATURE PAGE FOLLOWS]

 

20

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto have caused this amendment to be
duly executed by their respective officers as of the day and year first above
written.

 

 

HUNTSMAN RECEIVABLES FINANCE II LLC

 

 

 

 

By:

/s/ John R. Heskett

 

 

Name: John R. Heskett

 

 

Title: Vice President, Planning and Treasurer

 

 

 

 

 

 

 

VANTICO GROUP S.À R.L.

 

 

 

 

By:

/s/ John R. Heskett

 

 

Name: John R. Heskett

 

 

Title: Manager

 

 

 

 

 

 

 

HUNTSMAN INTERNATIONAL LLC

 

 

 

 

By:

/s/ John R. Heskett

 

 

Name: John R. Heskett

 

 

Title: Vice President, Planning and Treasurer

 

 

 

 

 

 

 

TIOXIDE AMERICAS LLC

 

 

 

 

By:

/s/ John R. Heskett

 

 

Name: John R. Heskett

 

 

Title: Vice President, Planning and Treasurer

 

 

 

 

 

 

 

HUNTSMAN PROPYLENE OXIDE LLC

 

 

 

 

By:

/s/ John R. Heskett

 

 

Name: John R. Heskett

 

 

Title: Vice President, Planning and Treasurer

 

 

 

 

 

 

 

HUNTSMAN INTERNATIONAL FUELS LLC

 

 

 

 

By:

/s/ John R. Heskett

 

 

Name: John R. Heskett

 

 

Title: Vice President, Planning and Treasurer

 

 

[Master Amendment No. 4 Signature Page]

 

--------------------------------------------------------------------------------


 

 

HUNTSMAN ETHYLENEAMINES LLC

 

 

 

 

By:

/s/ John R. Heskett

 

 

Name: John R. Heskett

 

 

Title: Vice President, Planning and Treasurer

 

 

 

 

 

 

 

HUNTSMAN PETROCHEMICAL LLC

 

 

 

 

By:

/s/ John R. Heskett

 

 

Name: John R. Heskett

 

 

Title: Vice President, Planning and Treasurer

 

 

 

 

 

 

 

HUNTSMAN ADVANCED MATERIALS AMERICAS LLC

 

 

 

 

By:

/s/ John R. Heskett

 

 

Name: John R. Heskett

 

 

Title: Vice President, Planning and Treasurer

 

 

 

 

Solely with respect to Section 7:

 

 

 

 

HUNTSMAN CORPORATION

 

 

 

 

By:

/s/ J. Kimo Esplin

 

 

Name: J. Kimo Esplin

 

 

Title: Executive Vice President and Chief Financial Officer

 

 

[Master Amendment No. 4 Signature Page]

 

--------------------------------------------------------------------------------


 

PNC BANK, NATIONAL ASSOCIATION,

 

not in its individual capacity but solely as Collateral Agent

 

 

 

By:

/s/ Robyn Recher

 

 

Name: Robyn Recher

 

 

Title: Vice President

 

 

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as the Administrative Agent

 

 

 

 

By:

/s/ Robyn Recher

 

 

Name: Robyn Recher

 

 

Title: Vice President

 

 

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as a Funding Agent and Committed Lender

 

 

 

 

By:

/s/ Robyn Recher

 

 

Name: Robyn Recher

 

 

Title: Vice President

 

 

[Master Amendment No. 4 Signature Page]

 

--------------------------------------------------------------------------------


 

ROYAL BANK OF CANADA,

 

as a Funding Agent and Committed Lender

 

 

 

 

By:

/s/ Kimberly L. Wagner

 

 

Name: Kimberly L. Wagner

 

 

Title: Authorized Signatory

 

 

 

 

By:

/s/ Veronica L. Gallagher

 

 

Name: Veronica L. Gallagher

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

THUNDER BAY FUNDING LLC,

 

as a Conduit Lender

 

 

 

 

By:

/s/ Veronica L. Gallagher

 

 

Name: Veronica L. Gallagher

 

 

Title: Authorized Signatory

 

 

[Master Amendment No. 4 Signature Page]

 

--------------------------------------------------------------------------------


 

Schedule I

 

SCHEDULE 4.01(p) to the

Contribution Agreement

 

Trade names, Fictitious names, Assumed names or “doing business as” names

 

Huntsman Polyurethanes

 

--------------------------------------------------------------------------------


 

Exhibit A

 

MARKED COPY OF SERVICING AGREEMENT

 

[Please see attached].

 

--------------------------------------------------------------------------------


 

Exhibit A to

Master Amendment No. 4 dated as of March 30, 2015

 

Dated as of October 16, 2009

 

HUNTSMAN RECEIVABLES FINANCE II LLC,
as the Company

 

VANTICO GROUP S.À R.L.,
as Master Servicer

 

HUNTSMAN INTERNATIONAL LLC
as Servicer Guarantor

 

TIOXIDE AMERICAS LLC,

HUNTSMAN PROPYLENE OXIDE LLC,

HUNTSMAN INTERNATIONAL FUELS LLC,

HUNTSMAN ETHYLENEAMINES LLC,

HUNTSMAN PETROCHEMICAL LLC, and

HUNTSMAN ADVANCED MATERIALS AMERICAS LLC

as Local Servicers

 

PNC BANK, NATIONAL ASSOCIATION
as Administration Agent

 

and

 

PNC BANK, NATIONAL ASSOCIATION,
as Collateral Agent

 

--------------------------------------------------------------------------------

 

U.S. SERVICING AGREEMENT

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

6

 

 

 

SECTION 1.01.

Definitions

6

 

 

 

SECTION 1.02.

Interpretation

6

 

 

 

SECTION 1.03.

Components of documents

6

 

 

 

SECTION 1.04.

Document References Provision

7

 

 

 

SECTION 1.05.

Statutory References Provision

7

 

 

 

SECTION 1.06.

GAAP References Provision

7

 

 

 

SECTION 1.07.

Inclusion of specific examples does not limit generality; meaning of certain
words

7

 

 

 

SECTION 1.08.

References to a day and time; computation of time period

8

 

 

 

SECTION 1.09.

Headings do not affect interpretation

8

 

 

 

SECTION 1.10.

Successors etc. of persons

8

 

 

 

SECTION 1.11.

Continuing

8

 

 

 

SECTION 1.12.

Calculations

9

 

 

 

SECTION 1.13.

Other provisions

9

 

 

 

ARTICLE II ADMINISTRATION AND SERVICING OF RECEIVABLES

10

 

 

 

SECTION 2.01.

Appointment of Master Servicer and Local Servicers; Delegation

10

 

 

 

SECTION 2.02.

Servicing Procedures

11

 

 

 

SECTION 2.03.

Collections

13

 

 

 

SECTION 2.04.

Reconciliation of Deposits

14

 

 

 

SECTION 2.05.

Servicing Compensation

14

 

 

 

SECTION 2.06.

Advances by the Master Servicer

15

 

 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES

15

 

 

 

SECTION 3.01.

Representations and Warranties of the Master Servicer, the Local Servicers and
the Servicer Guarantor

15

 

 

 

SECTION 3.02.

Additional Representations and Warranties of the Master Servicer

19

 

--------------------------------------------------------------------------------


 

ARTICLE IV COVENANTS OF THE MASTER SERVICER AND THE SERVICER GUARANTOR

20

 

 

 

SECTION 4.01.

Reserved

20

 

 

 

SECTION 4.02.

Delivery of Monthly Settlement Report

20

 

 

 

SECTION 4.03.

Delivery of Annual Master Servicer’s Certificates

20

 

 

 

SECTION 4.04.

Delivery of Weekly Reports

21

 

 

 

SECTION 4.05.

Extension, Amendment and Adjustment of Receivables; Amendment of Policies

22

 

 

 

SECTION 4.06.

Protection of Lenders’ Rights

23

 

 

 

SECTION 4.07.

Security Interest

23

 

 

 

SECTION 4.08.

Location of Records

23

 

 

 

SECTION 4.09.

Inspection Rights

23

 

 

 

SECTION 4.10.

Delivery of Financial Reports

24

 

 

 

SECTION 4.11.

Notices

26

 

 

 

SECTION 4.12.

Servicing Standard

26

 

 

 

SECTION 4.13.

Delivery of Information or Documents Requested by the Company

26

 

 

 

SECTION 4.14.

Maintenance of Records

26

 

 

 

SECTION 4.15.

Designated Lines of Business

26

 

 

 

SECTION 4.16.

Notice, Reports, Directions by Master Servicer or a Local Servicer

26

 

 

 

ARTICLE V OTHER MATTERS RELATING TO THE MASTER SERVICER

27

 

 

 

SECTION 5.01.

Merger, Consolidation, etc.

27

 

 

 

SECTION 5.02.

Indemnification of the Company and the Facility Indemnified Parties

27

 

 

 

SECTION 5.03.

Master Servicer Not to Resign

29

 

 

 

SECTION 5.04.

Access to Certain Documentation and Information Regarding the Receivables

29

 

 

 

SECTION 5.05.

Successor Master Servicer

29

 

ii

--------------------------------------------------------------------------------


 

ARTICLE VI MASTER SERVICER DEFAULTS; MASTER SERVICER TERMINATION

29

 

 

 

SECTION 6.01.

Master Servicer Defaults

29

 

 

 

SECTION 6.02.

Administrative Agent To Act; Appointment of Successor

33

 

 

 

SECTION 6.03.

Waiver of Past Defaults

34

 

 

 

ARTICLE VII GUARANTY

35

 

 

 

SECTION 7.01.

Servicing Guaranty

35

 

 

 

SECTION 7.02.

Scope of Guarantor’s Liability

35

 

 

 

SECTION 7.03.

The Company and the Collateral Agent’s Right to Amend this Agreement

36

 

 

 

SECTION 7.04.

Waiver of Certain Rights by Guarantor

36

 

 

 

SECTION 7.05.

Master Servicer’s Obligations to Guarantor and Guarantor’s Obligations to Master
Servicer Subordinated

36

 

 

 

SECTION 7.06.

Guarantor to Pay Expenses

37

 

 

 

SECTION 7.07.

Reinstatement

37

 

 

 

ARTICLE VIII MISCELLANEOUS PROVISIONS

38

 

 

 

SECTION 8.01.

Amendment

38

 

 

 

SECTION 8.02.

Termination

38

 

 

 

SECTION 8.03.

Governing Law

39

 

 

 

SECTION 8.04.

WAIVER OF TRIAL BY JURY AND SUBMISSION TO JURISDICTION

39

 

 

 

SECTION 8.05.

Notices

40

 

 

 

SECTION 8.06.

Counterparts

40

 

 

 

SECTION 8.07.

Third-Party Beneficiaries

40

 

 

 

SECTION 8.08.

Merger and Integration

40

 

 

 

SECTION 8.09.

Headings

40

 

 

 

SECTION 8.10.

No Set-Off

40

 

 

 

SECTION 8.11.

No Bankruptcy Petition

41

 

 

 

SECTION 8.12.

Responsible Officer Certificates; No Recourse

41

 

iii

--------------------------------------------------------------------------------


 

SECTION 8.13.

Consequential Damages

41

 

SCHEDULES

 

Schedule 1                                     Form of Annual Master Servicer’s
Certificate

Schedule 2                                     Location of Records

 

iv

--------------------------------------------------------------------------------


 

This SERVICING AGREEMENT, dated as of October 16, 2009 (this “Agreement”),
among:

 

(a)                                 HUNTSMAN RECEIVABLES FINANCE II LLC, a
limited liability company organized under the laws of the State of Delaware (the
“Company”);

 

(b)                                 VANTICO GROUP S.À R.L., a private limited
liability company (société à responsabilité limitée) incorporated under the laws
of the Grand Duchy of Luxembourg, as the master servicer (the “Master
Servicer”);

 

(c)                                  HUNTSMAN INTERNATIONAL LLC, a limited
liability company organized under the laws of the State of Delaware, as the
master servicer (the “Servicer Guarantor” and “Huntsman International”);

 

(d)                                 The “U.S. Originators” and “Local
Servicers”, being:

 

(i)                                     TIOXIDE AMERICAS LLC, a limited
liability company organized under the laws of the Cayman Islands,

 

(ii)                                  HUNTSMAN PROPYLENE OXIDE LLC, a limited
liability company organized under the laws of Texas,

 

(iii)                               HUNTSMAN INTERNATIONAL FUELS LLC, a limited
liability company organized under the laws of Texas,

 

(iv)                              HUNTSMAN ETHYLENEAMINES LLC, a limited
liability company organized under the laws of Texas,

 

(v)                                 HUNTSMAN PETROCHEMICAL LLC, a limited
liability company organized under the laws of Delaware, and

 

(vi)                              HUNTSMAN ADVANCED MATERIALS AMERICAS LLC, a
limited liability company organized under the laws of Delaware;

 

(e)                                  PNC BANK, NATIONAL ASSOCIATION, in its
capacity as administrative agent (in such capacity, the “Administrative Agent”);
and

 

(f)                                   PNC BANK, NATIONAL ASSOCIATION, in its
capacity as collateral agent (in such capacity, the “Collateral Agent”).

 

W I T N E S S E T H :

 

WHEREAS, each U.S. Originator and Huntsman International have entered into the
U.S. Receivables Purchase Agreement, dated as of the date hereof (as amended,
restated or otherwise modified and in effect from time to time, the “U.S.
Receivables Purchase Agreement”);

 

WHEREAS, pursuant to the U.S. Receivables Purchase Agreement, the U.S.
Originators shall sell to Huntsman International and Huntsman International
shall purchase from the U.S. Originators all of the U.S. Originators’ right,
title and interest in, to and under certain

 

5

--------------------------------------------------------------------------------


 

Receivables now existing and hereafter arising from time to time and other
Receivable Assets (as defined in the U.S. Receivables Purchase Agreement)
related to such Receivables;

 

WHEREAS, Huntsman International (collectively with the U.S. Originators, the
“Originators”) and the Company have entered into the U.S. Contribution
Agreement, dated the date hereof (as amended, restated or otherwise modified and
in effect from time to time, the “U.S. Contribution Agreement” and together with
the U.S. Receivables Purchase Agreement, the “Origination Agreements”);

 

WHEREAS, the Company, the Master Servicer, the Collateral Agent, the Lenders
named therein, the Funding Agents named therein and others have entered into a
U.S. Receivables Loan Agreement, dated the date hereof (as amended, restated or
otherwise modified and in effect from time to time, the “U.S. Receivables Loan
Agreement”); and

 

WHEREAS, pursuant to the terms of the U.S. Receivables Loan Agreement, (i) the
Company shall grant to the Collateral Agent a security interest in the Company’s
right, title and interest in, to and under the Receivables and the other
Receivables Assets owned by the Company and the Origination Agreements;

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, the parties hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.01.                Definitions.

 

(a)                                 Capitalized terms used herein shall, unless
otherwise defined or referenced herein, have the meanings assigned to such terms
in Schedule 3 to the U.S. Receivables Loan Agreement which Schedule 3 is
incorporated by reference herein.

 

(b)                                 All terms defined or incorporated by
reference in this Agreement shall have such defined meanings when used in any
certificate or other document made or delivered pursuant hereto unless otherwise
defined therein.

 

SECTION 1.02.                Interpretation

 

(a)                                 The definitions contained herein or
incorporated by reference herein are applicable to the singular as well as the
plural forms of such terms and to the masculine as well as to the feminine and
neuter genders of such terms.

 

(b)                                 In this Agreement, unless indicated
otherwise, references (in any manner, including generally, specifically, by
name, by capacity, by role or otherwise) to a Person include any individual,
firm, partnership, body corporate, unincorporated association, government, state
or agency of a state, local or municipal authority or government body, trust,
foundation, joint venture or association (in each case whether or not having
separate legal personality).

 

6

--------------------------------------------------------------------------------


 

SECTION 1.03.                Components of documents

 

(a)                                 Any reference herein to a Schedule,
Exhibit or Appendix to this Agreement shall be deemed to be a reference to such
Schedule, Exhibit or Appendix as it may be amended, modified or from time to
time to the extent that such Schedule, Exhibit or Appendix may be amended,
modified or supplemented (or any term or provision of any Transaction Document
may be amended that would have the effect of amending, modifying or
supplementing information contained in such Schedule, Exhibit or Appendix) in
compliance with the terms of the Transaction Documents.

 

(b)                                 Section, Article, Schedule, Exhibit and
Appendix references contained in this Agreement are references to Sections,
Articles, Schedules, Exhibits and Appendices in or to this Agreement unless
otherwise specified.

 

SECTION 1.04.                Document References Provision

 

References to this Agreement or to any other Transaction Document or any other
document or agreement in this Agreement shall be deemed to be references to any
such document or agreement as amended, restated, supplemented or otherwise
modified from time to time.

 

SECTION 1.05.                Statutory References Provision

 

In this Agreement, unless indicated otherwise a reference to provision of the
Bankruptcy Code, Code, ERISA, 1940 Act or the UCC or any other statutory
provision or legislative enactment is to that provision or enactment as amended
or re-enacted and includes any amendments made to that provision that are in
force at that date, any statutory provision of which it is a re-enactment or
consolidation and any order, instrument or regulation made or issued under it.

 

SECTION 1.06.                GAAP References Provision

 

As used herein and in any certificate or other document made or delivered
pursuant hereto or thereto, accounting terms not defined herein or incorporated
by reference herein, and accounting terms partly defined herein or incorporated
by reference herein to the extent not defined, shall have the respective
meanings given to them under GAAP. To the extent that the definitions of
accounting terms herein or incorporated by reference herein are inconsistent
with the meanings of such terms under GAAP, the definitions contained herein or
incorporated by reference herein shall control.

 

SECTION 1.07.                Inclusion of specific examples does not limit
generality; meaning of certain words

 

In this Agreement, unless indicated otherwise:

 

(a)                                 the words “include”, “includes” or
“including” shall be interpreted as followed, in each case, by the phrase
“without limitation”;

 

(b)                                 general words introduced by the word “other”
are not to be given a restrictive meaning by reason of the fact that they are
preceded by words indicating a particular class of acts, matters or things;

 

7

--------------------------------------------------------------------------------


 

(c)                                  general words are not to be given a
restrictive meaning by reason of the fact that they are followed by particular
examples intended to be embraced by the general words;

 

(d)                                 the words “hereof”, “herein” and “hereunder”
and words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement; and

 

(e)                                  any reference in this Agreement to any
representation, warranty or covenant “deemed” to have been made is intended to
encompass only representations, warranties or covenants that are expressly
stated to be repeated on or as of dates following the execution and delivery of
this Agreement, and no such reference shall be interpreted as a reference to any
implicit, inferred, tacit or otherwise unexpressed representation, warranty or
covenant.

 

SECTION 1.08.                                                        References
to a day and time; computation of time period

 

(a)                                 In this Agreement, unless indicated
otherwise, a reference to a “day” means a period of 24 hours running from
midnight to midnight and a reference to a time of day is to New York time.

 

(b)                                 In this Agreement, unless otherwise stated,
in the computation of a period of time from a specified date to a later
specified date, the word “from” means “from and including”, the words “to” and
“until” each mean “to but excluding”, and the word “within” means “from and
excluding a specified date and to and including a later specified date”.

 

SECTION 1.09.                                                        Headings do
not affect interpretation

 

In this Agreement headings are for convenience only and shall not affect the
interpretation of this Agreement.

 

SECTION 1.10.                                                        Successors
etc. of persons

 

In this Agreement, unless indicated otherwise, a reference (in any manner,
including generally, specifically, by name, by capacity, by role or otherwise)
to a Person shall include references to:

 

(a)                                 such Person’s permitted successors,
transferees and assigns and any Person deriving title under or through him,
whether in security or otherwise, and

 

(b)                                 any Person into which such Person may be
merged or consolidated, or any company resulting from any merger, conversion or
consolidation or any Person succeeding to substantially all of the business of
that Person.

 

SECTION 1.11.                                                        Continuing

 

In this Agreement, unless indicated otherwise, references to the term
“continuing”, in respect of any Facility Event shall be construed as a reference
to the relevant event which has not been remedied or waived.

 

8

--------------------------------------------------------------------------------


 

SECTION 1.12.                                                       
Calculations

 

Calculations relating to the Loss Reserve Ratio, the Dilution Reserve Ratio, the
Carrying Cost Reserve Ratio, the Yield Reserve Ratio, Delinquency Ratio or
Required Reserves Ratio (or any calculation derived from such ratios or from
which such ratios are derived) shall be determined on the basis of Historical
Receivables Information in relation to an Additional Originator or Acquired Line
of Business for any periods prior to the date on which the relevant Originator
became an Additional Originator or the date on which the relevant Acquired Line
of Business became an Approved Acquired Line of Business (as applicable).

 

SECTION 1.13.                                                        Other
provisions

 

In this Agreement, notwithstanding any of the other provisions of this Agreement
or any of the Transaction Documents:

 

(a)                                 all references to the Company having an
interest in Receivables or Collections shall be construed as references to the
Company being the sole beneficial owner of such Receivables and Collections,
subject only to the security interest granted by the Company under the terms of
the U.S. Receivables Loan Agreement and any other Security Document;

 

(b)                                 all references to the Collateral Agent or
the Secured Parties having any entitlement to or interest in any Receivables or
Collections shall be construed as references to their having a security interest
as provided for in the U.S. Receivables Loan Agreement and any other Security
Document and all references to their having a right to receive Collections or to
Collections being received or held for their benefit shall be construed as
references to their having a right to receive amounts calculated by reference to
Collections pursuant to the U.S. Receivables Loan Agreement and the other
Transaction Documents and to such amounts being received or held for their
benefit;

 

(c)                                  all references to the Company purchasing
any interest in Receivables or Collections from the Collateral Agent including
any such references contained in Section 29 of the U.S. Receivables Loan
Agreement shall be construed as references to the Company discharging all or
part (as appropriate) of its obligations in respect of the security granted by
it in respect of such Receivables and Collections and thereby procuring a
corresponding release, to the same extent, of any related security interest
granted by it in respect of such Receivables and Collections;

 

(d)                                 any (i) requirement of the Company to deal
or not to deal with Receivables or Collections in any particular way and any
restrictions on the exercise by the Company of any of its continuing rights of
beneficial ownership in respect of the Receivables and Collections and
(ii) authority given by the Company to the Collateral Agent in relation to any
Collection Account and the Company Concentration Account, if any, shall be taken
as forming part of the security interest granted to the Collateral Agent under
the U.S. Receivables Loan Agreement for the benefit of the Secured Parties and
shall subsist only for so long as the Secured Obligations remain outstanding and
until the same is fully discharged;

 

9

--------------------------------------------------------------------------------


 

ARTICLE II

 

ADMINISTRATION AND SERVICING OF RECEIVABLES

 

SECTION 2.01.                Appointment of Master Servicer and Local Servicers;
Delegation.

 

(a)                                 The Company hereby appoints the Master
Servicer to act as, and the Master Servicer hereby accepts its appointment and
agrees to act as, Master Servicer in relation to the Receivables under this
Agreement and the U.S. Receivables Loan Agreement. The Master Servicer shall
have responsibility for the management of the servicing and receipt of
Collections in respect of the Receivables originated by the Originators and
owned by the Company. The Master Servicer shall have the authority to make any
management decisions relating to each such Receivable to the extent such
authority is granted to the Master Servicer hereunder and under this Agreement
and the U.S. Receivables Loan Agreement. Unless and until the Master Servicer
has been replaced as Master Servicer in accordance with the provisions hereof,
the Company, the Collateral Agent, the Administrative Agent, the Funding Agent
and the Lenders shall treat the Master Servicer as Master Servicer and may
conclusively rely on the instructions, notices and reports of the Master
Servicer for so long as the Master Servicer continues in its appointment as
Master Servicer.

 

(b)                                 In addition to appointment of each of the
Local Servicers pursuant Section 2.01(c), and without limiting the generality of
Section 2.02 and subject to Section 6.02, each of the Master Servicer and any
Local Servicer is hereby further authorized and empowered to delegate or assign
any or all of its servicing, collection, enforcement and administrative duties
hereunder with respect to the Receivables to one or more Persons who agree to
conduct such duties in accordance with the Policies; provided, however, that,
with respect to any such Person, the Master Servicer or such Local Servicer
shall give prior written notice to the Company, the Collateral Agent, each
Funding Agent and the Administrative Agent prior to any such delegation or
assignment. Prior to such delegation or assignment being effective, the Master
Servicer shall have received the written consent of the Company, the Collateral
Agent, the Administrative Agent and the Funding Agent(s) representing more than
50% of the Aggregate Principal Balance of the Loans to such delegation or
assignment; provided, however, that so long as there are only two Lender Groups,
the Funding Agents for both Lender Groups shall have consented. No delegation or
assignment of duties by the Master Servicer permitted hereunder (including any
sub-delegation by a Local Servicer) shall relieve the Master Servicer of its
liability and responsibility with respect to such duties.

 

(c)                                  In order to perform the obligations
hereunder, the Master Servicer may from time to time appoint one or more
Originators or other Affiliates as a local servicer (each entity, in such
capacity, “Local Servicer”) for the Receivables owned by the Company; provided
that the Master Servicer may appoint an Affiliate which is not an Originator of
the Receivables that are to be serviced only with the prior written consent of
the Collateral Agent, the Administrative Agent and the Funding
Agent(s) representing more than 50% of the Aggregate

 

10

--------------------------------------------------------------------------------


 

Principal Balance of the Loans; provided, however, that so long as there are
only two Lender Groups, the Funding Agents for both Lender Groups shall have
consented.  References to the servicing covenants, duties and obligations of the
Master Servicer hereunder shall also be deemed to refer to the Local Servicers’
covenants, duties and obligations; provided, however, that in the event that a
Local Servicer shall resign or be removed from its position, unless an alternate
Local Servicer is appointed by the Master Servicer, the Master Servicer shall
itself service the Receivables previously serviced by such Local Servicer.

 

(d)                                 Each of the Local Servicers shall manage the
servicing and administration of Receivables to be serviced by it, the collection
of payments due under such Receivables and the charging off of any such
Receivables as uncollectible, all in accordance with the Policies and the terms
of this Agreement.  To the extent any Originator or other Affiliate of the
Master Servicer is appointed as a Local Servicer, such Local Servicer shall,
with respect to the Receivables to be serviced by it, have all the rights and
privileges provided hereunder to the Master Servicer with respect to the
servicing of Receivables (subject to the limitations and conditions set forth
herein).

 

SECTION 2.02.                Servicing Procedures.

 

(a)                                 The Master Servicer shall have full power
and authority, acting alone or through any party properly appointed or otherwise
designated by it hereunder, to do any and all things in connection with such
servicing and administration that it may deem necessary or desirable, but
subject to the terms of this Agreement and the other Transaction Documents.
Without limiting the generality of the foregoing and subject to Section 6.01,
the Master Servicer and its designees are hereby authorized and empowered (i) to
execute and deliver, any and all instruments of satisfaction or cancellation, or
of partial or full release or discharge, and all other comparable instruments,
with respect to the Receivables and, after the delinquency of any Receivable and
to the extent permitted under and in compliance with the Policies and with
applicable Requirements of Law, to commence enforcement proceedings with respect
to Receivables and (ii) to make any filings, reports, notices, applications,
registrations with, and to seek any consents or authorizations from the United
States Securities and Exchange Commission, any state securities authority and
any foreign securities authority on behalf of the Collateral Agent as may be
necessary or advisable to comply with any Federal, state or foreign securities
or reporting requirements or laws.

 

(b)                                 Without limiting the generality of the
foregoing and subject to Section 6.02, the Master Servicer and its designees are
hereby authorized and empowered to give written direction to the Collateral
Agent with respect to transfers within and withdrawals from the Collection
Account and the Company Concentration Account, if any, and payments to the
Company Receipts Accounts and as otherwise specified in this Agreement and the
U.S. Receivables Loan Agreement.

 

(c)                                  The Master Servicer and its designees
shall, at the Master Servicer’s own cost and expense and as agent for the
Company, collect, and in accordance with the

 

11

--------------------------------------------------------------------------------


 

Policies, as and when the same becomes due, the amount owing on each
Receivable.  The Master Servicer and its designees shall not make any material
change in its administrative, servicing and collection systems that deviates
from the Policies, except as expressly permitted by the terms of this Agreement
and the U.S. Receivables Loan Agreement and after giving written notice to the
Collateral Agent and the Administrative Agent of any such change. In the event
of default under any Receivable, the Master Servicer and its designees shall
have the power and authority, on behalf of the Company, to take such action in
respect of such Receivable as the Master Servicer and its designees may deem
advisable. In the enforcement or collection of any Receivable, the Master
Servicer and any of its designees shall be entitled, but not required, to sue
thereon in (i) its own name or (ii) if, but only if, the Company consents in
writing (which shall not be unreasonably withheld), as agent for the Company. In
no event shall the Master Servicer or any of its designees be entitled to take
any action that would make the Company, the Collateral Agent, any Funding Agent,
the Administrative Agent or any Lender a party to any litigation without the
express prior written consent of such Person.

 

(d)                                 Except as provided in this Agreement and the
U.S. Receivables Loan Agreement, neither the Master Servicer, its designees nor
any Successor Master Servicer shall be obligated to use separate servicing
procedures, offices, employees or accounts for servicing the Receivables
transferred to the Company from the procedures, offices, employees and accounts
used by the Master Servicer, any Local Servicer or any Successor Master
Servicer, as the case may be, in connection with servicing other receivables.

 

(e)                                  The Master Servicer and its designees shall
comply with and perform its servicing obligations with respect to the
Receivables in accordance with the Contracts relating to the Receivables and the
Policies.

 

(f)                                   The Master Servicer and its designees
shall not take any action to cause any U.S. Receivable not evidenced by any
“instrument” or which does not constitute “chattel paper” (each as defined under
the applicable UCC or other similar applicable law, statute or legislation) upon
origination to become evidenced by an “instrument” or become “chattel paper” and
the Master Servicer or its designee shall not take any action to cause any
interest in any U.S. Receivable to be evidenced by any title documents in bearer
form, except in connection with its enforcement or collection of such
Receivable. If any Receivable is evidenced by an “instrument” or “chattel paper”
(as defined under the applicable UCC), the Master Servicer or its designee shall
either (i) deliver such instrument or title documents to the Collateral Agent as
soon as reasonably practicable, but in no event more than three (3) calendar
days after execution thereof or (ii) appropriately mark the Contract relating to
such Receivable with words substantially to the following effect: “THIS
RECEIVABLE HAS BEEN PLEDGED TO PNC BANK, NATIONAL ASSOCIATION, AS COLLATERAL
AGENT PURSUANT TO THE TERMS AND CONDITIONS OF THE U.S. RECEIVABLES LOAN
AGREEMENT, DATED AS OF OCTOBER 16, 2009, BY, AMONG

 

12

--------------------------------------------------------------------------------


 

OTHERS, HUNTSMAN RECEIVABLES FINANCE II LLC, HUNTSMAN INTERNATIONAL LLC AND PNC
BANK, NATIONAL ASSOCIATION.”

 

SECTION 2.03.                Collections.

 

(a)                                 The Master Servicer and its designees shall
instruct all Obligors to make all payments in respect of the Receivables to one
of the Collection Accounts. Each of the Company and the Master Servicer
represents, warrants and agrees that all Collections shall be collected,
processed and deposited by it pursuant to, and in accordance with the terms of,
this Agreement and the U.S. Receivables Loan Agreement. Without limiting the
generality of the foregoing, the Master Servicer shall comply with the
provisions of Sections 17 and 18 of the U.S. Receivables Loan Agreement as to
remittance of funds available in any Collection Account.  From and after the
occurrence of a Cash Dominion Trigger Date but prior to the Facility Termination
Date, all Collections in the Collection Accounts shall be transferred to the
Company Concentration Account by no later than 9:45 a.m. New York time on the
next Business Day following the day of receipt of Collections in the Collection
Accounts or as otherwise provided in Section 17.1(b) of the U.S. Receivables
Loan Agreement.  In the event that any payments in respect of any Receivable are
made directly to the Master Servicer or any Local Servicer, the Master Servicer
or such Local Servicer shall, within one (1) Business Day after receipt thereof,
deliver or deposit such amounts to the appropriate currency Collection Account
or the Company Concentration Account, if any, and, prior to forwarding such
amounts, the Master Servicer or such Local Servicer shall hold such payments in
trust for the benefit of the Company.

 

(b)                                 The Master Servicer shall administer amounts
on deposit in the Collection Accounts in accordance with the terms of this
Agreement and the U.S. Receivables Loan Agreement. The Collateral Agent (at the
direction of the Master Servicer) shall administer amounts on deposit in the
Company Concentration Account in accordance with the terms of this Agreement and
the U.S. Receivables Loan Agreement. Each of the Company and the Master Servicer
acknowledges and agrees that (i) it shall not have any right to withdraw any
funds on deposit in any Collection Account except pursuant to the terms of this
Agreement and the U.S. Receivables Loan Agreement and (ii) all amounts deposited
in the Company Concentration Account or any Controlled Account shall be under
the sole dominion and control of the Collateral Agent (in each case pursuant to
the security interest granted by the Company under the Security Agreement),
subject to the Master Servicer’s rights to direct the applications and transfers
of any such amounts as provided by the terms of this Agreement and the U.S.
Receivables Loan Agreement, such directions to be included in the Monthly
Settlement Reports.

 

(c)                                  If the Collections received in respect of a
receivable that is an Excluded Receivable or a receivable that is not sold or
contributed to the Company pursuant to the U.S. Receivables Purchase Agreement
or the U.S. Contribution Agreement can be identified by the Master Servicer
within five (5) Local Business Days after receipt, the Master Servicer shall
send written notice to the Collateral Agent identifying such Receivable and
setting forth the amount of Collections attributable to such Receivable. If the
Collateral Agent shall

 

13

--------------------------------------------------------------------------------


 

have received such written notice within five (5) Local Business Days after the
Local Business Day on which such Collections have been deposited into a
Collection Account, such Collections shall be transferred to the relevant
Company Receipts Account by the Collateral Agent.

 

(d)                                 The Master Servicer hereby agrees that if
the Master Servicer can attribute a Collection to a specific Obligor and a
specific Receivable, then such Collection shall be applied to pay such
Receivable of such Obligor; provided, however, that if the Master Servicer
cannot attribute a Collection to a specific Receivable, then such Collection
shall be applied to pay the Receivables of such Obligor in the order of maturity
of such Receivables, beginning with the Receivable that has been outstanding the
longest period of time and ending with the Receivable that has been outstanding
the shortest period of time.

 

SECTION 2.04.                Reconciliation of Deposits.

 

If, in respect of Collections on account of a Receivable, the Master Servicer
deposits into a Collection Account or a Company Concentration Account (a) a
check or electronic payment request that is not honored for any reason or (b) an
amount that is less than or more than the actual amount of such Collections, the
Master Servicer shall, in lieu of making a reconciling withdrawal or deposit
(and any related bookkeeping entries), as the case may be, adjust the amount
subsequently deposited into such Collection Account or Company Concentration
Account to reflect such dishonored check or electronic payment re-claim or
deposit mistake.  Any Receivable in respect of which a dishonored check or
electronic payment re-claim is received shall be deemed not to have been paid;
provided, that no adjustments made pursuant to this Section 2.04 shall change
any amount previously reported pursuant to Section 4.02.

 

SECTION 2.05.                Servicing Compensation.

 

(a)                                 Prior to the earlier to occur of (i) the
appointment of a Successor Master Servicer and (ii) the Final Payout Date, as
compensation for the administration and servicing activities hereunder, the
Master Servicer shall be entitled to receive on each Settlement Date in arrears,
for the preceding Settlement Period, the Monthly Servicing Fee pursuant to
Section 19 of the U.S. Receivables Loan Agreement.  The Company and Vantico
Group S.à r.l. (so long as it is the Master Servicer) may from time to time
agree in writing to a reduced Monthly Servicing Fee.  If there is a Master
Servicer Default and a Successor Master Servicer is appointed by the Collateral
Agent, the servicing fee for such Successor Master Servicer shall be the fee
agreed upon between the Collateral Agent and such Successor Master Servicer. 
The Master Servicer (acting in such capacity) shall be entitled to retain 10% of
the Monthly Servicing Fee and shall pay each Local Servicer a percentage of the
remaining Monthly Servicing Fee in an amount equal to the percentage obtained by
dividing the aggregate Principal Amount of Receivables serviced by such Local
Servicer by the Aggregate Receivables Amount.  The Monthly Servicing Fee shall
be payable to the Master Servicer (and by the Master Servicer to the Local
Servicers) solely pursuant to the terms of, and to the extent amounts are
available for payment under, Sections 17 and 18 of the U.S. Receivables Loan
Agreement.  None of the Company, the Collateral Agent, the Administrative Agent,
the Funding Agents or any of the Lenders

 

14

--------------------------------------------------------------------------------


 

shall have any liability to pay any amount of the Monthly Servicing Fee or any
other fee or expense payable to the Local Servicers.  The Master Servicer shall
be required to pay its own and any Local Servicer’s expenses for its own account
and shall not be entitled to any payment therefor other than the Monthly
Servicing Fee.

 

(b)                                 Other than as provided herein or in any
other Transaction Document, the Collateral Agent may not set-off or apply funds
except as permitted by Sections 17 and 18 of the U.S. Receivables Loan Agreement
and the Collateral Agent hereby agrees that it shall have no right of setoff or
banker’s lien against, and no right to otherwise deduct from, the Monthly
Servicing Fee for any amount owed to it by the Master Servicer, in its
capacities the Master Servicer or otherwise, pursuant to the Transaction
Documents.

 

SECTION 2.06.                Advances by the Master Servicer.

 

(a)                                 The Master Servicer to the extent it
determines that such Servicer Advance would be recoverable from subsequent
Collections may deposit into the Collection Account or the Company Concentration
Account, if any, available funds in an amount equal to any projected liquidity
shortfall as determined by the Master Servicer. The Master Servicer shall set
forth in the applicable Weekly Report, if any, and the applicable Monthly
Settlement Report the amount of all Servicer Advances made by the Master
Servicer during the related reporting period.

 

(b)                                 On each Settlement Date, the Collateral
Agent shall reimburse the Master Servicer for the Outstanding Amount Advanced in
accordance with the provisions of the U.S. Receivables Loan Agreement.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

SECTION 3.01.        Representations and Warranties of the Master Servicer, the
Local Servicers and the Servicer Guarantor.

 

As of (i) the date hereof, (ii) each Borrowing Date, (iii) each Settlement Date
and (iv) each Interest Payment Date, the Master Servicer, each Local Servicer
and the Servicer Guarantor each hereby severally makes the following
representations and warranties to the Company and the Collateral Agent:

 

(a)                                 Organization; Powers. It (i) is duly
organized or formed, validly existing and, to the extent applicable, in good
standing under the laws of the jurisdiction of its formation or organization,
(ii) has all requisite power and authority to own its property and assets and to
carry on its business as now conducted and as proposed to be conducted, (iii) is
qualified to do business in, and, to the extent applicable, in good standing in,
every jurisdiction where the nature of its business so requires, except where
the failure so to qualify could not reasonably be expected to result in a
Material Adverse Effect with respect to it and (iv) has the power and authority
to execute, deliver and perform its obligations under each of the Transaction
Documents and each other

 

15

--------------------------------------------------------------------------------


 

agreement or instrument contemplated hereby or thereby to which it is or will be
a party.

 

(b)                                 Authorization; No Conflict. The execution,
delivery and performance by it of each of the Transaction Documents to which it
is a party and performance of the Transactions contemplated thereby (i) have
been duly authorized by all requisite corporate and, if applicable and required,
stockholder, member or partner action as applicable and (ii) will not
(A) violate (l) any Requirement of Law applicable to it or (2) any provision of
any Transaction Document or other material Contractual Obligation to which it is
a party or by which it or any of its property is or may be bound, (B) be in
conflict with, result in a breach of or constitute (alone or with notice or
lapse of time or both) a default under, or give rise to any right to accelerate
or to require the prepayment, repurchase or redemption of any obligation under
any Transaction Document or any other material Contractual Obligation to which
it is a party or by which its property is or may be bound, except where any such
conflict, violation, breach or default referred to in clause (A) or (B),
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect with respect to it, or (C) result in the creation or
imposition of any Lien upon the Receivables (other than Permitted Liens).

 

(c)                                  Enforceability. This Agreement and each
other Transaction Document to which it is a party has been duly executed and
delivered by it and constitutes a legal, valid and binding obligation
enforceable against it in accordance with such document’s terms, subject (i) to
applicable bankruptcy, insolvency, reorganization, moratorium and other similar
laws affecting the enforcement of creditors’ rights generally, from time to time
in effect and (ii) to general principles of equity (whether enforcement is
sought by a proceeding in equity or at law).

 

(d)                                 Governmental Approvals. No action, consent
or approval of, registration or filing with or any other action by any
Governmental Authority is or will be required in connection with the
Transactions, except for (i) the filing of UCC financing statements (or other
applicable similar filings) in any applicable jurisdictions necessary to perfect
the Company’s ownership interest in the Receivable Assets and the Collateral
Agent’s security interest in the Receivables Assets, and (ii) such as have been
made or obtained and are in full force and effect.

 

(e)                                  Litigation; Compliance with Laws.

 

(i)                                     There are no actions, suits or
proceedings at law or in equity or by or before any Governmental Authority now
pending or, to its knowledge, threatened against it (i) in connection with the
execution and delivery of the Transaction Documents and the consummation of the
Transactions contemplated thereunder or (ii) as to which there is a reasonable
possibility of an adverse determination and that, if adversely determined, could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect with respect to it.

 

16

--------------------------------------------------------------------------------


 

(ii)                                  It is not in default with respect to any
judgment, writ, injunction, decree or order of any Governmental Authority, where
such violation or default could reasonably be expected to result in a Material
Adverse Effect with respect to it.

 

(iii)                               It is not in default under or with respect
to any Requirement of Law applicable to the collection and servicing of
Receivables where such default would be reasonably likely to have a Material
Adverse Effect with respect to it.

 

(f)                                   Agreements.

 

(i)                                     It is not a party to any agreement or
instrument or subject to any corporate restriction in its organizational
documents that has resulted or could reasonably be expected to result in a
Material Adverse Effect with respect to it.

 

(ii)                                  It is not in default in any manner under
any provision of any Contractual Obligation to which it is a party or by which
it or any of its properties or assets are bound, where such default could
reasonably be expected to result in a Material Adverse Effect with respect to
it.

 

(g)                                  No Master Servicer Default. No Master
Servicer Default or Potential Master Servicer Default has occurred and is
continuing.

 

(h)                                 Servicing Ability. There has not been since
the date of this Agreement any adverse change in its ability to perform its
obligations as Master Servicer under any Transaction Document to which it is a
party.

 

(i)                                     Responsibilities of each Local
Servicer.  Notwithstanding anything herein to the contrary, (i) each Local
Servicer shall perform or cause to be performed all of its obligations under the
Policies related to the Receivables serviced by it to the same extent as if such
Receivables had not been sold, assigned, transferred and conveyed to the Company
under the applicable Origination Agreement, (ii) the exercise by the Company or
its assignees of any of its rights under the applicable Origination Agreement
shall not relieve any Local Servicer of its obligations with respect to such
Receivables and (iii) except as provided by law, neither the Company nor any of
its assignees shall have any obligation or liability with respect to any
Receivables, nor shall the Company or any of its assignees be obligated to
perform any of the obligations or duties of any Local Servicer.

 

(j)                                    Location of Records. The office at which
it keeps its records concerning any Receivables either is located (i) at the
address set forth in Schedule 2 of this Agreement or (ii) at another address of
which the Master Servicer has notified the Company, the Administrative Agent and
the Collateral Agent in accordance with the provisions of Section 4.08.

 

17

--------------------------------------------------------------------------------


 

(k)                                 Anti-Terrorism Law.

 

(A)                               Neither it nor, to the actual knowledge of a
Responsible Officer, any of its Affiliates is in violation of any laws relating
to terrorism or money laundering (“Anti-Terrorism Law”), including Executive
Order No. 13224 on Terrorist Financing, effective September 24, 2001 (the
“Executive Order”), and the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56 (as amended) (the “Patriot Act”).

 

(B)                               Neither it nor, to the actual knowledge of a
Responsible Officer, any of its Affiliates or brokers or other agents, acting or
benefiting in any capacity in connection with its obligations hereunder is any
of the following:

 

(i)                                     a Person that is listed in the annex to,
or is otherwise subject to the provisions of, the Executive Order;

 

(ii)                                  a Person owned or controlled by, or acting
for or on behalf of, any Person that is listed in the annex to, or is otherwise
subject to the provisions of, the Executive Order;

 

(iii)                               a Person with which it is prohibited from
dealing or otherwise engaging in any transaction by any Anti-Terrorism Law;

 

(iv)                              a Person that commits, threatens or conspires
to commit or supports “terrorism” as defined in the Executive Order; or

 

(v)                                 a Person that is named as a “specially
designated national and blocked person” on the most current list published by
the US Treasury Department, Office of Foreign Assets Control at its official
website or any replacement website or other replacement official publication of
such list.

 

(l)                                     Investment Company Act. It is not an
“investment company” as defined in, or subject to regulation under, the 1940 Act
nor is it “controlled” by a company defined as an “investment company” or
subject to regulation under the 1940 Act.

 

(m)                             Tax Returns. It has filed or caused to be filed
all material tax returns and has paid or caused to be paid or made adequate
provision for all taxes due and payable by it and all assessments received by it
except to the extent that any failure to file or nonpayment (i) is being
contested in good faith or (ii) could not reasonably be expected to result in a
Material Adverse Effect with respect to it

 

(n)                                 Collection Procedures. It has not acted in
contravention of any Policies with respect to the Receivables.

 

(o)                                 No Material Adverse Effect. Since the
Effective Date, no event has occurred which has had a Material Adverse Effect
with respect to it.

 

18

--------------------------------------------------------------------------------


 

(p)                                 Financial Information. All balance sheets,
all statements of income and of cash flow and all other financial information of
the Master Servicer and its Subsidiaries (other than projections) furnished to
the Company, the Administrative Agent, any Funding Agent or any Lender have been
and will be prepared in accordance with GAAP consistently applied, and do or
will present fairly the consolidated financial condition of the Persons covered
thereby as at the dates thereof and the results of their operations for the
periods then ended; provided that unaudited financial statements of the Master
Servicer and its Subsidiaries have been prepared without footnotes, without
reliance on any physical inventory and are subject to year-end adjustments. Any
projections furnished by any Responsible Officer of the Master Servicer to the
Company, the Administrative Agent, any Funding Agent or any of the Lenders for
purposes of or in connection with this Agreement shall be, at the time so
furnished, based upon estimates and assumptions stated therein, all of which the
Master Servicer believes to be reasonable and fair in light of conditions and
facts known to it at such time and reflect the good faith, reasonable and fair
estimates by it of its future performance and the other information projected
therein for the periods set forth therein; provided, however, that nothing in
this paragraph (p) shall be deemed to independently require the Master Servicer
or the Company to provide financial projections to the Administrative Agent, the
Collateral Agent, any Funding Agent or any Lender.

 

(q)                                 Accuracy of Information.  All information
(other than projections) heretofore furnished by the Master Servicer or any of
its Responsible Officers to the Administrative Agent, any Funding Agent or any
Lender for purposes of or in connection with this Agreement, any of the other
Transaction Documents or any transaction contemplated hereby or thereby is, and
all such information hereafter furnished by the Master Servicer or any such
Responsible Officer to the Administrative Agent, any Funding Agent or any Lender
will be, true and accurate in every material respect on the date such
information is stated or certified and does not and will not contain any
material misstatement of fact or omit to state a material fact or any fact
necessary to make the statements contained therein not misleading.

 

SECTION 3.02.                Additional Representations and Warranties of the
Master Servicer.

 

As of (i) the date hereof, (ii) each Borrowing Date, (iii) each Settlement Date
and (iv) each Interest Payment Date, the Master Servicer shall be deemed to
represent and warrant that it has determined, in accordance with the
requirements for the calculations and determinations provided for under the
Transaction Documents, that the following conditions have been satisfied:

 

(a)                                 in the case of a Borrowing Date, the Company
(or the Master Servicer on behalf of the Company) has delivered a Borrowing
Request complying with the requirements of Section 3.1 of the U.S. Receivables
Loan Agreement;

 

(b)                                 the Facility Termination Date has not
occurred and no event exists, or would result from any Borrowing on such
Borrowing Date, that constitutes a Termination Event or Potential Termination
Event;

 

19

--------------------------------------------------------------------------------


 

(c)                                  no portion of the proceeds of any Borrowing
on such Borrowing Date will be used by the Company to make any payment that is
restricted pursuant to Section 5.1(a) of the U.S. Receivables Loan Agreement;

 

(d)                                 all of the representations and warranties
made by each of the Company, the Master Servicer and each Originator in each
Transaction Document to which it is a party are true and correct in all material
respects on and as of the date hereof and the date of such Borrowing Date,
Settlement Date or Interest Payment Date (as applicable) as if made on and as of
such date (except to the extent such representations and warranties are
expressly made as of another date); and

 

(e)                                  after giving effect to any Borrowing on
such Borrowing Date, the Maximum Available Borrowing is not exceeded.

 

ARTICLE IV

 

COVENANTS OF THE MASTER SERVICER AND THE SERVICER GUARANTOR

 

SECTION 4.01.                Reserved.

 

SECTION 4.02.                Delivery of Monthly Settlement Report.

 

The Master Servicer hereby covenants and agrees that it shall deliver to each
Funding Agent, the Administrative Agent, the Company and the Collateral Agent by
10:00 a.m. New York time, on each Settlement Report Date, a certificate of a
Responsible Officer of the Master Servicer substantially in the form of Schedule
12 to the U.S. Receivables Loan Agreement (a “Monthly Settlement Report”)
setting forth, as of the last day of the Settlement Period most recently ended
and for such Settlement Period, to the best of the Master Servicer’s knowledge,
(a) the information described in the form of the Monthly Settlement Report
including such changes as may be agreed to by the Master Servicer, the Company,
the Collateral Agent, the Administrative Agent and each Funding Agent (if any),
(b) the amount of Servicer Advances made by the Master Servicer during the
related Settlement Period and the Outstanding Amount Advanced as of the end of
the related Settlement Period, (c) Day Sales Outstanding for the reported
Settlement Period, and (d) such other information as the Collateral Agent, the
Administrative Agent or any Funding Agent may reasonably request. Such
certificate shall include a certification by a Responsible Officer of the Master
Servicer (subject to Section 8.12) that, (i) to such Responsible Officer’s
knowledge, the information contained therein is true and correct in all material
respects and (ii) the Master Servicer has performed all of its obligations in
all material respects under each Transaction Document to which it is a party
throughout such preceding Settlement Period (or, if there has been a default in
the performance of any such obligation, specifying each such default known to
such Responsible Officer and the nature and status thereof). A copy of each
Monthly Settlement Report may be obtained by any Lender by a request in writing
to its Funding Agent. The Monthly Settlement Report must be delivered in an
electronic format mutually agreed upon by the Master Servicer, the Collateral
Agent, the Administrative Agent and each Funding Agent, or if such electronic
copy is not available, by facsimile (with the electronic form of such Monthly
Settlement Report to be provided as soon as it becomes available).

 

20

--------------------------------------------------------------------------------


 

SECTION 4.03.                Delivery of Annual Master Servicer’s Certificates.

 

The Master Servicer shall deliver to the Company, the Collateral Agent, the
Administrative Agent and each Funding Agent, subject to Section 8.12, a
certificate of a Responsible Officer of the Master Servicer substantially in the
form of Schedule 1 hereto, certifying that:

 

(a)                                 a review of its and the Company’s activities
during the preceding calendar year (or in the case of the first such certificate
issued after the Signing Date, during the period from the Signing Date through
and including the last day of the preceding calendar quarter), and of its
performance under each Transaction Document was made under the supervision of
such Responsible Officer;

 

(b)                                 to the best of such Responsible Officer’s
knowledge, based on such review, it and the Company have each performed their
respective obligations in all material respects under each Transaction Document
throughout the period covered by such certificate (or, if there has been a
material default in the performance of any such obligation, specifying each such
default known to such Responsible Officer and the nature and status thereof);
and

 

(c)                                  to the best of such Responsible Officer’s
knowledge each Weekly Report, if any, and each Monthly Settlement Report was at
the time when delivered correct in all material respects.

 

Such certificate shall be delivered by the Master Servicer within forty-five
(45) days after the end of each calendar year. A copy of each such certificate
may be obtained by any Lender by a request in writing to its Funding Agent.

 

SECTION 4.04.                Delivery of Weekly Reports.

 

Following the occurrence of a Weekly Report Trigger Event, on each Weekly Report
Date thereafter, the Master Servicer or its designee shall deliver to the
Collateral Agent, the Administrative Agent and each Funding Agent no later than
10:00 a.m. New York time, a written report substantially in the form attached as
Schedule 15 to the U.S. Receivables Loan Agreement (the “Weekly Report”) setting
forth, as of the calendar week most recently ended and for such calendar week,
to the best of the Master Servicer’s knowledge, (a) the information described in
the form of the Weekly Report including such changes as may be agreed to by the
Master Servicer, the Company, the Collateral Agent, the Administrative Agent and
each Funding Agent (if any), (b) a list of any Obligors with debt ratings that
have been either reduced or withdrawn during such calendar week, (c) the amount
of Servicer Advances made by the Master Servicer during the related calendar
week and the Outstanding Amount Advanced as of the end of the related calendar
week and (d) such other information as the Collateral Agent, the Administrative
Agent or any Funding Agent may reasonably request.] The Weekly Report must be
delivered in an electronic format mutually agreed upon by the Master Servicer,
the Collateral Agent, the Administrative Agent and the Funding Agents, or if
such electronic copy is not available, by facsimile (with the electronic form of
such Weekly Report to be provided as soon as it is available).  By delivery of a
Weekly Report, the Master Servicer shall be deemed to have made a representation
and warranty that it has determined, in accordance with the requirements for
calculations and determinations provided for under the Transaction Documents,
that all information set forth therein is true and correct in all material
respects.

 

21

--------------------------------------------------------------------------------


 

SECTION 4.05.                Extension, Amendment and Adjustment of Receivables;
Amendment of Policies.

 

(a)                                 The Master Servicer hereby covenants and
agrees that it shall not (and shall not permit any Local Servicer to) extend,
rescind, cancel, amend or otherwise modify, or attempt or purport to extend,
rescind, cancel, amend or otherwise modify the terms of, or grant any Dilution
Adjustment in respect of, any Receivable, or otherwise take any action that is
intended to cause or permit a Receivable that is an Eligible Receivable to cease
to be an Eligible Receivable, except in any such case (a) (i) such cancellation,
termination, amendment, modification, or waiver is made in accordance with the
Servicing Standard set forth in Section 4.12 and in accordance with terms of the
Policies (and would have been made in the ordinary course of business), (ii) if
such cancellation, termination, amendment, modification or waiver arose as a
result of a request from an Obligor, (iii) if any such amendment, modification
or waiver does not cause such Receivable to cease to be an Eligible Receivable
and (iv) such cancellation, termination, amendment, modification or waiver would
not have a material and prejudicial effect on the collectibility of the relevant
Receivable, or (b) such Dilution Adjustment is the result of a pre-existing
contractual obligation between the Contributor, the Company or any Originator,
as the case may be, and the related Obligor with respect to such Receivable,
provided, that in the event the Originator cancels an invoice related to a
Receivable, the Originator must make an Originator Dilution Adjustment Payment
in accordance with Section 2.05 or 2.06 (or the applicable corresponding
section) of the related Origination Agreement.  If the Master Servicer or
another Originator cancels an invoice related to a Receivable, either (1) such
invoice must be replaced as part of a “credit and re-bill” (as defined in the
definition of Dilution Adjustment) with an invoice relating to the same
transaction as the cancelled invoice of equal or greater Principal Amount within
five (5) Business Days after such cancellation, (2) such invoice must be
replaced as part of a “credit and re-bill” (as defined in the definition of
Dilution Adjustment) with an invoice relating to the same transaction as the
cancelled invoice of a lesser Principal Amount within five (5) Business Days
after such cancellation and the Originator must make an Originator Dilution
Adjustment Payment to the Company, in an amount equal to the difference between
such cancelled and replacement invoices or (3) the Originator must make an
Originator Dilution Adjustment Payment to the Company in an amount equal to the
full value of such cancelled invoice pursuant to Section 2.05 or 2.06 (or the
applicable corresponding section) of the related Origination Agreement. Any
Dilution Adjustment authorized to be made pursuant to the preceding sentence
shall result in the reduction, on the Business Day on which such Dilution
Adjustment arises or is identified, in the Aggregate Receivables Amount and if
as a result of such a reduction the Aggregate Target Receivables Amount exceeds
the Aggregate Receivables Amount, the Company (in addition to the obligations of
the Originators under the related Origination Agreement in respect of such
Dilution Adjustment) will be required to pay into the relevant Collection
Account or Company Concentration Account, if any, in immediately available
funds, within one (1) Business Day after such determination, the Adjustment
Payment.

 

22

--------------------------------------------------------------------------------


 

(b)                                 The Master Servicer shall not (and shall not
permit any Local Servicer to) change or modify the Policies in any material
respect, except (i) if such change or modification is necessary under any
Requirement of Law or (ii) if such change or modification would not reasonably
be expected to have a Material Adverse Effect is satisfied with respect
thereto.  The Master Servicer shall provide prior written notice to the Company,
the Collateral Agent, the Administrative Agent and each Funding Agent of any
change or modification of the Policies.

 

(c)                                  The Master Servicer shall perform its
obligations in accordance with and comply in all material respects with the
Policies.

 

SECTION 4.06.                Protection of Lenders’ Rights.

 

The Master Servicer and each Local Servicer hereby agrees that it shall take no
action, nor intentionally omit to take any action (provided that neither the
Master Servicer or any Local Servicer shall have any obligation to make any
payments on behalf of an Obligor that has defaulted under any Receivable except
to the extent otherwise required pursuant to Section 5.02) that would reasonably
be expected to result in a Material Adverse Effect in respect of the Receivables
or any Related Property, nor shall it reschedule, revise or defer payments due
on any Receivable except in accordance with the Policies or Section 4.05.

 

SECTION 4.07.                Security Interest.

 

The Master Servicer and each Local Servicer hereby covenants and agrees that it
shall not sell, pledge, assign or transfer to any other Person, or grant,
create, incur, assume or suffer to exist any Lien (other than Permitted Liens)
on any Receivable, whether now existing or hereafter created, or any interest
therein, and the Master Servicer and each Local Servicer shall defend the right,
title and interest of the Company and the Collateral Agent in, to and under any
Receivable, whether now existing or hereafter created, against all claims of
third parties claiming through the Master Servicer, any Local Servicer or the
Company.

 

SECTION 4.08.                Location of Records.

 

The Master Servicer hereby covenants and agrees that it shall not move any of
the offices where it keeps its records with respect to any Receivables
(including any office of a Local Servicer) outside of the location specified in
respect thereof on Schedule 2 to the related Origination Agreement, in any such
case, without giving thirty (30) days prior written notice to the Company, the
Collateral Agent, the Administrative Agent and each Funding Agent.

 

SECTION 4.09.                Inspection Rights.

 

(a)                                 Subject to the provisions of the U.S.
Receivables Loan Agreement, the Master Servicer shall (and shall cause each
Local Servicer to), at any reasonable time during normal business hours on any
Local Business Day and from time to time, upon reasonable prior notice and at
the expense of the Company, and as often as may reasonably be requested, subject
to their respective security and confidentiality requirements, (i) permit the
Company, the Collateral Agent, the Administrative Agent and any Funding Agent or
any of their respective agents or representatives, (A) to examine and make
copies of and abstracts from its records, books of account and documents
(including computer tapes and disks)

 

23

--------------------------------------------------------------------------------


 

relating to the Receivable Assets, including, without limitation, the related
Contracts and the related invoices and (B) following the occurrence of a Master
Servicer Default or the termination of the Master Servicer’s appointment as
Master Servicer to be present at its offices and properties to administer and
control the Collection of the Receivables and to allow the Collateral Agent or
Successor Master Servicer access to documents, instruments and other records
(including the documents, instruments and other records required to be
transferred to a successor pursuant to Section 6.01 upon a Master Servicer
Transfer), equipment and personnel that are necessary to enable the Successor
Master Servicer to continue servicing operations in accordance with the terms of
the Transaction Documents, (ii) permit the Company, the Collateral Agent, the
Administrative Agent, any Funding Agent or any of their respective agents or
representatives to visit its properties to discuss its affairs, finances and
accounts relating to the Receivable Assets, the financial condition of the
Master Servicer or any Local Servicer or the performance of the Master Servicer
or any Local Servicer of its obligations hereunder or under any of the other
Transaction Documents to which it is a party with any of its employees, officers
or directors having knowledge of such matters and with its independent certified
public accountants and (iii) permit the Company, the Collateral Agent, the
Administrative Agent and any Funding Agent or their respective agents or
representatives to perform a field audit in scope and substance satisfactory to
such Person (each of the forgoing examinations and visits, a “Review”);
provided, however, that so long as no Facility Event has occurred, the Company
shall be responsible for the costs and expenses of only two (2) Reviews in one
calendar year.

 

(b)                                 The Master Servicer shall provide the
Collateral Agent, the Administrative Agent and each Funding Agent from time to
time with such other information as such Person may reasonably request in
connection with the fulfilment of the their respective obligations under this
Agreement and the U.S. Receivables Loan Agreement.

 

SECTION 4.10.                Delivery of Financial Reports.

 

The Master Servicer shall furnish to the Company, the Collateral Agent, the
Administrative Agent and each Funding Agent:

 

(a)                                 copies of the following financial reports,
notices and information:

 

(i)                                     within one hundred fifty (150) days
after the end of each fiscal year, the Servicer Guarantor’s consolidated balance
sheet and related reports of income, stockholders’ equity and cash flows showing
the consolidated financial condition of the Servicer Guarantor and its
consolidated subsidiaries as of the close of such fiscal year and the
consolidated results of its operations and the operations of such subsidiaries
during such year (and showing, on a comparative basis, the figures for the
previous year), all audited by Independent Public Accountants and accompanied by
an opinion of such accountants (which shall not be qualified in any material
respect except that qualifications relating to (i) preacquisition balance sheet
accounts of Persons acquired by the Master Servicer and (ii) reports in reliance
on

 

24

--------------------------------------------------------------------------------


 

another accounting firm shall be permitted) to the effect that such consolidated
financial reports fairly present in all material respects the financial
condition and results of operations of the Servicer Guarantor and its
consolidated subsidiaries on a consolidated basis in accordance with GAAP
consistently applied;

 

(ii)                                  within sixty (60) days after the end of
each of the first three fiscal quarters of each fiscal year, the Servicer
Guarantor’s unaudited consolidated balance sheet and related Reports of income,
stockholders’ equity and cash flows showing the consolidated financial condition
of the Servicer Guarantor and its consolidated subsidiaries as of the close of
such fiscal quarter and the consolidated results of the Servicer Guarantor’s
operations and the operations of such subsidiaries during such fiscal quarter
and the then elapsed portion of the fiscal year (and showing, on a comparative
basis, such information as of and for the corresponding dates and periods of the
preceding fiscal year), all certified by a Responsible Officer of the Servicer
Guarantor as fairly presenting in all material respects the consolidated
financial condition and results of operations of the Servicer Guarantor and its
consolidated subsidiaries on a consolidated basis in accordance with GAAP
(except for the absence of footnote disclosure) consistently applied, subject to
year-end audit adjustments;

 

(b)                                 concurrently with any delivery of financial
reports under Section 4.10(a)(ii), subject to Section 8.12, a certificate of the
Responsible Officer certifying such Reports and stating to the best of such
Person’s knowledge (i) no Facility Event exists, or (ii) if any Facility Event
exists, stating the nature and status thereof;

 

(c)                                  promptly after the filing thereof, copies
of any registration statement (other than the exhibits thereto and excluding any
registration statements on Form S-8 and any other registration statement
relating exclusively to stock, bonus, option, 401(k) and other similar plans for
officers, directors and employees) of each U.S. Originator and the Servicer
Guarantor or any of their respective Subsidiaries or Affiliates;

 

(d)                                 promptly upon the furnishings thereof to the
shareholders of each Originator, copies of all financial statements, financial
reports and proxy statements so furnished;

 

(e)                                  (i) not less than ten (10) days prior to
the date of any material change in the Policies, a copy of the Policies then in
effect, together with a description of the proposed change and (ii) within ten
(10) calendar days after the date of the Master Servicer’s receipt of notice of
or the publication of any change in each Originator’s public or private debt
ratings by a Rating Agency, if any, a written certification of such Originator’s
public or private debt ratings by a Rating Agency after giving effect to such
change; and

 

(f)                                   promptly, from time to time, such other
information regarding the operations, business affairs and financial condition
of each Originator, or compliance with

 

25

--------------------------------------------------------------------------------


 

the terms of any Transaction Document, in each case as any Funding Agent, the
Administrative Agent or any Collateral Agent may reasonably request.

 

SECTION 4.11.                Notices.

 

The Master Servicer shall furnish written notice of the following events to the
Company, the Collateral Agent, the Administrative Agent and each Funding Agent,
promptly upon a Responsible Officer of such Person obtaining actual knowledge
thereof: (i) the reduction or withdrawal of a relevant applicable rating of an
Obligor by a Rating Agency or (ii) the occurrence of any Facility Event.

 

SECTION 4.12.                Servicing Standard.

 

The Master Servicer and each Local Servicer hereby agrees that as Master
Servicer or as a Local Servicer, as applicable, it shall exercise the same
degree of skill and care in managing the administration and servicing of the
Receivables, and performing its obligations hereunder, as it would exercise if
it were the beneficial owner of all such Receivables (the “Servicing Standard”).

 

SECTION 4.13.                Delivery of Information or Documents Requested by
the Company.

 

The Master Servicer and each Local Servicer shall promptly furnish to the
Company and each other Person identified by the Company all information and
documents reasonably requested by the Company that are necessary in order for
the Company to fulfill its obligations under the Transaction Documents.

 

SECTION 4.14.                Maintenance of Records.

 

The Master Servicer shall obtain and maintain the original copies of all
documents delivered pursuant to or in connection with the Origination
Agreements, including offers and acceptances, assignments, subrogation receipts
or any similar instruments.

 

SECTION 4.15.                Designated Lines of Business.

 

The Master Servicer and each Local Servicer shall ensure that the Receivables
originated with respect to an Excluded Designated Line of Business or Designated
Line of Business are at all times identified and distinguished from all other
Receivables.

 

SECTION 4.16.                Notice, Reports, Directions by Master Servicer or a
Local Servicer.

 

Any information, notice or report to be delivered by, or any instructions,
requests, demands, elections or directions to be given by, the Master Servicer
or a Local Servicer under this Agreement is, unless otherwise indicated, being
delivered or given by the Master Servicer or such Local Servicer, as applicable,
on behalf of the Company in accordance with the provisions of this Agreement and
the U.S. Receivables Loan Agreement.

 

26

--------------------------------------------------------------------------------


 

ARTICLE V

 

OTHER MATTERS RELATING TO THE MASTER SERVICER

 

SECTION 5.01.                Merger, Consolidation, etc.

 

The Master Servicer shall not enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or convey, sell, transfer, lease, assign or
otherwise dispose of, all or substantially all of its property, business or
assets other than the assignments and transfers contemplated hereby; provided
that the Master Servicer may merge into or consolidate with any other Person or
convey, sell or transfer its property, business or assets substantially as an
entirety to another Person, if:

 

(a)                                 such merger, consolidation, sale or transfer
is permitted pursuant to Section 37.3 of the U.S. Receivables Loan Agreement,
and shall not cause a Change of Control to occur with respect to the Master
Servicer and (i) the Master Servicer is the surviving entity or (ii) the
surviving Person (A) expressly assumes, without execution or filing of any paper
or any further act on the part of any of the parties hereto, the performance of
every one of its covenants and obligations hereunder and (B) no Material Adverse
Effect with respect to such Person shall result from such merger, consolidation,
sale, lease, transfer or disposal of assets;

 

(b)                                 subject to Section 8.12, it has delivered to
the Collateral Agent a Responsible Officer’s certificate and an Opinion of
Counsel addressed to the Collateral Agent (i) each stating that such
consolidation, merger, conveyance or transfer complies with this Section 5.01
and (ii) further stating in the Responsible Officer’s certificate that all
conditions precedent herein provided for relating to such transaction have been
complied with; and

 

(c)                                  either (x) the corporation formed by such
consolidation or into which the Master Servicer is merged or the Person which
acquired by conveyance or transfer the properties and assets of the Master
Servicer substantially as an entirety shall be an eligible Successor Master
Servicer as determined by the Master Servicer with the consent of the Funding
Agents (such consent not to be unreasonably withheld or delayed) (taking into
account, in making such determination, the experience and operations of the
predecessor Master Servicer) or (y) upon the effectiveness of such
consolidation, merger, conveyance or transfer, a Successor Master Servicer shall
have assumed the obligations of the Master Servicer in accordance with this
Agreement.

 

SECTION 5.02.                Indemnification of the Company and the Facility
Indemnified Parties.

 

(a)                                 The Master Servicer hereby agrees to
indemnify and hold harmless each of the Company and the Facility Indemnified
Parties, and each of their affiliates, and respective directors, managing
members, officers, employees and agents and each person who controls any of them
or their affiliates within the meaning of the Securities Act and any successors
thereto (a “Master Servicer Indemnified Person”) from and against any loss,
liability, claim, expense, damage, penalty, judgment, or injury suffered or
sustained by such Master

 

27

--------------------------------------------------------------------------------


 

Servicer Indemnified Person by reason of any acts, omissions or alleged acts or
omissions arising out of, or relating to, the Master Servicer’s activities
pursuant to this Agreement or the U.S. Receivables Loan Agreement including but
not limited to any judgment, award, settlement, reasonable attorneys’ fees and
other reasonable costs or expenses incurred in connection with the defense of
any actual or threatened action, proceeding or claim; provided that the Master
Servicer shall not indemnify any Master Servicer Indemnified Person for any
liability, cost or expense of such Master Servicer Indemnified Person
(i) arising from a default by an Obligor with respect to any Receivable (except
that indemnification shall be made to the extent that such default arises out of
the Master Servicer’s failure to perform its duties or obligations as Master
Servicer under this Agreement), or (ii) to the extent that such loss, liability,
claim, damage, penalty, injury, judgment, liability or expense is finally
judicially determined to have resulted primarily from the gross negligence or
wilful misconduct of, or wilful breach of this Agreement by, such Master
Servicer Indemnified Person. The provisions of this indemnity shall run directly
to, and be enforceable by, the applicable Master Servicer Indemnified Person and
shall survive the termination, in whole or in part, of the Agreement and the
resignation or removal, as applicable, of the Master Servicer.

 

(b)                                 In addition to clause (a) above, the Master
Servicer shall indemnify and hold harmless each Master Servicer Indemnified
Person from and against any loss, liability, expense, damage or injury suffered
or sustained by reason of a breach by the Master Servicer or any Local Servicer
of any covenant contained in Sections 2.02(e), 2.02(f), 4.05, 4.06, 4.07 or 4.12
that materially adversely affects the interest of the Company, the Collateral
Agent or the Secured Parties under the Transaction Documents with respect to any
Receivable or the collectibility of any Receivable (a “Master Servicer
Indemnification Event”), by paying such Master Servicer Indemnified Person a
payment in an amount equal to the outstanding Principal Amount of such
Receivable at the time of such event. Payment shall occur on or prior to the
30th Business Day after the day such Master Servicer Indemnification Event
becomes known to the Master Servicer unless such Master Servicer Indemnification
Event shall have been cured on or before such day.

 

28

--------------------------------------------------------------------------------


 

SECTION 5.03.                Master Servicer Not to Resign.

 

The Master Servicer shall not resign from the obligations and duties hereby
imposed on it except (a) upon determination that (i) the performance of its
duties hereunder is no longer permissible under applicable law, and (ii) there
is no commercially reasonable course of action that it could take to make the
performance of its duties hereunder permissible under applicable law or (b) if
the Master Servicer is terminated as Master Servicer pursuant to Section 6.01 or
(c) according to the provisions of Section 5.05 below; provided, however, that
such resignation shall not in any way affect the Servicer Guarantor’s
obligations hereunder or under any other Transaction Document. Any such
determination permitting the resignation of the Master Servicer shall be
evidenced as to clause (a)(i) above by an Opinion of Counsel to such effect
delivered to the Company, the Collateral Agent, the Administrative Agent and
each Funding Agent. No such resignation shall become effective until a Successor
Master Servicer shall have assumed the responsibilities and obligations of the
Master Servicer in accordance with Section 6.02. The Collateral Agent, the
Company, the Administrative Agent and each Funding Agent shall be notified of
such resignation (or termination) by the Master Servicer.

 

SECTION 5.04.                Access to Certain Documentation and Information
Regarding the Receivables.

 

The Master Servicer shall retain and hold in trust for the Company, each
Originator, the Administrative Agent, each Funding Agent, and the Collateral
Agent at the office of the Master Servicer such computer programs, books of
account and other records as are reasonably necessary to enable the Collateral
Agent to determine at any time the status of the Receivables and all collections
and payments in respect thereof (including an ability to recreate records
evidencing the Receivables in the event of the destruction of the originals
thereof).

 

SECTION 5.05.                Successor Master Servicer.

 

Subject to the conditions set forth below, the Master Servicer shall be
permitted to resign and Vantico International S.á.r.l (“Vantico”) or another
“Permitted Successor” shall be authorized to replace the Master Servicer
hereunder.  For purposes hereof, “Permitted Successor” shall mean (a) Vantico or
(b) any Affiliate of Huntsman International for which the Administrative Agent
shall have given its prior written consent for such Affiliate to become the
Master Servicer hereunder, such consent not to be unreasonably withheld.  Prior
to any such resignation by the Master Servicer and replacement with a Permitted
Successor, the Administrative Agent, on behalf of each Funding Agent and each
Lender, shall have received acceptable legal opinions and an officer’s
certificate, substantially similar to those delivered by the Master Servicer as
of the date of execution of this Agreement.

 

ARTICLE VI

 

MASTER SERVICER DEFAULTS; MASTER SERVICER TERMINATION

 

SECTION 6.01.                Master Servicer Defaults.

 

(a)                                 Each of the following events shall
constitute a “Master Servicer Default”:

 

29

--------------------------------------------------------------------------------


 

(i)                                     failure by the Master Servicer to
deliver within one (1) Business Day (or, if such failure is by a Force Majeure
Event, six (6) Business Days) of when due, any Weekly Report or, within three
(3) Business Days (or, if such failure is by a Force Majeure Event, eight
(8) Business Days) of when due, any Monthly Settlement Report, in each case
conforming in all material respects to the requirement of Section 4.01 or 4.02;

 

(ii)                                  failure by the Master Servicer or any
Local Servicer to pay any amount required to be paid by it under this Agreement
or the U.S. Receivables Loan Agreement (which, with respect to such Local
Servicer, has not been paid by the Master Servicer as a Servicer Advance) or to
give any direction with respect to the allocation or transfer of funds under
this Agreement or the U.S. Receivables Loan Agreement, on the date such payment
is due or such allocation or transfer is required to be made;

 

(iii)          failure on the part of the Master Servicer or any Local Servicer
duly to observe or to perform in any material respect (provided, that the
materiality threshold in this clause (iii) shall not be applicable with respect
to any covenant or agreement which itself contains a materiality threshold) any
other of their respective covenants or agreements set forth in this Agreement or
the U.S. Receivables Loan Agreement if such failure continues unremedied until
five (5) Business Days after the earlier of (A) the date on which a Responsible
Officer of the Master Servicer has knowledge of such failure and (B) the date on
which written notice of such failure, requiring the same to be remedied, shall
have been given (1) to the Master Servicer by the Company, any Funding Agent,
the Administrative Agent or the Collateral Agent, or (2) to the Company, the
Collateral Agent and to the Master Servicer by any Funding Agent or the
Administrative Agent; provided that if such failure may be cured (as reasonably
determined by the Administrative Agent acting at the direction of the Funding
Agents) and the Master Servicer or the Servicer Guarantor is diligently pursuing
such cure (as reasonably determined by the Administrative Agent acting at the
direction of the Funding Agents), such event shall not constitute a Master
Servicer Default for an additional five (5) calendar days; and provided,
further, that no Master Servicer Default shall be deemed to occur under this
subsection with respect to a failure on the part of the Master Servicer if the
Master Servicer shall have complied with the provisions of Section 5.02(b) with
respect thereto;

 

(iv)                              any representation, warranty or certification
made by the Master Servicer, any Local Servicer or the Servicer Guarantor in
this Agreement or the U.S. Receivables Loan Agreement or in any certificate
delivered pursuant thereto shall prove to have been incorrect in any material
respect (provided, that the materiality threshold in this clause (iv) shall not
be applicable with respect to any representation or warranty which itself
contains a materiality threshold) when made or deemed made and continues
unremedied until five (5) Business Days

 

30

--------------------------------------------------------------------------------


 

after the earlier of (A) the date on which a Responsible Officer of the Master
Servicer has knowledge of such failure and (B) the date on which written notice
thereof, requiring the same to be remedied, shall have been given (1) to the
Master Servicer by the Company or the Collateral Agent, or (2) to the Company,
to the Collateral Agent and to the Master Servicer by any Funding Agent or the
Administrative Agent; provided, that if such incorrectness may be cured (as
reasonably determined by the Administrative Agent acting at the direction of the
Funding Agents) and the Master Servicer is diligently pursuing such cure (as
reasonably determined by the Administrative Agent acting at the direction of the
Funding Agents), such event shall not constitute a Master Servicer Default for
an additional five (5) calendar days;

 

(v)                                 an Insolvency Event shall have occurred with
respect to the Master Servicer or the Servicer Guarantor;

 

(vi)                              there shall have occurred and be continuing a
Program Termination Event under any Origination Agreement;

 

(vii)                           this Agreement or the U.S. Receivables Loan
Agreement shall cease, for any reason, to be in full force and effect, or the
Company, the Master Servicer, any Local Servicer or any Affiliate of any of the
foregoing, shall so assert in writing;

 

(viii)                        any action, suit, investigation or proceeding at
law or in equity (including injunctions, writs or restraining orders) shall be
brought or commenced or filed by or before any arbitrator, court or Governmental
Authority against the Company, the Master Servicer, any Local Servicer or any
properties, revenues or rights of any thereof which could reasonably be expected
to have a Material Adverse Effect on the Secured Parties; or

 

(ix)                              (A) the Servicer Guarantor or any of its
Subsidiaries shall default in the observance or performance of any agreement or
condition relating to any of its outstanding Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or (B) any
other event shall occur or condition exist, the effect of which default or other
event or condition is to cause such Indebtedness to become due prior to its
stated maturity; provided, however, that no Master Servicer Default shall be
deemed to occur under this paragraph unless the aggregate amount of Indebtedness
in respect of which any default or other event or condition referred to in this
paragraph shall have occurred shall be equal to at least $50,000,000.

 

(b)                                 So long as any Master Servicer Default shall
not have been remedied (or waived in accordance with the terms of the
Transaction Documents), the Administrative Agent may, and at the written
direction of the Funding Agent(s) representing more than 50% of the Aggregate
Principal Balance of the Loans; provided, however, that so long as there are
only two Lender Groups, the Funding Agents for both Lender Groups shall have
consented, the

 

31

--------------------------------------------------------------------------------


 

Administrative Agent shall, by notice then given in writing to the Master
Servicer (a “Termination Notice”), terminate all or any part of the rights and
obligations of the Master Servicer and each Local Servicer hereunder and under
the U.S. Receivables Loan Agreement and this Agreement (other than rights and
obligations of the Master Servicer and the Local Servicers under this Agreement
and the U.S. Receivables Loan Agreement existing prior to a Master Servicer
Default); provided that so long as an Affiliate of the Company is the Master
Servicer, unless otherwise designated in writing by the Company to the
Collateral Agent, any act or omission of the Master Servicer shall not
constitute a Master Servicer Default hereunder if and to the extent that such
act or omission results only in a failure to transfer to the Company Receipts
Account (or otherwise to pay to the Company) any amount which should have been
so transferred (or paid).  After receipt by the Master Servicer of a Termination
Notice or delivery by the Master Servicer of a Resignation Notice, on the date
that the Successor Master Servicer shall have been notified by the
Administrative Agent of the commencement of its services to be provided pursuant
to Section 6.02, all authority and power of the Master Servicer and each Local
Servicer under this Agreement and the U.S. Receivables Loan Agreement to the
extent specified in such Termination Notice shall pass to and be vested in the
designated Successor Master Servicer (a “Service Transfer”), and each of the
Administrative Agent and the Collateral Agent is hereby directed, authorized and
empowered (upon the failure of the Master Servicer or any Local Servicer to
cooperate) to execute and deliver, on behalf of the Master Servicer or such
Local Servicer, as attorney-in-fact or otherwise, all documents and other
instruments upon the refusal of the Master Servicer or any Local Servicer to
execute or to deliver such documents or instruments, and to do and to accomplish
all other acts or things necessary or appropriate to effect the purposes of such
Service Transfer and neither the Administrative Agent nor the Collateral Agent
shall incur any liability in connection with effecting such Service Transfer. 
The Master Servicer and each Local Servicer each agrees to cooperate with the
Company, the Collateral Agent, the Administrative Agent or the Successor Master
Servicer, as applicable, in effecting the termination of the responsibilities
and rights of the Master Servicer to conduct their duties hereunder, including
the transfer to the Successor Master Servicer of all authority of the Master
Servicer and each Local Servicer to service the Receivables, provided for under
this Agreement and the U.S. Receivables Loan Agreement (including all authority
over all Collections that shall on the date of transfer be held by the Master
Servicer or any Local Servicer for deposit, or that have been deposited by the
Master Servicer or such Local Servicer, in any Collection Account or Company
Concentration Account or that shall thereafter be received with respect to the
Receivables), and in assisting the Successor Master Servicer.

 

(c)                                  Upon a Service Transfer, the terminated
Master Servicer and each Local Servicer shall promptly (x) assemble all of its
documents, instruments and other records (including credit files, licenses (to
the extent transferable), rights, copies of all relevant computer programs and
any necessary licenses (to the extent transferable) for the use thereof, related
material, computer tapes, disks, cassettes and data) that (i) evidence or record
Receivables and (ii) are otherwise necessary to enable the Successor Master
Servicer to coordinate

 

32

--------------------------------------------------------------------------------


 

servicing of all such Receivables and to prepare and deliver Monthly Settlement
Reports and, to the extent applicable, Weekly Reports, (iii) are otherwise
necessary to immediately enable the Successor Master Servicer to effect the
Collection of such Receivables, with or without the participation of an
Originator or the Master Servicer and (y) deliver to the extent permitted by law
or license (to the extent transferable) the use of all of the foregoing
documents, instruments and other records to the Successor Master Servicer at a
place designated by the Successor Master Servicer; provided, however, that the
Master Servicer shall not be required, to the extent it has an ownership
interest in any electronic records, computer software or licenses, to transfer,
assign, set-over or otherwise convey such ownership interests to the Successor
Master Servicer; provided, further, that the Master Servicer shall remain
obligated to make such electronic records, software or licenses (or copies
thereof) available to the Successor Master Servicer to the extent permitted by
law or license (to the extent transferable). In recognition of the terminated
Master Servicer’s need to have access to any such documents, instruments and
other records that may be transferred to the Successor Master Servicer
hereunder, whether as a result of its continuing responsibility as a servicer of
accounts receivable that are not the subject of a security interest or
otherwise, the Successor Master Servicer shall provide to such terminated Master
Servicer reasonable access to such documents, instruments and other records
transferred by such terminated Master Servicer to it in connection with any
activity arising in the ordinary course of the terminated Master Servicer’s
business; provided that the terminated Master Servicer shall not disrupt or
otherwise interfere with the Successor Master Servicer’s use of and access to
such documents, instruments and other records. To the extent that compliance
with this Section 6.01 shall require the terminated Master Servicer to disclose
to such Successor Master Servicer information of any kind that the terminated
Master Servicer reasonably deems to be confidential, the Successor Master
Servicer shall be required to enter into such customary licensing and
confidentiality agreements as the terminated Master Servicer shall reasonably
deem necessary to protect its interests.

 

(d)                                 All costs and expenses incurred by the
terminated Master Servicer, a Local Servicer, the Successor Servicer, the
Administrative Agent or the Collateral Agent in connection with any Service
Transfer shall be for the account of the terminated Master Servicer and to the
extent any costs or expenses incurred by any such Person other than the Master
Servicer are not so paid, such Person shall be entitled to be paid such items
from amounts allocated to the payment of such costs and expenses under Sections
17 and 18 of the U.S. Receivables Loan Agreement.

 

SECTION 6.02.                Administrative Agent To Act; Appointment of
Successor.

 

(a)                                 Upon (i) in the case of a termination of the
Master Servicer, the receipt by the Master Servicer of a Termination Notice
pursuant to Section 6.01 or (ii) in the case of a resignation of the Master
Servicer, notification by the Master Servicer to the Collateral Agent, the
Company, the Administrative Agent and each Funding Agent in writing of its
resignation pursuant to Section 5.03 (the “Resignation Notice”), the Master
Servicer shall continue to perform all

 

33

--------------------------------------------------------------------------------


 

servicing functions under this Agreement and the U.S. Receivables Loan Agreement
until the date on which a Successor Master Servicer accepts its appointment
hereunder.  In any such case of a resignation or termination of the Master
Servicer, the Administrative Agent shall endeavor to promptly appoint an
eligible Successor Master Servicer subject to the consent of each Funding Agent
(the “Successor Master Servicer”) and such Successor Master Servicer shall
accept its appointment by a written assumption in a form acceptable to the
Administrative Agent.

 

(b)                                 Upon its appointment, the Successor Master
Servicer shall be the successor in all respects to the Master Servicer and each
Local Servicer with respect to servicing functions under this Agreement and the
U.S. Receivables Loan Agreement (with such changes as are agreed to between such
Successor Master Servicer and the Administrative Agent with the consent of the
Funding Agent(s) representing Lenders holding more than 50% of the Aggregate
Principal Balance of the Loans; provided, however, that so long as there are
only two Lender Groups, the Funding Agents for both Lender Groups shall have
consented) and shall be subject to all the responsibilities, duties and
liabilities relating thereto placed on the Master Servicer and each Local
Servicer by the terms and provisions hereof, and all references in this
Agreement and the U.S. Receivables Loan Agreement to the Master Servicer and
each Local Servicer shall be deemed to refer to such Successor Master Servicer.
The Successor Master Servicer shall not be liable for, and the replaced Master
Servicer shall indemnify the Successor Master Servicer against costs incurred by
the Successor Master Servicer as a result of, any acts or omissions of such
replaced Master Servicer or any events or occurrences occurring prior to the
Successor Master Servicer’s acceptance of its appointment as successor to the
Master Servicer. Any Successor Master Servicer shall manage the servicing and
administration of the Receivables in accordance with the Policies and the terms
of this Agreement and the U.S. Receivables Loan Agreement.

 

(c)                                  The Company, the Administrative Agent and
the Collateral Agent hereby agree that the Successor Master Servicer shall
receive the Monthly Servicing Fee as its servicing compensation and that none of
the Administrative Agent, the Collateral Agent, any Funding Agent or any Lender
shall be liable for any Monthly Servicing Fee differential arising as a result
of engaging a Successor Master Servicer.

 

SECTION 6.03.                Waiver of Past Defaults.

 

Any continuing default by the Master Servicer or the Company in the performance
of its respective obligations hereunder and its consequences may be waived with
the consent of the Funding Agent(s) representing Lenders holding more than 66
2/3% of the Principal Balance of the Loans; provided, however, that so long as
there are only two Lender Groups, both Lender Groups shall have consented,
except a default in the failure to make any required deposits or payments in
respect of any Loan, which shall require a waiver by Funding Agents of all of
the affected Lenders. Upon any such waiver of a past default, such default shall
cease to exist, and any default arising therefrom shall be deemed to have been
remedied for every purpose of this Agreement and the U.S. Receivables Loan
Agreement. No such waiver

 

34

--------------------------------------------------------------------------------


 

shall extend to any subsequent or other default or impair any right consequent
thereon except to the extent expressly so waived.

 

ARTICLE VII

 

GUARANTY

 

SECTION 7.01.        Servicing Guaranty.

 

In order to induce the Company, the Administrative Agent and the Collateral
Agent to execute and deliver this Agreement, and in consideration thereof, the
Servicer Guarantor hereby (i) unconditionally and irrevocably guarantees to the
Company, the Administrative Agent and the Collateral Agent the obligations of
the Master Servicer and each Local Servicer to perform all of the terms,
conditions, covenants and agreements to be made by the Master Servicer and each
Local Servicer under this Agreement, the Receivables Loan Agreement or the
Origination Agreements, (ii) agrees to cause the Master Servicer and each Local
Servicer to perform and observe duly and punctually all of the foregoing, and
(iii) agrees that, if for any reason whatsoever the Master Servicer and any
Local Servicer fails to so perform and observe such terms, conditions, covenants
and agreements, the Servicer Guarantor will duly and punctually perform and
observe the same (the obligations referred to in clauses (i) through (iii) above
are collectively referred to as the “Guaranteed Servicing Obligations”). The
liabilities and obligations of the Servicer Guarantor under the Servicing
Guaranty contained in this Article VII (this “Servicing Guaranty”) will be
absolute and unconditional under all circumstances. Notwithstanding anything to
the contrary contained herein, the Company, the Administrative Agent and the
Collateral Agent acknowledge and agree that the provisions of this Section 7.01
shall not be interpreted to provide recourse to the Servicer Guarantor against
loss by reason of the bankruptcy or insolvency (or other credit condition) of
the related Obligor on any Receivable.

 

SECTION 7.02.        Scope of Guarantor’s Liability.

 

The Guaranteed Servicing Obligations are independent of the obligations of the
Master Servicer, any other guarantor or any other Person, and the Company, the
Administrative Agent and the Collateral Agent may enforce any of their rights
hereunder independently of any other right or remedy that the Company, the
Administrative Agent and the Collateral Agent may at any time hold with respect
to the Guaranteed Servicing Obligations or any security or other Servicing
Guaranty therefor. Without limiting the generality of the foregoing, the
Company, the Administrative Agent and the Collateral Agent may bring a separate
action against the Servicer Guarantor without first proceeding against the
Master Servicer or any Local Servicer, any other guarantor or any other Person,
and regardless of whether the Master Servicer or any other guarantor or any
other Person is joined in any such action. The Servicer Guarantor’s liability
hereunder shall at all times remain effective with respect to Guaranteed
Servicing Obligations and the obligations of the Master Servicer and each Local
Servicer under the Receivables Loan Agreement, notwithstanding any limitations
on the liability of any Master Servicer or any Local Servicer to the Company,
the Administrative Agent and the Collateral Agent or any Secured Party contained
in any of the Transaction Documents or elsewhere. The rights of the Company, the
Administrative Agent and the Collateral Agent hereunder shall not be exhausted
by any action taken by any of them until all Guaranteed Servicing Obligations
have been fully performed.

 

35

--------------------------------------------------------------------------------


 

SECTION 7.03.        The Company and the Collateral Agent’s Right to Amend this
Agreement.

 

The Servicer Guarantor authorizes the Company, the Funding Agents, the
Administrative Agent, the Lenders and the Collateral Agent, at any time and from
time to time without notice, without affecting the liability of the Servicer
Guarantor hereunder, to: (a) alter the terms of all or any part of the
Guaranteed Servicing Obligations; (b) waive, release, terminate, abandon,
subordinate and enforce all or any part of the Guaranteed Servicing Obligations
and any security or guaranties therefore; (c) release the Master Servicer, any
guarantor or any other Person from any personal liability with respect to all or
any part of the Guaranteed Servicing Obligations; and (d) assign its rights
under this Servicing Guaranty in whole or in part.

 

SECTION 7.04.        Waiver of Certain Rights by Guarantor.

 

The Servicer Guarantor hereby waives each of the following to the fullest extent
allowed by law:

 

(a)                                 any defense based upon:

 

(i)                                     any act or omission of the Company, the
Administrative Agent and the Collateral Agent or any other Person that directly
or indirectly results in the discharge or release of any of the Master Servicer
or any other Person or any of the Guaranteed Servicing Obligations or any
security therefor; or

 

(ii)                                  any disability or any other defense of the
Master Servicer with respect to the Guaranteed Servicing Obligations, whether
consensual or arising by operation of law or any bankruptcy, insolvency or
debtor-relief proceeding, or from any other cause;

 

(b)                                 any right (whether now or hereafter
existing) to require the Company, the Administrative Agent and the Collateral
Agent, as a condition to the enforcement of this Servicing Guaranty, to proceed
against the Master Servicer;

 

(c)                                  presentment, demand, protest and notice of
any kind, including notices of default and notice of acceptance of this
Servicing Guaranty; and

 

(d)                                 all other rights and defenses the assertion
or exercise of which would in any way diminish the liability of the Servicer
Guarantor hereunder in respect of the Guaranteed Servicing Obligations.

 

SECTION 7.05.        Master Servicer’s Obligations to Guarantor and Guarantor’s
Obligations to Master Servicer Subordinated.

 

Until all of the Guaranteed Servicing Obligations have been performed, the
Servicer Guarantor agrees that all existing and future payment obligations
(whether arising by subrogation or otherwise) of the Master Servicer or Local
Servicer to the Servicer Guarantor or the Servicer Guarantor to the Master
Servicer or Local Servicer shall be and hereby are expressly subordinated to the
full performance of the Guaranteed Servicing Obligations, on the terms set forth
in clauses (a) through (d) below, and the performance or payment of any

 

36

--------------------------------------------------------------------------------


 

such obligation of the Master Servicer or any Local Servicer to the Servicer
Guarantor is expressly deferred in right to the full performance of the
Guaranteed Servicing Obligations.

 

(a)                                 The Servicer Guarantor authorizes and
directs the Master Servicer and each Local Servicer and each of the Company, the
Administrative Agent and the Collateral Agent authorizes and directs the
Servicer Guarantor to take such action as may be necessary or appropriate to
effectuate and maintain the subordination provided herein.

 

(b)                                 No right of any holder of the Guaranteed
Servicing Obligations to enforce the subordination herein shall at any time or
in any way be prejudiced or impaired by any act or failure to act on the part of
the Servicer Guarantor, the Company, the Administrative Agent and the Collateral
Agent or any other Person or by any non-compliance by the Servicer Guarantor,
the Collateral Agent, the Company, the Administrative Agent or any other Person
with the terms, provisions and covenants hereof or of the Transaction Documents
regardless of any knowledge thereof that any such holder of the Guaranteed
Servicing Obligations may have or be otherwise charged with.

 

(c)                                  Nothing express or implied herein shall
give any Person other than the Master Servicer, the Company, the Collateral
Agent, the Administrative Agent and the Servicer Guarantor any benefit or any
legal or equitable right, remedy or claim hereunder.

 

(d)                                 If the Servicer Guarantor shall institute or
participate in any suit, action or proceeding against the Company, the
Administrative Agent or the Collateral Agent or the Company, the Administrative
Agent or the Collateral Agent shall institute or participate in any suit, action
or proceeding against the Servicer Guarantor, in violation of the terms hereof,
the Company, the Administrative Agent or the Collateral Agent or the Servicer
Guarantor, as the case may be may interpose as a defense or dilatory plea this
subordination, either the Company, the Administrative Agent or the Collateral
Agent are irrevocably authorized to intervene and to interpose such defense or
plea in their name or in the name of the Company, the Administrative Agent or
the Collateral Agent, or the Servicer Guarantor, as the case may be.

 

SECTION 7.06.        Guarantor to Pay Expenses.

 

The Servicer Guarantor agrees to pay to the Company, the Administrative Agent
and the Collateral Agent, on demand, all reasonable costs and expenses,
including reasonable attorneys’ fees, incurred by the Company, the
Administrative Agent and the Collateral Agent in exercising any right, power or
remedy conferred by this Servicing Guaranty, or in the enforcement of this
Servicing Guaranty, whether or not any action is filed in connection therewith.
Until paid to the Company, the Administrative Agent and the Collateral Agent,
such amounts shall bear interest, commencing with the Company, the
Administrative Agent and the Collateral Agent’s demand therefor, for each
Settlement Period during the period from the date of such demand until paid, at
a rate equal to one-month LIBOR plus 1.00% (calculated on the basis of a 360-day
year).

 

37

--------------------------------------------------------------------------------


 

SECTION 7.07.        Reinstatement.

 

This Servicing Guaranty shall continue to be effective or be reinstated, as the
case may be, and the rights of the Company, the Administrative Agent and the
Collateral Agent shall continue, if at any time performance of the Guaranteed
Servicing Obligations is discontinued by the Servicer Guarantor upon an event of
bankruptcy, dissolution, liquidation or reorganization of the Company, the
Collateral Agent, the Servicer Guarantor, any other guarantor, the
Administrative Agent or any other Person or upon or as a result of the
appointment of a receiver, intervener or conservator of, or trustee or similar
officer for the foregoing, or any substantial part of their respective property,
or they become otherwise insolvent.

 

ARTICLE VIII

 

MISCELLANEOUS PROVISIONS

 

SECTION 8.01.                Amendment.

 

This Agreement may only be amended, supplemented or otherwise modified from time
to time if such amendment, supplement or modification is in writing by the
parties hereto and otherwise implemented in accordance with the provisions of
Section 37.14 of the U.S. Receivables Loan Agreement.

 

SECTION 8.02.                Termination.

 

(a)                                 The respective obligations and
responsibilities of the parties hereto shall terminate on the Final Payout Date
(unless such obligations or responsibilities are expressly stated to survive the
termination of this Agreement).

 

(b)                                 All authority and power granted to the
Master Servicer and each Local Servicer under this Agreement and the U.S.
Receivables Loan Agreement shall automatically cease and terminate on the Final
Payout Date, and shall pass to and be vested in the Company (or its assignee)
and the Company (or its assignee) is hereby authorized and empowered to execute
and deliver, on behalf of the Master Servicer and each Local Servicer as
attorney-in-fact or otherwise, all documents and other instruments, and to do
and accomplish all other acts or things necessary or appropriate to effect the
purposes of such transfer of rights from and after the Final Payout Date.  The
Master Servicer and each Local Servicer shall cooperate with the Company (or its
assignee) in effecting the termination of its responsibilities and rights to
conduct servicing of the Receivables on their respective behalf.  The Master
Servicer and each Local Servicer shall transfer all of its records relating to
the Receivables to the Company (or its assignee) in such form as the Company (or
its assignee) may reasonably request and shall transfer all other records,
correspondence and documents to the Company (or its assignee) in the manner and
at such times as the Company (or its assignee) will reasonably request.  To the
extent that compliance with this Section 8.02(b) shall require the Master
Servicer or any Local Servicer to disclose to the Company information of any
kind that the Master Servicer or any Local Servicer deems to be confidential,
the Company will be required to enter into such customary licensing and
confidentiality agreements as the Master Servicer shall reasonably deem
necessary to protect its interests.

 

38

--------------------------------------------------------------------------------


 

SECTION 8.03.                Governing Law.

 

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK WITHOUT REFERENCE TO ANY CONFLICTS OF LAWS PRINCIPLES
(OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

 

SECTION 8.04.                WAIVER OF TRIAL BY JURY AND SUBMISSION TO
JURISDICTION.

 

(a)                                 THE PARTIES HERETO EACH WAIVE THEIR
RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY, IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY
PARTY AGAINST THE OTHER PARTY, WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT
CLAIMS OR OTHERWISE. THE PARTIES HERETO EACH AGREE THAT ANY SUCH CLAIM OR CAUSE
OF ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A JURY. WITHOUT LIMITING THE
FOREGOING, THE PARTIES FURTHER AGREE THAT THEIR RESPECTIVE RIGHT TO A TRIAL BY
JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR
OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR
ENFORCEABILITY OF THIS PLACEMENT AGREEMENT OR ANY PROVISION HEREOF. THIS WAIVER
SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS
TO THIS AGREEMENT.

 

(b)                                 ANY LEGAL ACTION OR PROCEEDING WITH RESPECT
TO THIS AGREEMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF
THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, AND BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH OF THE PARTIES HERETO CONSENTS, FOR ITSELF AND
IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS.
EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY
OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, OR ANY LEGAL PROCESS WITH RESPECT TO ITSELF OR ANY OF ITS PROPERTY,
WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING
IN SUCH JURISDICTION IN RESPECT OF THIS AGREEMENT OR ANY DOCUMENT RELATED
HERETO. EACH OF THE PARTIES HERETO WAIVES PERSONAL SERVICE OF ANY SUMMONS,
COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY
NEW YORK LAW.

 

39

--------------------------------------------------------------------------------


 

(c)                                  THE PROVISIONS OF THIS SECTION 8.04 SHALL
SURVIVE THE TERMINATION OF THIS AGREEMENT, IN WHOLE OR IN PART, AND THE
REPAYMENT OF THE LOANS.

 

SECTION 8.05.                Notices.

 

All notices, requests and demands to or upon the respective parties hereto to be
effective shall be in writing (including by telecopy), and, unless otherwise
expressly provided herein, shall be deemed to have been duly given or made when
(i) delivered by hand, (ii) upon the earlier of actual receipt or physical
delivery attempt, if deposited in the mail, postage prepaid or sent by
recognized courier service, or, (iii) in the case of telecopy, when received, in
each case, addressed in accordance with Section 37.16 of the U.S. Receivables
Loan Agreement or the Applicable Notice Provision of the related Origination
Agreement, or at such other address or facsimile number as shall be designated
by such party in a written notice to the other parties hereto.

 

SECTION 8.06.                Counterparts.

 

This Agreement may be executed in two or more counterparts (and by different
parties on separate counterparts), each of which shall be an original, but all
of which together shall constitute one and the same instrument. Delivery of an
executed counterpart of a signature page to this Agreement by facsimile
transmission or other electronic means shall be effective as delivery of a
manually executed counterpart of this Agreement.

 

SECTION 8.07.                Third-Party Beneficiaries.

 

This Agreement shall inure to the benefit of and be binding upon the parties
hereto, the Lenders, the Funding Agents and their respective successors and
permitted assigns. Except as provided in this Article VIII, no other Person
shall have any right or obligation hereunder.

 

SECTION 8.08.                Merger and Integration.

 

Except as specifically stated otherwise herein, this Agreement sets forth the
entire understanding of the parties relating to the subject matter hereof, and
all prior understandings, written or oral, are superseded by this Agreement.
This Agreement may not be modified, amended, waived, or supplemented except as
provided herein.

 

SECTION 8.09.                Headings.

 

The headings herein are for purposes of reference only and shall not otherwise
affect the meaning or interpretation of any provision hereof.

 

SECTION 8.10.                No Set-Off.

 

Except as expressly provided in this Agreement, each of the Master Servicer,
each Local Servicer and the Servicer Guarantor agrees that it shall have no
right of set-off or banker’s lien against, and no right to otherwise deduct
from, any funds held in any Collection Account, or the Company Concentration
Account, if any, for any amount owed to it by the Company, the Collateral Agent,
any Funding Agent, the Administrative Agent or any Lender.

 

40

--------------------------------------------------------------------------------


 

SECTION 8.11.                No Bankruptcy Petition.

 

(a)                                 The Master Servicer, the Servicer Guarantor
and each Local Servicer hereby covenants and agrees that solely in its capacity
as a creditor of the Company it shall not institute against, or join any other
Person in instituting against the Company any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings, or other proceedings under
any Applicable Insolvency Laws.

 

(b)                                 Notwithstanding anything elsewhere herein,
the sole remedy of the Collateral Agent, the Administrative Agent, the Lenders,
the Master Servicer, the Servicer Guarantor, the Local Servicers or of any other
Person in respect of any obligation, covenant, representation, warranty or
agreement of the Company under or related to this Agreement shall be against the
assets of the Company, subject to the payment priorities contained in the U.S.
Receivables Loan Agreement.  None of the Collateral Agent, the Administrative
Agent, the Lenders, the Master Servicer, the Servicer Guarantor, any Local
Servicer or any other Person shall have any claim against the Company to the
extent that such assets are insufficient to meet any such obligation, covenant,
representation, warranty or agreement (the difference being referred to herein
as “shortfall”) and all claims in respect of the shortfall shall be
extinguished.

 

SECTION 8.12.                Responsible Officer Certificates; No Recourse.

 

Any certificate executed and delivered by a Responsible Officer of the Master
Servicer, the Servicer Guarantor or any Local Servicer pursuant to the terms of
the Transaction Documents shall be executed by such Responsible Officer not in
an individual capacity but solely in his or her capacity as an officer of the
Master Servicer, the Servicer Guarantor or such Local Servicer, and such
Responsible Officer will not be subject to personal liability as to the matters
contained in the certificate.  A director, officer, employee or shareholder, as
such, of the Master Servicer, any Local Servicer or the Company shall not have
liability for any obligation of the Master Servicer, the Servicer Guarantor,
such Local Servicer or the Company (as the case may be) hereunder or under any
Transaction Document or for any claim based on, in respect of, or by reason of,
any Transaction Document, unless such claim results from the gross negligence,
fraudulent acts or wilful misconduct of such director, officer, employee or
shareholder.

 

SECTION 8.13.                Consequential Damages.

 

In no event shall the Master Servicer, any Local Servicer, the Administrative
Agent, the Collateral Agent, any Funding Agent or any Lender be liable for
special, indirect or consequential loss or damage of any kind whatsoever
(including, but not limited to, lost profits), even if it has been advised of
the likelihood of such loss or damage and regardless of the form of action.

 

41

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF the parties hereto have caused this Agreement to be duly
executed by their respective officers as of the day and year first above
written.

 

HUNTSMAN RECEIVABLES FINANCE II LLC

 

as Company

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

VANTICO GROUP S.À R.L. as Master Servicer

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

HUNTSMAN INTERNATIONAL LLC

 

as Servicer Guarantor

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

TIOXIDE AMERICAS LLC

 

as Local Servicer

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

HUNTSMAN PROPYLENE OXIDE LLC

 

as Local Servicer

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

HUNTSMAN INTERNATIONAL FUELS LLC

 

as Local Servicer

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

42

--------------------------------------------------------------------------------


 

HUNTSMAN ETHYLENEAMINES LLC

 

as Local Servicer

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

HUNTSMAN PETROCHEMICAL LLC

 

as Local Servicer

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

HUNTSMAN ADVANCED MATERIALS AMERICAS LLC

 

as Local Servicer

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

43

--------------------------------------------------------------------------------


 

PNC BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION,

 

not in its individual capacity but solely as Collateral Agent

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

44

--------------------------------------------------------------------------------


 

SCHEDULE 1 to the
Servicing Agreement

 

Form of Annual Master Servicer’s Certificate

 

(As required to be delivered within forty-five (45) days after the end of each
calendar year of the Master Servicer pursuant to Section 4.03 of the Servicing
Agreement referred to below)

 

--------------------------------------------------------------------------------

 

HUNTSMAN MASTER TRUST

 

--------------------------------------------------------------------------------

 

The undersigned, a duly authorized representative of Vantico Group S.à r.l., as
Master Servicer, and Huntsman International LLC, as Servicer Guarantor, pursuant
to (a) the U.S. Receivables Loan Agreement, dated as of October 16, 2009 (as
amended, supplemented or otherwise modified from time to time, the “U.S.
Receivables Loan Agreement”), by and among Huntsman Receivables Finance II LLC
(the “Company”), Huntsman International LLC, as Master Servicer, the Lenders
named therein, the Funding Agents named therein, PNC Bank, National Association
as the Administrative Agent (the “Administrative Agent”) and PNC Bank, National
Association, as Collateral Agent (the “Collateral Agent”) and (b) the U.S.
Servicing Agreement, dated as of October 16, 2009 by and among the Company, the
Master Servicer, the Servicer Guarantor, the Local Servicers (as specified
therein), the Administrative Agent and the Collateral Agent (as amended,
supplemented or otherwise modified from time to time, the “U.S. Servicing
Agreement”); the U.S. Receivables Loan Agreement and the U.S. Servicing
Agreement, collectively, the “Agreements”), does hereby certify that:

 

1.                                      Vantico Group S.à r.l. is, as of the
date hereof, the Master Servicer under the Agreements.

 

2.                                      The undersigned is duly authorized
pursuant to the Agreements to execute and deliver this Certificate to the
Collateral Agent, the Administrative Agent and the Funding Agents.

 

3.                                      A review of the activities of the Master
Servicer and the Company during the calendar quarter ended
[                            ], and of their respective performance under each
Transaction Document was conducted under my supervision.

 

4.                                      Based on such review, to my knowledge,
the Master Servicer and the Company have performed in all material respects all
their respective obligations under each Transaction Document and no material
default in the performance of such obligations has occurred or is continuing
except as set forth in paragraph 5 below.

 

5.                                      The following is a description of all
material defaults in the performance of the Master Servicer and the Company
under the provisions of the Transaction Documents known to us to have been made
during the calendar quarter ended [                            ], which sets
forth in detail (i) the nature of each such default, (ii) the action taken by
the Master Servicer and/or the Company, if any, to remedy each such default and
(iii) the current status of each default:

 

[If applicable, insert “None.”]

 

45

--------------------------------------------------------------------------------


 

6.                                      The following is a description of each
material inaccuracy known to us to exist in any  Weekly Report, if applicable,
and/or Monthly Settlement Report during the calendar year ended
[                            ].

 

Capitalized terms used in this certificate have the meanings ascribed to them in
the U.S. Receivables Loan Agreement.

 

IN WITNESS WHEREOF the undersigned has duly executed this Certificate this
       day of                         , 200  .

 

By:

 

 

Name:

 

 

Title:

 

 

 

46

--------------------------------------------------------------------------------


 

SCHEDULE 2 to the
Servicing Agreement

 

Location of Records

 

Huntsman International LLC (as Servicer Guarantor)
500 Huntsman Way
Salt Lake City, Utah 84108
U.S.A.

 

Vantico Group S.à r.l. (as Master Servicer)

68-70, Boulevard de la Pétrusse,

L-2320 Luxembourg

R.C.S. Luxembourg B 72.959

 

47

--------------------------------------------------------------------------------


 

Exhibit B

 

MARKED COPY OF U.S. RECEIVABLES LOAN AGREEMENT

 

[Please see attached].

 

--------------------------------------------------------------------------------


 

Exhibit B to

Master Amendment No. 4 dated as of March 30, 2015

 

DATED AS OF OCTOBER 16, 2009

 

HUNTSMAN RECEIVABLES FINANCE II LLC,
as the Company

 

VANTICO GROUP S.À R.L.,
as Master Servicer

 

THE SEVERAL ENTITIES PARTY HERETO AS LENDERS,

 

THE SEVERAL FINANCIAL INSTITUTIONS PARTY HERETO AS FUNDING AGENTS,

 

THE SEVERAL COMMERCIAL PAPER CONDUITS PARTY HERETO AS
CONDUIT LENDERS,

 

THE SEVERAL FINANCIAL INSTITUTIONS PARTY HERETO AS
COMMITTED LENDERS,

 

PNC BANK, NATIONAL ASSOCIATION
as Administrative Agent

 

AND

 

PNC BANK, NATIONAL ASSOCIATION,
as Collateral Agent

 

--------------------------------------------------------------------------------

 

U.S. RECEIVABLES LOAN AGREEMENT

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

CONTENTS

 

Section

 

 

Page

 

 

 

 

1.

DEFINITIONS AND INTERPRETATION

2

 

 

 

2.

THE FACILITY

5

 

 

 

3.

BORROWING PROCEDURES

11

 

 

 

4.

REPAYMENT; CHANGES TO COMMITMENTS; PREPAYMENT

14

 

 

 

5.

USE OF PROCEEDS

16

 

 

 

6.

CONDITIONS OF BORROWINGS

17

 

 

 

7.

INTEREST

23

 

 

 

8.

CHANGES TO THE CALCULATION OF INTEREST

25

 

 

 

9.

ILLEGALITY

25

 

 

 

10.

BREAKAGE COSTS

26

 

 

 

11.

TAXES

26

 

 

 

12.

CHANGE IN CIRCUMSTANCES

31

 

 

 

13.

FEES

33

 

 

 

14.

INDEMNIFICATION BY HUNTSMAN INTERNATIONAL AND THE COMPANY

34

 

 

 

15.

SECURITY INTEREST

36

 

 

 

16.

SERVICES OF MASTER SERVICER

38

 

 

 

17.

APPLICATION OF FUNDS PRIOR TO FACILITY TERMINATION DATE

38

 

 

 

18.

APPLICATION OF FUNDS AFTER FACILITY TERMINATION DATE

42

 

 

 

19.

MASTER SERVICING FEES

44

 

 

 

20.

REPORTS AND NOTICES

44

 

 

 

21.

TERMINATION EVENTS

45

 

 

 

22.

COLLATERAL AGENT’S RIGHTS AFTER A CASH DOMINION TRIGGER EVENT OR THE FACILITY
TERMINATION DATE

49

 

 

 

23.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

51

 

i

--------------------------------------------------------------------------------


 

24.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY RELATING TO THE RECEIVABLES

57

 

 

 

25.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY, THE MASTER SERVICER AND THE
CONTRIBUTOR

58

 

 

 

26.

COVENANTS

59

 

 

 

27.

ADDITION OF APPROVED ORIGINATOR; APPROVED ACQUIRED LINE OF BUSINESS RECEIVABLES

72

 

 

 

28.

REMOVAL AND WITHDRAWAL OF ORIGINATORS AND APPROVED ORIGINATORS

76

 

 

 

29.

ADJUSTMENT PAYMENT FOR INELIGIBLE RECEIVABLES

78

 

 

 

30.

[RESERVED]

79

 

 

 

31.

OBLIGATIONS UNAFFECTED

79

 

 

 

32.

[RESERVED]

79

 

 

 

33.

ROLE OF THE COLLATERAL AGENT

79

 

 

 

34.

ROLE OF EACH FUNDING AGENT

85

 

 

 

35.

ROLE OF THE ADMINISTRATIVE AGENT

89

 

 

 

36.

PAYMENTS AND COMPUTATIONS, ETC.

93

 

 

 

37.

MISCELLANEOUS

94

 

 

 

SCHEDULE 1  COMMITMENTS

114

 

 

SCHEDULE 2  FORM OF BORROWING REQUEST

115

 

 

SCHEDULE 3  DEFINITIONS

117

 

 

SCHEDULE 4  FORM OF ADMINISTRATIVE QUESTIONNAIRE

156

 

 

SCHEDULE 5  FORM OF TRANSFER SUPPLEMENT

159

 

 

SCHEDULE 6  COLLECTION ACCOUNTS

164

 

 

SCHEDULE 7  LOCATION OF RECORDS OF THE COMPANY

165

 

 

SCHEDULE 8  RECEIVABLES SPECIFICATION AND EXCEPTION SCHEDULE

166

 

 

SCHEDULE 9  RESERVED

167

 

 

SCHEDULE 10  RESERVED

168

 

 

SCHEDULE 11  RESERVED

169

 

ii

--------------------------------------------------------------------------------


 

SCHEDULE 12  FORM OF MONTHLY SETTLEMENT REPORT

170

 

 

SCHEDULE 13  FORM OF LETTER OF CREDIT REQUEST AGREEMENT

174

 

 

SCHEDULE 14  DESIGNATED EXCLUDED OBLIGOR

178

 

 

SCHEDULE 15  FORM OF WEEKLY REPORT

179

 

iii

--------------------------------------------------------------------------------


 

THIS U.S. RECEIVABLES LOAN AGREEMENT (this “Agreement”), is entered into as of 
October 16, 2009

 

BETWEEN:

 

(1)                                 HUNTSMAN RECEIVABLES FINANCE II LLC, a
Delaware limited liability company, as the Company;

 

(2)                                 VANTICO GROUP S.À R.L. as the Master
Servicer;

 

(3)                                 THE SEVERAL ENTITIES PARTY HERETO as
Lenders;

 

(4)                                 THE SEVERAL FINANCIAL INSTITUTIONS PARTY
HERETO as Funding Agents;

 

(5)                                 THE SEVERAL COMMERCIAL PAPER CONDUITS PARTY
HERETO as Conduit Lenders

 

(6)                                 THE SEVERAL FINANCIAL INSTITUTIONS PARTY
HERETO as Committed Lenders;

 

(7)                                 PNC BANK, NATIONAL ASSOCIATION, as
Administrative Agent; and

 

(8)                                 PNC BANK, NATIONAL ASSOCIATION, as the
Collateral Agent.

 

WHEREAS:

 

A.                                    Huntsman International LLC, as buyer,
Tioxide Americas LLC., Huntsman Propylene Oxide LLC, Huntsman Ethyleneamines
LLC, Huntsman Advanced Materials Americas LLC, Huntsman Petrochemical LLC and
Huntsman International Fuels LLC, (each a “U.S. Originator” and together the
“U.S. Originators”) entered into the U.S. Receivables Purchase Agreement dated
as of the Closing Date (as amended, restated, supplemented or otherwise modified
from time to time, the “U.S. Receivables Purchase Agreement”) relating to the
sale of certain Receivables originated by the U.S. Originators.

 

B.                                    The Company and Huntsman International
LLC, as contributor, entered into the Contribution Agreement dated the Closing
Date (as amended, restated, supplemented or otherwise modified from time to
time, the “Contribution Agreement” and together with the U.S. Receivables
Purchase Agreement, the “Origination Agreements”) pursuant to which Huntsman
International LLC (the “Contributor”) agreed to contribute, from time to time
certain Receivables it has purchased or may purchase from the U.S. Originators
as well as the Receivables originated by it.

 

C.                                    The Company, the Master Servicer, the
Local Servicers party thereto, the Administrative Agent and the Collateral Agent
entered into the Servicing Agreement dated as of the Closing Date (as amended,
restated, supplemented or otherwise modified from time to time, the “Servicing
Agreement”) pursuant to which, among other things, the Master Servicer appointed
each of the U.S. Originators as a local servicer (in such capacity, a “Local
Servicer”) for certain Receivables contributed to the Company.

 

1

--------------------------------------------------------------------------------


 

D.                                    To fund its acquisitions of Receivables,
the Company may from time to time request Loans from the Lenders on the terms
and conditions of this Agreement.

 

IT IS AGREED:

 

PART 1 INTERPRETATION

 

1.                                      DEFINITIONS AND INTERPRETATION

 

1.1                               Definitions

 

(a)                                 Capitalized terms used herein shall unless
otherwise defined or referenced herein, have the meanings assigned to such terms
in Schedule 3.

 

(b)                                 All terms defined or incorporated by
reference in this Agreement shall have such defined meanings when used in any
certificate or other document made or delivered pursuant hereto unless otherwise
defined therein.

 

1.2                               Interpretation

 

(a)                                 The definitions contained herein or
incorporated by reference herein are applicable to the singular as well as the
plural forms of such terms and to the masculine as well as to the feminine and
neuter genders of such terms.

 

(b)                                 In this Agreement, unless indicated
otherwise, references (in any manner, including generally, specifically, by
name, by capacity, by role or otherwise) to a Person include any individual,
firm, partnership, body corporate, unincorporated association, government, state
or agency of a state, local or municipal authority or government body, trust,
foundation, joint venture or association (in each case whether or not having
separate legal personality).

 

1.3                               Components of documents

 

(a)                                 Any reference herein to a Schedule, Exhibit
or Appendix to this Agreement shall be deemed to be a reference to such
Schedule, Exhibit or Appendix as it may be amended, modified or from time to
time to the extent that such Schedule, Exhibit or Appendix may be amended,
modified or supplemented (or any term or provision of any Transaction Document
may be amended that would have the effect of amending, modifying or
supplementing information contained in such Schedule, Exhibit or Appendix) in
compliance with the terms of the Transaction Documents.

 

(b)                                 Section, Part, Schedule, Exhibit and
Appendix references contained in this Agreement are references to Sections,
Parts, Schedules, Exhibits and Appendices in or to this Agreement unless
otherwise specified.

 

1.4                               Document References Provision

 

References to this Agreement or to any other Transaction Document or any other
document or agreement in this Agreement shall be deemed to be references to any

 

2

--------------------------------------------------------------------------------


 

such document or agreement as amended, restated, supplemented or otherwise
modified from time to time.

 

1.5                               Statutory References Provision

 

In this Agreement, unless indicated otherwise a reference to provision of the
Bankruptcy Code, Code, ERISA, 1940 Act or the UCC or any other statutory
provision or legislative enactment is to that provision or enactment as amended
or re-enacted and includes any amendments made to that provision that are in
force at that date, any statutory provision of which it is a re-enactment or
consolidation and any order, instrument or regulation made or issued under it.

 

1.6                               GAAP References Provision

 

As used herein and in any certificate or other document made or delivered
pursuant hereto or thereto, accounting terms not defined herein or incorporated
by reference herein, and accounting terms partly defined herein or incorporated
by reference herein to the extent not defined, shall have the respective
meanings given to them under GAAP. To the extent that the definitions of
accounting terms herein or incorporated by reference herein are inconsistent
with the meanings of such terms under GAAP, the definitions contained herein or
incorporated by reference herein shall control.

 

1.7                               Inclusion of specific examples does not limit
generality; meaning of certain words

 

In this Agreement, unless indicated otherwise:

 

(a)                                 the words “include”, “includes” or
“including” shall be interpreted as followed, in each case, by the phrase
“without limitation”;

 

(b)                                 general words introduced by the word “other”
are not to be given a restrictive meaning by reason of the fact that they are
preceded by words indicating a particular class of acts, matters or things;

 

(c)                                  general words are not to be given a
restrictive meaning by reason of the fact that they are followed by particular
examples intended to be embraced by the general words;

 

(d)                                 the words “hereof”, “herein” and “hereunder”
and words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement; and

 

(e)                                  any reference in this Agreement to any
representation, warranty or covenant “deemed” to have been made is intended to
encompass only representations, warranties or covenants that are expressly
stated to be repeated on or as of dates following the execution and delivery of
this Agreement, and no such reference shall be interpreted as a reference to any
implicit, inferred, tacit or otherwise unexpressed representation, warranty or
covenant.

 

3

--------------------------------------------------------------------------------


 

1.8                               References to a day and time; computation of
time period

 

(a)                                 In this Agreement, unless indicated
otherwise, a reference to a “day” means a period of 24 hours running from
midnight to midnight and a reference to a time of day is to New York time.

 

(b)                                 In this Agreement, unless otherwise stated,
in the computation of a period of time from a specified date to a later
specified date, the word “from” means “from and including”, the words “to” and
“until” each mean “to but excluding”, and the word “within” means “from and
excluding a specified date and to and including a later specified date”.

 

1.9                               Headings do not affect interpretation

 

In this Agreement headings are for convenience only and shall not affect the
interpretation of this Agreement.

 

1.10                        Successors etc. of Persons

 

In this Agreement, unless indicated otherwise, a reference (in any manner,
including generally, specifically, by name, by capacity, by role or otherwise)
to a Person shall include references to:

 

(a)                                 such Person’s permitted successors,
transferees and assigns and any Person deriving title under or through such
Person, whether in security or otherwise; and

 

(b)                                 any Person into which such Person may be
merged or consolidated, or any company resulting from any merger, conversion or
consolidation or any other Person succeeding to substantially all of the
business of that Person.

 

1.11                        Continuing

 

In this Agreement, unless indicated otherwise, references to the term
“continuing”, in respect of any Facility Event shall be construed as a reference
to the relevant event which has not been remedied or waived.

 

1.12                        Other provisions

 

In this Agreement, notwithstanding any of the other provisions of this Agreement
or any of the Transaction Documents:

 

(a)                                 all references to the Company having an
interest in Receivables or Collections shall be construed as references to the
Company being the sole beneficial owner of such Receivables and Collections,
subject only to the security interest granted by the Company under the terms of
this Agreement and any other Security Document;

 

(b)                                 all references to the Collateral Agent or
the Secured Parties having any entitlement to or interest in any Receivables or
Collections shall be construed as references to their having a security interest
as provided for in this Agreement and any other Security Document and all
references to their having

 

4

--------------------------------------------------------------------------------


 

a right to receive Collections or to Collections being received or held for
their benefit shall be construed as references to their having a right to
receive amounts calculated by reference to Collections pursuant to this
Agreement and the other Transaction Documents and to such amounts being received
or held for their benefit;

 

(c)                                  all references to the Company purchasing
any interest in Receivables or Collections from the Collateral Agent including
any such references contained in Section 29 shall be construed as references to
the Company discharging all or part (as appropriate) of its obligations in
respect of the security granted by it in respect of such Receivables and
Collections and thereby procuring a corresponding release, to the same extent,
of any related security interest granted by it in respect of such Receivables
and Collections; and

 

(d)                                 any (i) requirement of the Company to deal
or not to deal with Receivables or Collections in any particular way and any
restrictions on the exercise by the Company of any of its continuing rights of
beneficial ownership in respect of the Receivables and Collections and
(ii) authority given by the Company to the Collateral Agent in relation to any
Collection Account or the Company Concentration Account shall be taken as
forming part of the security interest granted to the Collateral Agent hereunder
for the benefit of the Secured Parties and shall subsist only for so long as the
Secured Obligations remain outstanding and until the same is fully discharged.

 

1.13                        Calculations

 

Calculations relating to the Adjusted Dilution Ratio, the Default Horizon Ratio,
the Defaulted Receivables Ratio, the Delinquency Ratio, the Dilution Horizon
Ratio, the Dilution Ratio, the Dilution Reserve Ratio, the Loss Reserve Ratio,
the Required Reserves Ratio, the Servicing Reserve Ratio, or the Yield Reserve
Ratio (or any calculation derived from such ratios or from which such ratios are
derived) shall be determined on the basis of Historical Receivables Information
in relation to an Additional Originator or Acquired Line of Business for any
periods prior to the date on which the relevant Originator became an Additional
Originator or the date on which the relevant Acquired Line of Business became an
Approved Acquired Line of Business (as applicable).

 

PART 2 THE FACILITY

 

2.                                      THE FACILITY

 

2.1                               Facility

 

Subject to the terms of this Agreement, each Funding Agent, on behalf of its
Lender Group, agrees to make available to the Company a committed revolving loan
facility, in an amount not exceeding its Commitment, less its Pro Rata Share of
the sum of (i) any Swingline Loans outstanding and (ii) any LC Exposure
outstanding.  The Swingline Lender agrees to make available to the Company a
committed swingline facility, in an amount not to exceed the Maximum Swingline
Loan Amount.  Each Issuing Bank agrees, subject to the terms and conditions
herein, to issue Letters of Credit in an amount not to exceed the LC Sub-Limit
in the aggregate.

 

5

--------------------------------------------------------------------------------


 

2.2                               The Loans

 

(a)                                 On the terms and subject to the conditions
hereof, on the Closing Date and thereafter from time to time prior to the
Facility Termination Date each Lender Group shall make Loans to the Company in
an amount equal to such Lender Group’s Pro Rata Share of each Loan requested,
and the Swingline Lender shall make Swingline Loans to the Company in the amount
requested.

 

(b)                                 Subject to the foregoing and to the
limitations set forth herein, the Company may borrow, repay and reborrow the
Loans, including the Swingline Loans, hereunder.

 

(c)                                  There shall be a maximum of five (5) Loans
outstanding at any time, unless otherwise consented to by the Administrative
Agent and each Funding Agent.

 

2.3                               Amount and currency of Loans

 

(a)                                 Each borrowing of Loans hereunder (each a
“Borrowing”) shall comprise of a maximum of three (3) Loans, and one request for
a Swingline Loan, if applicable.

 

(b)                                 Each Borrowing shall be in a minimum
principal amount equal to such amount as will ensure that:

 

(i)            the aggregate amount advanced by the Lenders in respect of such
Borrowing would not be less than (in the case of the initial Borrowing)
$10,000,000 and (thereafter) $1,000,000 (provided that such subsequent minimum
amount will not apply to the extent that at the time of any Borrowing hereunder
the aggregate amount available to be drawn from the Lenders as provided in this
Agreement is less than such minimum amount at such time); and

 

(ii)                                  in respect of each Loan, the amount
advanced by the Lenders would be an integral multiple of $1,000.

 

(c)                                  The amount of a Borrowing made on any
Borrowing Date shall be less than or equal to the then-applicable Maximum
Available Borrowing.

 

(d)                                 Each Loan made by the Lenders hereunder
shall be denominated in U.S. Dollars.

 

2.4                               Letters of Credit

 

(a)                                 General.  Subject to the terms and
conditions set forth herein, the Company may request the issuance of Letters of
Credit for its account, in a form reasonably acceptable to the Administrative
Agent and the applicable Issuing Bank, at any time and from time to time during
the Revolving Period other than the last thirty (30) days prior to the earliest
Scheduled Commitment Termination Date.  In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any form of letter of credit application or other agreement submitted by the
Company to, or

 

6

--------------------------------------------------------------------------------


 

entered into by the Company with, the applicable Issuing Bank relating to any
Letter of Credit, the terms and conditions of this Agreement shall control.

 

(b)                                 Notice of Issuance, Amendment, Renewal,
Extension; Certain Conditions.  To request the issuance of a Letter of Credit
(or the amendment, renewal or extension of an outstanding Letter of Credit), the
Company shall hand deliver or telecopy (or transmit by electronic communication,
if arrangements for doing so have been approved by the applicable Issuing Bank)
to the applicable Issuing Bank and the Administrative Agent (reasonably in
advance of the requested date of issuance, amendment, renewal or extension), a
notice requesting the issuance of a Letter of Credit, or identifying the Letter
of Credit to be amended, renewed or extended, and specifying the date of
issuance, amendment, renewal or extension (which shall be a Business Day), the
date on which such Letter of Credit is to expire (which shall comply with clause
(c) of this Section 2.4), the amount of such Letter of Credit, the name and
address of the beneficiary thereof, such information as is required under
Section 3.1 in connection with a Loan, and such other information as shall be
necessary to prepare, amend, renew or extend such Letter of Credit.  Together
with each such request, the Company shall deliver to the Administrative Agent
(i) an original or a copy of a written report setting forth a calculation of the
Percentage Factor as of the date of the requested issuance, amendment, renewal
or extension, as applicable and (ii) an executed copy of a Letter of Credit
Request Agreement substantially in the form of Schedule 13 to this Agreement to
the extent not previously delivered.  If requested by the applicable Issuing
Bank, the Company also shall submit a letter of credit application on such
Issuing Bank’s standard form in connection with any request for a Letter of
Credit, which application shall be for informational purposes only and shall not
alter the Issuing Bank’s obligations hereunder.  A Letter of Credit shall be
issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the Company shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension (i) the LC Exposure shall not exceed the LC Sub-Limit on
such date, (ii) the total Percentage Factor shall not exceed 100%, (iii) each of
the requirements of Section 6.2 shall be satisfied and (iv) in the event that
the Scheduled Commitment Termination Date shall have been extended pursuant to
Section 4.4 with respect to some but not all of the Lender Groups, the portion
of the LC Exposure attributable to Letters of Credit with expiry dates after the
termination date of the Commitment of any Nonrenewing Lender Group will not
exceed the portion of the Aggregate Commitment attributable to the aggregate
Commitments of all Lender Groups that are not Nonrenewing Lender Groups.  Each
Letter of Credit shall be denominated in U.S. dollars and have an initial stated
amount of at least $50,000.  The applicable Issuing Bank shall give the Company
a copy of, and give the Administrative Agent reasonably prompt notice of the
amount of, each Letter of Credit (or the amendment, renewal or extension of an
outstanding Letter of Credit), and the Administrative Agent, in turn, shall give
reasonably prompt notice of the amount thereof to each other Issuing Bank and
the Funding Agents.  For purposes of determining the stated amount of a Letter
of Credit at any time hereunder, such amount shall be deemed to be the maximum
stated amount (including any automatic increases provided by

 

7

--------------------------------------------------------------------------------


 

its terms) of such Letter of Credit after giving effect to all such increases,
whether or not such maximum stated amount is in effect at such time.

 

(c)                                  Expiration Date.  Each Letter of Credit
shall expire at or prior to the close of business on the earlier of (i) the date
one year after the date of the issuance of such Letter of Credit (or, in the
case of any renewal or extension thereof, one year after such renewal or
extension) and (ii) the earliest Scheduled Commitment Termination Date.

 

(d)                                 Participations.  By the issuance of a Letter
of Credit (or an amendment to a Letter of Credit increasing the amount thereof)
and without any further action on the part of any Issuing Bank, the Funding
Agents or the Lenders, the applicable Issuing Bank hereby grants to each Funding
Agent, and each Funding Agent, on the behalf of its Lender Group, hereby
acquires from such Issuing Bank, a participation in such Letter of Credit equal
to the related Lender Group’s Pro Rata Share of the aggregate amount available
to be drawn under such Letter of Credit.  In consideration and in furtherance of
the foregoing, each Funding Agent hereby absolutely and unconditionally agrees
to pay or cause to be paid to the Administrative Agent, for the account of the
applicable Issuing Bank, the related Lender Group’s Pro Rata Share of each LC
Disbursement made by such Issuing Bank and not reimbursed by the Company on the
date due as provided in clause (e) of this Section, or of any reimbursement
payment required to be refunded to the Company for any reason.  Each Funding
Agent acknowledges and agrees that its obligation to acquire participations on
behalf of its Lender Group pursuant to this paragraph in respect of any LC
Disbursement is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Termination Event or
reduction or termination of the Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.

 

(e)                                  Reimbursement.  The Company agrees that if
an Issuing Bank shall make any LC Disbursement in respect of a Letter of Credit,
the Company shall reimburse such LC Disbursement by paying, or causing to be
paid, to the Administrative Agent an amount equal to such LC Disbursement not
later than 12:00 noon, New York City time, on the date that such LC Disbursement
is made, if the Company shall have received notice of such LC Disbursement prior
to 10:00 a.m., New York City time, on such date, or, if such notice has not been
received by the Company prior to such time on such date, then not later than
12:00 noon, New York City time, on the Business Day immediately following the
day that the Company receives such notice; provided that the Company shall
conclusively be deemed, subject to the conditions to borrowing set forth herein,
to have requested that such payment be financed with a Loan in an equivalent
amount and, to the extent so financed, the Company’s obligation to make such
payment shall be discharged and replaced by the resulting Loan.  If the Company
fails to make such payment when due, the Administrative Agent shall notify each
Funding Agent of the applicable LC Disbursement, the payment then due from the
Company in respect thereof and the Funding Agents’ related Lender Group’s Pro
Rata Share thereof.  The

 

8

--------------------------------------------------------------------------------


 

Funding Agents shall provide a copy of such notice to each Lender promptly upon
receipt thereof.  Promptly following receipt of such notice, each Funding Agent
shall pay or shall cause to be paid to the Administrative Agent its related
Lender Group’s Pro Rata Share of the payment then due from the Company, in the
same manner as provided in Section 3 with respect to Loans made by such Lender
Group (and Section 3 shall apply, mutatis mutandis, to the payment obligations
of the Committed Lenders), and the Administrative Agent shall promptly pay to
such Issuing Bank the amounts so received by it from the Lender Groups. 
Promptly following receipt by the Administrative Agent of any payment from the
Company pursuant to this clause (e), the Administrative Agent shall distribute
such payment to the applicable Issuing Bank or, to the extent that each related
Lender Group has made payments pursuant to this clause (e) to reimburse such
Issuing Bank, then to the applicable Funding Agents for the benefit of such
Lender Groups and such Issuing Bank as their interests may appear.  Any payment
made by a Lender Group pursuant to this clause (e) to reimburse an Issuing Bank
for any LC Disbursement (other than the funding of Loans as contemplated above)
shall not constitute a Loan and shall not relieve the Company of its obligations
to reimburse such LC Disbursement.

 

(f)                                   Obligations Absolute.  The Company’s
obligations to reimburse LC Disbursements as provided in this clause (e) shall
be absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit or this Agreement, or any term or provision therein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the applicable Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit, or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section 2.4, constitute a legal or
equitable discharge of, or provide a right of setoff against, the Company’s
obligations hereunder.  None of the Secured Parties, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the applicable Issuing Bank; provided that the
foregoing shall not be construed to excuse such Issuing Bank from liability to
the Company to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by the Company to the
fullest extent permitted by applicable law) suffered by the Company that are
caused by such Issuing Bank’s failure to exercise care when determining whether
drafts and other documents presented under a Letter of Credit comply with the
terms thereof.  The parties hereto expressly agree that, in the absence

 

9

--------------------------------------------------------------------------------


 

of gross negligence or willful misconduct on the part of an Issuing Bank (as
finally determined by a court of competent jurisdiction), such Issuing Bank
shall be deemed to have exercised care in each such determination.  In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
applicable Issuing Bank may, in its sole discretion, either accept and make
payment upon such documents without responsibility for further investigation,
regardless of any notice or information to the contrary, or refuse to accept and
make payment upon such documents if such documents are not in strict compliance
with the terms of such Letter of Credit.

 

(g)                                  Disbursement Procedures.  The applicable
Issuing Bank shall, promptly following its receipt thereof, examine all
documents purporting to represent a demand for payment under a Letter of
Credit.  The applicable Issuing Bank shall promptly notify the Administrative
Agent, each Funding Agent and the Company by telephone (confirmed by telecopy)
of such demand for payment and whether such Issuing Bank has made or will make
an LC Disbursement thereunder; provided that any failure to give or delay in
giving such notice shall not affect any rights or obligations or create any
liabilities.

 

(h)                                 Interim Interest.  If the applicable Issuing
Bank shall make any LC Disbursement, then, unless the Company shall reimburse
such LC Disbursement in full on the date such LC Disbursement is made, the
unpaid amount thereof shall bear interest, for each day from and including the
date such LC Disbursement is made to but excluding the date that the Company
reimburses such LC Disbursement, at the applicable Interest Rate otherwise
applicable to Loans, payable when the reimbursement of such LC Disbursement is
payable; provided that, if the Company fails to reimburse such LC Disbursement
when due pursuant to clause (e) of this Section 2.4 (whether because of the
failure to satisfy any condition set forth herein or otherwise), then the
Default Rate of interest shall apply.  Interest accrued pursuant to this clause
(h) shall be for the account of the applicable Issuing Bank, except that
interest accrued on and after the date of payment by any Funding Agent, on
behalf of its Lender Group, pursuant to clause (e) of this Section 2.4 to
reimburse such Issuing Bank shall be for the account of such Funding Agent for
distribution to its Lender Group to the extent of such payment.

 

(i)                                     Cash Collateralization.  The Company
agrees that as and to the extent any Letter of Credit is required to be cash
collateralized under this Agreement, the Company shall deposit, or shall cause
to be deposited, in an account with the Collateral Agent with regard to such
Letter of Credit, in the name of the Collateral Agent for the benefit of the
Secured Parties, an amount in cash equal to 100% of the portion of outstanding
LC Exposure relating to such Letters of Credit as collateral security for the
payment of all the obligations relating to such Letters of Credit.  In addition,
the Company in its sole discretion shall be permitted to cash collateralize any
Letter of Credit by depositing in an account with the Issuing Bank an amount in
cash equal to 100% of the portion of outstanding LC Exposure relating to such
Letters of

 

10

--------------------------------------------------------------------------------


 

Credit as collateral security for the payment of all the obligations relating to
such Letters of Credit.  The Administrative Agent, in the case of any required
Letter of Credit, or the Issuing Bank, in the case of any discretionary Letter
of Credit, shall have exclusive dominion and control, including the exclusive
right of withdrawal, over any such account.  Promptly following the termination
of any Letter of Credit, the Administrative Agent or Issuing Bank, as
applicable, shall cause the funds constituting cash collateral in respect of
such Letter of Credit to be released to the Company.

 

3.                                      BORROWING PROCEDURES

 

3.1                               Borrowing Request

 

(a)                                 The Company shall request a Borrowing
hereunder by submitting to the Administrative Agent and each Funding Agent (on
behalf of the Lenders) a written notice, substantially in the form of Schedule 2
(each, a “Borrowing Request”) no later than 8:00 a.m. (New York time) (or, if
such Borrowing Request relates solely to a Swingline Loan, 12:00 noon New York
time) (x) if the amount of the proposed Borrowing is $40,000,000 or less
(exclusive of the Swingline Loan requested on such day, if any), on the Business
Day of the proposed Borrowing, and (y) if the amount of the proposed Borrowing
exceeds $40,000,000 (exclusive of the Swingline Loan requested on such day, if
any), one (1) Business Day prior to the date of the proposed Borrowing (each
such date, a “Borrowing Date”).  Promptly after its receipt thereof, each
Funding Agent shall submit a copy of each Borrowing Request to the Lenders in
its Lender Group.

 

(b)                                 Each Borrowing Request shall:

 

(i)            specify the desired amounts for the requested Loans, and specify
whether a Swingline Loan is requested and the desired amount of such requested
Swingline Loan;

 

(ii)           specify the desired Borrowing Date (which shall be a Business
Day);

 

(iii)          specify the Interest Period which shall be the same for each Loan
making up such Borrowing and shall end on a Business Day occurring not later
than sixty-two (62) days after such Borrowing Date; and

 

(iv)          certify that, after giving effect to the proposed Borrowing, the
Maximum Available Borrowing will not be exceeded on such Borrowing Date.

 

(c)                                  Only one Borrowing may be requested in each
Borrowing Request.

 

(d)                                 Only one Borrowing Request shall be
delivered in respect of each Borrowing Date.

 

(e)                                  Each Borrowing Request shall be irrevocable
and binding on the Company.

 

(f)                                   Borrowings shall be made subject to the
satisfaction of the requirements of Section 6.2.

 

11

--------------------------------------------------------------------------------


 

3.2                               Lenders’ Commitment

 

(a)                                 Each Loan (other than a Swingline Loan)
requested by, or on behalf of, the Company in a Borrowing Request shall be made
by the Lender Groups in accordance with their Pro Rata Share of such Loan.  The
Conduit Lender, if any, in each such Lender Group may fund, and if not, the
Committed Lenders members of such Lender Group shall fund, such Lender Group’s
Pro Rata Share of such Loan.

 

(b)                                 The obligations of any Committed Lender to
make Loans hereunder are several from the obligations of any other Committed
Lenders. The failure of any Committed Lender to make Loans hereunder shall not
release the obligations of any other Committed Lender to make Loans hereunder,
but no Committed Lender shall be responsible for the failure of any other
Committed Lender to make any Loan hereunder.

 

(c)                                  Notwithstanding anything herein to the
contrary, (i) a Conduit Lender shall not be obligated to fund any Loan under any
circumstances and (ii) a Committed Lender shall not be obligated to fund any
Loan:

 

(i)            at any time on or after the Facility Termination Date;

 

(ii)           at any time a Facility Event has occurred and is continuing or
would arise as a consequence of making such Loan; or

 

(iii)          if such Committed Lender’s Lender Group’s Pro Rata Share of such
Loan would exceed such Committed Lender’s Available Commitment.

 

3.3                               Disbursement of Funds

 

On each Borrowing Date, (i) each Lender Group shall remit an amount equal to its
Pro Rata Share of the Loans (other than the Swingline Loans, if any) to be made
on such Borrowing Date, as determined above, to the Company Receipts Account (or
as otherwise agreed by the Administrative Agent and each Funding Agent in
writing) in immediately available funds and (ii) the Swingline Lender  shall
remit an amount equal to the Swingline Loans to be made on such Borrowing Date,
as determined herein, to the Company Receipts Account (or as otherwise agreed by
the Administrative Agent and the Swingline Lender in writing) in immediately
available funds.

 

3.4                               Swingline Loans

 

(a)                                 Upon notice from the Company to the
Swingline Lender in a Borrowing Request as described in Section 3.1 above, and
subject to the satisfaction of the condition to all Borrowings set forth in
Section 6 hereof, the Swingline Lender hereby agrees to make loans (such Loans,
the “Swingline Loans”) in an aggregate amount not to exceed at any time
outstanding the Maximum Swingline Loan Amount.

 

(b)                                 The Committed Lenders hereby unconditionally
and irrevocably agree to fund to the Administrative Agent for the benefit of
Swingline Lender, in lawful

 

12

--------------------------------------------------------------------------------


 

money of the United States and in same day funds, not later than 1:00 p.m. New
York time on the Business Day immediately following the Business Day of such
Committed Lender’s related Funding Agent’s receipt of such notice from the
Administrative Agent (provided that if any Funding Agent will receive such
notice at or prior to 9:00 a.m. New York time on a Business Day, such funding
will be made by such Committed Lender on such Business Day), such Committed
Lender’s Pro Rata Share of a Loan (which Loan will be deemed to be requested by
the Company) in the principal amount of such portion of the Swingline Loan which
is required to be paid to the Swingline Lender under this
Section 3.4(b) (regardless of whether the conditions precedent thereto set forth
in Section 6 are then satisfied and whether or not any Termination Event or
Potential Termination Event exists or all or any of the Loans have been
accelerated, but subject to the other provisions of this Section 3.4).  The
proceeds of any such Loan will be immediately paid over to the Administrative
Agent for the benefit of the Swingline Lender for application to the Swingline
Loan.  Notwithstanding anything else herein to the contrary, the Conduit Lender
member of a Lender Group may, but shall not be obligated to, fund the Loan
described in this Section 3.4(b) in lieu of a Loan made by the related Committed
Lender.  The Administrative Agent shall provide the Company of a copy of any
notice delivered to the Committed Lenders pursuant to this Section 3.4(b),
provided that any failure to deliver such notice shall not affect the
obligations of the Committed Lenders to comply with the provisions of this
Section 3.4(b).

 

(c)                                  In the event that a Termination Event
occurs and either (1) such Termination Event is of the type described in
Section 21.1(a) hereof or (2) no further Loans are being made under this
Agreement, so long as any such Termination Event is continuing, then, each of
the Committed Lenders (other than the Swingline Lender) will be deemed to have
irrevocably, unconditionally and immediately purchased a participation in the
Swingline Loan from the Swingline Lender in an amount equal to such Lender’s Pro
Rata Share multiplied by the total amount of the Swingline Loan outstanding. 
Each Committed Lender will effect such purchase by making available the amount
of such Committed Lender’s participation in the Swingline Loan in U.S. Dollars
in immediately available funds to such account as the Administrative Agent shall
direct for the benefit of the Swingline Lender, and the amount funded in respect
of such purchase shall be deemed to be a Loan requested by the Company.  In the
event any Committed Lender fails to make available to the Swingline Lender when
due the amount of such Committed Lender’s participation in the Swingline Loan,
the Swingline Lender will be entitled to recover such amount on demand from such
Committed Lender together with interest at the Federal Funds Effective Rate. 
Each such purchase by a Committed Lender will be made without recourse to the
Swingline Lender, without representation or warranty of any kind, and will be
effected and evidenced pursuant to documents reasonably acceptable to the
Swingline Lender.  The obligations of the Committed Lenders under this
Section 3.4(c) will be absolute, irrevocable and unconditional, will be made
under all circumstances and will not be affected, reduced or impaired for any
reason whatsoever.  Notwithstanding anything else herein to the contrary, the
Conduit Lender member of a Lender Group may, but shall not be obligated to, fund
the

 

13

--------------------------------------------------------------------------------


 

participation described in this Section 3.4(c) in lieu of such participation
being funded by the related Committed Lender.

 

(d)                                 The Swingline Loans may be repaid by the
Company on a same-day basis as set forth in Section 4.2 below.

 

4.                                      REPAYMENT; CHANGES TO COMMITMENTS;
PREPAYMENT

 

4.1                               Repayment of Loans

 

(a)                                 The Company shall repay the outstanding
principal amount of each Loan and shall terminate or cash collateralize, in
accordance with Section 2.4(i), each outstanding Letter of Credit on the
Maturity Date.

 

(b)                                 If all or part of an existing Loan made to
the Company is to be repaid from the proceeds of all or part of a new Loan
(other than a Swingline Loan) to be made to the Company, the amount to be repaid
by the Company shall be set off against the amount to be advanced by the Lenders
in relation to the new Loan (other than a Swingline Loan) and the party or
parties to whom the smaller amount is to be paid shall pay to the other party or
parties a sum equal to the difference between the two amounts.

 

4.2                               Payment and Prepayment of Loans; Cash
Collateral in Respect of the Letters of Credit

 

Prior to the repayment of the outstanding principal amount of the Loans pursuant
to Section 4.1 above, the Company:

 

(a)                                 shall, immediately upon any acceleration of
the Loans pursuant to Section 21.4, repay the amount of the Loans to the extent
so accelerated;

 

(b)                                 shall, if on any date the Percentage Factor
exceeds 100%, make a prepayment of the Loans or cash collateralize outstanding
Letters of Credit pursuant to Section 2.4(i) on such date in an amount
sufficient to cause the Percentage Factor to be less than or equal to 100%;

 

(c)                                  shall, if on any date the Aggregate
Principal Balance exceeds the Aggregate Commitment, make a prepayment of the
Loans or cash collateralize outstanding Letters of Credit pursuant to
Section 2.4(i) on such date in an amount sufficient to cause the Aggregate
Principal Balance to be less than or equal to the Aggregate Commitment, such
prepayment or cash collateralization to be made solely out of Collections
available for such purpose pursuant to Section 17 or 18, as applicable; and

 

(d)                                 from and after the Facility Termination
Date, shall repay the Loans out of Collections available for such purpose
pursuant to Section 18.

 

The Company may, at its option, prepay on any Business Day all or any portion of
the Loans upon prior written notice delivered to the Administrative Agent and
each Funding Agent not later than 10:00 a.m. (New York time) one (1) Business
Day prior to the date of such payment; provided, however, that any portion of
the Swingline Loan may be prepaid to the Swingline Lender on any Business Day
upon written

 

14

--------------------------------------------------------------------------------


 

notice delivered not later than 10:00 a.m. (New York time) on such Business
Day.  Each such notice shall (i) specify the aggregate amount of (x) the cash
collateral to be provided in respect of the Letters of Credit or (y) prepayment
to be made on the Loans or Swingline Loans and the Loans, Swingline Loans or
Letters of Credit to which such prepayment or cash collateral is to be applied
and (ii) specify the Business Day on which the Company will make such
prepayment.  If a prepayment is made, the amount available in respect of each
such prepayment (other than a prepayment in respect of a Swingline Loan) shall
be allocated in the following order of priority:

 

(i)                                     first, if the Percentage Factor exceeds
100%, to the Lenders in each Lender Group, pro rata in accordance with the
aggregate Principal Balance of the outstanding Loans made by each Lender Group,
in the amount needed to reduce the Percentage Factor to 100%;

 

(ii)                                  second, if a Nonrenewing Lender Group has
outstanding Loans, such prepayment shall be made to the Lenders in each
Nonrenewing Lender Group until the aggregate Principal Balance of the Loans of
such Nonrenewing Lender Group are reduced to zero; and

 

(iii)                               third, to the Lenders in each Lender Group,
pro rata in accordance with the aggregate Principal Balance of the outstanding
Loans made by each Lender Group.

 

Each prepayment of the Loans (whether optional or mandatory) must be accompanied
by a payment of amounts (including amounts payable under Section 10) due
hereunder in respect of such prepayment; provided, however, that all accrued and
unpaid Interest on the amount prepaid shall be payable on the next occurring
Interest Payment Date.  In the event that derecognition under U.S. GAAP is
sought, no optional prepayment shall be made by the Company hereunder except out
of Collections.

 

4.3                               Reductions of the Commitments

 

(a)                                 With effect on any Business Day, the Company
(or the Master Servicer on behalf of the Company) may, from time to time upon at
least three (3) Business Days prior written notice via electronic mail followed
by telephonic confirmation to the Administrative Agent and each Funding Agent,
elect to reduce any unfunded amount of the Aggregate Commitment (in whole or in
part) in an amount equal to $5,000,000 or a whole multiple of $1,000,000 in
excess thereof, provided that the Commitment of any Lender may not be reduced
below $25,000,000 unless the Aggregate Commitment is reduced to $0; provided,
further that after giving effect to any such reduction, the Aggregate Principal
Balance (measured, if such reduction is to occur on a Settlement Date, after
giving effect to any principal payments to be made on such Settlement Date)
shall not exceed the Aggregate Commitment.

 

(b)                                 Any reduction of the Aggregate Commitment
pursuant to Section 4.3(a) shall be applied to the reduction of each Lender’s
Commitment in accordance with each Lender’s Pro Rata Share.

 

15

--------------------------------------------------------------------------------


 

(c)                                  If a Lender Group becomes a Nonrenewing
Lender Group pursuant to Section 4.4 below, the Commitment of each Committed
Lender member of such Lender Group shall be zero and the Aggregate Commitment
shall be reduced accordingly.

 

(d)                                 Once the Aggregate Commitment is reduced
pursuant to this Section 4.3 it may not subsequently be reinstated without the
prior written consent of each Lender.

 

4.4                               Extension of Scheduled Commitment Termination
Date.

 

The Company may deliver an Extension Request in writing to the Administrative
Agent not later than sixty (60) days and not sooner than ninety (90) days prior
to a Scheduled Commitment Termination Date with respect to the Lenders in any
Lender Group, which Extension Request shall be promptly forwarded by the
Administrative Agent to each Funding Agent, and by each Funding Agent to the
related Lenders.  Each Extension Request shall be subject to the following
conditions: (i) no Lender shall have an obligation to extend the Scheduled
Commitment Termination Date at any time, and (ii) any such extension with
respect to any Lender shall be effective only upon the written agreement of the
applicable Funding Agent, such Lender and the Company and an executed copy of
such agreement shall be provided to the Administrative Agent at least one
(1) Business Day prior to the effectiveness thereof.  If a Lender Group shall
not consent to an Extension Request, such Lender Group shall become a
Nonrenewing Lender Group hereunder.

 

5.                                      USE OF PROCEEDS

 

5.1                               Purpose of Loans

 

The Company shall use the proceeds of the Loans only in or towards:

 

(a)                                 paying distributions in respect of capital
or dividends, as applicable to Huntsman International LLC, in each case, subject
to Section 26.3(m), in an amount up to the outstanding Contribution Value of the
Contributed Receivables and other Receivables Assets related thereto, as
identified under the distributable assets ledger maintained by the Master
Servicer under Section 2.02 of the Contribution Agreement; provided that
notwithstanding anything herein or in any other Transaction Document to the
contrary, the Company shall not use all or any portion of the proceeds of any
Loan to pay a distribution in respect of capital or dividend, as applicable with
respect to outstanding Contribution Value for any Receivable that was originated
by any Originator with respect to which an Originator Termination Event has
occurred and is continuing;

 

(b)                                 refinancing maturing Loans; and

 

(c)                                  reimbursing LC Disbursements.

 

provided that this Section 5.1 shall not restrict the Company from making, other
than from proceeds of the Loans, Restricted Payments which are otherwise
permitted hereunder under Section 26.3(m).

 

16

--------------------------------------------------------------------------------


 

5.2                               Monitoring

 

No Lender nor the Administrative Agent nor any Funding Agent is bound to monitor
or verify the application of any amount borrowed under this Agreement.

 

6.                                      CONDITIONS OF BORROWINGS

 

6.1                               Conditions Precedent to Initial Borrowing

 

The effectiveness of the Commitments and the initial Borrowing under this
Agreement is subject to the conditions precedent that:

 

(a)                                 Transaction Documents. The Administrative
Agent, the Collateral Agent and each Funding Agent shall have received:

 

(i)                                     an original copy for itself and for each
Lender, each executed and delivered in form and substance satisfactory to the
Administrative Agent and each Funding Agent, of:

 

(A)                               this Agreement executed by a duly authorized
officer or authorized representative of each of the Company, the Master
Servicer, the Collateral Agent, the Administrative Agent, each Funding Agent and
the Lenders; and

 

(B)                               the other Transaction Documents to be executed
and delivered in connection with the execution and delivery of this Agreement,
including all documents and conditions precedent to the Origination Agreements;

 

(ii)                                  copies (which may be provided in CD-ROM or
other electronic image media or format) for itself and for each Lender of all
other Transaction Documents, in each case duly executed by the parties thereto
and certified by a Responsible Officer of Huntsman International as true,
correct and complete copies of each such document as amended through the date
hereof.

 

(b)                                 Corporate Documents; Corporate Proceedings
of the Company, each Originator and the Master Servicer. The Administrative
Agent, the Collateral Agent and each Funding Agent shall have received, with a
copy for each Lender, from the Company, the Master Servicer, Huntsman
International and each Originator, complete copies of:

 

(i)                                     a copy of the Certificate of Formation
or incorporation, or its equivalent, including all amendments thereto, of such
Person, certified as of a recent date by the Secretary of State, if applicable,
or other appropriate authority of the jurisdiction of incorporation, as the case
may be, and a certificate of compliance, of status or of good standing (or other
similar certificate, if any), as and to the extent applicable, of each such
Person as of a recent date, (and in no event more than thirty (30) days prior to
the Closing Date) from the Secretary of State or other appropriate authority of
such jurisdiction;

 

17

--------------------------------------------------------------------------------


 

(ii)                                  a certificate of a Responsible Officer of
such Person dated the Initial Borrowing Date and certifying (A) that attached
thereto is a true and complete copy of the constituent documents of such Person
in effect as of the Initial Borrowing Date, (B) that attached thereto is a true
and complete copy of duly adopted resolutions (or, if applicable, unanimous
consents), of the Board of Directors or managing members or general partners of
such Person or committees thereof authorizing the execution, delivery and
performance of the transactions contemplated by the Transaction Documents, and
that such resolutions have not been amended, modified, revoked or rescinded and
are in full force and effect on the Initial Borrowing Date, (C) that the
certificate of incorporation or formation of such Person has not been amended
since the last amendment thereto shown on the certificate of the Secretary of
State or other appropriate authority of the jurisdiction of incorporation or
formation of such Person furnished pursuant to clause (i) above and (D) as to
the incumbency and specimen signature of each director, officer or manager
executing any Transaction Document to which such Person is a party or any other
document delivered in connection herewith or therewith on behalf of such Person;
and

 

(iii)                               a certificate of another Responsible Officer
as to the incumbency and specimen signature of the Responsible Officer executing
the certificate pursuant to clause (ii) above.

 

(c)                                  Good Standing Certificates. The
Administrative Agent, the Collateral Agent and each Funding Agent shall have
received copies of certificates of compliance, of status or of good standing (or
similar certificate, if any), dated as of a recent date from the Secretary of
State or other appropriate authority of such jurisdiction (and in no event more
than thirty (30) days prior to the Closing Date), with respect to the Company,
Huntsman International, the Master Servicer and each Originator in each
jurisdiction where the ownership, lease or operation of property or the conduct
of business requires it to qualify as a foreign corporation, except where the
failure to so qualify would not reasonably be expected to have a material
adverse effect on the business, operations, properties or condition (financial
or otherwise) of such Person.

 

(d)                                 Consents, Licenses, Approvals, Etc. The
Administrative Agent, the Collateral Agent, and each Funding Agent shall have
received, with a photocopy (which may be provided in CD-ROM or other electronic
image media or format) for each Lender, certificates dated the Initial Borrowing
Date of a Responsible Officer of the Company, the Master Servicer, Huntsman
International and each Originator either:

 

(i)                                     attaching copies of all material
consents, licenses, approvals, registrations or filings required in connection
with the execution, delivery and performance by such Person of this Agreement,
the Origination Agreements and/or the Servicing Agreement, as the case may be,
and the validity and enforceability of this Agreement, the Origination
Agreements, and/or the Servicing Agreement against such Person and such
consents, licenses and approvals shall be in full force and effect; or

 

18

--------------------------------------------------------------------------------


 

(ii)                                  stating that no such consents, licenses,
approvals registrations or filings are so required, except for those that may be
required under state or federal securities or “blue sky” laws.

 

(e)                                  Lien Searches. The Administrative Agent,
the Collateral Agent, and each Funding Agent shall have received the results of
a recent search satisfactory to the Administrative Agent and each Funding Agent
of any UCC filings (or equivalent filings) made with respect to the Company and
the Originators (and with respect to such other Persons as either the
Administrative Agent or any Funding Agent deems necessary) in the jurisdictions
in which the Originators and the Company are required to file financing
statements (or similar filings) pursuant to Section 6.1(t), together with copies
of the financing statements (or similar documents) disclosed by such search, and
accompanied by evidence satisfactory to the Administrative Agent and each
Funding Agent that any Liens disclosed by such search would be Permitted Liens
or have been released.

 

(f)                                   Legal Opinions. The Administrative Agent,
the Collateral Agent, and each Funding Agent shall have received, with a copy
for each Lender, legal opinions from counsel to Huntsman International, the
Company and/or the applicable Originators, as the case may be, in each case in
form and substance satisfactory to the Administrative Agent, each Funding Agent
and the Collateral Agent.

 

(g)                                  Fees. The Administrative Agent, each
Funding Agent, the Lenders and the Collateral Agent shall have received payment
of all fees and other amounts due and payable to any of them on or before the
Initial Borrowing Date.

 

(h)                                 Conditions Under the Origination Agreements.
A Responsible Officer of each Originator and the Contributor shall have
certified, in writing, that (i) all conditions to the obligations of the
Contributor and the Company (as applicable) and the relevant Originator on the
Initial Borrowing Date under each applicable Origination Agreement shall have
been satisfied in all material respects; (ii) such Originator will be solvent
after giving effect to the transactions occurring on the Initial Borrowing Date;
and (iii) such Originator reaffirms its obligations under each Origination
Agreement to which it is a party and such Origination Agreement remains in full
force and effect.

 

(i)                                     Copies of Written Policies. The
Administrative Agent, each Funding Agent and the Collateral Agent shall have
received from the Master Servicer a copy of the Policies in form and substance
acceptable to the Administrative Agent and each Funding Agent, certified by a
Responsible Officer of the Master Servicer as true, correct and complete copy of
such Policies.

 

(j)                                    The Company’s Members. The composition of
the Company’s members (including at least one independent director or member)
shall be reasonably acceptable to the Administrative Agent and each Funding
Agent.

 

(k)                                 Financial Statements. The Administrative
Agent and each Funding Agent shall have received audited consolidated financial
statements of income, stockholder’s equity and cash flows of Huntsman
International and its

 

19

--------------------------------------------------------------------------------


 

consolidated Subsidiaries for the calendar year ended 2008 and other financial
information with respect to such entities in form and substance satisfactory to
the Administrative Agent and each Funding Agent and accompanied by a copy of the
opinion of Deloitte & Touche, Independent Public Accountants.

 

(l)                                     Solvency Certificate. The Administrative
Agent, each Funding Agent and the Collateral Agent shall have received a
certificate from the Company dated the Initial Borrowing Date and signed by a
Responsible Officer of the Company in form satisfactory to the Administrative
Agent and each Funding Agent, to the effect that the Company will be solvent
after giving effect to the transactions occurring on the Initial Borrowing Date.

 

(m)                             Representations and Warranties. On the Initial
Borrowing Date, the representations and warranties of each of the Company, the
Master Servicer, Huntsman International and the Originators in each Transaction
Document shall be true and correct in all material respects.

 

(n)                                 Establishment of Bank Accounts. The
Administrative Agent, each Funding Agent and the Collateral Agent shall be
satisfied with the cash collections arrangements for the safe and timely
collection of payments in respect of the Receivables.

 

(o)                                 [Reserved].

 

(p)                                 Monthly Settlement Report. The
Administrative Agent, each Funding Agent and the Collateral Agent shall have
received a Monthly Settlement Report with respect to September, 2009.

 

(q)                                 No Litigation. The Administrative Agent, the
Collateral Agent and each Funding Agent shall have received confirmation from
the Master Servicer, Huntsman International, the Company and each Originator
that there is no pending action or proceeding or, to the knowledge of the Master
Servicer, Huntsman International, the Company or any Originator after due
inquiry, no action or proceeding threatened in writing affecting the Master
Servicer, any Originator, Huntsman International or the Company or any of their
respective Subsidiaries before any Governmental Authority that could reasonably
be expected to have a Material Adverse Effect other than disclosed in public
filings.

 

(r)                                    Disaster Recovery and Systems Back-up.
The Administrative Agent and each Funding Agent shall have received evidence
that each Originator and the Master Servicer maintains disaster recovery systems
and back up computer and other information management systems that, in the
Administrative Agent, and each Funding Agent’s reasonable judgment, are
sufficient to protect such Originator’s business against material interruption
or loss or destruction of its primary computer and information management
systems.

 

(s)                                   Systems. The Administrative Agent and each
Funding Agent shall have received evidence that the Master Servicer shall have
established operational systems satisfactory to the Administrative Agent and
each Funding Agent that

 

20

--------------------------------------------------------------------------------


 

are capable of aggregating information regarding the Receivables and related
Obligors from all Originators.

 

(t)                                    Filings, Registrations and Recordings

 

(i)                                     Each U.S. Originator and the Contributor
shall have filed and recorded (in a form acceptable to the Collateral Agent, the
Administrative Agent and each Funding Agent) on or prior to the Initial
Borrowing Date, at its own expense, UCC financing statements (or other similar
filings) with respect to the Receivables and the other Receivable Assets related
thereto conveyed by it pursuant to the Origination Agreement in such manner and
in such jurisdictions as are necessary to perfect the Company’s ownership
interest therein under the relevant UCC (or similar laws) and delivered evidence
of such filings to the Collateral Agent, the Administrative Agent and each
Funding Agent on or prior to the Initial Borrowing Date, and all other action
(including but not limited to notifying related Obligors of the assignment of a
Receivable, except to the extent that the relevant UCC and other similar laws
(to the extent applicable) permit such Originator to provide such notification
after the Initial Borrowing Date without materially impairing the Company’s
ownership of the Receivables and without incurring material expenses in
connection with such notification) necessary to perfect under the relevant UCC
and other similar laws (to the extent applicable) in jurisdictions outside the
United States (to the extent applicable) the Company’s ownership of the
Receivables originated by such Originator and the other Receivable Assets
related thereto shall have been duly taken; and

 

(ii)                                  the Company (or the Master Servicer on its
behalf) shall have filed and recorded (in a form acceptable to the Collateral
Agent, the Administrative Agent and each Funding Agent) on or prior to the
Initial Borrowing Date, at its own expense, with respect to the Receivables and
Receivable Assets and other Collateral in such manner and in such jurisdictions
as are necessary to perfect and maintain perfection of the security interest of
the Collateral Agent, on behalf of the Secured Parties, in the Receivables and
Receivable Assets and other Collateral and delivered evidence of such filings to
the Collateral Agent, the Administrative Agent and each Funding Agent on or
prior to the Initial Borrowing Date, and all other action (including but not
limited to notifying related Obligors of the assignment of a Receivable, except
to the extent that the relevant UCC and other similar laws (to the extent
applicable) permit the Company (or its assignees) to provide such notification
after the Initial Borrowing Date without materially impairing the Collateral
Agent’s security interest in the Receivables and Receivable Assets and without
incurring material expenses in connection with such notification) necessary to
perfect under the relevant UCC and other similar laws (to the extent applicable)
in jurisdictions outside the United States (to the extent applicable) the
Collateral Agent’s security interest in the Receivables

 

21

--------------------------------------------------------------------------------


 

and Receivable Assets shall have been duly taken by the Company (or by the
Master Servicer on its behalf).

 

(u)                                 [Reserved].

 

(v)                                 Intercreditor Agreement. The Administrative
Agent and each Funding Agent shall have received a copy of the duly executed
Intercreditor Agreement with the secured creditors of the Contributor and the
other Originators, in form and substance satisfactory to the Administrative
Agent and each Funding Agent.

 

(w)                               Commercial Paper Ratings. To the extent
required by the program documents governing each Conduit Lender’s Commercial
Paper program, each Rating Agency shall have confirmed that the execution and
delivery of this Agreement by such Conduit Lender will not result in the
reduction or withdrawal of the then-current ratings of the Commercial Paper
issued by or on behalf of such Conduit Lender pursuant to such program.

 

(x)                                 Other Requests. The Administrative Agent and
each Funding Agent shall have received such other approvals, opinions or
documents as it may reasonably request.

 

6.2                               Conditions Precedent to all Borrowings

 

Each Borrowing (including the initial Borrowing) and each issuance of, or
extension of the expiration date or increase in the amount of, any Letter of
Credit hereunder shall be subject to the further conditions precedent that:

 

(a)                                 the Administrative Agent and each Funding
Agent shall have received such documents, instruments, certificates and opinions
as they may reasonably request and as are reasonably necessary to (i) establish
the then-applicable Maximum Available Borrowing hereunder or (ii) to establish
or confirm the legality of the Borrowing hereunder after giving effect to any
material change in law, regulation or the interpretation thereof; provided that
the company shall have received not less than ten (10) Business Days’ notice of
such request; and

 

(b)                                 on the date of such Borrowing the following
statements shall be true (and acceptance of the proceeds of any such Borrowing
shall be deemed a representation and warranty by the Company that such
statements are then true by reference to the facts and circumstances existing on
the date of such Borrowing):

 

(i)                                     the Company (or the Master Servicer on
behalf of the Company) has delivered a Borrowing Request complying with the
requirements of Section 3.1 or, in the case of the issuance of any Letter of
Credit, a Letter of Credit Request Agreement substantially in the form of
Schedule 13 and such other deliveries required under Section 2.4;

 

(ii)                                  the Facility Termination Date has not
occurred and no event exists, or would result from such Borrowing or the
issuance of, or extension of

 

22

--------------------------------------------------------------------------------


 

the expiration date or increase in the amount of, such Letter of Credit, that
constitutes a Termination Event or Potential Termination Event;

 

(iii)                               after giving effect to such Borrowing or the
issuance of, or extension of the expiration date or increase in the amount of,
such Letter of Credit, the Maximum Available Borrowing is not exceeded; and

 

(iv)                              all of the representations and warranties made
by each of the Company, the Master Servicer and each Originator in each
Transaction Document to which it is a party are true and correct in all material
respects on and as of the date of such Borrowing as if made on and as of such
date (except to the extent such representations and warranties are expressly
made as of another date).

 

7.                                      INTEREST

 

7.1                               Calculation of Interest

 

(a)                                 On or before the date that is three
(3) Business Days immediately before each Interest Payment Date (or such lesser
number of days as may be indicated in a circumstance where the Interest Payment
Date falls less than three (3) Business Days from a funding date for a Loan),
each Funding Agent shall furnish the Administrative Agent and the Master
Servicer with an invoice (addressed to the Company) setting forth the amount of
the accrued and unpaid Interest on each Loan funded by the Lender in such
Funding Agent’s Lender Group for the relevant Interest Period together with the
aggregate amount due to it for each such Interest Period.

 

(b)                                 The amount of Interest payable by the
Company to each Lender for each Interest Period in respect of each Loan and the
LC Exposure shall be the sum of

 

(i)                                     the aggregate of the amounts due to such
Lender in respect of the Loans and outstanding LC Disbursements calculated as
follows:

 

IR x PB x DCC

 

Where:

 

“IR” =                                                            the applicable
Interest Rate for each day in the Interest Period;

 

“PB” =                                                         is the sum of
(A) the aggregate Principal Balance of such Loans advanced by that Lender and
(B) the aggregate outstanding LC Disbursements maintained by that Lender; and

 

“DCC” =                1/360

 

plus

 

(ii)                                  the aggregate of the amounts due to such
Lender in respect of the LC Exposure calculated as follows:

 

23

--------------------------------------------------------------------------------


 

AM x LC x DCC

 

Where:

 

“AM” =                                                     the applicable
Applicable Margin for each day in the Interest Period;

 

“LC” =                                                        is the difference
of (A) the aggregate LC Exposure maintained by that Lender minus (B) the
aggregate LC Disbursements maintained by that Lender; and

 

“DCC” =                1/360.

 

7.2                               Payment of Interest

 

The Company shall pay each Lender (or the Administrative Agent for the account
of the Lenders) accrued (but unpaid) Interest on each Loan on the next Interest
Payment Date that occurs after the Borrowing Date relating to such Loan.

 

7.3                               Default interest

 

(a)                                 If the Company fails to pay any amount
payable by it under this Agreement on its due date, interest shall accrue on the
overdue amount from the due date up to the date of actual payment (both before
and after judgment) at the relevant Default Interest Rate payable on demand by
the Administrative Agent or the applicable Funding Agent.

 

(b)                                 Default interest (if unpaid) arising on an
overdue amount will be compounded with the overdue amount at the end of each
Interest Period but will remain immediately due and payable.

 

(c)                                  From and after the occurrence of a
Termination Event, all Loans shall accrue Interest at the Default Interest Rate
for so long as such Termination Event shall be continuing.

 

7.4                               Interest Periods

 

(a)                                 An Interest Period for a Loan shall not
extend beyond the Facility Termination Date.

 

(b)                                 Each Interest Period for a Loan shall start
on the Borrowing Date applicable to such Loan.

 

(c)                                  Each Loan shall have one Interest Period
only.

 

7.5                               Mandatory Costs

 

Each Funding Agent shall provide an initial notice of the inclusion of Mandatory
Costs in the determination of the Interest Rate promptly after such Funding
Agent becomes aware of the condition giving rise to such Mandatory Costs;
provided that the failure to provide such notice shall not affect or limit the
right to include Mandatory Costs in the determination of the Interest Rate;
provided, further, that the

 

24

--------------------------------------------------------------------------------


 

Company will not be required to compensate a Lender for any Mandatory Costs
incurred more than one hundred eighty (180) days prior to the date that such
Funding Agent notifies the Company of the change giving rise to such Mandatory
Costs and of such Funding Agent’s intention to include such Mandatory Costs in
the determination of the Interest Rate; provided, further, that, if the relevant
change giving rise to such Mandatory Costs is retroactive, then the one hundred
eighty (180) day period referred to above shall be extended to include the
period of retroactive effect thereof.  In determining such Mandatory Costs, such
Funding Agent shall act reasonably and in good faith and shall have made a
determination to claim such costs under such other similarly affected facilities
for which such claim is permitted under the applicable documentation.  Each
determination of Interest Rate including (if applicable) any Mandatory Costs by
each Funding Agent shall be prima facie evidence that such calculation is
correct.

 

8.                                      CHANGES TO THE CALCULATION OF INTEREST

 

Subject to Section 8.1, if USD LIBOR is to be determined by reference to the
Reference Banks but a Reference Bank does not supply a quotation by the
specified time on the Quotation Day, the applicable USD LIBOR shall be
determined on the basis of the quotations of the remaining Reference Banks.

 

8.1                               Market disruption

 

If the Administrative Agent determines, or, if any Committed Purchaser notifies
its Funding Agent that it has determined, that funding its Loans at USD LIBOR or
LMIR would violate any applicable law, rule, regulation, or directive of any
governmental or regulatory authority, whether or not having the force of law, or
that (i) deposits of a type and maturity appropriate to match fund its Loans at
USD LIBOR or LMIR are not available or (ii) USD LIBOR or LMIR does not
accurately reflect the cost of funding or maintaining a Loan at USD LIBOR or
LMIR, then, the applicable Funding Agent shall suspend the availability of USD
LIBOR or LMIR, as the case may be, and the lower of (x) the actual cost of funds
applicable to such Lender or (y) the Alternate Base Rate, shall apply to any of
the applicable Lender Group’s Loans accruing Interest at USD LIBOR or LMIR.

 

8.2                               Alternative basis of interest or funding

 

(a)                                 If a market disruption as described in
Section 8.1 occurs, the applicable Funding Agent and the Company (or the Master
Servicer on its behalf) shall enter into negotiations (for a period of not more
than thirty (30) days) with a view to agreeing to a substitute basis for
determining the rate of interest.

 

(b)                                 Any alternative basis agreed to pursuant to
clause (a) above shall, with the prior consent of the applicable Funding Agent,
the Master Servicer and the Company, be binding on all Lenders members of the
related Lender Group.

 

9.                                      ILLEGALITY

 

Notwithstanding any other provision of this Agreement, if the adoption of or any
change in any Requirement of Law or in the interpretation or application thereof
by any relevant Governmental Authority shall make it unlawful for any Lender to

 

25

--------------------------------------------------------------------------------


 

perform any of its obligations as contemplated by this Agreement or to fund its
Pro Rata Share of any Loan:

 

(a)                                 the applicable Funding Agent shall promptly
notify the Administrative Agent, the Company and the Master Servicer thereof;

 

(b)                                 the Commitment of that Lender will be
immediately cancelled; and

 

(c)                                  the Company shall repay that Lender’s Pro
Rata Share of the Loans made to the Company on the last day of the Interest
Period for each Loan occurring after the applicable Funding Agent has delivered
the notice under clause (a) above.

 

PART 6
ADDITIONAL PAYMENT OBLIGATIONS

 

10.                               BREAKAGE COSTS

 

10.1                        The Company shall concurrently with any prepayment
of a Loan (other than a Swingline Loan) to be made pursuant to Section 4.2 and
otherwise within three (3) Business Days after demand therefor, indemnify the
Lenders, the Funding Agents and the Administrative Agent against any Broken
Funding Costs or other costs and expenses incurred by the Lenders, the Funding
Agents or the Administrative Agent directly as a result of (i) the prepayment of
such Loan or (ii) the failure of any Borrowing or repayment to be made for any
reason on the date specified by the Company pursuant to, and in accordance with,
Section 2.4 or Section 4, as applicable, including any cost or expense incurred
by any Funding Agent, any Lender or the Administrative Agent by reason of the
liquidation or reemployment of funds acquired by the Lenders (including funds
obtained by issuing Commercial Paper, obtaining deposits as loans from third
parties and reemployment of funds) in relation thereto.

 

10.2                        A certificate as to any Broken Funding Costs, or
other cost or expense payable pursuant to this Section 10 submitted by any
Lender, through the Administrative Agent, to the Company and the Master Servicer
shall set forth (x) any amount that such Lender is entitled to receive pursuant
to this Section 10 and (y) a reasonably detailed explanation of the calculation
of such amount by the affected Lender, and shall be prima facie evidence that
such calculation is correct.

 

11.                               TAXES

 

11.1                        Definitions

 

(a)                                 In this Agreement:

 

“Tax Deduction” means a deduction or withholding for or on account of Tax from a
payment under this Agreement or any other Transaction Document; and

 

“Tax Payment” means either the increase in a payment made by the Company to a
Facility Indemnified Party under Section 11.2 or a payment under Section 11.3.

 

26

--------------------------------------------------------------------------------


 

(b)                                 Unless a contrary intention appears, in this
Section 11 a reference to “determines” or “determined” means a determination
made in the absolute discretion of the Person making the determination.

 

11.2                        Tax gross-up

 

(a)                                 The Company shall make all payments to be
made by it without any Tax Deduction, unless a Tax Deduction is required by law.

 

(b)                                 The Company shall promptly upon becoming
aware that it must make a Tax Deduction (or that there is any change in the rate
or the basis of a Tax Deduction) notify the Administrative Agent accordingly.
Similarly, a Lender (or its Funding Agent) shall notify the Company, the Master
Servicer and Administrative Agent on becoming so aware in respect of a payment
payable to that Lender.

 

(c)                                  If a Tax Deduction is required by law to be
made by the Company, the amount of the payment due from the Company shall be
increased to an amount which (after making any Tax Deduction) leaves the
recipient of such payment with an amount equal to the payment which would have
been received by it if no Tax Deduction had been required.

 

(d)                                 Each Lender that is not incorporated under
the laws of the United States or a State thereof or the District of Columbia
shall:

 

(i)                                     deliver to the Master Servicer, the
Company, the Administrative Agent, the Collateral Agent and the related Funding
Agent two (2) duly completed copies of United States Internal Revenue Service
Form W-8ECI, W-8BEN, W-8BEN-E or W-8IMY, or successor applicable form and such
other forms, certificates and documentation as may be necessary or appropriate
to establish, in each case, that it is entitled to receive payments from the
Company without a deduction for U.S. federal withholding tax or with a deduction
at a reduced rate.  In the case of a Lender that provides an Internal Revenue
Service Form W-8BEN or W-8BEN-E, such Lender shall either (A) claim the benefit
of a treaty that provides for a complete exemption from United States
withholding tax for payments of interest or (B) claim the benefit of the U.S.
“portfolio interest exemption” by also providing a certification that is not a
“bank” making a loan under this Agreement in the ordinary course of its business
within the meaning of Section 881(c)(3)(A) of the Code or a Person related to
the Company in a manner described in Sections 871(h)(3)(B), 881(c)(3)(B) or
881(c)(3)(C) of the Code;

 

(ii)                                  deliver to the Master Servicer, the
Company, the Collateral Agent, the Administrative Agent and the related Funding
Agent two further copies of any such form or certification (A) on or before the
date that any such form or certification expires or becomes obsolete, (B) after
the occurrence of any event requiring a change in the most recent form
previously delivered by it to the Company, the Collateral Agent, the
Administrative Agent or the related Funding Agent and (C) at the

 

27

--------------------------------------------------------------------------------


 

reasonable request of the Master Servicer, the Company, the Collateral Agent or
the related Funding Agent; and

 

(iii)          obtain such extensions of time for filing and complete such forms
or certifications as may reasonably be requested by the Company, the Collateral
Agent, the Administrative Agent or the related Funding Agent;

 

unless any change in treaty, law or regulation has occurred prior to, and is in
effect on, the date on which any such delivery would otherwise be required which
would prevent such Lender from duly completing and delivering any such form with
respect to it and such Lender (or its Funding Agent) so advises the Company and
the related Funding Agent.  Each Lender shall certify to the Company, the
Collateral Agent, the Administrative Agent and the related Funding Agent at the
time it first becomes a Lender, and thereafter to the extent provided by law,
(i) all such forms are true and complete, (ii) that it is entitled to receive
payments under this Agreement and the other Transaction Documents without, or at
a reduced rate of, withholding of any United States federal income taxes and
(iii) that it is entitled to an exemption from United States backup withholding
tax.  Each Person that shall become a Lender or a Participant pursuant to
Section 37.17 shall, upon the effectiveness of the related transfer, be required
to provide to the Company, the Collateral Agent, the Administrative Agent, the
Master Servicer and the related Funding Agent all of the forms and statements
required pursuant to this Section; provided that in the case of a Participant
such Participant shall furnish all such required forms and statements to the
Lender from which the related participation shall have been purchased and such
Lender shall provide such forms to the Company with a duly executed Form W-8IMY
and withholding statement.  If the Company, the Administrative Agent or the
Collateral Agent has not received the forms set forth in Section 11.2(d), the
Company shall withhold taxes from such payment at the applicable statutory rate
and shall not be obliged to make increased payments under Section 11.2 until
such forms or other documents are delivered.

 

(e)                                  Each Lender that is a United States Person
within the meaning of Section 7701(a)(30) of the Code shall deliver to the
Master Servicer, the Company, the Administrative Agent, the Collateral Agent and
the related Funding Agent two (2) duly completed copies of the United States
Internal Revenue Service Form W-9 or any successor applicable form.

 

(f)                                   If a payment made to a Lender under any
Loan Document would be subject to U.S. federal withholding Tax imposed by FATCA
if such Lender were to fail to comply with the applicable reporting requirements
of FATCA (including those contained in Section 1471(b) or 1472(b) of the Code,
as applicable), such Lender shall deliver to the Company, the Funding Agent and
the Administrative Agent at the time or times prescribed by law and at such time
or times reasonably requested by the Company, the Funding Agent or the
Administrative Agent such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Company, the Funding Agent or the
Administrative Agent as may be necessary for the Company, the

 

28

--------------------------------------------------------------------------------


 

Funding Agent and the Administrative Agent to comply with their obligations
under FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.  Solely for purposes of this clause (f), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

 

(g)                                  The Company is not required to make any
payment under Section 11.2(c) to the extent such payment would be due as the
result of (i) the relevant Funding Agent, Lender or Participant not providing
the forms required by Section 11.2(d)(i), 11.2(d)(ii), 11.2(e) or 11.2(f) unless
the failure to provide such forms is a result of a change after the date it
became a Lender or a Participant under this Agreement in (or in the
interpretation, administration or application of) any Requirement of Law or any
published practice or concession of any relevant Taxation Authority, (ii) a law
in effect on the date on which such Lender becomes a party hereto or changes its
lending office, except in each case to the extent that, pursuant to
Section 11.2(c), amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, or (iii) FATCA.

 

(h)                                 If the Company is required to make a Tax
Deduction, the Company shall make that Tax Deduction and any payment required in
connection with that Tax Deduction within the time allowed and in the minimum
amount required by law.

 

(i)                                     Within thirty (30) days after making
either a Tax Deduction or any payment required in connection with that Tax
Deduction, the Company shall deliver to each Funding Agent evidence reasonably
satisfactory to the Lender entitled to that payment that the Tax Deduction has
been made or (as applicable) any appropriate payment paid to the relevant
Taxation Authority.

 

11.3                        Tax indemnity

 

(a)                                 The Company shall (within three (3) Business
Days after demand by each Funding Agent) pay to a Facility Indemnified Party an
amount equal to the loss, liability or cost which that Facility Indemnified
Party determines will be or has been (directly or indirectly) suffered for or on
account of Tax by that Facility Indemnified Party in respect of this Agreement
or any other Transaction Document.

 

(b)                                 Clause (a) shall not apply:

 

(i)                                     with respect to any Tax assessed on a
Facility Indemnified Party:

 

(A)                               under the law of the jurisdiction (or any
political subdivision thereof) in which that Facility Indemnified Party is
organized or, if different, the jurisdiction (or jurisdictions) in which that
Facility Indemnified Party is treated as resident for tax purposes; or

 

29

--------------------------------------------------------------------------------


 

(B)                               under the law of the jurisdiction (or any
political subdivision thereof) in which that Facility Indemnified Party’s
Lending Office is located in respect of amounts received or receivable in that
jurisdiction,

 

if that Tax is imposed on or calculated by reference to the net income of, or is
a franchise Tax or a branch profits Tax imposed on, that Facility Indemnified
Party; or

 

(ii)                                  to the extent a loss, liability or cost:

 

(A)                               is compensated for by an increased payment
under Section 11.2; or

 

(B)                               would have been compensated for by an
increased payment under Section 11.2 but was not so compensated solely because
the exclusion in Section 11.2(g) applied.

 

(c)                                  A Facility Indemnified Party making, or
intending to make a claim under clause (a) above shall promptly notify the
Company, the Master Servicer, the Administrative Agent and the related Funding
Agent of the event which will give, or has given, rise to the claim.

 

(d)                                 A Facility Indemnified Party shall, on
receiving a payment from the Company under this Section 11.3, notify the
Administrative Agent and the related Funding Agent.

 

11.4                        Tax Credit

 

If the Company makes a Tax Payment and the relevant Facility Indemnified Party
determines that:

 

(a)                                 a Tax Credit is attributable either to an
increased payment of which that Tax Payment forms part, or to that Tax Payment;
and

 

(b)                                 that Facility Indemnified Party has
obtained, utilized or retained that Tax Credit,

 

the Facility Indemnified Party shall pay an amount to the Company which that
Facility Indemnified Party determines will leave it (after that payment) in the
same after-Tax position as it would have been in had the Tax Payment not been
required to be made by the Company.

 

11.5                        Stamp taxes

 

The Company shall pay and, within three (3) Business Days after demand,
indemnify each Facility Indemnified Party against any cost, loss or liability
that Facility Indemnified Party incurs in relation to all stamp duty,
registration and other similar Taxes payable in respect of this Agreement except
for any such Taxes payable in respect of an assignment, transfer, or novation of
any rights or liabilities under this Agreement or any other Transaction
Document.

 

30

--------------------------------------------------------------------------------


 

11.6                        Tax affairs

 

Nothing in this Section 11 shall require any Facility Indemnified Party to
disclose any information to any Person regarding its affairs (Tax or otherwise)
or Tax computations or interfere with the right of any Facility Indemnified
Party to arrange its affairs (Tax or otherwise) according to its sole
discretion.

 

12.                               CHANGE IN CIRCUMSTANCES

 

12.1                        Increased costs

 

Subject to Sections 12.2 and 12.3, the Company shall, within three (3) Business
Days after a demand by a Funding Agent or the Administrative Agent, pay (or
procure payment) for the account of a Facility Indemnified Party any amount
incurred if after the date hereof, any Facility Indemnified Party or any of its
Affiliates shall be charged any fee, expense or increased cost on account of the
adoption of any applicable law, rule or regulation (including any applicable
law, rule or regulation regarding capital adequacy), any accounting principles
or any change in any of the foregoing, or any change in the interpretation or
administration thereof by the Financial Accounting Standards Board (“FASB”), any
governmental authority, any central bank or any comparable agency charged with
the interpretation or administration thereof, or compliance with any request or
directive (whether or not having the force of law) of any such authority or
agency (a “Change in Law”): (i) that subjects a Facility Indemnified Party to
any charge or withholding on or with respect to this Agreement or such Facility
Indemnified Party’s obligations hereunder or any Program Support Provider to any
charge or withholding on or with respect to any Program Support Agreement or a
Program Support Provider’s obligations under a Program Support Agreement, or on
or with respect to the Receivables, or changes the basis of taxation of payments
to any Facility Indemnified Party of any amounts payable hereunder or any
Program Support Provider of any amounts payable under any Program Support
Agreement (except, in each case, for changes in the rate of tax on the overall
net income of an Facility Indemnified Party or taxes excluded by Section 11) or
(ii) that imposes, modifies or deems applicable any reserve, assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of a Facility Indemnified Party, or credit
extended by a Facility Indemnified Party pursuant to this Agreement or a Program
Support Provider pursuant to Program Support Agreement or (iii) that imposes any
other condition the result of which is to increase the cost to a Facility
Indemnified Party of performing its obligations hereunder or to a Program
Support Provider of performing its obligations under a Program Support
Agreement, or to reduce the rate of return on a Facility Indemnified Party’s
capital as a consequence of its obligations hereunder or a Program Support
Provider’s capital as a consequence of its obligations under a Program Support
Agreement, or to reduce the amount of any sum received or receivable by a
Facility Indemnified Party under this Agreement or a Program Support Provider
under a Program Support Agreement or to require any payment calculated by
reference to the amount of interests or loans held or interest received by it,
then, upon demand by such Facility Indemnified Party, as applicable, the Company
shall pay to such Facility Indemnified Party, such amounts charged to such
Facility Indemnified Party or such amounts to otherwise compensate such Facility
Indemnified Party for such increased cost or such reduction.  Notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules,

 

31

--------------------------------------------------------------------------------


 

regulations, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

12.2                        Increased cost claims

 

(a)                                 Each Facility Indemnified Party intending to
make a claim pursuant to Section 12.1 shall, as soon as reasonably practical
after becoming aware of it, notify the Company, the Master Servicer and the
Administrative Agent of the event giving rise to the claim.

 

(b)                                 Each Facility Indemnified Party shall, as
soon as practicable after a demand by the Company (or the Master Servicer),
provide to the Company, the Master Servicer and the Administrative Agent a
certificate confirming the amount of its (or, if applicable, its Affiliates)
Increased Costs and setting out in reasonable detail those Increased Costs and
an explanation of the calculation of such Increased Costs.  Such certificate
shall be conclusive absent manifest error.

 

(c)                                  Any failure or delay on the part of any
Facility Indemnified Party to demand compensation pursuant to this Section 12
shall not constitute a waiver of such Facility Indemnified Party’s right to
demand such compensation; provided that the Company will not be required to
compensate a Facility Indemnified Party pursuant to this Section 12 for periods
occurring prior to one hundred eighty (180) days prior to the date that such
Facility Indemnified Party notifies the Company of the change in any Requirement
of Law giving rise to such Increased Costs and of such Facility Indemnified
Party’s intention to claim compensation therefor; provided, further, that, if
the change in any Requirement of Law giving rise to such increased costs or
reductions is retroactive, then the one hundred eighty (180) day period referred
to above shall be extended to include the period of retroactive effect thereof. 
In determining such Increased Costs, such Facility Indemnified Party shall act
reasonably and in good faith.  No claim shall be made by a Facility Indemnified
Party unless such Facility Indemnified Party shall have made a determination to
claim indemnification in respect of such increased costs or reduction, as
applicable, under such other similarly affected facilities for which such claim
is permitted under the applicable documentation.

 

12.3                        Exceptions

 

Section 12.1 does not apply to the extent any Increased Cost is:

 

(a)                                 attributable to a Tax Deduction required by
law to be made by the Company;

 

(b)                                 compensated for by Section 11.3; or

 

(c)                                  compensated for by the payment of Mandatory
Costs.

 

32

--------------------------------------------------------------------------------


 

12.4                        Mitigation

 

(a)                                 Each Facility Indemnified Party shall, in
consultation with the Master Servicer (acting on behalf of the Company), take
all reasonable steps to mitigate any circumstances which arise and which would
result in any amount becoming payable under or pursuant to, or cancelled
pursuant to, any of Section 9, Section 11.2, Section 11.3, Section 11.5,
Section 12.1 including (but not limited to) transferring its rights and
obligations under the Transaction Documents to another Affiliate or Facility
Office.

 

(b)                                 Clause (a) above does not in any way limit
the obligations of the Company under the Transaction Documents.

 

12.5                        Limitation of liability

 

(a)                                 The Company shall indemnify each Facility
Indemnified Party for all costs and expenses reasonably incurred by that
Facility Indemnified Party as a result of steps taken by it under Section 12.4.

 

(b)                                 A Facility Indemnified Party is not obliged
to take any steps under Section 12.4 if, in the opinion of that Facility
Indemnified Party (acting reasonably), to do so might be prejudicial to it.

 

12.6                        Survival

 

The provisions of this Section 12 shall survive the termination of this
Agreement and the payment of all Secured Obligations.

 

13.                               FEES

 

13.1                        Commitment fee

 

(a)                                 The Company shall pay to each of the Lenders
a fee (the “Commitment Fee”) in the amount set forth in the applicable Fee
Letter.

 

(b)                                 The Commitment Fee is payable on each
Settlement Date and on the Scheduled Commitment Termination Date and, if some
portion of the Commitments are cancelled, on the cancelled amount of the
relevant Lender’s Commitment at the time such cancellation is effective.

 

(c)                                  The amount of Commitment Fee payable on
each Settlement Date shall be included in the invoice referred to in
Section 7.1.

 

13.2                        Arrangement and Agency Fees

 

The Company shall pay to each of the Collateral Agent and the Administrative
Agent the fees in the amounts and on the dates set forth in the applicable Fee
Letters.

 

33

--------------------------------------------------------------------------------


 

14.                               INDEMNIFICATION BY HUNTSMAN INTERNATIONAL AND
THE COMPANY

 

(a)                                 Without limiting any other rights that any
Facility Indemnified Party may have under this Agreement, the other Transaction
Documents or under applicable law, each of Huntsman International and the
Company hereby agrees to indemnify each Facility Indemnified Party from and
against any and all damages, losses, claims, liabilities, costs, penalties,
judgments and expenses, including reasonable attorneys’ fees and reasonable
disbursements (all of the foregoing being collectively referred to as
“Indemnified Amounts”) awarded against or incurred by any of them in connection
with the entering into and performance of this Agreement or any of the other
Transaction Documents by any of the Facility Indemnified Parties, excluding,
however, any amounts that are finally judicially determined to have resulted
from gross negligence or willful misconduct on the part of any Facility
Indemnified Party and any Taxes (and related amounts) other than any Taxes that
represent damages, losses, claims or liabilities arising from any non-Tax claim;
provided that in no event shall Huntsman International be required to make any
indemnity payments resulting from the lack of performance or collectibility of
the Receivables owned by the Company unless such loss results from:

 

(i)                                     a breach of representation or
undertaking by Huntsman International or one of its Affiliates with respect to
any such Receivable;

 

(ii)                                  the failure by Huntsman International or
one of its Affiliates to comply with any applicable law, rule or regulation with
respect to any Receivable or Contract related thereto, or the nonconformity of
any Receivable or Contract included therein with any such applicable law,
rule or regulation or any failure of any Originator to keep or perform any of
its obligations, express or implied, with respect to any Contract;

 

(iii)                               any failure by Huntsman International or one
of its Affiliates to perform its duties, covenants or other obligations in
accordance with the provisions of this Agreement or any other Transaction
Document;

 

(iv)                              any products liability, environmental
liability, personal injury or damage suit, or other similar claim arising out of
or in connection with merchandise, insurance or services that are the subject of
any Contract or any Receivable;

 

(v)                                 any dispute, claim, offset or defense (other
than discharge in bankruptcy of the Obligor) of the Obligor to the payment of
any Receivable (including, without limitation, a defense based on such
Receivable or the related Contract not being a legal, valid and binding
obligation of such Obligor enforceable against it in accordance with its terms),
or any other claim resulting from the sale of the merchandise or service related
to such Receivable or the furnishing or failure to furnish such merchandise or
services;

 

(vi)                              the commingling of collections of Receivables
at any time with other funds;

 

34

--------------------------------------------------------------------------------


 

(vii)                           any investigation, litigation or proceeding
related to or arising from this Agreement or any other Transaction Document, the
transactions contemplated hereby, the use of the proceeds of a Loan, the
ownership of the Receivables, making of the Loans or any other investigation,
litigation or proceeding relating to Huntsman International or one of its
Affiliates in which any Indemnified Party becomes involved as a result of any of
the transactions contemplated hereby;

 

(viii)                        any inability to litigate any claim against any
Obligor in respect of any Receivable as a result of such Obligor being immune
from civil and commercial law and suit on the grounds of sovereignty or
otherwise from any legal action, suit or proceeding;

 

(ix)                              any Termination Event described in
Section 21.1(a);

 

(x)                                 any failure of the Contributor to acquire
and maintain legal and equitable title to, and ownership of any Receivable and
other Collateral from any Originator, free and clear of any Adverse Claim (other
than as created hereunder); or any failure of the Contributor to give reasonably
equivalent value to the applicable Originator under the applicable U.S.
Receivables Purchase Agreement in consideration of the transfer by such
Originator of any Receivable, or any attempt by any Person to void such transfer
under statutory provisions or common law or equitable action;

 

(xi)                              any failure to vest and maintain vested in the
Collateral Agent for the benefit of the Secured Parties, or to transfer to the
Collateral Agent for the benefit of the Secured Parties, legal and equitable
title to, and ownership of, a first priority perfected undivided percentage
ownership interest (to the extent contemplated hereunder) or security interest
in the Receivables and other Collateral, free and clear of any Adverse Claim
(except as created by the Transaction Documents);

 

(xii)                           the failure to have filed, or any delay in
filing, financing statements or other similar instruments or documents under the
UCC of any applicable jurisdiction or other applicable laws with respect to any
Receivable and other Collateral, and the proceeds of any thereof, whether at the
Closing Date or at any subsequent time;

 

(xiii)                        any action or omission by Huntsman International
or one of its Affiliates which reduces or impairs the rights of the Collateral
Agent or the Lenders with respect to any Receivable or the value of any such
Receivable;

 

(xiv)                       any attempt by any Person to void any Borrowing
hereunder under statutory provisions or common law or equitable action;

 

(xv)                          any breach of any confidentiality provision in any
Contract resulting from execution and delivery of this Agreement or any other
Transaction Document, any of the transactions consummated pursuant to this
Agreement or any other Transaction Document, delivery of any

 

35

--------------------------------------------------------------------------------


 

information or report pursuant hereto or thereto, or any performance of
obligations hereunder or thereunder; and

 

(xvi)                       the failure of any Receivable included in the
calculation of the Aggregate Receivables Amount as an Eligible Receivable to be
an Eligible Receivable at the time so included.

 

(b)                                 In case any proceeding by any Person shall
be instituted involving any Facility Indemnified Party in respect of which
indemnity may be sought pursuant to Section 14(a), such Indemnified Party shall
promptly notify Huntsman International and the Company and the Company and
Huntsman International, upon request of such Facility Indemnified Party, shall
retain counsel satisfactory to such Indemnified Party to represent such Facility
Indemnified Party and shall pay the reasonable fees and disbursements of such
counsel related to such proceeding. In any such proceeding, any Facility
Indemnified Party shall have the right to retain its own counsel, at the expense
of Huntsman International and the Company. Except as set forth herein, it is
understood that neither the Company nor Huntsman International shall, in respect
of the legal expenses of any Indemnified Party in connection with any proceeding
or related proceedings in the same jurisdiction, be liable for the reasonable
fees and expenses of more than one separate firm (in addition to any local
counsel) for all such Facility Indemnified Parties and all other parties
indemnified by the Company under this Agreement or any other Transaction
Document.

 

(c)                                  Any payments to be made by Huntsman
International and the Company pursuant to this Section 14 shall be, without
restriction, due and payable from Huntsman International and the Company,
jointly and severally, and shall with respect to amounts owing from the Company
be payable by the Company only to the extent that funds are available (including
funds available to the Company pursuant to the exercise of its right to
indemnity and other payments pursuant to Sections 2.06 and 8.02 (or equivalent
sections) of the Origination Agreements) to the Company to make such payments
under Sections 17 and 18, as applicable.

 

(d)                                 The provisions of this Section 14 shall
survive the termination of this Agreement and the payment of all Secured
Obligations.

 

15.                               SECURITY INTEREST

 

As security for the performance by the Company of all the terms, covenants and
agreements on the part of the Company to be performed under this Agreement or
any other Transaction Document, including the punctual payment when due of all
Secured Obligations, the Company hereby grants to the Collateral Agent, for the
benefit of the Secured Parties, a security interest in, all of the Company’s
right, title and interest in and to the following (collectively, the
“Collateral”):

 

(a)                                 all Receivables, whether now owned and
existing or hereafter acquired or arising, together with all Receivable Assets
and Collections with respect thereto;

 

36

--------------------------------------------------------------------------------


 

(b)                                 each of the Origination Agreements, the
Collection Account Agreements, the Servicing Agreement and the Letter of Credit
Request Agreement, including, in respect of each agreement, (A) all rights of
the Company to receive monies due and to become due under or pursuant to such
agreement, whether payable as fees, expenses, costs or otherwise, (B) all rights
of the Company to receive proceeds of any insurance, indemnity, warranty or
guaranty with respect to such agreement, (C) claims of the Company for damages
arising out of or for breach of or default under such agreement, (D) the right
of the Company to amend, waive or terminate such agreement, to perform
thereunder and to compel performance and otherwise exercise all remedies
thereunder and (E) all other rights, remedies, powers, privileges and claims of
the Company under or in connection with such agreement (whether arising pursuant
to such agreement or otherwise available to the Company at law or in equity),
including the rights of the Company to enforce such agreement and to give or
withhold any and all consents, requests, notices, directions, approvals,
extensions or waivers under or in connection therewith (all of the foregoing set
forth in this clause (A) through (E), inclusive, the “Transferred Agreements”);

 

(c)                                  the Collection Accounts, including (A) all
funds and other evidences of payment held therein and all certificates and
instruments, if any, from time to time representing or evidencing the Collection
Accounts or any funds and other evidences of payment held therein, (B) all
investments of such funds held in the Collection Accounts and all certificates
and instruments from time to time representing or evidencing such investments,
(C) all notes, certificates of deposit and other instruments from time to time
hereafter delivered or transferred to, or otherwise possessed by, the Collateral
Agent for and on behalf of the Company in substitution for the then-existing
Collection Accounts and (D) all interest, dividends, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of or in exchange for the then-existing Collection Accounts; and

 

(d)                                 the Company Concentration Account and the
Payments Reserve Accounts, if any, including (A) all funds and other evidences
of payment held therein and all certificates and instruments, if any, from time
to time representing or evidencing such accounts or any funds and other
evidences of payment held therein, (B) all investments of such funds held in
such accounts and all certificates and instruments from time to time
representing or evidencing such investments, (C) all notes, certificates of
deposit and other instruments from time to time hereafter delivered or
transferred to, or otherwise possessed by, the Collateral Agent for and on
behalf of the Company in substitution for any such accounts, and (D) all
interest, dividends, cash, instruments and other property from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any such accounts;

 

(e)                                  all other assets of the Company, whether
now owned and existing or hereafter acquired or arising, including, without
limitation, all accounts, chattel paper, goods, equipment, inventory,
instruments, investment property, deposit accounts and general intangibles (as
those terms are defined in the UCC as in

 

37

--------------------------------------------------------------------------------


 

effect on the date hereof in the State of New York) in which the Company has any
interest; and

 

(f)                                   to the extent not included in the
foregoing, all proceeds of any and all of the foregoing.

 

In addition to the rights and remedies herein set forth, the Collateral Agent
shall have all of the rights and remedies with respect to the Collateral
available to a secured party at law or in equity, including, without limitation,
the rights of a secured party under the UCC, as if such rights and remedies were
fully set forth herein.

 

This Agreement shall constitute a security agreement for purposes of the UCC and
other applicable law.

 

PART 7
APPLICATION OF FUNDS AND MASTER SERVICER

 

16.                               SERVICES OF MASTER SERVICER

 

The servicing, administration and collection of the Pool Receivables shall be
conducted by the Master Servicer under the Servicing Agreement.

 

Any information, notice or report to be delivered by, or any instructions,
requests, demands, elections or directions to be given by, the Master Servicer
under this Agreement are, unless otherwise indicated, being delivered or given
by the Master Servicer on behalf of the Company in accordance with the
provisions of this Agreement and the Servicing Agreement.

 

17.                               APPLICATION OF FUNDS PRIOR TO FACILITY
TERMINATION DATE

 

17.1                        Daily Collections.

 

(a)                                 Prior to the occurrence of either a Cash
Dominion Trigger Date or Facility Termination Date, on each Business Day on
which Collections are deposited in a Collection Account, promptly following the
receipt of Collections in the form of available funds in such Collection
Account, the Company shall set aside and hold on behalf of the Lenders such
portion of the Collections required, in the reasonable discretion of the Master
Servicer, for application in accordance with Section 4.1, Section 4.2,
Section 17.2 (to be applied on the next occurring Interest Payment Date or
Settlement Date), or the other provisions of this Agreement, as applicable (and
shall, upon the request of the Administrative Agent, maintain such amounts in a
segregated account or sub-account); and any remaining Collections shall be
transferred by the Company to the Company Receipts Account for application,
first, to payments of distributions in accordance with Section 5.1(a), and
second, for any other purpose permitted under this Agreement; provided that
(i) the transfer to the Company Receipts Account shall be made only if no
Termination Event or Potential Termination Event has occurred and is continuing
or would occur as a result of such distribution and (ii) no portion of such
funds shall be applied by the Company to make any payment which is prohibited by
the terms of this Agreement.

 

38

--------------------------------------------------------------------------------


 

(b)                                 From and after the occurrence of a Cash
Dominion Trigger Date but prior to the Facility Termination Date, on each
Business Day on which Collections are deposited in a Collection Account,
promptly following the receipt of Collections in the form of available funds in
such Collection Account, the Company shall transfer all Collections on deposit
in any Collection Account directly to the Company Concentration Account, such
transfer to be completed by 9:45 a.m. New York time on the next succeeding
Business Day following the day on which such Collections are received in the
Collection Account, with each such individual transfer amount to be reported by
the Master Servicer to the Administrative Agent by 10:00 a.m. New York time on
the date of such transfer; provided, however, that if, at the time of a Cash
Dominion Trigger Date or on any date thereafter, the Company Concentration
Account has not been established, the Company shall (x) retain in the Collection
Account all amounts that are required to be reserved under clauses (i) and
(iii) below, (y) pay from the Collection Account to the Administrative Agent all
amounts required to be paid under clause (ii) below, and (z) subject to the
proviso following clause (iv) of this Section, transfer to the Company Receipts
Account any amounts permitted to be transferred thereto under the clause (iv);
provided, further, that any amounts retained in the Collection Account pursuant
to the foregoing proviso shall be transferred to the Company Concentration
Account by 9:45 am New York time on the next succeeding Business Day following
the date on which the Company Concentration Account has been established, and
the Administrative Agent shall transfer such amounts to the Interest Payments
Reserve Account and the Principal Payments Reserve Account, as applicable,
promptly upon receipt thereof.  The Administrative Agent will endeavour to
process funds received after 9:45 a.m. (New York time) on a same day basis, but
shall not be required to do so.

 

Except as set forth in the preceding paragraph, promptly following the transfer
of Collections to the Company Concentration Account, but in no event later than
the Business Day the Collections are received in such Company Concentration
Account, the Master Servicer shall calculate (such calculations to be contained
in a report delivered to the Company and the Administrative Agent in form and
substance satisfactory to the Administrative Agent), and direct the Collateral
Agent to initiate and the Collateral Agent shall initiate the following
transfers, allocations and distributions by no later than 2:00 p.m. (New York
time) based on the Aggregate Daily Collections as of such day:

 

(i)                                     first, on each Business Day, an amount
equal to the lesser of (i) the aggregate Collections on such day and (ii) the
Accrued Expense Amount for such day (or in the reasonable discretion of the
Master Servicer, the Accrued Expense Amount plus such additional amount as may
be required in connection with a payment required or permitted to be made
hereunder on a subsequent Business Day) shall be transferred from the Company
Concentration Account to the Interest Payments Reserve Account; provided that:

 

(A)                               on the tenth (10th) Business Day of each
Settlement Period (and each Business Day thereafter, if necessary, until the
full

 

39

--------------------------------------------------------------------------------


 

amount of any positive Accrued Expense Adjustment is transferred),

 

(B)                               on any Borrowing Date (and each Business Day
thereafter, if necessary, until the full amount of any positive Accrued Expense
Adjustment is transferred),

 

(C)                               on the day of any prepayment pursuant to
Section 4.2, and

 

(D)                               on the last Business Day of each Settlement
Period,

 

an amount equal to the Accrued Expense Adjustment shall, if such adjustment is a
positive amount, be transferred from the relevant Company Concentration Account
to the Interest Payments Reserve Account, or if such adjustment is a negative
amount, be transferred from the Interest Payments Reserve Account to the Company
Concentration Account (or deducted from the transfer in respect of the Accrued
Expense Amount for such Business Day);

 

(ii)                                  second, on each Business Day other than a
Settlement Date, the aggregate Collections on deposit in the Company
Concentration Account shall be transferred and applied to amounts payable with
respect to prepayments of the Loans in accordance with Section 4.2, to the
extent required thereunder;

 

(iii)                               third, on each Business Day other than a
Settlement Date, in the reasonable discretion of the Master Servicer in
connection with a payment to be made pursuant to Section 4.1 or Section 4.2 on a
subsequent Business Day, Collections on deposit in the Company Concentration
Account shall be transferred to the Principal Payments Reserve Account; and

 

(iv)                              fourth, on each Business Day other than a
Settlement Date, following the transfers pursuant to sub-clauses (i), (ii) and
(iii) above, any remaining balances in the Company Concentration Account shall
be transferred to the Company Receipts Account for application, first, to
payments of distributions in accordance with Section 5.1(a) payable on such date
in accordance with the directions contained in the report delivered to the
Administrative Agent pursuant to this Section 17.1, and second, for any purpose
permitted under this Agreement;

 

provided that (x) the distributions under sub-clause (iv) above shall be made
only if no Termination Event or Potential Termination Event has occurred and is
continuing or would occur as a result of such distribution and (y) no portion of
such funds shall be applied by the Company to make any payment which is
prohibited by the terms of this Agreement.

 

40

--------------------------------------------------------------------------------


 

17.2                        Priority of payments on Interest Payment Dates and
Settlement Dates prior to the Facility Termination Date

 

On each Interest Payment Date and each Settlement Date prior to the Facility
Termination Date, the Master Servicer on behalf of the Company shall apply all
funds set aside and held on behalf of the Lenders in the Collection Account
pursuant to Section 17.1(a), and all funds standing to the credit of the Company
Concentration Account and the Payments Reserve Accounts, if any, pursuant to
Section 17.1(b) (including, Collections and other amounts payable in respect of
Pool Receivables and the proceeds of Loans; provided, however that funds which
constitute the proceeds of Loans shall only be applied in respect of clauses
(f) and (h) below) in the following order of priority:

 

(a)                                 first, on each Settlement Date, (x) to repay
any outstanding Servicer Advances and (y) to pay the Master Servicer the Master
Servicer Fee then due and payable;

 

(b)                                 second, on each Settlement Date, to pay to
the Collateral Agent the aggregate amount of (i) the fees then due and payable
to the Collateral Agent in accordance with the relevant Fee Letter, (ii) the
amount equal to any unreimbursed Secured Obligations due and payable and owing
to the Collateral Agent as a consequence of the exercise of any of the
Collateral Agent’s rights under, or the enforcement of, any of the Transaction
Documents or the collection of any amounts due thereunder, and (iii) any amount
equal to all amounts due and payable to the Collateral Agent pursuant to
Sections 33 or 37.12 of this Agreement;

 

(c)                                  third, on each Settlement Date, pro rata
and pari passu to pay amounts then due and payable to (i) the Administrative
Agent in respect of accrued and unpaid fees payable to it in accordance with the
relevant Fee Letter and (ii) the Company Account Bank to the extent applicable;

 

(d)                                 fourth, on each Interest Payment Date, pro
rata and pari passu, to pay to the Lenders an amount equal to the aggregate
accrued and unpaid Interest (including Additional Interest) owed to such Lenders
on such Interest Payment Date;

 

(e)                                  fifth, on each Settlement Date, pro rata
and pari passu, to pay to the Lenders any accrued but unpaid Commitment Fee;

 

(f)                                   sixth, on each Settlement Date, subject to
the provisions of Section 4.1(b), to pay to the Lenders an amount equal to the
portion of the Aggregate Principal Balance payable pursuant to Sections 4.1 and
4.2, such amount to be allocated among the Lenders in the following order of
priority:

 

(i)                                     first, if the Percentage Factor exceeds
100%, to the Lenders in each Lender Group, pro rata in accordance with the
aggregate Principal Balance of the outstanding Loans made by each Lender Group,
in the amount needed to reduce the Percentage Factor to 100%;

 

41

--------------------------------------------------------------------------------


 

(ii)                                  second, if a Nonrenewing Lender Group has
outstanding Loans, such prepayment shall be made to the Lenders in each
Nonrenewing Lender Group until the aggregate Principal Balance of the Loans of
such Nonrenewing Lender Group are reduced to zero; and

 

(iii)                               third, to the Lenders in each Lender Group,
pro rata in accordance with the aggregate Principal Balance of the outstanding
Loans made by each Lender Group;

 

(g)                                  seventh, on each Settlement Date, pro rata
and pari passu, to pay to any Secured Party any Secured Obligations (other than
any amount described in clauses (a) through (f) above) then due and payable;

 

(h)                                 eighth, on each Settlement Date, remaining
balances in the Collection Account or the Company Concentration Account, as
applicable (excluding the Payments Reserve Accounts) shall be transferred to the
Company Receipts Account for application to payments in accordance with
Section 5.1(a) payable on such date, provided that payment under this clause
(h) may be made only if (x) no Termination Event or Potential Termination Event
has occurred and is continuing or would occur as a result of such payment and
(y) no portion of such funds is to be applied by the Company to make any payment
which is restricted pursuant to Section 5.1(a);

 

(i)                                     ninth, to the payment of costs and
expenses incurred in respect of a Service Transfer pursuant to
Section 6.01(b) of the Servicing Agreement; and

 

(j)                                    tenth, any remaining amounts not
distributed pursuant to clause (i) above, shall be (A) prior to the Cash
Dominion Trigger Date, returned to the Company for its own account or (B) from
and after the Cash Dominion Trigger Date, retained in the Company Concentration
Account, in each case for application on the following Business Day in
accordance with Section 17 or Section 18, as applicable.

 

18.                               APPLICATION OF FUNDS AFTER FACILITY
TERMINATION DATE

 

18.1                        Application of Collections

 

On the Facility Termination Date and on each Business Day thereafter until the
Final Payout Date, the Company (or the Collateral Agent on behalf of the
Company) shall cause all Collections and other amounts in respect of Receivables
deposited into any Collection Account to be retained in or deposited to a
Controlled Account, in each case, no later than the Business Day immediately
following the day on which such amounts were deposited into such Collection
Accounts.

 

18.2                        Priority of payments after Facility Termination Date

 

On each Interest Payment Date and each Settlement Date occurring on or after the
Facility Termination Date, the Collateral Agent (acting on the instructions of
the Administrative Agent) shall on behalf of the Company apply all funds
standing to the credit of the Collection Accounts, the Company Concentration
Account and the Payments Reserve Accounts in the following order of priority:

 

42

--------------------------------------------------------------------------------


 

(a)                                 first, on each Settlement Date, (x) to repay
any outstanding Servicer Advances and (y) to pay the Master Servicer the Master
Servicer Fee then due and payable;

 

(b)                                 second, on each Settlement Date, in and
towards payment to the Collateral Agent of an aggregate amount equal to
(i) unpaid fees due and payable to the Collateral Agent in accordance with the
relevant Fee Letter; (ii) any unreimbursed Secured Obligations owing to the
Collateral Agent in respect of costs and expenses incurred in connection with
the enforcement of any of the Transaction Documents or the collection of any
amounts due thereunder and (iii) any amount equal to all amounts payable to it
pursuant to Sections 33 or 37.12 of this Agreement;

 

(c)                                  third¸ on each Settlement Date, pro rata
and pari passu in and towards payment of amounts due (i) to the Administrative
Agent in respect of accrued but unpaid fees payable to it and (ii) to the
Company Account Bank to the extent applicable;

 

(d)                                 fourth, on each Interest Payment Date, pro
rata and pari passu, in and towards payment to the Lenders of (i) the aggregate
of accrued and unpaid Interest (including Additional Interest); and (ii) any
accrued but unpaid Commitment Fee;

 

(e)                                  fifth, on each Settlement Date, in and
towards payment to the Lenders of an amount equal to the Aggregate Principal
Balance (such amount to be allocated among the Lenders in the following order of
priority: (i) first, if Swingline Loans are outstanding, to the Swingline Lender
until the outstanding principal balance of Swingline Loans is reduced to zero;
(ii) second, if any unreimbursed LC Disbursements are outstanding, to the
Issuing Banks or Lenders, as applicable, until such unreimbursed LC
Disbursements are reduced to zero; (iii) third, pro rata to each Lender, in
accordance with the aggregate outstanding Principal Balance of the Loans held by
each such Lender); (iv) fourth, to cash collateralize any outstanding Letters of
Credit pro rata and (v) fifth, to cash collateralize all LC Fees that would
accrue during the Amortization Period;

 

(f)                                   sixth, on each Settlement Date, pro rata
and pari passu, in and towards payment to any Secured Party of any Secured
Obligations (other than any amount described in clauses (a) through (e) above)
then due and payable;

 

(g)                                  seventh, on each Settlement Date, in or
towards satisfaction of the remuneration then payable to any receiver or
liquidation agent and any costs, charges, liabilities and expenses then incurred
by such receiver or liquidation agent;

 

(h)                                 eighth, to the payment of costs and expenses
incurred in respect of a Service Transfer pursuant to Section 6.01(b) of the
Servicing Agreement; and

 

(i)                                     ninth, the remaining balance, if any, to
the Company.

 

43

--------------------------------------------------------------------------------


 

19.                               MASTER SERVICING FEES

 

A monthly servicing fee (the “Monthly Servicing Fee”) shall be payable to the
Master Servicer on each Settlement Date for the preceding Settlement Period, in
an amount equal to the product of (i) the Servicing Fee Percentage multiplied by
(ii) the average aggregate Principal Amount of all Pool Receivables owned by the
Company during the preceding Settlement Period multiplied by (iii) the number of
days in the Settlement Period divided by 360.  Notwithstanding any other
provision of this Agreement or any other Transaction Document, from and after
the appointment of a Back-Up Servicer, the Monthly Servicing Fee shall be
adjusted to effect the fees payable to the Back-Up Servicer pursuant to the
Back-Up Servicing Agreement.

 

20.                               REPORTS AND NOTICES

 

20.1                        Weekly Reports.  Following the occurrence of a
Weekly Report Trigger Event, on each Weekly Report Date, the Company shall cause
the Master Servicer to provide, and the Master Servicer shall provide the
Administrative Agent, each Funding Agent, the Collateral Agent and, from and
after the appointment of a Back-Up Servicer, the Back-Up Servicer, with a Weekly
Report in accordance with Section 4.04 of the Servicing Agreement and
substantially in the form of Schedule 15 to this Agreement. Each Funding Agent
shall make copies of the Weekly Report available to its related Lenders, upon
reasonable request, at such Funding Agent’s office at its address as specified
from time to time in accordance with Section 37.16.

 

20.2                        Monthly Settlement Reports. On each Settlement
Report Date, the Company shall cause the Master Servicer to deliver to the
Collateral Agent, the Administrative Agent, each Funding Agent and, from and
after the appointment of a Back-Up Servicer, the Back-Up Servicer, a Monthly
Settlement Report in the Form of Schedule 12 to this Agreement setting forth,
among other things, the Loss Reserve Ratio, the Dilution Reserve Ratio, the
Required Reserve Ratio, the Periodic Interest, the Additional Interest, the
Yield Reserve Ratio, the Servicing Reserve Ratio, the Monthly Servicing Fee, the
Servicer Advances made by the Master Servicer during the related Settlement
Period, and the Aggregate Principal Balance as of the end of the related
Settlement Period, each as recalculated taking into account the immediately
preceding Settlement Period and to be applied for the period commencing on (and
including) such Settlement Report Date and ending on (and not including) the
next succeeding Settlement Report Date.  Each Funding Agent shall forward a copy
of each Monthly Settlement Report to any of its related Lenders upon request by
any such Lender.

 

20.3                        Annual Tax Statement. On or before January 31 of
each calendar year (or such earlier date as required by applicable law), the
Master Servicer on behalf of the Company shall furnish, or cause to be
furnished, to each Person who at any time during the preceding calendar year was
a Lender, a statement prepared by the Master Servicer containing the aggregate
amount distributed to such Person for such preceding calendar year or the
applicable portion thereof during which such Person was a Lender, together with
such other information as is required to be provided by an issuer of
indebtedness under the Code and such other customary information as the Master
Servicer deems necessary to enable the Lenders to prepare their tax returns.
Such obligation of the Master Servicer shall be deemed to have been satisfied to
the extent that substantially comparable information shall have been provided by
the

 

44

--------------------------------------------------------------------------------


 

Administrative Agent, the related Funding Agent or the Master Servicer pursuant
to any requirements of the Code as from time to time in effect.

 

20.4                        Facility Event/Distribution of Principal Notices.
Upon the Company or the Master Servicer obtaining actual knowledge of the
occurrence of a Facility Event, the Master Servicer shall give prompt written
notice thereof to the Collateral Agent, the Administrative Agent, each Funding
Agent and, from and after the appointment of a Back-Up Servicer, the Back-Up
Servicer. As promptly as reasonably practicable after its receipt of notice of
the occurrence of a Facility Event, each Funding Agent shall give notice to each
related Lender. In addition, on the Business Day preceding each day on which a
distribution of principal is to be made during the Amortization Period, the
Master Servicer shall provide written notice to each Funding Agent (with a copy
to the Administrative Agent) setting forth the amount of principal to be
distributed on the related date to each Lender with respect to the outstanding
Loans.  As promptly as reasonably practicable after its receipt of such notice,
each Funding Agent shall forward such notice to each related Lender.

 

21.                               TERMINATION EVENTS

 

21.1                        Termination Events

 

If any one of the following events (each, a “Termination Event”), shall occur,
in each case after giving effect to the lapse of any grace period, the giving of
any notice or making of any determination applicable thereto:

 

(a)                                 an Insolvency Event shall have occurred with
respect to the Company, any U.S. Originator or Huntsman International;

 

(b)                                 the Company shall become an “investment
company” or “controlled” by an “investment company” within the meaning of the
1940 Act;

 

(c)                                  no Successor Master Servicer shall have
been appointed and accepted such appointment pursuant to and within the grace
period set forth in the Servicing Agreement following a Master Servicer Default;
or

 

(d)                                 a Program Termination Event shall have
occurred and be continuing under any Origination Agreement; or

 

(e)                                                                                 
(i)                                     failure on the part of the Master
Servicer to direct any payment or deposit to be made, or failure of any payment
or deposit to be made, in respect of amounts owing (A) in respect of any
Interest (or amounts derived from it including Accrued Expense Adjustment or
Accrued Expense Amount), (B) in respect of any Daily Interest Expense (or
amounts derived from it including Accrued Expense Adjustment or Accrued Expense
Amount), or (C) the Commitment Fee, in each case within one (1) Business Day
(or, if such failure is caused by a Force Majeure Event, six (6) Business Days)
after the date such Interest or Commitment Fee is due;

 

(ii)                                  failure on the part of the Master Servicer
to direct any payment or deposit to be made in respect of any other amount owing
on the Loans

 

45

--------------------------------------------------------------------------------


 

or LC Disbursements within one (1) Business Day (or, if such failure is caused
by a Force Majeure Event, six (6) Business Days) after the date such amount is
due or such deposit is required to be made; or

 

(iii)                               other than as covered by items (i) or
(ii) above, failure on the part of the Master Servicer to direct any payment or
deposit to be made, or of the Company to make any payment or deposit in respect
of any other amounts owing by the Company, under any Transaction Document to or
for the benefit of any of the Secured Parties within two (2) Business Days (or,
if such failure is caused by a Force Majeure Event, seven (7) Business Days)
after the date such amount is due or such deposit is required to be made;

 

(f)                                   failure on the part of the Company duly to
observe or perform in any material respect any covenant or agreement of the
Company set forth in any Transaction Document that continues unremedied thirty
(30) calendar days after the earlier of (i) the date on which a Responsible
Officer of the Company or a Responsible Officer of the Master Servicer has
knowledge of such failure and (ii) the date on which written notice of such
failure, requiring the same to be remedied, shall have been given to the Company
by the Administrative Agent at the direction of the Majority Lenders;

 

(g)                                  any representation or warranty made or
deemed made by the Company in any Transaction Document shall prove to have been
incorrect in any material respect when made or when deemed made that continues
to be incorrect thirty (30) calendar days after the earlier of (i) the date on
which a Responsible Officer of the Company or a Responsible Officer of the
Master Servicer has knowledge of such failure and (ii) the date on which notice
of such failure, requiring the same to be remedied, shall have been given to the
Company by the Administrative Agent at the direction of the Majority Lenders and
as a result of such incorrectness, the interests, rights or remedies of the
Collateral Agent or the Lenders have been materially and adversely affected;

 

(h)                                 a Master Servicer Default shall have
occurred and be continuing;

 

(i)                                     a Program Termination Event shall have
occurred and be continuing with respect to any Originator; provided, however,
that the Administrative Agent acting at the direction of all Lenders may waive
any such event, as determined in the sole discretion of the Lenders;

 

(j)                                    any of the Servicing Agreement, this
Agreement or the Origination Agreements shall cease, for any reason, to be in
full force and effect, or the Company, the Master Servicer, an Originator or any
Affiliate of any of the foregoing, shall so assert in writing;

 

(k)                                 the Collateral Agent shall for any reason
cease to have a continuing first priority perfected security interest in any or
all of the Collateral (subject to no other Liens other than any Permitted Liens)
or any of the Master Servicer, the Company, an Originator or any Affiliate of
any of the foregoing, shall so assert;

 

46

--------------------------------------------------------------------------------


 

(l)                                     a Federal tax notice of a Lien shall
have been filed against the Company unless there shall have been delivered to
the Administrative Agent proof of release of such Lien;

 

(m)                             a notice of a Lien shall have been filed by the
PBGC against the Company under Section 412(n) of the Code or Section 302(f) of
ERISA for a failure to make a required payment to a plan to which
Section 412(n) of the Code or Section 302(f) of ERISA applies unless there shall
have been delivered to the Administrative Agent proof of the release of such
Lien;

 

(n)                                 the Percentage Factor exceeds 100% unless
the Company reduces the Aggregate Principal Balance of the Loans or increases
the balance of the Eligible Receivables within five (5) Business Days after the
date upon which the Percentage Factor exceeds 100% so as to reduce the
Percentage Factor to less than or equal to 100%;

 

(o)                                 the average Dilution Ratio for the three
(3) preceding Settlement Periods exceeds 4.00%;

 

(p)                                 the average Defaulted Receivables Ratio for
the three (3) preceding Settlement Periods exceeds 2.0%;

 

(q)                                 the average Delinquency Ratio for the three
(3) preceding Settlement Periods exceeds 4.0%;

 

(r)                                    the Servicer Guarantor or any of its
Subsidiaries (other than Unrestricted Subsidiaries designated from time to time
pursuant to (and as defined in) the Bank Credit Agreement as defined in the
Intercreditor Agreement) shall default in the observance or performance of any
agreement or condition relating to any of its outstanding Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event shall occur or condition exist, the effect of which
default or other event or condition is to cause such Indebtedness to become due
prior to its stated maturity; provided, however, that no Termination Event shall
be deemed to occur under this paragraph unless the aggregate amount of
Indebtedness in respect of which any default or other event or condition
referred to in this paragraph shall have occurred shall be equal to at least
$50,000,000;

 

(s)                                   any action, suit, investigation or
proceeding at law or in equity (including injunctions, writs or restraining
orders) shall be brought or commenced or filed by or before any arbitrator,
court or Governmental Authority against the Company or the Master Servicer or
any properties, revenues or rights of any thereof which could reasonably be
expected to have a Material Adverse Effect;

 

(t)                                    one or more judgments or decrees shall be
entered against Huntsman International or the Company involving in the aggregate
a liability (not paid or fully covered by insurance) of (i) with respect to
Huntsman International, $50,000,000 or (ii) with respect to the Company, $25,000
or more and such judgments or decrees shall not have been vacated, discharged,
stayed or bonded pending appeal within thirty (30) days after the entry thereof;

 

47

--------------------------------------------------------------------------------


 

(u)                                 a Change of Control shall occur; or

 

(v)                                 notwithstanding Sections 26.3(s) and 37.3 of
this Agreement, a merger or transaction involving Huntsman International, the
Company or an Originator (the “relevant entity”), whereby it is not the
surviving entity; provided, however, that no Termination Event shall be deemed
to occur under this paragraph if (A) such merger or transaction does not, in the
reasonable opinion of the Administrative Agent and the Funding Agents, have a
Material Adverse Effect with respect to the relevant entity and (B) legal
opinions in form and substance satisfactory to the Administrative Agent and each
Funding Agent are delivered to the Collateral Agent, the Administrative Agent
and each Funding Agent;

 

then, in the case of (x) any event described in Section 21.1(a) through (d),
automatically without any notice or action on the part of the Administrative
Agent or the Lenders, an Early Amortization Period shall immediately commence or
(y) any other event described above, after the applicable grace period (if any)
set forth in the applicable Section, the Administrative Agent may, and at the
written direction of any Funding Agent, shall, by written notice then given to
the Company and the Master Servicer, declare that an Early Amortization Period
has commenced as of the date of such notice (any such period under
Section (x) or (y) above, an “Early Amortization Period”).

 

The Master Servicer shall notify the Administrative Agent, each Funding Agent
and the Collateral Agent in writing of the occurrence of such Early Amortization
Period, specifying the date of the occurrence of such event.

 

Upon the commencement against the Company, any Originator or Huntsman
International of a case, proceeding or other action described in Section (ii) of
the definition of “Insolvency Event”, the Company shall cease to accept
contributions of Receivables from Huntsman International until such time, if
any, as such case, proceeding or other action is vacated, discharged, or stayed
or bonded pending appeal. If an Insolvency Event with respect to the Company
occurs, the Company shall immediately cease to accept contributions of
Receivables from Huntsman International. The entity with respect to which such
Insolvency Event has occurred, shall promptly give written notice to the
Administrative Agent, each Funding Agent and the Collateral Agent of such
occurrence. Notwithstanding the foregoing, Receivables and other Collateral in
which a security interest was granted in favor of the Collateral Agent prior to
the occurrence of such Insolvency Event and Collections in respect of such
Receivables and interest, whenever created, accrued in respect of such
Receivables, shall continue to be a part of the Collateral.

 

21.2                        Rights upon the Occurrence of Certain Events

 

(a)                                 If after the occurrence of an Insolvency
Event with respect to the Company, or any Originator, any Secured Obligations
have not been paid to the Secured Parties, the Company as beneficial owner of
the Receivables acknowledges that the Collateral Agent may, at the direction of
the Majority Lenders, sell, dispose of, or otherwise liquidate the Receivables
in a commercially reasonable manner and on commercially reasonable terms, which
shall include the solicitation of competitive bids and the Collateral Agent
shall consummate

 

48

--------------------------------------------------------------------------------


 

the sale, liquidation or disposition of the Receivables as provided above with
the highest bidder for the Receivables; provided, however that, in the event
that derecognition under U.S. GAAP is sought, neither Huntsman International nor
any of its Affiliates shall participate in any bidding for the Receivables. The
Company hereby expressly waives any rights of redemption or rights to receive
notice of any such sale except as may be required by law (including without
limitation, under the UCC of each applicable jurisdiction).

 

(b)                                 The proceeds from the sale, disposition or
liquidation of the Receivables pursuant to clause (a) above shall be treated as
Collections on the Receivables and such proceeds shall be released to the
Collateral Agent in an amount equal to the amount of any expenses incurred by
the Collateral Agent acting in such under this Section 21.2 that have not
otherwise been reimbursed and the remainder, if any, will be distributed to the
Secured Parties after immediately being deposited in a Controlled Account.

 

(c)                                  Upon the occurrence of a Cash Dominion
Trigger Event, Termination Event or a Potential Termination Event, the
Administrative Agent may, or shall at the written direction of the Majority
Lenders take any of the following actions:  (i) direct each Obligor to make all
payments with respect to Receivables directly to a Controlled Account, to the
extent not already so directed or (ii) direct the Company to identify a Back-Up
Servicer.  Upon identification by the Company of a Person to act as a Back-Up
Servicer, each of the Company and the Administrative Agent shall use its good
faith efforts to promptly negotiate and deliver a Back-Up Servicing Agreement
reasonably acceptable in form and substance to each of the Company, the
Administrative Agent and the Back-Up Servicer.

 

21.3                        Effect of the Facility Termination Date

 

If the Facility Termination Date shall have occurred pursuant to Section 21.1,
the Lenders, the Administrative Agent and the Collateral Agent shall have, in
addition to the rights and remedies which they may have under this Agreement and
the other Transaction Documents, all other rights and remedies provided at law
or equity, all of which rights and remedies shall be cumulative.

 

21.4                        Acceleration of Maturity

 

(a)                                 If the Facility Termination Date pursuant to
Section 21.1 shall have occurred, then and in every such case the Administrative
Agent may, and if so directed by the Majority Lenders shall, declare all of the
Loans to be immediately due and payable by a notice in writing to the Company
and the Master Servicer, and upon any such declaration the unpaid principal
amount of the Loans, together with accrued and unpaid interest thereon through
the date of acceleration, shall become immediately due and payable in accordance
with Section 18.2.

 

22.                               COLLATERAL AGENT’S RIGHTS AFTER A CASH
DOMINION TRIGGER EVENT OR THE FACILITY TERMINATION DATE

 

(a)                                 The Collateral Agent may (and if so directed
by the Administrative Agent (acting on the instructions of the Majority
Lenders), shall) at any time

 

49

--------------------------------------------------------------------------------


 

following the occurrence of the Facility Termination Date pursuant to
Section 21.1, have the Company Concentration Account transferred into the name
of the Collateral Agent for the benefit of the Secured Parties and, in each
case, may take such actions to effect such transfer or assumption as it may
determine to be necessary or appropriate (including delivering the notices
attached to the applicable Security Documents).

 

(b)                                 At any time following the occurrence of the
Facility Termination Date pursuant to Section 21.1:

 

(i)                                     At the Collateral Agent’s request
(acting either on its own initiative or at the request of the Administrative
Agent (acting on the instructions of the Majority Lenders)) and at the Company’s
expense, the Company shall, or shall cause the Master Servicer to, on behalf of
the Company, (and if the Master Servicer shall fail to do so within five
(5) Business Days, the Collateral Agent may but shall not be obliged to):

 

(A)                               notify each Obligor of Pool Receivables of the
transfer, sale and assignment of the Pool Receivables and the other Receivable
Assets with respect thereto pursuant to the Transaction Document and of the
Lender’s ownership of, and the Collateral Agent’s security interest in, the Pool
Receivables and the other Receivable Assets with respect thereto;

 

(B)                               direct such Obligors that payments under any
Pool Receivable and the other Receivable Assets with respect thereto be made
directly to the Collateral Agent or its designee; and/or

 

(C)                               execute any power of attorney or other similar
instrument and/or take any other action necessary or desirable to give effect to
such notice and directions, including any action required to be taken so that
the obligations or other indebtedness of such Obligors in respect of any Pool
Receivables and any other Receivable Assets with respect thereto may no longer
be legally satisfied by payment to the applicable Originator or any of its
Affiliates.

 

(ii)                                  At the Collateral Agent’s request (acting
either on its own initiative or at the request of the Administrative Agent
(acting on the instructions of the Majority Lenders)) and at the Company’s
expense, the Company shall, or shall cause the Master Servicer to, on behalf of
the Company:

 

(A)                               assemble all of the Contracts, documents,
instruments and other records (including computer tapes and disks) that evidence
or relate to the Collateral, or that are otherwise necessary or desirable to
collect the Collateral, and shall make the same available to the Collateral
Agent at a place selected by the Collateral Agent or its designee; and

 

(B)                               segregate all cash, checks and other
instruments received by it from time to time constituting Collections of
Collateral in a

 

50

--------------------------------------------------------------------------------


 

manner acceptable to the Collateral Agent and, promptly upon receipt, remit all
such cash, checks and instruments, duly endorsed or with duly executed
instruments of transfer, to the Collateral Agent or its designee.

 

(c)                                  The Company authorizes the Collateral
Agent, following the occurrence of the Facility Termination Date pursuant to
Section 21.1, to take any and all steps in the Company’s name and on behalf of
the Company that are necessary or desirable, in the determination of the
Collateral Agent, to collect amounts due under the Collateral, including:

 

(i)                                     to the extent permitted under applicable
law, endorsing the Company’s name and the name of any other Transaction Party
entitled thereto on checks and other instruments representing Collections; and

 

(ii)                                  enforcing the Receivables and the other
Receivable Assets and the Security Documents and other Transaction Documents,
including the appointment of a collection agent, to ask, demand, collect, sue
for, recover, compromise, receive and give acquittance and receipts for moneys
due and to become due under or in connection therewith and to file any claims or
take any action or institute any proceedings that the Collateral Agent (or such
designee) may deem to be necessary or desirable for the collection thereof or to
enforce compliance with the terms and conditions of, or to perform any
obligations or enforce any rights of the Company or any other Transaction Party
in respect of, the Receivables and the other Receivable Assets and the other
Transaction Documents.

 

(d)                                 At any time following the occurrence of a
Cash Dominion Trigger Event, the Company shall, at the Collateral Agent’s
request, promptly (and in any event within three (3) Business Days) establish,
in the Company’s name and subject to the sole dominion and control of the
Collateral Agent (i) the Interest Payments Reserve Account, (ii) the Principal
Payments Reserve Account and (iii) the Company Concentration Account, in each
case if not previously established, to facilitate the application of Collections
described in Section 17.1(b).

 

PART 8
REPRESENTATIONS AND WARRANTIES AND UNDERTAKINGS

 

23.                               REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company hereby represents and warrants to the Master Servicer, the Lenders,
each Funding Agent, the Collateral Agent and the Administrative Agent, as of the
date hereof, each Borrowing Date, each Settlement Date and each Interest Payment
Date, that:

 

(a)                                 Organization: Powers. It (i) is duly formed,
validly existing and in good standing under the laws of the jurisdiction of its
organization, (ii) has all requisite power and authority to own its property and
assets and to carry on its business as now conducted and as proposed to be
conducted, (iii) is qualified

 

51

--------------------------------------------------------------------------------


 

to do business in, and is in good standing in, every jurisdiction where the
nature of its business so requires, except where the failure so to qualify could
not reasonably be expected to result in a Material Adverse Effect with respect
to it and (iv) has the limited liability company power and authority to execute,
deliver and perform its obligations under this Agreement, each of the other
Transaction Documents to which it is a party and each other agreement or
instrument contemplated hereby or thereby to which it is or will be a party.

 

(b)                                 Authorization. The execution, delivery and
performance by it of each of the Transaction Documents to which it is a party
and the performance of the Transactions (i) have been duly authorized by all
requisite company and, if applicable and required, Shareholder action and
(ii) will not (A) violate (1) any Requirements of Law applicable to it or
(2) any provision of any Transaction Document or any other material Contractual
Obligation to which it is a party or by which it or any of its property is or
may be bound, (B) be in conflict with, result in a breach of or constitute
(alone or with notice or lapse of time or both) a default under, or give rise to
any right to accelerate or to require the prepayment, repurchase or redemption
of any obligation under any Transaction Document or any other material
Contractual Obligation to which it is a party or by which it or any of its
property is or may be bound, or (C) result in the creation or imposition of any
Lien upon or with respect to any property or assets now owned or hereafter
acquired by it (other than Permitted Liens).

 

(c)                                  Enforceability. This Agreement has been
duly executed and delivered by it and constitutes, and each other Transaction
Document to which it is a party when executed and delivered by it will
constitute, a legal, valid and binding obligation of it enforceable against it
in accordance with its respective terms, subject (a) to applicable bankruptcy,
insolvency, reorganization, moratorium and other similar laws affecting the
enforcement of creditors’ rights generally, from time to time in effect and
(b) to general principles of equity (whether enforcement is sought by a
proceeding in equity or at law).

 

(d)                                 Governmental Approvals. No action, consent
or approval of, registration or filing with or any other action by any
Governmental Authority is or will be required in connection with the Transaction
Documents, except for (i) the filing of UCC financing statements (or similar
filings) in any applicable jurisdictions necessary to perfect the Collateral
Agent’s security interest in the Collateral and (ii) such as have been made or
obtained and are in full force and effect.

 

(e)                                  Litigation: Compliance with Laws

 

(i)                                     there are no actions, suits or
proceedings at law or in equity or by or before any Governmental Authority now
pending or, to its knowledge, threatened against it or affecting it or any of
its properties, revenues or rights (i) in connection with the execution and
delivery of the Transaction Documents and the consummation of the Transactions
contemplated thereunder, (ii) which could reasonably be expected to materially
affect adversely the income tax or franchise tax attributes of the Company under
the United States federal or any state or franchise

 

52

--------------------------------------------------------------------------------


 

tax systems or (iii) for which there exists a reasonable likelihood of an
outcome that would result in a Material Adverse Effect with respect to it;

 

(ii)                                  it is not in default with respect to any
judgment, writ, injunction, decree or order of any Governmental Authority, which
would reasonably be expected to have a Material Adverse Effect with respect to
it; and

 

(iii)                               it has complied with all applicable
provisions of its organizational or governing documents and any other
Requirements of Law with respect to it, its business and properties and the
Collateral.

 

(f)                                   Agreements

 

(i)                                     it has no Contractual Obligations other
than (A) the Transaction Documents to which it is a party and the other
contractual arrangements permitted thereby or contemplated thereunder and
(B) any other agreements or instruments that it is not prohibited from entering
into by Section 26.3(f) and that, in the aggregate, neither contain payment
obligations or other liabilities on the part of it in excess of $100,000 nor
would upon default result in a Material Adverse Effect. Other than the
restrictions created by the Transaction Documents, it is not subject to any
limited liability company restriction that could reasonably be expected to have
a Material Adverse Effect with respect to it; and

 

(ii)                                  it is not in default in any material
respect under any provision of any Transaction Document or any other material
Contractual Obligation to which it is a party or by which it or any of its
properties or assets are or may be bound.

 

(g)                                  Federal Reserve Regulations

 

(i)                                     it is not engaged principally, or as one
of its important activities, in the business of extending credit for the purpose
of buying or carrying Margin Stock; and

 

(ii)                                  no part of the proceeds from the issuance
of any Loans will be used, whether directly or indirectly, and whether
immediately, incidentally or ultimately, for any purpose that entails a
violation of, or that is inconsistent with, the provisions of the regulations of
the Board, including Regulation T, Regulation U or Regulation X.

 

(h)                                 Investment Company Act, etc.  It is neither
(i) an “investment company” or a company “controlled by an investment company”
within the meaning of the 1940 Act, nor (ii) a “covered fund” under Section 13
of the U.S. Bank Holding Company Act of 1956, as amended, and the applicable
rules and regulations thereunder.  In determining that the Borrower is not a
covered fund, the Borrower is entitled to rely on the exemption from the
definition of “investment company” set forth in Section 3(c)(5) of the 1940 Act.

 

53

--------------------------------------------------------------------------------


 

(i)                                     No Termination Event. No Termination
Event or Potential Termination Event has occurred and is continuing.

 

(j)                                    Tax Classification. Neither the Company
nor any member of the Company has elected or taken any action that would cause
the Company to be classified as a partnership or corporation for U.S. tax
purposes.

 

(k)                                 Tax Returns. It has filed or caused to be
filed all material tax returns and has paid or caused to be paid or made
adequate provision for all taxes due and payable by it and all assessments
received by it except to the extent that any failure to file or nonpayment
(i) is being contested in good faith or (ii) could not reasonably be expected to
result in a Material Adverse Effect with respect to it.

 

(l)                                     Location of Records. The offices at
which the Company keeps its records concerning the Receivables either (x) are
located at the address set forth on Schedule 7 hereto and at the addresses set
forth for the relevant Originator on Schedule 7 of the related Origination
Agreement or (y) the Company has notified the Collateral Agent of the location
thereof in accordance with the provisions of Section 26.3(i).

 

(m)                             Solvency. No Insolvency Event with respect to it
has occurred and the granting of security interests in the Collateral by it to
the Collateral Agent has not been made in contemplation of the occurrence
thereof. Both prior to and after giving effect to the transactions occurring on
each Initial Borrowing Date, (i) the fair value of its assets at a fair
valuation will exceed its debts and liabilities, subordinated, contingent or
otherwise; (ii) the present fair salable value of its property will be greater
than the amount that will be required to pay its probable liability on its debts
and other liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; (iii) it will be able to pay its debts
and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (iv) it will not have unreasonably
small capital with which to conduct the business in which it is engaged as such
business is now conducted and is proposed to be conducted. For all purposes of
clauses (i) through (iv) above, the amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability. It does not intend to, nor
does it believe that it will, incur debts beyond its ability to pay such debts
as they mature, taking into account the timing of and amounts of cash to be
received by it and the timing of and amounts of cash to be payable in respect of
its Indebtedness.

 

(n)                                 Subsidiaries. It has no Subsidiaries and all
of its Shares are owned by Huntsman International.

 

(o)                                 Names. Its legal name is as set forth in
this Agreement. It has no trade names, fictitious names, assumed names or “doing
business as” names.

 

(p)                                 Liabilities. Other than (i) the liabilities,
commitments or obligations (whether absolute, accrued, contingent or otherwise)
arising under or in respect of the

 

54

--------------------------------------------------------------------------------


 

Transaction Documents, (ii) immaterial amounts due and payable in the ordinary
course of business of a special-purpose company, it does not have any
liabilities, commitments or obligations (whether absolute, accrued, contingent
or otherwise), whether due or to become due, and (iii) all amounts described in
clauses (i) and (ii) above shall be payable solely from funds available to it
which are not otherwise required to be applied to the payment of any amounts
owed by it pursuant to the Servicing Agreement.

 

(q)                                 Collection Procedures. It has not acted in
contravention of any Policies with respect to the Receivables.

 

(r)                                    Collection Accounts. Except to the extent
otherwise permitted under the terms of this Agreement, the Collection Accounts
are free and clear of any Lien (except for Permitted Liens).  Each Obligor has
been instructed by the Company (or the Master Servicer, on its behalf) to remit
all payments with respect to Receivables directly to a Collection Account.

 

(s)                                   No Material Adverse Effect. Since the date
of its formation, no event has occurred which has had a Material Adverse Effect
with respect to it.

 

(t)                                    Bulk Sales. The execution, delivery and
performance of this Agreement do not require compliance with any “bulk sales”
law by the Company in the United States.

 

(u)                                 Enforceability of Contracts. Each Contract
with respect to each Eligible Receivable is effective to create, and has
created, a legal, valid and binding obligation of the related Obligor to pay the
Principal Amount of the Eligible Receivable created thereunder and any accrued
interest thereon, enforceable against the Obligor in accordance with its terms,
except as such enforcement may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws relating to or limiting creditors’ rights
generally and by general principles of equity (regardless of whether enforcement
is sought in a proceeding in equity or at law).

 

(v)                                 Accounting. The Company will not, and will
not permit its Affiliates to, account for the transactions contemplated by this
Agreement and the Origination Agreements in a manner inconsistent with the
assumptions and factual recitations set forth in the Specified Bankruptcy
Opinion Provisions and/or in the Specified True Sale Opinion Provisions.

 

(w)                               Financial Information. All balance sheets, all
statements of income and of cash flow and all other financial information of the
Company and each of Huntsman International and its Subsidiaries (other than
projections) furnished to the Company, the Administrative Agent, any Funding
Agent or any Lender have been and will be prepared in accordance with GAAP
consistently applied, and do or will present fairly the consolidated financial
condition of the Persons covered thereby as at the dates thereof and the results
of their operations for the periods then ended; provided that unaudited
financial statements of the Company and each of Huntsman International and its
Subsidiaries have been prepared without footnotes, without reliance on any
physical inventory and are subject to year-end adjustments. Any projections

 

55

--------------------------------------------------------------------------------


 

furnished by the Company or by any Responsible Officer of Huntsman International
or a U.S. Originator to the Company, the Administrative Agent, any Funding Agent
or any of the Lenders for purposes of or in connection with this Agreement shall
be, at the time so furnished, based upon estimates and assumptions stated
therein, all of which the Company, Huntsman International and the U.S.
Originators believe to be reasonable and fair in light of conditions and facts
known to such Persons at such time and reflect the good faith, reasonable and
fair estimates by such Persons of the future performance of such Person and the
other information projected therein for the periods set forth therein.

 

(x)                                 Accuracy of Information.  All information
(other than projections) heretofore furnished by the Company, the Master
Servicer, or by any Originator or any Responsible Officer of any of them to the
Administrative Agent, any Funding Agent or any Lender for purposes of or in
connection with this Agreement, any of the other Transaction Documents or any
transaction contemplated hereby or thereby is, and all such information
hereafter furnished by such Person or any such Responsible Officer to the
Administrative Agent, any Funding Agent or any Lender will be, true and accurate
in every material respect on the date such information is stated or certified
and does not and will not contain any material misstatement of fact or omit to
state a material fact or any fact necessary to make the statements contained
therein not misleading.

 

(y)                                 Separateness.  No event shall have occurred
which would reasonably be expected to have a Material Adverse Effect on the
corporate separateness of the Company from the Contributor and its Affiliates.

 

(z)                                  Anti-Terrorism Laws.

 

(i)                                     Neither the Company, the Master
Servicer, nor, to the knowledge of the Company or the Master Servicer,
respectively, any of its respective Affiliates, is in violation of any
applicable U.S. laws relating to terrorism or money laundering (“Anti-Terrorism
Laws”) including Executive Order No. 13224 on Terrorist Financing, effective
September 24, 2001 (the “Executive Order”), and the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001, Public Law 107-56 (as amended, the “Patriot Act”).

 

(ii)                                  Neither the Company, the Master Servicer,
nor, to the actual knowledge of a Responsible Officer of the Company or the
Master Servicer, respectively, any of its respective Affiliates or brokers or
other agents, acting or benefiting in any capacity in connection with any Loans
hereunder is any of the following:

 

(A)                               a person that is listed in the annex to, or is
otherwise subject to the provisions of, the Executive Order;

 

(B)                               a person owned or controlled by, or acting for
or on behalf of, any person that is listed in the annex to, or is otherwise
subject to the provisions of, the Executive Order;

 

56

--------------------------------------------------------------------------------


 

(C)                               to such Person’s knowledge, a person with
which any Lender is prohibited from dealing or otherwise engaging in any
transaction by any Anti-Terrorism Law;

 

(D)                               a person that commits, threatens or conspires
to commit or supports “terrorism” as defined in the Executive Order; or

 

(E)                                a person that is named as a “specially
designated national and blocked person” on the most current list published by
the USA Treasury Department Office of Foreign Assets Control (“OFAC”) at its
official website or any replacement website or other replacement official
publication of such list.

 

(aa)                          Foreign Corrupt Practices Act.  To the actual
knowledge of a Responsible Officer of the Company or the Master Servicer,
respectively, none of the Company, the Master Servicer, or any director,
officer, employee, affiliate of, or other person authorized to act on behalf of
the Company or the Master Servicer, respectively has (i) used any corporate
funds for any unlawful contribution, gift, entertainment or other unlawful
expense relating to political activity; (ii) made any direct or indirect
unlawful payment to any foreign or domestic government official or employee from
corporate funds; (iii) materially violated or is in a material violation of any
provision of the Foreign Corrupt Practices Act of 1977, as amended (“FCPA”); or
(iv) made any unlawful bribe, rebate, payoff, influence payment, kickback or
other illegal payment.

 

Upon discovery by a Responsible Officer of the Company or the Master Servicer of
a breach of any of the foregoing representations and warranties, the party
discovering such breach shall give prompt written notice to the other parties
and to the Administrative Agent, each Funding Agent, the Lenders and the
Collateral Agent; provided, however, that with respect to any breach of clauses
(z) or (aa) above, (i) no such party shall be required to give notice of such
breach during the pendency of any good faith internal investigation of any
purported breach and (ii) any such party may report the existence of a good
faith investigation into any such purported or potential breach without
providing any further detail or confirming or denying the existence of such
breach or any facts associated therewith prior to the final resolution or public
reporting of such matter.

 

24.                               REPRESENTATIONS AND WARRANTIES OF THE COMPANY
RELATING TO THE RECEIVABLES

 

The Company hereby represents and warrants to the Master Servicer, the Lenders,
the Funding Agents, the Administrative Agent and the Collateral Agent, with
respect to each Receivable, that:

 

(a)                                 Receivables Conveyed.  Each Originator has
conveyed to the Company all Receivables owing from an Eligible Obligor (other
than a Designated Excluded Obligor) originated by such Originator that at any
time constituted or, upon the direct or indirect conveyance to the Company would
constitute, Eligible Receivables.

 

57

--------------------------------------------------------------------------------


 

(b)                                 Reserved.

 

(c)                                  No Liens. Each Eligible Receivable existing
on the Initial Borrowing Date or, in the case of Eligible Receivables acquired
by the Company after the Initial Borrowing Date, on the related Receivables
Contribution Date was, on such date, free and clear of any Lien, except for
Permitted Liens.

 

(d)                                 Eligible Receivable. Each Receivable
acquired by the Company that is included in the calculation of the Aggregate
Receivables Amount is an Eligible Receivable and, in the case of Receivables
acquired by the Company after the Initial Borrowing Date, on the related
Receivables Contribution Date, each such Receivable that is included in the
calculation of the Aggregate Receivables Amount on such Receivables Contribution
Date is an Eligible Receivable.

 

(e)                                  Filings. All filings and other acts
required to permit the Company (or its permitted assignees or pledgees) to
provide any notification subsequent to the applicable Receivables Contribution
Date (without materially impairing the Collateral Agent’s security interest in
the Collateral and without incurring material expenses in connection with such
notification) necessary under the applicable UCC or under other applicable laws
of jurisdictions outside the United States (to the extent applicable) shall have
been made or performed in order to grant the Collateral Agent on the applicable
Receivables Contribution Date a continuing first priority perfected security
interest in respect of all Receivables and Related Property.

 

(f)                                   Policies. Since the Initial Borrowing
Date, to its knowledge, there have been no material changes in the Policies,
other than as permitted hereunder.

 

The representations and warranties as of the date made set forth in this
Section 24 shall survive the grant of the security interest in the Collateral to
the Collateral Agent. Upon discovery by a Responsible Officer of the Company or
the Master Servicer of a breach of any of the representations and warranties (or
of any Receivable encompassed by the representation and warranty in
Section 24(d) not being an Eligible Receivable as of the relevant Receivables
Contribution Date), the party discovering such breach shall give prompt written
notice to the other parties and to the Administrative Agent, each Funding Agent,
the Lenders and the Collateral Agent.

 

25.                               REPRESENTATIONS AND WARRANTIES OF THE COMPANY,
THE MASTER SERVICER AND THE CONTRIBUTOR

 

(a)                                 Servicing Agreement. The Company and the
Master Servicer each hereby represents and warrants to the Collateral Agent, the
Administrative Agent, each Funding Agent and the Lenders that each and every of
their respective representations and warranties contained in the Servicing
Agreement and each other Transaction Document to which it is a party is true and
correct as of the date hereof, each Borrowing Date and each Interest Payment
Date.

 

(b)                                 Collection Policies and Procedures. The
Company hereby represents and warrants to the Administrative Agent, each Funding
Agent, the Lenders and the Collateral Agent on each Receivables Contribution
Date that since the

 

58

--------------------------------------------------------------------------------


 

Closing Date, the Company has not made or consented to any change in collection
policies or procedures that has resulted or could reasonably be expected to
result in a material adverse change in the overall rate of collection of the
Receivables.

 

(c)                                  Material Agreements. The Master Servicer
and Contributor hereby represent and warrant to the Collateral Agent, the
Administrative Agent, each Funding Agent and the Lenders that: (i) Schedule 2 to
the legal opinions of New York counsel to the Contributor delivered as a
condition precedent to the effectiveness of this Agreement sets forth all
documents material to the business of the Contributor and its subsidiaries on a
consolidated basis and included in the public filings of the Contributor
relating to Indebtedness or Liens of the Contributor, its subsidiaries or the
Company; and (ii) with respect to the UCC-1 Financing Statements on record with
the Secretary of State of Delaware identified on the UCC search reports naming
JPMorgan Chase Bank, N.A. as a secured party, there is no secured Indebtedness
of the Contributor and its subsidiaries or the Company with JPMorgan Chase Bank,
N.A. other than under the documents described on such Schedule 2.

 

(d)                                 Accounts. The Company, the Master Servicer
and the Contributor hereby represents and warrants to the Administrative Agent,
each Funding Agent, the Lenders and the Collateral Agent that Schedule 6 hereto
identifies each Collection Account, Company Concentration Account or Payments
Reserve Accounts, by setting forth the account number of each such account, the
location of such account, the account designation of each such account and the
name of the institution with which each such account has been established;
provided that (i) the Master Servicer, on behalf of the Company, may remove any
of the accounts set forth in Part A of Schedule 6 by (x) providing (a) written
notice to the Collateral Agent ten (10) Business Days prior to the date on which
such removal shall become effective and (b) evidence reasonably satisfactory to
the Administrative Agent that not more than five percent (5%) of the Collections
have been received in or otherwise paid into such Collection Accounts for the
three most recent Settlement Periods prior to the relevant date of termination;
or (y) obtaining the prior consent from the Administrative Agent and (ii) upon
such removal becoming effective, all liens pursuant to this Agreement with
respect to such removed accounts shall be released.

 

26.                               COVENANTS

 

26.1                        Affirmative Covenants of the Company

 

The Company hereby covenants that it shall (or with respect to clauses (d)(ii),
(l), (n), (p), and (q), it shall direct the Master Servicer on its behalf to):

 

(a)                                 Reserved.

 

(b)                                 Payment of Obligations; Compliance with
Obligations. Pay, discharge or otherwise satisfy at or before maturity or before
they become delinquent, as the case may be, all its obligations of whatever
nature (including all taxes, assessments, levies and other governmental charges
imposed on it), except where the amount or validity thereof is currently being
contested in good faith

 

59

--------------------------------------------------------------------------------


 

by appropriate proceedings and reserves in conformity with GAAP with respect
thereto have been provided on the books of the Company. The Company shall defend
the security interest of the Collateral Agent in, to and under the Receivables
and the other Collateral, whether now existing or hereafter created, against all
claims of third parties. The Company will duly fulfill all obligations on its
part to be fulfilled under or in connection with the Receivables and the
Collateral and will do nothing to impair the rights of the Collateral Agent in
the Receivables and the Collateral.

 

(c)                                  Books and Records. Keep proper books of
records and account in which entries in conformity in all material respects with
GAAP shall be made of all dealings and transactions in relation to its business
and activities.

 

(d)                                 Compliance with Law and Policies

 

(i)                                     Comply with all Requirements of Law, the
provisions of the Transaction Documents and all other material Contractual
Obligations applicable to the Company except where the failure to so comply
would not reasonably be expected to have a Material Adverse Effect; and

 

(ii)                                  Perform its obligations in accordance with
the Policies, as amended from time to time in accordance with the Transaction
Documents, in regard to the Receivables and the Receivables Assets.

 

(e)                                  Acquisition of Receivables. Acquire
Receivables solely in accordance with the Contribution Agreement.

 

(f)                                   Delivery of Collections. The Company (or
the Master Servicer, on its behalf) has instructed each Obligor to remit all
payments with respect to Receivables directly to a Collection Account.  In the
event that, notwithstanding such instructions, the Company receives Collections
directly from Obligors, in accordance with the security interests granted by the
Company hereunder, the Company will (or the Master Servicer on behalf of the
Company will), deliver and endorse, if applicable, such Collections to the
Collateral Agent for deposit into the Collection Account or deposit an amount
equal to such Collections directly into the Company Concentration Account, if
any, within one (1) Business Day after its receipt thereof; and, at all times
prior to such remittance, the Company will (or the Master Servicer on behalf of
the Company will) itself hold or, if applicable, will cause such payments to be
held on behalf of and for the exclusive benefit of the Collateral Agent for the
benefit of the Secured Parties.

 

(g)                                  Notices. Promptly give written notice to
the Collateral Agent, each Funding Agent and the Administrative Agent of the
occurrence of any Liens on Receivables (other than Permitted Liens), any
Facility Event, the statement of a Responsible Officer of the Company setting
forth the details of such Facility Event and the action taken, or which the
Company proposes to take, with respect thereto.

 

60

--------------------------------------------------------------------------------


 

(h)                                 Collection Accounts and Company
Concentration Account. Take all reasonable actions necessary to ensure that
(i) the Collection Accounts, the Company Concentration Account and the Payments
Reserve Accounts, if any, shall be free and clear of, and defend the Collection
Accounts, the Company Concentration Account and the Payments Reserve Accounts,
if any, against, Liens (other than Permitted Liens), any writ, order, stay,
judgment, warrant of attachment or execution or similar process and (ii) cause
each Collection Account, the Company Concentration Account and each Payments
Reserve Account, if any, to be subject at all times to a Collection Account
Agreement that is in full force and effect unless the Collateral Agent has
terminated such agreement.  The Company will maintain exclusive ownership
(subject to the terms of this Agreement) of each Collection Account, the Company
Concentration Account and the Payments Reserve Accounts, if any, and shall not
grant the right to take dominion and control of any such account at a future
time or upon the occurrence of a future event to any Person, except to the
Collateral Agent as contemplated by this Agreement.

 

(i)                                     Separate Company Existence

 

(i)                                     maintain its own deposit account or
accounts, separate from those of any Affiliate, with commercial banking
institutions and ensure that the funds of the Company will not be diverted to
any other Person or for other than uses of the Company, and will not commingle
such funds with the funds of any Originator or any Subsidiary or Affiliate of
any Originator; provided, however, that (A) the Company shall not be in breach
of the foregoing restriction if, as a result of an error and not on a regular
basis, Collections are commingled with an Originator’s funds or with an
Originator’s funds in the Collection Accounts or the Company Concentration
Account for a period of time not to exceed one (1) Local Business Day and
(B) the foregoing restriction shall not preclude the Company from making, in
accordance with the Transaction Documents, a distribution to the Contributor in
respect of its membership interests in accordance with the provisions of
Section 26.3(m);

 

(ii)                                  to the extent that it shares the same
officers or other employees as any of its Shareholders or Affiliates, the
salaries of and the expenses related to providing benefits to such officers and
other employees shall be fairly allocated among such entities, and each such
entity shall bear its fair share of the salary and benefit costs associated with
all such common officers and employees;

 

(iii)                               to the extent that it jointly contracts with
any of its Shareholders or Affiliates to do business with vendors or service
providers or to share overhead expenses, the costs incurred in so doing shall be
allocated fairly among such entities, and each such entity shall bear its fair
share of such costs. To the extent that the Company contracts or does business
with vendors or service providers where the goods and services provided are
partially for the benefit of any other Person, the costs incurred in so doing
shall be fairly allocated to or among such entities for whose benefit the goods
or services are provided, and each

 

61

--------------------------------------------------------------------------------


 

such entity shall bear its fair share of such costs. All material transactions
between the Company and any of its Affiliates, whether currently existing or
hereafter entered into, shall be only on an arm’s length basis;

 

(iv)                              maintain office space separate from the office
space of any Originator and its Affiliates (but which may be located at the same
address as any Originator or one of any Originator’s Affiliates). To the extent
that the Company and any of its Shareholders or Affiliates have offices in the
same location, there shall be a fair and appropriate allocation of overhead
costs among them, and each such entity shall bear its fair share of such
expenses;

 

(v)                                 issue separate financial statements prepared
not less frequently than annually and prepared in accordance with GAAP;

 

(vi)                              conduct its affairs strictly in accordance
with its organizational documents and observe all necessary, appropriate and
customary company formalities, including, holding regular and special
Shareholders’ and directors, meetings appropriate to authorize all company
action, keeping separate minutes of its meetings, passing all resolutions or
consents necessary to authorize actions taken or to be taken, and maintaining
separate books, records and accounts, including, but not limited to, payroll and
intercompany transaction accounts;

 

(vii)                           except to the extent expressly provided for any
of the Transaction Documents, not assume or guarantee any of the liabilities of
an Originator, the Master Servicer or any Affiliate thereof;

 

(viii)                        take, or refrain from taking, as the case may be,
all other actions that are necessary to be taken or not to be taken in order to
(x) ensure that the assumptions and factual recitations set forth in the
Specified Bankruptcy Opinion Provisions and in the Specified True Sale Opinion
Provisions remain true and correct and (y) comply with those procedures
described in such provisions; and

 

(ix)                              maintain its constitutive documents in
conformity with this Agreement, such that (A) it does not amend, restate,
supplement or otherwise modify its Certificate of Formation or operating
agreement in any respect that would impair its ability to comply with the terms
or provisions of any of the Transaction Documents, including Sections
26.1(i) and 26.2(h)(vii); and (B) its operating agreement, at all times that
this Agreement is in effect, provides for (1) not less than thirty (30) days’
prior written notice to the Administrative Agent of the replacement or
appointment of any director that is to serve as an Independent Manager and
(2) the condition precedent to giving effect to such replacement or appointment
that the Company certify that the designated Person satisfies the criteria set
forth in the definition of “Independent Manager” and the Administrative Agent’s
written acknowledgement that in its reasonable judgment the designated

 

62

--------------------------------------------------------------------------------


 

Person satisfies the criteria set forth in the definition of “Independent
Manager”.

 

(j)                                    Preservation of Company Existence.
(i) Preserve and maintain its company existence, rights, franchises and
privileges in the jurisdiction of its formation and (ii) qualify and remain
qualified in good standing as a foreign corporation in each jurisdiction where
such qualification is required other than any jurisdiction where the failure so
to qualify would not have a Material Adverse Effect.

 

(k)                                 Assessments. Promptly pay and discharge all
taxes, assessments, levies and other governmental charges imposed on it except
such taxes, assessments, levies and other governmental charges that (i) are
being contested in good faith by appropriate proceedings and for which the
Company shall have set aside on its books adequate reserves or (ii) the failure
to pay, satisfy or discharge would not reasonably be expected to result in a
Material Adverse Effect.

 

(l)                                     Obligations. Defend the security of the
Collateral Agent in, to and under the Receivables and the other Collateral,
whether now existing or hereafter created, against all claims of third parties
claiming through the Company. The Company will duly fulfill in accordance with
the Servicing Agreement all obligations on its part to be fulfilled under or in
connection with each Receivable and will do nothing to materially impair the
rights of the Company in such Receivable.

 

(m)                             Enforcement of Transaction Documents. The
Company shall use its best efforts to vigorously enforce all rights held by it
under each Transaction Document to which it is a party; and to cause Contributor
to use its best efforts to vigorously enforce all rights held by it under each
U.S. Receivables Purchase Agreement; provided, however, that with respect to the
enforcement of rights it holds against Persons who are not Affiliates, the
Company shall use commercially reasonable efforts to enforce all such rights,
and shall cause the Contributor to use commercially reasonable efforts to
enforce all rights held by it against Persons who are not Affiliates under each
U.S. Receivables Purchase Agreement.

 

(n)                                 Maintenance of Property. Keep all property
and assets useful and necessary to permit the monitoring and collection of
Receivables.

 

(o)                                 Bankruptcy. Cooperate with the
Administrative Agent, the Funding Agents and the Collateral Agent in making any
amendments to the Transaction Documents and take, or refrain from taking, as the
case may be, all other actions deemed reasonably necessary by the Administrative
Agent, any Funding Agent and/or the Collateral Agent in order to comply with the
structured finance statutory exemption set forth in legislative amendments to
the U.S. Bankruptcy Code at or any time after such amendments are enacted into
law; provided, however, that it shall not be required to make any amendment or
to take, or omit from taking, as the case may be, any action which it reasonably
believes would have the effect of materially changing the

 

63

--------------------------------------------------------------------------------


 

economic substance of the transaction contemplated by the Transaction Documents
as in effect on the Closing Date.

 

(p)           Compliance with Policies. Timely and fully perform and comply in
all material respects with all provisions, covenants and other promises required
to be observed by it under the Contracts related to the Receivables, and
(ii) comply in all material respects with the Policies in regard to each
Receivable and the related Contract.

 

(q)           Ownership.  Will (or will cause the Master Servicer, Contributor
and each Originator to) take all necessary action to (i) vest legal and
equitable title to the Receivables and the other Collateral obtained under the
U.S. Receivables Purchase Agreements on the one hand, and the Contribution
Agreement, on the other hand irrevocably in the Contributor, or the Company, as
applicable, free and clear of any Adverse Claims other than Adverse Claims
arising hereunder (including, without limitation, the filing of all financing
statements or other similar instruments or documents necessary under the UCC (or
any comparable law) of all appropriate jurisdictions to perfect the Company’s
interest in such Receivables and other Collateral and such other action to
perfect, protect or more fully evidence the interest of the Company therein as
the Collateral Agent may reasonably request), and (ii) establish and maintain,
in favor of the Collateral Agent, for the benefit of the Secured Parties, a
valid and perfected first priority undivided percentage ownership interest
(and/or a valid and perfected first priority security interest) in all
Receivables and other Collateral to the full extent contemplated herein, free
and clear of any Adverse Claims other than Adverse Claims in favor of the
Collateral Agent for the benefit of the Secured Parties (including, without
limitation, the filing of all financing statements or other similar instruments
or documents necessary under the UCC (or any comparable law) of all appropriate
jurisdictions to perfect the Collateral Agent’s (for the benefit of the Secured
Parties) interest in such Receivables and other Collateral and such other action
to perfect, protect or more fully evidence the interest of the Collateral Agent
for the benefit of the Secured Parties as the Collateral Agent or any Funding
Agent may reasonably request).

 

(r)            Reserved.

 

(s)            Use of Proceeds.  Use all proceeds of the Loans as provided in
Section 5.1. In addition, the Company will not request any Borrowing or Letter
of Credit or knowingly use the proceeds of any Borrowing or Letter of Credit
(i) in furtherance of an unlawful offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in material violation of any Anti-Terrorism Laws or FCPA or rules and
regulations promulgated by OFAC, (ii) for the purpose of unlawfully funding,
financing or facilitating any activities, business or transaction of or with any
person referred to in Section 23(z), or (iii) in any manner that would result in
the material violation of any economic or financial sanctions or trade embargoes
applicable to any party hereto imposed, administered or enforced from time to
time by (x) the U.S. government, including those administered by OFAC or the
U.S. Department of State, or (y) the United Nations Security Council, the
European Union or Her Majesty’s Treasury of the United

 

64

--------------------------------------------------------------------------------


 

Kingdom.  For purposes of this Section 26.1(s), to “knowingly use the proceeds”
would mean (a) that such purpose was expressly authorized by the Company or a
Responsible Officer of the Company or (b) the officers, directors and employees
of the Company with responsibility for requesting such Borrowing or Letter of
Credit or allocating funds of such Borrowing or Letter of Credit has actual
knowledge that such proceeds would be used for such purpose.

 

26.2        Affirmative Covenants of the Company, the Master Servicer and
Huntsman International

 

Each of the Company (solely with respect to Sections (a), (c), (d), (e), (f),
(i), and (k) below), the Master Servicer and Huntsman International, hereby
agrees, in addition to its obligations under the Servicing Agreement, that:

 

(a)           it shall not terminate or amend the Servicing Agreement unless in
compliance with the terms of this Agreement;

 

(b)           it shall observe in all material respects each and every of its
respective covenants (both affirmative and negative) contained in this
Agreement, the Servicing Agreement and all other Transaction Documents to which
it is a party;

 

(c)           it shall afford the Administrative Agent, each Funding Agent or
any of their respective representatives access to all records relating to the
Receivables at any reasonable time during regular business hours, upon
reasonable prior notice (and without prior notice if a Termination Event has
occurred), for purposes of inspection and to make copies of and abstracts from
its records, books of account and documents (including computer tapes and disks)
relating to the Receivables, and shall permit the Administrative Agent, each
Funding Agent or the Collateral Agent or any of their respective representatives
to visit any of its offices or properties during regular business hours and as
often as may reasonably be requested, subject to its normal security and
confidentiality requirements and to discuss its business, operations,
properties, financial and other conditions with its officers and employees and
with its Independent Public Accountants;

 

(d)           neither it nor the Contributor shall waive the provisions of
Section 2.06 or Section 8.02 of any Origination Agreement or take any action,
nor shall it permit any Originator to take any action, requiring the consent of
the Funding Agents pursuant to any Transaction Documents, without the prior
written consent of the Majority Lenders;

 

(e)           neither it nor the Contributor shall permit any Originator to
amend or make any change or modification to its constitutive documents if such
amendment, change or modification is reasonably expected to have a Material
Adverse Effect without the consent of the Administrative Agent and each Funding
Agent; provided that such Originator may make amendments, changes or
modifications pursuant to changes in law of the jurisdiction of its organization
or amendments to such Originator’s name (subject to compliance with Section

 

65

--------------------------------------------------------------------------------


 

6.04 (or corresponding Section) of the applicable Origination Agreement)),
registered agent or address of registered office;

 

(f)            it shall cooperate in good faith to allow the Collateral Agent to
use its available facilities and expertise upon a Master Servicer termination or
default;

 

(g)           Huntsman International shall furnish to the Collateral Agent, each
Funding Agent and the Administrative Agent:

 

(i)            within one hundred fifty (150) days after the end of each fiscal
year the balance sheet and related statements of income, equityholders’ equity
and cash flows showing the financial condition of Huntsman International as of
the close of such fiscal year and the results of its operations during such
year, all audited by Huntsman International’s Independent Public Accountants and
accompanied by an opinion of such accountants (which shall not be qualified in
any material respect) to the effect that such financial statements fairly
present in all material respects the financial condition and results of
operations of Huntsman International in accordance with GAAP consistently
applied;

 

(ii)           within sixty (60) days after the end of each of the first three
fiscal quarters of each fiscal year Huntsman International’s unaudited balance
sheet and related statements of income, equityholders’ equity and cash flows for
the period from the beginning of such fiscal year to the end of such quarter,
all certified by a Responsible Officer of Huntsman International;

 

(iii)          together with the financial statements required pursuant to
clauses (i) and (ii) above, a compliance certificate signed by a Responsible
Officer of Huntsman International stating that (x) within the actual knowledge
of such Person, no Termination Event or Potential Termination Event exists, or
if any Termination Event or Potential Termination Event exists, stating the
nature and status thereof, and (y)  with regard to the financial statements
required pursuant to clause (ii) above only, that the attached financial
statements have been prepared in accordance with GAAP and accurately reflect the
financial condition of Huntsman International; and

 

(iv)          promptly upon the furnishing thereof to the equityholders of
Huntsman International, copies of all financial statements, financial reports
and proxy statements so furnished;

 

(v)           promptly all information, documents, records, reports,
certificates, opinions and notices received by Huntsman International from an
Originator under any Origination Agreement, as the Collateral Agent, any Funding
Agent or the Administrative Agent may reasonably request;

 

(vi)          promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of Huntsman

 

66

--------------------------------------------------------------------------------


 

International, or compliance with the terms of any Transaction Document, in each
case as the Administrative Agent, any Funding Agent or the Collateral Agent may
reasonably request; and

 

(vii)         a notice of the decision to appoint a new director of the Company
as an “Independent Director”, such notice to be issued not less than thirty (30)
days prior to the effective date of such appointment, together with a
certification by Huntsman International, or, if Huntsman International is no
longer the sole equity holder of the Company, by the Company’s equityholders,
that the designated Person satisfies the criteria set forth in the definition of
“Independent Manager”;

 

(h)           after the date hereof, neither it nor the Contributor shall, nor
shall they permit any of the other Approved Originators to, grant, any Lien over
their assets or properties, securing, or extend the benefit of existing security
to beneficiaries of, a Threshold Amount of Indebtedness, in each case unless the
holders and beneficiaries of such security have entered into an intercreditor
agreement on terms substantially equivalent to the Intercreditor Agreement with
such appropriate modifications as are necessary to reflect the differences
between the obligations secured and the collateral provided in relation thereto,
as reasonably determined by the Administrative Agent acting at the request of
all the Funding Agents or constitute modifications that are otherwise reasonably
acceptable to the Administrative Agent acting at the request of all the Funding
Agents (where “Threshold Amount of Indebtedness” means Indebtedness, excluding
any insurance premium financings, capital leases, Indebtedness assumed or
incurred in conjunction with any acquisition where the Liens are related to the
assets acquired, or Indebtedness relating to purchase money security interests,
which is incurred after the date hereof and which cumulatively exceeds (i) in
the case of the Contributor or the Master Servicer, $50,000,000 or the foreign
currency equivalent thereof or (ii) in the case of each other Approved
Originator, $20,000,000 or the foreign currency equivalent thereof);

 

(i)            none of the Company, the Master Servicer or the Contributor will
permit the sale of “Unsold Receivables” under any of the Origination Agreements
on or after any day upon which any of the “Bank and Note Agents” has taken any
action to foreclose upon or otherwise enforce against any “Unsold Receivables”
(as the terms in this Section set forth in quotation marks are defined in the
Intercreditor Agreement);

 

(j)            will take all actions reasonably requested by the Collateral
Agent (including but not limited to all filings and other acts necessary or
advisable under the applicable UCC or other applicable laws or similar statute
of each relevant jurisdiction) in order to continue the Collateral Agent’s first
priority perfected security interest in all Receivables now owned or acquired by
the Company;

 

(k)           will, at its own expense, (A) on each Receivables Purchase Date,
direct (or cause the Master Servicer to direct) each Originator to identify on
its extraction records relating to Receivables from its master database of
receivables, that the Receivables have been conveyed to Huntsman International
or the Company (as applicable) pursuant to one of the

 

67

--------------------------------------------------------------------------------


 

Origination Agreements and (B) on each Receivables Purchase Date, direct the
Master Servicer to maintain a record-keeping system that will clearly and
unambiguously indicate, in the Master Servicer’s files maintained on behalf of
the Company that such Receivables have been acquired by the Company and a
security interest has been granted by the Company to the Collateral Agent for
the benefit of the Secured Parties; and

 

(l)            the Company shall furnish to the Collateral Agent, each Funding
Agent and the Administrative Agent:

 

(i)            within one hundred fifty (150) days after the end of each fiscal
year the unaudited balance sheet and unaudited related statements of income,
equityholders’ equity and cash flows showing the financial condition of the
Company as of the close of such fiscal year, prepared in accordance with GAAP;

 

(ii)           promptly all information, documents, records, reports,
certificates, opinions and notices received by the Company from an Originator
under any Origination Agreement, as the Collateral Agent, any Funding Agent or
the Administrative Agent may reasonably request; and

 

(iii)          promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of the Company, or
compliance with the terms of any Transaction Document, in each case as the
Administrative Agent, any Funding Agent or the Collateral Agent may reasonably
request; and

 

(iv)          a notice of the decision to appoint a new director of the Company
as an “Independent Director”, such notice to be issued not less than thirty (30)
days prior to the effective date of such appointment.

 

26.3        Negative Covenants of the Company

 

The Company hereby covenants that, until the Facility Termination Date occurs,
it shall not directly or indirectly:

 

(a)           Limitation on Liabilities. Create, incur, assume or suffer to
exist any Indebtedness, except (i) liabilities (including accrued and contingent
liabilities) or obligations arising under or in respect of the Transaction
Documents, including liabilities and obligations representing fees, expenses and
indemnities payable pursuant to and in accordance with the Transaction Documents
and (ii) immaterial amounts due and payable in the ordinary course of business
of a special purpose company, provided that any Indebtedness permitted hereunder
and described in clause (i) above shall be payable by the Company solely from
funds available to the Company which are not otherwise required to be applied to
the payment of any amounts by the Company pursuant to any Servicing Agreement.

 

(b)           Limitation on Transfers of Receivables, etc. Except as otherwise
permitted by the Transaction Documents, at any time sell, transfer, grant a
security

 

68

--------------------------------------------------------------------------------


 

interest in or otherwise dispose of any of the Receivables, Related Property,
any other Collateral or the proceeds thereof.

 

(c)           Limitation on Guarantee Obligations. Become or remain liable,
directly or contingently, in connection with any Indebtedness or other liability
of any other Person, whether by guarantee, endorsement (other than endorsements
of negotiable instruments for deposit or collection in the ordinary course of
business), agreement to purchase or repurchase, agreement to supply or advance
funds or otherwise other than under or as contemplated by any Transaction
Documents.

 

(d)           Limitation on Fundamental Changes. Except to the extent permitted
under the Transaction Documents, enter into any merger, consolidation or
amalgamation, or liquidate, to the fullest extent permitted by law, wind up or
dissolve itself (or suffer any liquidation or dissolution), or make any material
change in its present method of conducting business, or convey, sell, lease,
assign, transfer, grant a security interest in or otherwise dispose of, all or
substantially all of its property, business or assets other than the security
interests contemplated hereby.

 

(e)           Business. Engage at any time in any business or business activity
other than the acquisition of Receivables pursuant to any Origination Agreement
to which it is a party, the security interests hereunder, the other transactions
contemplated by the Transaction Documents, and any activity incidental to the
foregoing and necessary or convenient to accomplish the foregoing, or otherwise
contemplated by any of the Transaction Documents or enter into or be a party to
any agreement or instrument other than in connection with the foregoing.

 

(f)            Agreements. (i) Become a party to any indenture, mortgage,
instrument, contract, agreement, lease or other undertaking, except the
Transaction Documents, the Pledge Agreement, sub-leases of office space,
equipment or other facilities for use by the Company in its ordinary course of
business, service agreements, agreements relating to shared employees and the
other Transaction Documents and agreements necessary to perform its obligations
under the Transaction Documents, (ii) issue any power of attorney (except to the
Collateral Agent or the Master Servicer or except for the purpose of permitting
any Person to perform any ministerial functions on behalf of the Company that
are not prohibited by or inconsistent with the terms of the Transaction
Documents), or (iii) other than pursuant to the terms of any Origination
Agreement to which it is a party, amend, agree, modify or waive any of the
provisions of the Origination Agreement or request, consent or agree to or
suffer to exist or permit any such amendment, agreement, modification or waiver
or exercise any consent rights granted to it thereunder unless such amendment,
agreement, modification or waiver or such exercise of consent rights would not
have a Material Adverse Effect with respect to the Company, the Contributor, the
Master Servicer or any Originator, the Administrative Agent and each Funding
Agent shall have consented to any such amendments, agreements, modifications or
waivers.

 

69

--------------------------------------------------------------------------------


 

(g)           Policies; Change in Payment Instructions. (i) Permit any change or
modification in any material respect to the Policies, except (x) if such changes
or modifications are necessary under any Requirement of Law or (y) the
Administrative Agent and the Funding Agents shall have consented with respect
thereto; or, (ii) except as may be required by the Administrative Agent in
accordance with this Agreement, add or terminate any bank as a Collection
Account Bank, or make any change in the instructions to Obligors regarding
payments to be made to any Collection Account, unless the Collateral Agent and
each Funding Agent shall have received, at least ten (10) days before the
proposed effective date therefor, (x) written notice of such addition,
termination or change and (y) with respect to the addition of a Collection
Account Bank or a Collection Account, an executed Collection Account Agreement
with respect to the new Collection Account; provided, however, that the Master
Servicer may make changes in instructions to Obligors regarding payments if such
new instructions require such Obligor to make payments to another existing
Collection Account.

 

(h)           Instruments. Unless delivered to the Collateral Agent, the Company
shall not take any action to cause any U.S. Receivable not evidenced by an
“instrument” (as defined in the applicable UCC or other similar applicable
statute or legislation) upon origination to become evidenced by an instrument,
except in connection with its enforcement or collection of a Defaulted
Receivable.

 

(i)            Offices. Move the location of where the Company keeps its records
to a new location without providing thirty (30) days’ prior written notice to
the Collateral Agent, the Administrative Agent and each Funding Agent.

 

(j)            Change in Name. Change the Company’s name, corporate structure,
jurisdiction of organization, place of business or chief executive office in any
manner that would or is likely to (i) make any financing statement or
continuation statement (or other similar instrument) relating to this Agreement
seriously misleading within the meaning of Section 9-506(b) of the applicable
UCC (or analogous provision of any other similar applicable statute or
legislation) or (ii) impair the perfection of the Collateral Agent’s security
interest in any Receivable under any other similar law, without thirty (30)
days’ prior written notice to the Collateral Agent, the Administrative and each
Funding Agent.

 

(k)           Charter. Amend or make any change or modification to its
constitutive documents without obtaining the consent of the Administrative Agent
and each Funding Agent (provided that, notwithstanding anything to the contrary
in this Section 26.3(k), the Company may make amendments, changes or
modifications pursuant to changes in law of the jurisdiction of its formation or
amendments to change the Company’s name (subject to compliance with
Section 26.3(j))).

 

(l)            Tax Classification. Elect or take any action that would cause it
to be classified as a partnership or corporation for U.S. tax purposes or permit
any member of the Company to so elect or take any such action.

 

70

--------------------------------------------------------------------------------


 

(m)          Limitation on Restricted Payments. Declare or pay any dividend or
distribution in respect of capital on, or make any payment on account of, or set
apart assets for a sinking or other analogous fund for, the purchase,
redemption, defeasance, retirement or other acquisition of, any shares of any
class of equity interests of the Company, whether now or hereafter outstanding,
or make any other distribution in respect thereof, either directly or
indirectly, whether in cash or property or in obligations of the Company (such
declarations, payments, setting apart, purchases, redemptions, defeasance,
retirements, acquisitions and distributions being herein called “Restricted
Payments”), unless: (i) at the date such Restricted Payment is made, the Company
shall have made all payments in respect of its obligations pursuant to the
Transaction Documents; (ii) the Restricted Payments Test is satisfied on such
date; (iii) at the date such Restricted Payment is made, the Company is in
compliance with all terms of the Transaction Documents; (iv) such Restricted
Payment is in accordance with all corporate and legal formalities applicable to
the Company; and (v) no Termination Event or Potential Termination Event has
occurred and is continuing (or would occur as a result of making such Restricted
Payment).

 

(n)           [Reserved]

 

(o)           Extension or Amendment of Receivables. Extend, make any Dilution
Adjustment to, rescind, cancel, amend or otherwise modify, or attempt or purport
to extend, amend or otherwise modify, the terms of any Receivables other than as
permitted under Section 4.05(a) of the Servicing Agreement.

 

(p)           Amendment of Transaction Documents or Other Material Documents.
Other than as set forth in the Transaction Documents, amend any Transaction
Document or other material document related to any transactions contemplated
hereby or thereby.

 

(q)           Origination Agreements. Take any action under any Origination
Agreement to which it is a party that could reasonably be expected to have a
Material Adverse Effect.

 

(r)            Limitation on Investments and Loans. Make any advance, loan,
extension of credit or capital contribution to, or purchase any stock, bonds,
notes, debentures or other securities of or any assets constituting a business
unit of, or make any other investment in, any Person, except for the Receivables
or as otherwise contemplated under the Transaction Documents.

 

(s)            Limitation on Mergers, Acquisitions and Asset Sales. Enter into
any agreement to merge with or acquire another company or sell all or
substantially all of the Company’s assets.

 

26.4        Additional Covenants of the Company and the Master Servicer

 

(a)           The Master Servicer hereby agrees that it shall observe each and
all of its covenants (both affirmative and negative) contained in each Servicing
Agreement in all material respects and that it shall:

 

71

--------------------------------------------------------------------------------


 

(i)            provide to the Administrative Agent and each Funding Agent (A) no
later than the Initial Borrowing Date (as provided by Section 6.1(s)) and (B) in
the case of an addition of an Originator, prior to the date such Originator is
added, evidence that each such Originator maintains disaster recovery systems
and back up computer and other information management systems which shall be
reasonably satisfactory to the Administrative Agent and each Funding Agent;

 

(ii)           provide to the Administrative Agent and each Funding Agent,
simultaneously with delivery to the Collateral Agent, all reports, notices,
certificates, statements and other documents required to be delivered to the
Collateral Agent pursuant to the Servicing Agreement and the other Transaction
Documents and furnish to the Administrative Agent and each Funding Agent
promptly after receipt thereof a copy of each material notice, material demand
or other material communication (excluding routine communications) received by
or on behalf of the Company or the Master Servicer with respect to the
Transaction Documents; and

 

(iii)          provide notice to the Administrative Agent and each Funding Agent
of the appointment of a Successor Master Servicer pursuant to Section 6.02 of
the Servicing Agreement.

 

(b)           The Company shall not pledge, grant a security interest in, assign
or otherwise encumber the Collateral; nor permit a Change of Control to occur;
provided that the Contributor may at any time pledge the membership interest in
the Company and the rights attendant thereto.

 

27.          ADDITION OF APPROVED ORIGINATOR; APPROVED ACQUIRED LINE OF BUSINESS
RECEIVABLES

 

At the written request of the Master Servicer delivered to the Collateral Agent,
each Funding Agent and the Administrative Agent, (1) the addition of an
originator as an Approved Originator or (2) the inclusion of Acquired Line of
Business Receivables as Eligible Receivables, in each case after the Initial
Borrowing Date, shall be permitted upon satisfaction of the relevant conditions
set forth in this Section 27 and the relevant Origination Agreement.

 

(a)           Approved Originator.

 

(i)            such proposed Approved Originator is an Affiliate of Huntsman
International;

 

(ii)           the Master Servicer, the Company, the Administrative Agent and
each Funding Agent shall have received a copy of the Policies of such
Originator, which Policies shall be in form and substance satisfactory to the
Master Servicer, the Servicer Guarantor, the Company, each Funding Agent and the
Administrative Agent;

 

(iii)          the governing law of the Contracts relating to the Receivables
originated by such proposed Approved Originator is the law of the

 

72

--------------------------------------------------------------------------------


 

United States or any one of the States thereof or the District of Columbia;

 

(iv)          the Company, the Collateral Agent, each Funding Agent and the
Administrative Agent shall have received written confirmation that there is no
pending or threatened action or proceeding affecting such proposed Approved
Originator before any Governmental Authority that could reasonably be expected
to have a Material Adverse Effect with respect to it (other than such action or
proceeding as disclosed in public filings);

 

(v)           the Collateral Agent, each Funding Agent and the Administrative
Agent shall have received an Opinion of Counsel in form and substance
satisfactory to each of them from a nationally recognized law firm qualified to
practice in the jurisdiction in which such Originator is located to the effect
that the sale of Receivables by such Originator to the Contributor or the
Company (or such other entity as shall have been agreed) constitute true sales
of such Receivables to the Contributor or the Company or such entity;

 

(vi)          the Collateral Agent, each Funding Agent and the Administrative
Agent shall have received an Opinion of Counsel from a nationally recognized law
firm in form and substance satisfactory to each of them with respect to the
Originators from one or more nationally recognized law firms authorized to
practice law in the jurisdiction in which such proposed Approved Originator is
located, the jurisdictions governing the contracts originated by such Originator
and in New York;

 

(vii)         the Master Servicer and the Servicer Guarantor shall have agreed
in writing to service the Receivables originated and proposed to be sold by such
Originator in accordance with the terms and conditions of the Servicing
Agreement and the Servicer Guarantor shall have agreed to guarantee the Master
Servicer’s obligations in connection therewith;

 

(viii)        the Company, the Collateral Agent, each Funding Agent and the
Administrative Agent shall have received a certificate prepared by a Responsible
Officer of the Master Servicer certifying that after giving effect to the
addition of such proposed Approved Originator, the Target Receivables Amount
shall be equal to or less than the Aggregate Receivables Amount on the date such
proposed Approved Originator is added pursuant to the applicable Receivables
Purchase Agreement;

 

(ix)          such Originator shall have executed an Additional Originator
Joinder Agreement in the form of the applicable schedule attached to the
applicable Receivables Purchase Agreement, shall have otherwise acceded to an
existing Receivables Purchase Agreement or shall have entered into a Receivables
Purchase Agreement substantially similar to the existing Receivables Purchase
Agreement with such modifications as necessary or appropriate to address
jurisdiction-specific issues;

 

73

--------------------------------------------------------------------------------


 

(x)                                 if applicable, such Originator shall have
executed, filed and recorded, at its own expense, appropriate UCC financing
statements with respect to the Receivables (and Related Property) originated and
proposed to be sold by it in such manner and such jurisdictions as are necessary
to perfect the Company’s ownership interest in such Receivables;

 

(xi)                              the Company, each Funding Agent and the
Administrative Agent shall be satisfied that there are no Liens on the
Receivables to be sold by such Originator, except Permitted Liens;

 

(xii)                           the Collection Accounts with respect to the
Receivables to be sold or contributed by such proposed Approved Originator shall
have been established in the name of the Company and the Company shall have
caused the Collateral Agent to have a first priority perfected security interest
in such accounts or shall have been established in the name of the Collateral
Agent (whereby the Collateral Agent may grant to the Company a revocable
authorization to operate such accounts), or, if the Collateral Agent shall not
have such first priority perfected security interest or ownership interest in
such accounts, the Company shall have established, or shall have caused Huntsman
International to establish, appropriate reserves, as determined by the Funding
Agents and the Administrative Agent, to cover any failure of timely remittance
in full of Collections from such accounts, or shall have made such other
arrangements as appropriate or necessary, as determined by the Funding Agents
and the Administrative Agent, to address jurisdiction-specific issues; and

 

(xiii)                        if the aggregate Principal Amount of Receivables
to be added to the pool of Receivables by Additional Originators added as
Approved Originators and with respect to Acquired Lines of Business pursuant to
the provisions of this Section 27 in the immediately preceding twelve (12)
calendar months (including the aggregate Principal Amount of all Receivables of
such proposed Originator proposed to be sold by such proposed Originator) is
greater than ten percent (10%) of the Aggregate Receivables Amount on such date
before giving effect to the addition of such proposed Approved Originator, such
calculation to be made immediately prior to the proposed addition of such
Approved Originator, then (i) each Funding Agent and the Administrative Agent
shall have consented to the addition of such Originator and (ii) the historical
aging and liquidation schedule information of the Receivables originated by such
proposed Approved Originator and other data relating to the Receivables is
satisfactory to each Funding Agent and the Administrative Agent.

 

(b)                                 Approved Acquired Line of Business
Receivables

 

(i)                                     the Master Servicer, the Company, the
Collateral Agent, each Funding Agent and the Administrative Agent shall have
received a copy of the Policies with respect to the relevant Acquired Line of
Business, which Policies shall be in form and substance satisfactory to the
Master

 

74

--------------------------------------------------------------------------------


 

Servicer, the Servicer Guarantor, the Company, the Administrative Agent and each
Funding Agent;

 

(ii)                                  the Company, the Collateral Agent, each
Funding Agent and the Administrative Agent shall have received written
confirmation that there is no pending or threatened action or proceeding
affecting the Originator or Originators with respect to such Acquired Line of
Business before any Governmental Authority that could reasonably be expected to
have a Material Adverse Effect with respect to it (other than such action or
proceeding as disclosed in public filings);

 

(iii)                               the Company, the Collateral Agent, each
Funding Agent and the Administrative Agent shall have received a certificate
prepared by a Responsible Officer of the Master Servicer certifying that after
giving effect to the addition of such Acquired Line of Business Receivables, the
Target Receivables Amount shall be equal to or less than the Aggregate
Receivables Amount on the date designated by the relevant Originator or
Originators pursuant to clause (iv) below;

 

(iv)                              the relevant Originator or Originators with
respect to such Acquired Line of Business shall have delivered a notice to the
Master Servicer, the Company, the Collateral Agent, each Funding Agent and the
Administrative Agent, designating the date upon which the Acquired Line of
Business Receivables would commence being considered as possible Eligible
Receivables;

 

(v)                                 if applicable, the relevant Originator or
Originators with respect to such Acquired Line of Business shall have executed,
filed and recorded, at its own expense, appropriate UCC financing statements
with respect to the Receivables (and Related Property) originated and proposed
to be sold by it in such manner and such jurisdictions as are necessary to
perfect the Company’s ownership interest in such Receivables;

 

(vi)                              the Company, each Funding Agent and the
Administrative Agent shall be satisfied that there are no Liens on the Acquired
Line of Business Receivables to be sold by such Originator, except as Permitted
Liens;

 

(vii)                           the Collection Accounts with respect to the
Acquired Line of Business Receivables to be sold or contributed by such
Originator shall have been established in the name of the Company (or existing
Collection Accounts will be used with respect to such Receivables) and the
Company shall have caused the Collateral Agent to have a first priority
perfected security interest in such accounts or shall have been established in
the name of the Collateral Agent (whereby the Collateral Agent may grant to the
Company a revocable authorization to operate such accounts), or, if the
Collateral Agent shall not have such first priority perfected security interest
or ownership interest in such accounts, the Company shall have established, or
shall have caused Huntsman International to establish, appropriate reserves, as
determined by the Funding Agents and the Administrative Agent, to

 

75

--------------------------------------------------------------------------------


 

cover any failure of timely remittance in full of Collections from such
accounts, or shall have made such other arrangements as appropriate or
necessary, as determined by the Funding Agents and the Administrative Agent, to
address jurisdiction-specific issues; and

 

(viii)                        if the aggregate Principal Amount of Receivables
added to the pool of Receivables by Additional Originators added as Approved
Originators and with respect to Acquired Lines of Business pursuant to the
provisions of this Section 27 in the immediately preceding twelve (12) calendar
months (including the aggregate Principal Amount of all Receivables of such
proposed Acquired Line of Business) is greater than ten percent (10%) of the
Aggregate Receivables Amount on such date before giving effect to the addition
of such proposed Acquired Lines of Business Receivables, such calculation to be
made immediately prior to the proposed addition of such Acquired Lines of
Business Receivables, then (i) each Funding Agent and the Administrative Agent
shall have consented to the addition of such Acquired Lines of Business
Receivables and (ii) the historical aging and liquidation schedule information
of the Receivables originated with respect to such Acquired Lines of Business
Receivables and other data relating to the Receivables is satisfactory to each
Funding Agent and the Administrative Agent.

 

28.                               REMOVAL AND WITHDRAWAL OF ORIGINATORS AND
APPROVED ORIGINATORS

 

(a)                                 Subject to Sections 28(c) and 28(d), at the
written request of the Company or the Master Servicer, an Approved Originator
may be removed or terminated as an Originator and an Approved Originator may
withdraw as an Originator; provided that, in each case,

 

(i)                                     such removal or withdrawal is in
accordance with the applicable Origination Agreement,

 

(ii)                                  the Administrative Agent and each Funding
Agent shall have given its prior written consent to such removal, termination or
withdrawal, such consent not to be unreasonably withheld,

 

(iii)                               no Program Termination Event or Potential
Termination Event has occurred and is continuing or would occur as a result
thereof, and

 

(iv)                              the Company, the Collateral Agent, the
Administrative Agent and each Funding Agent shall have received prior written
notice from the Master Servicer of such removal, termination or withdrawal of
the Originator (accompanied by a certificate of a Responsible Officer of the
Master Servicer attaching a pro forma Monthly Settlement Report and certifying
that the Target Receivables Amount will be equal to or less than the Aggregate 
Receivables Amount after giving effect to such removal, termination or
withdrawal);

 

76

--------------------------------------------------------------------------------


 

provided that, clause (ii) above shall not apply if the daily average aggregate
Principal Amount of Receivables of an Originator that is removed, withdrawn or
terminated pursuant to the provisions of this Section 28 for the immediately
preceding twelve (12) calendar months is less than ten per cent (10%) of the
Aggregate Receivables Amount as of the date immediately prior to the proposed
removal, withdrawal or termination of the relevant Approved Originator;
provided, further, that clause (ii) shall not apply to an Originator with
respect to which an Originator Termination Event has occurred under the
applicable Origination Agreement.

 

(b)                                 At the written request of the Master
Servicer, an Approved Originator may cease selling Receivables originated with
respect to a Designated Line of Business by designating such Designated Line of
Business as an Excluded Designated Line of Business; provided that, in each
case,

 

(i)                                     such cessation is in accordance with the
applicable Origination Agreement,

 

(ii)                                  the Administrative Agent and each Funding
Agent shall have given its prior written consent to such cessation, such consent
not to be unreasonably withheld,

 

(iii)                               no Program Termination Event or Potential
Termination Event has occurred and is continuing or would occur as a result
thereof,

 

(iv)                              the Collateral Agent, each Funding Agent and
the Administrative Agent shall have received prior written notice from the
Master Servicer of such cessation (accompanied by a certificate of a Responsible
Officer of the Master Servicer attaching a pro forma Monthly Settlement Report
and certifying that the Target Receivables Amount will be equal to or less than
the Aggregate Receivables Amount after giving effect to such disposition and/or
cessation); and

 

(v)                                 all Obligors with respect to Receivables
originated with respect to the Excluded Designated Line of Business shall be
instructed to make all payments with respect to receivables which are not
Receivables owned by the Company to accounts other than the Collection Accounts
and the Master Servicer shall take all steps reasonably intended to cause such
Obligors comply with such instructions;

 

provided that, clause (ii) above shall not apply if the daily average aggregate
Principal Amount of Receivables related to such proposed Excluded Designated
Line of Business for the immediately preceding twelve (12) calendar months is
less than ten per cent (10%) of the Aggregate Receivables Amount as of the date
immediately prior to the proposed designation of the Excluded Designated Line of
Business.

 

(c)                                  Upon and after notice being given pursuant
to Section 28(a)(iv) or Section 28(b)(iv) (as applicable), any Receivables with
respect to an Originator removed, withdrawn or terminated or an Excluded
Designated Line of Business (as applicable) shall: (i) cease to be sold,
transferred or contributed to

 

77

--------------------------------------------------------------------------------


 

the Contributor and/or the Company; and (ii) assuming satisfaction of all other
applicable requirements with respect to an Eligible Receivable, continue to be
an Eligible Receivable only if (A) such Receivables were sold, transferred or
contributed to the Company prior to the date such notice was given and (B) (if
applicable) the Excluded Designated Line of Business has not yet been sold or
otherwise disposed.

 

(d)                                 An Originator that is removed, terminated or
withdrawn, or that is the Originator with respect to an Excluded Designated Line
of Business, shall have a continuing obligation with respect to Receivables
previously sold or contributed by it pursuant to the relevant Origination
Agreement (including making Originator/Contributor Dilution Adjustment Payments,
Originator/Contributor Adjustment Payments and payments in respect of
indemnification) unless Huntsman International or an Affiliate of such
Originator has assumed all such obligations; provided, however, that an
Affiliate of such Originator (other than Huntsman International) may assume such
Originator’s obligations only with the prior written consent of the
Administrative Agent and each Funding Agent.

 

29.                               ADJUSTMENT PAYMENT FOR INELIGIBLE RECEIVABLES

 

(a)                                 Adjustment Payments. If (i) any
representation or warranty under Sections 24(a), 24(b), 24(c) or 24(f) is not
true and correct as of the date specified therein with respect to any
Receivable, or any Receivable encompassed by the representation and warranty in
Sections 24(d) or 24(e) is determined not to have been an Eligible Receivable as
of the relevant Receivables Contribution Date, (ii) there is a breach of any
covenant under Section 26.3(b) with respect to any Receivable or (iii) the
Collateral Agent’s security interest in any Receivable is not a continuing first
priority perfected security interest at any time as a result of any action taken
by, or the failure to take action by, the Company (any Receivable as to which
the conditions specified in any of clauses (i), (ii) or (iii) of this
Section 29(a) exists is referred to herein as an “Ineligible Receivable”) then,
after the earlier (the date on which such earlier event occurs, the
“Ineligibility Determination Date”) to occur of the discovery by the Master
Servicer of any such event that continues unremedied or receipt by the Company
of written notice given by the Master Servicer of any such event that continues
unremedied, the Company shall pay to the Company Concentration Account, or, if
no Company Concentration Account shall have been established hereunder, a
Collection Account, the Adjustment Payment in the amount and manner set forth in
Section 29(b).

 

(b)                                 Adjustment Payment Amount. Subject to the
last sentence of this Section 29(b), the Company shall make an Adjustment
Payment with respect to each Ineligible Receivable as required pursuant to
Section 29(a) by depositing in the Company Concentration Account, or, if no
Company Concentration Account shall have been established hereunder, a
Collection Account, on the Business Day following the related Ineligibility
Determination Date an amount equal to the lesser of (x) the amount by which the
Target Receivables Amount exceeds the Aggregate Receivables Amount (after giving
effect to the reduction thereof by the Principal Amount of such Ineligible
Receivable) and (y) the aggregate outstanding Principal Amount of all such
Ineligible

 

78

--------------------------------------------------------------------------------


 

Receivables less the Collections (if any) in respect of such Ineligible
Receivable previously applied by or on behalf of the Master Servicer.

 

Upon transfer or deposit of the Adjustment Payment amount specified in this
Section 29(b), the Company shall be entitled to retain without recourse,
representation or warranty, all subsequent Collections (or amounts in respect
thereof) received by it in respect of each such Ineligible Receivable and such
Collections shall not form part of the Collateral. The obligation of the Company
to pay such Adjustment Payment amount specified in this Section 29(b), as the
case may be, with respect to any Ineligible Receivables shall constitute the
sole remedy respecting the event giving rise to such obligation available to the
Secured Parties unless such obligation is not satisfied in full in accordance
with the terms of this Agreement.  For the avoidance of doubt, upon such
satisfaction of such obligation in full in accordance with the terms of this
Agreement, no Termination Event arising under Section 21 as a sole result of
such obligation shall be treated as having occurred and as being continuing.

 

30.                               [RESERVED]

 

31.                               OBLIGATIONS UNAFFECTED

 

The obligations of the Company and the Master Servicer to the Collateral Agent,
the Administrative Agent, the Funding Agents and the Lenders under this
Agreement shall not be affected by reason of any invalidity, illegality or
irregularity of any of the Receivables or any sale of any of the Receivables.

 

32.                               [RESERVED]

 

PART 10
THE PARTIES

 

33.                               ROLE OF THE COLLATERAL AGENT

 

33.1                        Authorization and Action

 

(a)                                 Each Secured Party hereby irrevocably
appoints and authorizes the Collateral Agent to take such action as agent on its
behalf and to exercise such powers under this Agreement and the other
Transaction Documents as are delegated to the Collateral Agent by the terms
hereof and the other Transaction Documents, together with such powers as are
reasonably incidental thereto.

 

(b)                                 Without limiting the foregoing, the
Collateral Agent is empowered and authorized, on behalf of the Secured Parties,
to create, hold and administer the Collateral for the benefit of the Secured
Parties under the Security Agreements. For avoidance of doubt, each of the
Secured Parties hereby authorizes the Collateral Agent to execute and deliver
the Security Documents and any other agreements or documents which are required
to create Collateral or other security for and on behalf of the Secured Parties.

 

79

--------------------------------------------------------------------------------


 

(c)                                  The Collateral Agent shall not have any
duties other than those expressly set forth in the Transaction Documents, and no
implied obligations or liabilities shall be read into any Transaction Document,
or otherwise exist, against the Collateral Agent.

 

(d)                                 The Collateral Agent does not assume, nor
shall it be deemed to have assumed, any obligation to, or relationship of trust
(save as provided in the Transaction Documents) or agency with, any Transaction
Party, the Lenders, the Funding Agents, the Administrative Agent or any other
Secured Party.

 

(e)                                  Notwithstanding any provision of this
Agreement or any other Transaction Document, in no event shall the Collateral
Agent ever be required to take any action which exposes the Collateral Agent to
personal liability or which is contrary to any provision of any Transaction
Document or applicable Requirements of Law. Without limiting the generality of
the foregoing sentence, the use of the term “agent” in this Agreement with
reference to the Collateral Agent is not intended to connote any fiduciary or
other implied (or express) obligations arising under agency doctrine of any
applicable Requirements of Law. Instead, such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.

 

33.2                        Performance of Obligations

 

(a)                                 If the Master Servicer or the Company fails
to perform any of its obligations under this Agreement or any other Transaction
Document, the Collateral Agent may (but shall not be required to) itself
perform, or cause performance of, such obligation; and the Collateral Agent’s
costs and expenses reasonably incurred in connection therewith shall be payable
by the Company.

 

(b)                                 The exercise by the Collateral Agent on
behalf of the Secured Parties of their rights under this Agreement shall not
release the Master Servicer or the Company from any of their duties or
obligations with respect to any Contracts or Transaction Documents.  None of the
Collateral Agent, the Funding Agents, the Lenders or the Administrative Agent
shall have any obligation or liability with respect to any Transaction Documents
or Contracts, nor shall any of them be obligated to perform the obligations of
any Transaction Party thereunder.

 

33.3                        Liability of Collateral Agent

 

Neither the Collateral Agent nor any of its directors, officers, agents or
employees:

 

(a)                                 shall be liable for any action taken or
omitted to be taken by it or them as Collateral Agent under or in connection
with this Agreement (including the Collateral Agent’s servicing, administering
or collecting Receivables as Master Servicer) in the absence of its or their own
gross negligence, fraud or willful misconduct. Without limiting the generality
of the foregoing, the Collateral Agent may consult with legal counsel (including
counsel for the Company, the Contributor or the Master Servicer), independent
certified public accountants and other experts selected by it and shall not be
liable for any action taken or

 

80

--------------------------------------------------------------------------------


 

omitted to be taken in good faith by it in accordance with the advice of such
counsel, accountants or experts;

 

(b)                                 makes any warranty or representation to the
Administrative Agent, the Funding Agents, the Lenders or other Secured Party
(whether written or oral) and shall not be responsible to the Administrative
Agent, the Funding Agents, the Lenders or other Secured Party for any
statements, warranties or representations (whether written or oral) made in or
in connection with this Agreement or any other Transaction Document;

 

(c)                                  shall have any duty to ascertain or to
inquire as to whether or not a Termination Event has occurred and is continuing
nor to ascertain or to inquire as to the performance or observance of any of the
terms, covenants or conditions of this Agreement (including in particular
whether any instructions of the Administrative Agent have been authorized by the
Majority Lenders) or any other Transaction Document on the part of any
Transaction Party or to inspect the property (including the books and records)
of any Transaction Party;

 

(d)                                 shall be responsible to the Administrative
Agent, the Funding Agents, the Lenders or other Secured Party for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of this Agreement or any other Transaction Document; and

 

(e)                                  shall incur any liability under or in
respect of this Agreement or any other Transaction Document by acting upon any
notice (including notice by telephone), consent, certificate or other instrument
or writing (which may be by facsimile) believed by it in good faith to be
genuine and signed or sent by the proper party or parties.

 

33.4                        Indemnification of Collateral Agent

 

(a)                                 Whether or not the transactions contemplated
hereby are consummated, each Committed Lender severally agrees to indemnify the
Collateral Agent (to the extent not reimbursed by the Transaction Parties),
ratably based on the Commitment of such Committed Lender (or, if the Commitments
have terminated, ratably according to the respective Commitment of such
Committed Lender immediately prior to such termination), from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever which may be imposed on, incurred by, or asserted against the
Collateral Agent, as the case may be, in any way relating to or arising out of
this Agreement or any other Transaction Document or any action reasonably taken
or omitted by the Collateral Agent under this Agreement or any other Transaction
Document; provided that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from the Collateral Agent’s gross
negligence, fraud or willful misconduct; provided, however, that no action taken
in accordance with the express direction of the Administrative Agent (acting on
the instructions of the Majority Lenders) shall

 

81

--------------------------------------------------------------------------------


 

be deemed to constitute negligence, fraud or willful misconduct for purposes of
this Section.

 

(b)                                 Without limiting the foregoing, each Lender
shall reimburse the Collateral Agent upon demand for its ratable share of any
costs or out-of-pocket expenses (including attorney’s fees) incurred by the
Collateral Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other Transaction
Document, or any document contemplated by or referred to herein, to the extent
that the Collateral Agent is not promptly reimbursed for such expenses by or on
behalf of the Company.

 

(c)                                  The undertaking in this Section 33.4 shall
survive payment on the Final Payout Date and the resignation or replacement of
the Collateral Agent.

 

33.5                        Delegation of Duties

 

The Collateral Agent may execute any of its duties through agents (including
collection agents), employees or attorneys-in-fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties. The
Collateral Agent shall not be responsible for the negligence or misconduct of
any agents or attorneys-in-fact selected by it with reasonable care.

 

33.6                        Action or Inaction by Collateral Agent

 

The Collateral Agent shall in all cases be fully justified in failing or
refusing to take action under any Transaction Document unless it shall first
receive explicit instructions of the Administrative Agent and assurance of its
indemnification by the Lenders, as it deems appropriate. The Collateral Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement or any other Transaction Document in accordance with a
request or at the direction of the Administrative Agent (acting on the
instructions of the Majority Lenders or all the Funding Agents), and such
request or direction and any action taken or failure to act pursuant thereto
shall be binding upon the Funding Agents, all Lenders, the Administrative Agent
and all other Secured Parties. The Lenders, the Funding Agents, the
Administrative Agent, and the Collateral Agent agree that unless any action to
be taken by the Collateral Agent under a Transaction Document:

 

(a)                                 specifically requires the explicit
instructions of the Administrative Agent; or

 

(b)                                 specifically provides that it be taken by
the Collateral Agent alone or without any explicit instructions of the
Administrative Agent,

 

then the Collateral Agent may (and shall, to the extent required hereunder) take
action based upon the advice or concurrence of the Majority Lenders or all the
Funding Agents.

 

82

--------------------------------------------------------------------------------


 

33.7                        Notice of Facility Events; Action by Collateral
Agent

 

(a)                                 The Collateral Agent shall not be deemed to
have knowledge or notice of the occurrence of any Facility Event or any other
default or termination event under the Transaction Documents, as the case may
be, unless the Collateral Agent has received written notice from the
Administrative Agent, a Funding Agent, a Lender, the Master Servicer or the
Company stating that such event has occurred and describing such termination
event or default. If the Collateral Agent receives such a notice, it shall
promptly give notice thereof to the Administrative Agent.

 

(b)                                 The Collateral Agent shall take such action
concerning a Facility Event or any other matter hereunder as may be directed by
the Administrative Agent (acting on the instructions of the Majority Lenders or
all the Funding Agents), (subject to the other provisions of this Section 33,
but until the Collateral Agent receives such directions, the Collateral Agent
may (but shall not be obligated to) take such action, or refrain from taking
such action, as the Collateral Agent deems advisable and in the best interests
of the Lenders.

 

33.8                        Non-Reliance on Collateral Agent and Other Parties

 

(a)                                 The Administrative Agent, the Funding Agents
and Lenders expressly acknowledge that neither the Collateral Agent nor any of
its directors, officers, agents or employees has made any representations or
warranties to it and that no act by the Collateral Agent hereafter taken,
including any review of the affairs of the Transaction Parties, shall be deemed
to constitute any representation or warranty by the Collateral Agent.

 

(b)                                 Each Lender and Funding Agent represents and
warrants to the Collateral Agent that, independently and without reliance upon
the Collateral Agent, the Administrative Agent, any other Funding Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, it has made and will continue to make its own appraisal of and
investigation into the business, operations, property, prospects, financial and
other conditions and creditworthiness of each Transaction Party and the
Receivables and its own decision to enter into this Agreement and to take, or
omit, action under any Transaction Document. Except for items expressly required
to be delivered under any Transaction Document by the Collateral Agent to a
Funding Agent, the Administrative Agent or Lender, the Collateral Agent shall
not have any duty or responsibility to provide any Funding Agent, the
Administrative Agent or any Lender with any information concerning the
Transaction Parties or any of their Affiliates that comes into the possession of
the Collateral Agent or any of its directors, officers, agents, employees,
attorneys-in-fact or Affiliates.

 

33.9                        Successor Collateral Agent

 

(a)                                 The Collateral Agent may, upon at least
thirty (30) days’ notice to the Company, the Master Servicer and the
Administrative Agent, resign as Collateral Agent.

 

83

--------------------------------------------------------------------------------


 

(b)                                 Except as provided below, such resignation
shall not become effective until a successor Collateral Agent is appointed by
the Administrative Agent (acting on the instructions of the Majority Lenders)
and has accepted such appointment.

 

(c)                                  If no successor Collateral Agent shall have
been so appointed by the Administrative Agent (acting on the instructions of the
Majority Lenders), within thirty (30) days after the departing Collateral
Agent’s giving of notice of resignation, the departing Collateral Agent may, on
behalf of the Majority Lenders, appoint a successor Collateral Agent, which
successor Collateral Agent shall be either a commercial bank having short-term
debt ratings of at least A-1 from S&P and P-1 from Moody’s or a Subsidiary of
such an institution and (so long as no Facility Event has occurred and is
continuing hereunder) shall be acceptable to the Company.

 

(d)                                 If no successor Collateral Agent shall have
been so appointed by the Administrative Agent (acting on the instructions of the
Majority Lenders) within sixty (60) days after the departing Collateral Agent’s
giving of notice of resignation, the departing Collateral Agent may, on behalf
of the Majority Lenders, appoint a successor Collateral Agent, which successor
Collateral Agent shall be a commercial bank having short-term debt ratings of at
least A-1 from S&P and P-1 from Moody’s or a Subsidiary of such an institution.

 

(e)                                  Upon such acceptance of its appointment as
Collateral Agent hereunder by a successor Collateral Agent, such successor
Collateral Agent shall succeed to and become vested with all the rights and
duties of the retiring Collateral Agent, and the retiring Collateral Agent shall
be discharged from any further duties and obligations under the Transaction
Documents.

 

(f)                                   After any retiring Collateral Agent’s
resignation hereunder, the provisions of Section 2.02 of the Servicing Agreement
and Section 12, Section 37.12 and this Section 33 of this Agreement shall inure
to its benefit as to any actions taken or omitted to be taken by it while it was
the Collateral Agent.

 

33.10                 Collateral Agent as joint and several creditor

 

(a)                                 Each party agrees that the Collateral Agent:

 

(i)                                     will be the joint and several creditor
(together with the Lenders) of each and every obligation of the Company towards
the Lenders under this Agreement; and

 

(ii)                                  will have its own independent right to
demand performance by the Company of those obligations.

 

(b)                                 Discharge by the Company of any obligation
owed by it to the Collateral Agent or to the Lenders shall, to the same extent,
discharge the corresponding obligation owing to the Lenders or to the Collateral
Agent, as applicable.

 

(c)                                  Without limiting or affecting the
Collateral Agent’s rights against the Company (whether under this paragraph or
under any other provision of the

 

84

--------------------------------------------------------------------------------


 

Transaction Documents), the Collateral Agent agrees with the Lenders (on a
several and divided basis) that, subject to Section 33.10(d), it will not
exercise its rights as a joint and several creditor except with the consent of
the Administrative Agent (acting on the instructions of the Majority Lenders).

 

(d)                                 Nothing in Section 33.10(c) shall in any way
limit the Collateral Agent’s right to act in the protection and preservation of
rights under or to enforce any Security Document as contemplated by this
Agreement and/or the relevant Security Document (or to do any act reasonably
incidental to any of the above).

 

34.                               ROLE OF EACH FUNDING AGENT

 

34.1                        Authorization and Action

 

(a)                                 Each of the Lenders hereby appoints and
authorizes its Funding Agent to take such action as agent on its behalf and to
exercise such powers under this Agreement and the other Transaction Documents as
are delegated to each Funding Agent by the terms hereof and the other
Transaction Documents, together with such powers as are reasonably incidental
thereto.

 

(b)                                 No Funding Agent shall have any duties other
than those expressly set forth in the Transaction Documents, and no implied
obligations or liabilities shall be read into any Transaction Document, or
otherwise exist, against any Funding Agent.

 

(c)                                  No Funding Agent shall assume, nor shall it
be deemed to have assumed, any obligation to, or relationship of trust or agency
with any Transaction Party or Lender except as otherwise expressly agreed by
such Funding Agent.

 

(d)                                 Notwithstanding any provision of this
Agreement or any other Transaction Document, in no event shall any Funding Agent
ever be required to take any action which exposes such Funding Agent to personal
liability or which is contrary to any provision of any Transaction Document or
applicable Requirements of Law.

 

34.2                        Funding Agent’s Reliance, etc.

 

Neither a Funding Agent nor its directors, officers, agents or employees shall
be liable for any action taken or omitted to be taken by it or them as Funding
Agent under or in connection with this Agreement or the other Transaction
Documents in the absence of its or their own gross negligence, fraud or willful
misconduct. Without limiting the generality of the foregoing, each Funding
Agent:

 

(a)                                 may consult with legal counsel (including
counsel for the Collateral Agent, the Company, the Master Servicer or the
Contributor), independent certified public accountants and other experts
selected by them and shall not be liable for any action taken or omitted to be
taken in good faith by it in accordance with the advice of such counsel,
accountants or experts;

 

85

--------------------------------------------------------------------------------


 

(b)                                 makes no warranty or representation to any
Lender (whether written or oral) and shall not be responsible to any Lender for
any statements, warranties or representations (whether written or oral) made in
or in connection with this Agreement or any other Transaction Document;

 

(c)                                  shall not have any duty to ascertain or to
inquire as to the performance or observance of any of the terms, covenants or
conditions of this Agreement or any other Transaction Document on the part of
any Transaction Party or any other Person, or to inspect the property (including
the books and records) of any Transaction Party;

 

(d)                                 shall not be responsible to any Lender for
the due execution, legality, validity, enforceability, genuineness, sufficiency
or value of this Agreement, any other Transaction Documents or any other
instrument or document furnished pursuant hereto; and

 

(e)                                  shall incur no liability under or in
respect of this Agreement or any other Transaction Document by acting upon any
notice (including notice by telephone), consent, certificate or other instrument
or writing (which may be by facsimile) believed by them to be genuine and signed
or sent by the proper party or parties.

 

34.3                        Funding Agent and Affiliates

 

(a)                                 In the event that a Funding Agent is a
Lender, with respect to any Loan or interests therein owned by it, such Funding
Agent shall have the same rights and powers under this Agreement as any other
Lender and may exercise the same as though it was not a Funding Agent.

 

(b)                                 Each Funding Agent and any of its Affiliates
may generally engage in any kind of business with any Transaction Party or the
Company, any of their respective Affiliates and any Person who may do business
with or own securities of any Transaction Party or the Company or any of their
respective Affiliates, all as if such Funding Agent were not a Funding Agent and
without any duty to account therefor to any Lenders.

 

34.4                        Indemnification of Funding Agent

 

Each related Committed Lender agrees to indemnify its Funding Agent (to the
extent not reimbursed by the Transaction Parties), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by, or asserted against such Funding Agent in any way
relating to or arising out of this Agreement or any other Transaction Document
or any action taken or omitted by each Funding Agent under this Agreement or any
other Transaction Document; provided that no related Committed Lender shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from its Funding Agent’s gross negligence, fraud or willful misconduct.

 

86

--------------------------------------------------------------------------------


 

34.5                        Delegation of Duties

 

Each Funding Agent may execute any of its duties through agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. No Funding Agent shall be responsible for the
negligence or misconduct of any agents or attorneys-in-fact selected by it with
reasonable care.

 

34.6                        Action or Inaction by Funding Agent

 

(a)                                 Each Funding Agent shall in all cases be
fully justified in failing or refusing to take action under any Transaction
Document unless it shall first receive such advice or concurrence of the Lender
in its lender Group and assurance of its indemnification by the Lender in its
Lender Group, as it deems appropriate.

 

(b)                                 Each Funding Agent shall in all cases be
fully protected in acting, or in refraining from acting, under this Agreement or
any other Transaction Document in accordance with a request or at the direction
of the Lender in its Lender Group and such request or direction and any action
taken or failure to act pursuant thereto shall be binding upon such Lender.

 

34.7                        Notice of Facility Events

 

(a)                                 No Funding Agent shall be deemed to have
knowledge or notice of the occurrence of any Facility Event or any other default
or termination event under the Transaction Documents unless such Funding Agent
has received notice from the Collateral Agent, any other Funding Agent, the
Administrative Agent, any Lender, the Master Servicer or the Company stating
that such event has occurred hereunder or thereunder and describing such
termination event or default.

 

(b)                                 If a Funding Agent receives such a notice,
it shall promptly give notice thereof to the Lender in its Lender Group and to
the Administrative Agent and the Collateral Agent (but only if such notice
received by such Funding Agent was not sent to Administrative Agent and the 
Collateral Agent).

 

(c)                                  Each Funding Agent may take such action
concerning a Facility Event as may be directed by the Lender in its Lender Group
(subject to the other provisions of this Section 34, but until such Funding
Agent receives such directions, such Funding Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, such Funding
Agent deem advisable.

 

34.8                        Non-Reliance on Funding Agent by Other Parties

 

(a)                                 Except to the extent otherwise agreed to in
writing between a Lender and its Funding Agent, each Lender expressly
acknowledges that neither a Funding Agent nor any of such Funding Agent’s
directors, officers, agents or employees has made any representations or
warranties to it and that no act by such Funding Agent hereafter taken,
including any review of the affairs of the Transaction Parties, shall be deemed
to constitute any representation or warranty by such Funding Agent.

 

87

--------------------------------------------------------------------------------


 

(b)                                 Each Lender represents and warrants to its
Funding Agent that, independently and without reliance upon such Funding Agent,
the Collateral Agent or any other Lender and based on such documents and
information as it has deemed appropriate, it has made and will continue to make
its own appraisal of and investigation into the business, operations, property,
prospects, financial and other conditions and creditworthiness of the
Transaction Parties and the Receivables and its own decision to enter into this
Agreement and to take, or omit, action under any Transaction Document.  Except
for items expressly required to be delivered under any Transaction Document by a
Funding Agent to the Lender in its Lender Group, the Collateral Agent, the
Administrative Agent, any other Lender or any other Funding Agent, no Funding
Agent shall have any duty or responsibility to provide its Lender, the
Collateral Agent, the Administrative Agent, any other Lender or any other
Funding Agent, with any information concerning the Transaction Parties or any of
their Affiliates that comes into the possession of such Funding Agent or any of
its directors, officers, agents, employees, attorneys in- fact or Affiliates.

 

34.9                        Successor Funding Agent

 

(a)                                 Each Funding Agent may, upon at least thirty
(30) days notice to the Collateral Agent, the Company, the Master Servicer, the
Administrative Agent and its Lender resign as a Funding Agent.

 

(b)                                 Such resignation shall not become effective
until a successor Funding Agent is appointed in the manner prescribed by the
relevant Program Support Agreements or, in the absence of any provisions in such
Program Support Agreements providing for the appointment of a successor Funding
Agent, until a successor Funding Agent is appointed by the Lender in its Lender
Group and such successor Funding Agent has accepted such appointment.

 

(c)                                  If no successor Funding Agent shall have
been so appointed within thirty (30) days after the departing Funding Agent’s
giving of notice of resignation, then the departing Funding Agent may, on behalf
of its Lender, appoint a successor Funding Agent, which successor Funding Agent
shall be either a commercial bank having short-term debt ratings of at least A-1
from S&P and P-1 from Moody’s or an Affiliate of such an institution.

 

(d)                                 Upon such acceptance of its appointment as
Funding Agent hereunder by a successor Funding Agent, such successor Funding
Agent shall succeed to and become vested with all the rights and duties of the
retiring Funding Agent (including the provisions of Section 34.9(b)), and the
retiring Funding Agent shall be discharged from any further duties and
obligations under the Transaction Documents.

 

(e)                                  After each Funding Agent’s resignation
hereunder, the provisions of Section 12, Section 37.12 and this Section 34.9
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was a Funding Agent.

 

88

--------------------------------------------------------------------------------


 

34.10                 Reliance on Funding Agent

 

Unless otherwise advised in writing by each Funding Agent or by any Lender, each
party to this Agreement may assume that:

 

(a)                                 each Funding Agent is acting for the benefit
and on behalf of the Lender in its Lender Group as well as for the benefit of
each assignee or other transferee from any such Person; and

 

(b)                                 each action taken by each Funding Agent has
been duly authorized and approved by all necessary action on the part of the
Lender in its Lender Group.

 

35.                               ROLE OF THE ADMINISTRATIVE AGENT

 

35.1                        Authorization and Action

 

(a)                                 Each of the Lenders and the Funding Agents
hereby appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers under this Agreement and the
other Transaction Documents as are delegated to the Administrative Agent by the
terms hereof and the other Transaction Documents, together with such powers as
are reasonably incidental thereto.

 

(b)                                 The Administrative Agent shall not have any
duties other than those expressly set forth in the Transaction Documents, and no
implied obligations or liabilities shall be read into any Transaction Document,
or otherwise exist, against the Administrative Agent.

 

(c)                                  The Administrative Agent does not assume,
nor shall it be deemed to have assumed, any obligation to, or relationship of
trust or agency with any Transaction Party, Funding Agent or Lender except as
otherwise expressly agreed by the Administrative Agent.

 

(d)                                 Notwithstanding any provision of this
Agreement or any other Transaction Document, in no event shall the
Administrative Agent ever be required to take any action which exposes the
Administrative Agent to personal liability or which is contrary to any provision
of any Transaction Document or applicable Requirements of Law.

 

35.2                        Administrative Agent’s Reliance, Etc.

 

Neither the Administrative Agent nor any of its directors, officers, agents or
employees shall be liable for any action taken or omitted to be taken by it or
them as the Administrative Agent under or in connection with this Agreement or
the other Transaction Documents in the absence of its or their own negligence or
willful misconduct. Without limiting the generality of the foregoing, the
Administrative Agent:

 

(a)                                 may consult with legal counsel (including
counsel for the Collateral Agent, the Company, the Master Servicer or the
Contributor), independent certified public accountants and other experts
selected by it and shall not be liable for

 

89

--------------------------------------------------------------------------------


 

any action taken or omitted to be taken in good faith by it in accordance with
the advice of such counsel, accountants or experts;

 

(b)                                 makes no warranty or representation to any
Lender, the Collateral Agent or any Funding Agent (whether written or oral) and
shall not be responsible to any Lender, the Collateral Agent or any Funding
Agent for any statements, warranties or representations (whether written or
oral) made in or in connection with this Agreement or any other Transaction
Document;

 

(c)                                  shall not have any duty to ascertain or to
inquire as to the performance or observance of any of the terms, covenants or
conditions of this Agreement or any other Transaction Document on the part of
any Transaction Party or any other Person, or to inspect the property (including
the books and records) of any Transaction Party;

 

(d)                                 shall not be responsible to any Lender, the
Collateral Agent or any Funding Agent for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement, any other
Transaction Documents or any other instrument or document furnished pursuant
hereto; and

 

(e)                                  shall incur no liability under or in
respect of this Agreement or any other Transaction Document by acting upon any
notice (including notice by telephone), consent, certificate or other instrument
or writing (which may be by facsimile) believed by it to be genuine and signed
or sent by the proper party or parties.

 

35.3                        Administrative Agent and Affiliates

 

With respect to any Loan or interests therein owned by it, the Administrative
Agent shall have the same rights and powers under this Agreement as any Lender
and may exercise the same as though it were not the Administrative Agent. The
Administrative Agent and any of its Affiliates may generally engage in any kind
of business with any Transaction Party or the Company, any of their respective
Affiliates and any Person who may do business with or own securities of any
Transaction Party or the Company or any of their respective Affiliates, all as
if the Administrative Agent were not the Administrative Agent and without any
duty to account therefor to any Lenders.

 

35.4                        Indemnification of Administrative Agent

 

Each Committed Lender agrees to indemnify the Administrative Agent (to the
extent not reimbursed by the Transaction Parties), ratably according to its
Lender Group’s Pro Rata Share, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by, or asserted against the Administrative Agent in any way
relating to or arising out of this Agreement or any other Transaction Document
or any action taken or omitted by the Administrative Agent under this Agreement
or any other Transaction Document; provided that no Committed Lender shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from the Administrative Agent’s gross negligence, fraud or willful misconduct.

 

90

--------------------------------------------------------------------------------


 

35.5                        Delegation of Duties

 

The Administrative Agent may execute any of its duties through agents, employees
or attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care.

 

35.6                        Action or Inaction by Administrative Agent

 

(a)                                 The Administrative Agent shall in all cases
be fully justified in failing or refusing to take action under any Transaction
Document unless it shall first receive such advice or concurrence of the Lenders
and assurance of its indemnification by the Lenders, as it deems appropriate.

 

(b)                                 The Administrative Agent shall in all cases
be fully protected in acting, or in refraining from acting, under this Agreement
or any other Transaction Document in accordance with a request or at the
direction of the Majority Lenders or all the Funding Agents and such request or
direction and any action taken or failure to act pursuant thereto shall be
binding upon all Lenders and the Funding Agents.

 

35.7                        Notice of Facility Events

 

(a)                                 The Administrative Agent shall not be deemed
to have knowledge or notice of the occurrence of any Facility Event or any other
default or termination event under the Transaction Documents unless the
Administrative Agent has received notice from the Collateral Agent, any Funding
Agent, any Lender, the Master Servicer or the Company stating that such event
has occurred and describing such termination event or default.

 

(b)                                 If the Administrative Agent receives such a
notice, it shall promptly give notice thereof to the Funding Agents, the Lenders
and to the Collateral Agent (but only if such notice received by the
Administrative Agent was not sent to such Persons).

 

(c)                                  The Administrative Agent may take such
action concerning a Facility Event or any other matter hereunder as may be
directed by the Majority Lenders or all the Funding Agents (subject to the other
provisions of this Section 35 but until the Administrative Agent receives such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, as the Administrative Agent
deems advisable.

 

35.8                        Non-Reliance on Administrative Agent by Other
Parties

 

(a)                                 Each Lender and Funding Agent expressly
acknowledges that neither the Administrative Agent nor any of the Administrative
Agent’s directors, officers, agents or employees has made any representations or
warranties to it and that no act by the Administrative Agent hereafter taken,
including any review of the affairs of the Transaction Parties, shall be deemed
to constitute any representation or warranty by the Administrative Agent.

 

91

--------------------------------------------------------------------------------


 

(b)                                 Each Lender and Funding Agent represents and
warrants to the Administrative Agent that, independently and without reliance
upon the Administrative Agent, the Collateral Agent, any other Funding Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, it has made and will continue to make its own appraisal of and
investigation into the business, operations, property, prospects, financial and
other conditions and creditworthiness of the Transaction Parties and the
Receivables and its own decision to enter into this Agreement and to take, or
omit, action under any Transaction Document. Except for items expressly required
to be delivered under any Transaction Document by the Administrative Agent to
any Lender, any Funding Agent, or the Collateral Agent, the Administrative Agent
shall not have any duty or responsibility to provide any Funding Agent, any
Lender or the Collateral Agent with any information concerning the Transaction
Parties or any of their Affiliates that comes into the possession of the
Administrative Agent or any of its directors, officers, agents, employees,
attorneys in- fact or Affiliates.

 

35.9                        Successor Administrative Agent

 

(a)                                 The Administrative Agent may, upon at least
thirty (30) days notice to the Collateral Agent, the Company, the Master
Servicer, the Funding Agents and the Lenders resign as Administrative Agent.

 

(b)                                 Such resignation shall not become effective
until a successor Administrative Agent is appointed by the Lenders and has
accepted such appointment.

 

(c)                                  If no successor Administrative Agent shall
have been so appointed within thirty (30) days after the departing
Administrative Agent ‘s giving of notice of resignation, then the departing
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which successor Administrative Agent shall be either a
commercial bank having short-term debt ratings of at least A-1 from S&P and P-1
from Moody’s or an Affiliate of such an institution.

 

(d)                                 Upon such acceptance of its appointment as
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall succeed to and become vested with all the
rights and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from any further duties and obligations
under the Transaction Documents.

 

(e)                                  After the Administrative Agent’s
resignation hereunder, the provisions of Section 12, Section 37.12  and this
Section 35.9 shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was the Administrative Agent.

 

92

--------------------------------------------------------------------------------


 

35.10                 Reliance on Administrative Agent

 

Unless otherwise advised in writing by the Administrative Agent, each party to
this Agreement may assume that:

 

(a)                                 the Administrative Agent is acting for the
benefit and on behalf of each of the Lenders and Funding Agents, as well as for
the benefit of each assignee or other transferee from any such Person; and

 

(b)                                 each action taken by the Administrative
Agent has been duly authorized and approved by all necessary action on the part
of the Lenders or the Funding Agents (as applicable).

 

35.11                 Reports

 

The Administrative Agent shall provide to the Collateral Agent any Weekly
Reports, if any, and Monthly Settlement Reports received pursuant to this
Agreement reasonably promptly following a request by the Collateral Agent for
any such Weekly Reports, if any, or Monthly Settlement Reports.

 

35.12                 Consent to Scope of Audit

 

Each Lender, by becoming a party to this Agreement, authorizes the
Administrative Agent:

 

(a)                                 to execute on its behalf a letter agreement
with respect to the limited engagement of, and consenting to the Scope of Audit
to be performed by, a firm of nationally recognized independent public
accountants acceptable to the Administrative Agent, in consultation with the
Lenders, in connection with the transactions contemplated by the Transaction
Documents; and

 

(b)                                 to approve additional audit procedures.

 

PART 11
ADMINISTRATION

 

36.                               PAYMENTS AND COMPUTATIONS, ETC.

 

36.1                        Payments

 

(a)                                 All amounts to be paid by or on behalf of
the Company to the Collateral Agent, the Administrative Agent, any Lender or any
Facility Indemnified Party hereunder shall be paid no later than 9:45 a.m. (New
York time) (or such earlier time as may be specified herein) on the day when due
in immediately available funds (without counterclaim, set-off, deduction,
defense, abatement, suspension or deferment) to the account of the
Administrative Agent. All amounts to be deposited by or on behalf of the Company
into a Collection Account, the Company Concentration Account or into any other
account hereunder shall be deposited in immediately available funds no later
than 9:45 a.m. (New York time) on the date when due.  The Administrative Agent
will endeavour to process funds received after 9:45 a.m. (New York time) on a
same day basis, but shall not be required to do so.

 

93

--------------------------------------------------------------------------------


 

(b)                                 The Company shall, to the extent permitted
by Requirements of Law, pay interest on any amount not paid or deposited by it
or on its behalf when due hereunder (after as well as before judgment), at an
interest rate per annum equal to the Default Interest Rate, payable on demand.

 

(c)                                  All computations of Interest, Fees, and
other amounts hereunder shall be made on the basis of a year of 360 days, for
the actual number of days (including the first but excluding the date of
payment) elapsed.

 

(d)                                 Whenever any payment or deposit to be made
hereunder shall be due on a day other than a Business Day, such payment or
deposit shall be made on the next succeeding Business Day and such extension of
time shall be included in the computation of such payment or deposit.

 

(e)                                  Any computations by the Administrative
Agent or a Funding Agent of amounts payable by the Company hereunder shall be
binding upon the Company absent manifest error.

 

(f)                                   All payments of principal and Interest in
respect of any Loan shall be made in U.S. Dollars.  All payments to be made by
or on behalf of the Company hereunder shall be made in accordance with the
provision of this Agreement.

 

(g)                                  The Administrative Agent shall remit in
like funds to each Lender (or its Funding Agent) its applicable pro rata share
(based on the amount each such Lender’s Principal Balance of Loans represents of
the Principal Balance of all Loans) of each such payment received by the
Administrative Agent for the account of the Lenders.

 

37.                               MISCELLANEOUS

 

37.1                        Liability of the Company

 

(a)                                 Except as set forth below in Section 37.2,
the Company shall be liable for all obligations, covenants, representations and
warranties of the Company arising under or related to this Agreement or any
other Transaction Document. Except as provided in the preceding sentence and
otherwise herein, the Company shall be liable only to the extent of the
obligations specifically undertaken by it in its capacity as Company hereunder. 
Notwithstanding any other provision hereof or of any Agreement, the sole remedy
of the Collateral Agent (in its individual capacity or as Collateral Agent), the
Lenders, the other Secured Parties or any other Person in respect of any
obligation, covenant, representation, warranty or agreement of the Company under
or related to this Agreement or any other Transaction Document shall be against
the assets of the Company, subject to the payment priorities contained herein.
Neither the Collateral Agent, the Lenders, the other Secured Parties nor any
other Person shall have any claim against the Company to the extent that the
Company’s assets are insufficient to meet such obligations, covenant,
representation, warranty or agreement (the difference being referred to herein
as a “Shortfall”) and all claims in respect of such Shortfall shall be
extinguished.

 

94

--------------------------------------------------------------------------------


 

(b)                                 The provisions of this Section 37.1 shall
survive termination of this Agreement.

 

37.2                        Limitation on Liability of the Company

 

(a)                                 Subject to Sections 37.1 and 37.11, none of
the members, independent managers, managing members, directors, officers,
employees or agents of the Company shall be under any liability to the
Collateral Agent, the Lenders, the other Secured Parties or any other Person for
any action taken or for refraining from the taking of any action pursuant to
this Agreement or any other Transaction Document whether or not such action or
inaction arises from express or implied duties under any Transaction Document;
provided, however, that this provision shall not protect such Persons against
any liability which would otherwise be imposed by reason of willful misconduct,
bad faith fraud or gross negligence in the performance of any duties or by
reason of reckless disregard of any obligations and duties hereunder

 

(b)                                 The provisions of this Section 37.2 shall
survive termination of this Agreement.

 

37.3                        Merger or Consolidation of, or Assumption of the
Obligations of, Huntsman International

 

(a)                                 Huntsman International shall not consolidate
with or merge into any other corporation or convey, transfer or dispose of its
properties and assets (including in the case of Huntsman International its
consolidated Subsidiaries as property and assets) substantially as an entirety
to any Person, or engage in any corporate restructuring or reorganization, or
liquidate or dissolve unless:

 

(i)                                     the business entity formed by such
consolidation or into which Huntsman International is merged or the Person which
acquires by conveyance, transfer or disposition of the properties and assets of
Huntsman International substantially as an entirety, if Huntsman International
is not the surviving entity shall expressly assume, by an agreement hereto,
executed and delivered to the Collateral Agent, the Funding Agents and the
Administrative Agent, in form and substance reasonably satisfactory to the
Collateral Agent, the Funding Agents and the Administrative Agent, the
performance of every covenant and obligation of Huntsman International under the
Transaction Documents;

 

(ii)                                  Huntsman International has delivered to
the Collateral Agent, Funding Agents and the Administrative Agent a Certificate
of a Responsible Officer and an Opinion of Counsel (which, as to factual
matters, may be based on a certificate by Huntsman International) each stating
that such consolidation, merger, restructuring, reorganization, conveyance,
transfer or disposition or engagement in any corporate restructuring or
reorganization and such supplemental agreement comply with this Section 37.3,
that such agreement is a valid and binding obligation of such surviving entity
enforceable against such surviving entity in accordance with its terms, except
as such enforceability may be limited

 

95

--------------------------------------------------------------------------------


 

by Applicable Insolvency Laws and except as such enforceability may be limited
by general principles of equity (whether considered in a suit at law or in
equity), and that all conditions precedent herein provided for relating to such
transaction have been complied with; and

 

(iii)                               the Company shall have delivered to the
Collateral Agent, the Funding Agents and the Administrative Agent a Tax Opinion,
dated the date of such consolidation, merger, restructuring, reorganization,
conveyance or transfer, with respect thereto.

 

(b)                                 The obligations of the Company hereunder
shall not be assigned nor shall any Person succeed to the obligations of the
Company hereunder.

 

37.4                        Protection of Right, Title and Interest to
Collateral

 

The Company (or the Master Servicer on behalf of the Company) shall cause this
Agreement, the Servicing Agreement and any other relevant Transaction Document,
all amendments thereto and/or all financing statements and continuation
statements and any other necessary documents covering the Collateral Agent’s
right, title and interest to the Collateral to be promptly recorded, registered
and filed, and at all times to be kept recorded, registered and filed, all in
such manner and in such places as may be required by law fully to preserve and
protect the right, title and interest of the Collateral Agent hereunder to all
property comprising the Collateral. The Company (or the Master Servicer on
behalf of the Company) shall deliver to the Collateral Agent copies of, or
filing receipts and acknowledgment copies for, any document recorded, registered
or filed as provided above, as soon as available following such recording,
registration or filing.  In the event that the Master Servicer fails to file
such financing or continuation statements and the Collateral Agent reasonably
believes that such filing is necessary to fully preserve and to protect the
Collateral Agent’s right, title and interest in any Collateral, then the
Collateral Agent shall have the right to file the same on behalf of the Master
Servicer, the Company, but shall be under no obligation to do so and shall incur
no liability for failing to do so, and the Collateral Agent shall be reimbursed
and indemnified by the Company for making such filing. The Company shall
cooperate fully with the Master Servicer in connection with the obligations set
forth above and will execute any and all documents reasonably required to
fulfill the intent of this Section 37.4.

 

37.5                        Effectiveness

 

This Agreement shall be binding on the parties hereto with effect as at the
Closing Date.

 

37.6                        Further Assurances

 

Each of the Company and the Master Servicer agrees, from time to time, to do and
perform any and all acts and to execute any and all further instruments required
or reasonably requested by the Administrative Agent or the Funding Agents more
fully to give effect to the purposes of this Agreement and the other Transaction
Documents, the grant of security interest in the Collateral and the making of
the loans hereunder, including, the authorization or execution of any financing
or registration statements or similar documents or notices or continuation
statements relating to the Collateral for

 

96

--------------------------------------------------------------------------------


 

filing or registration under the provisions of the relevant UCC or similar
legislation of any applicable jurisdiction.

 

37.7                        Power of Attorney

 

The Company authorizes the Collateral Agent, and hereby irrevocably appoints the
Collateral Agent, as its agent and attorney in fact coupled with an interest,
with full power of substitution and with full authority in place of the Company,
to take any and all steps in the Company’s name and on behalf of the Company,
that are necessary or desirable, in the determination of the Collateral Agent to
collect amounts due under the Receivables and the other Receivable Assets,
including: (a) endorsing the Company’s name on checks and other instruments
representing Collections of Receivables and the other Receivable Assets and
enforcing the Receivable Assets; (b) taking any of the actions provided for
under Section 7.03 of the Contribution Agreement (or the corresponding
provisions of any Origination Agreement); and (c) enforcing the Receivables and
the other Receivable Assets, including to ask, demand, collect, sue for,
recover, compromise, receive and give aquittance and receipts for moneys due and
to become due under or in connection with therewith and to file any claims or
take any action or institute any proceedings that the Collateral Agent (or any
designee thereof) may deemed to be necessary or desirable for the collection
thereof or to enforce compliance with the other terms and conditions of, or to
perform any obligations or enforce any rights of the Company in respect of, the
Receivables and the other Receivable Assets.  The rights under this Section 37.7
shall not be exercisable with respect to the Company unless an Originator
Termination Event has occurred and is continuing with respect to a relevant
Originator (and then only to Receivables originated by such Originator) or a
Program Termination Event as set forth in Section 7.02(a) of the Contribution
Agreement or a Termination Event has occurred and is continuing.

 

37.8                        Certain Information

 

The Master Servicer and the Company shall promptly provide to the Collateral
Agent such information in computer tape, CD-ROM or other electronic image media
or format, hard copy or other form regarding the Receivables or other Collateral
as the Collateral Agent may reasonably determine to be necessary to perform its
obligations hereunder.

 

37.9                        Third-Party Beneficiaries

 

This Agreement will inure to the benefit of and be binding upon the parties
hereto and their respective successors and permitted assigns. Except as provided
in this Section 37.9 or to the extent provided in relation to any Facility
Indemnified Parties, no other Person will have any right or obligation
hereunder.

 

37.10                 Merger and Integration

 

Except as specifically stated otherwise herein, this Agreement sets forth the
entire understanding of the parties relating to the subject matter hereof, and
all prior understandings, written or oral, are superseded by this Agreement and
the Servicing Agreement. This Agreement and the Servicing Agreement may not be
modified, amended, waived, or supplemented except as provided herein.

 

97

--------------------------------------------------------------------------------


 

37.11                 Responsible Officer Certificates; No Recourse

 

Any certificate executed and delivered by a Responsible Officer of the Master
Servicer, the Company or the Collateral Agent pursuant to the terms of the
Transaction Documents shall be executed by such Responsible Officer not in an
individual capacity but solely in his or her capacity as an officer of the
Company or the Collateral Agent, as applicable, and such Responsible Officer
will not be subject to personal liability as to matters contained in the
certificate.

 

37.12                 Costs and Expenses

 

The Company agrees to pay all reasonable fees and out of pocket costs and
expenses of the Collateral Agent, the Back-Up Servicer, the Administrative
Agent, each Funding Agent and each Lender (including reasonable fees and
disbursements of counsel to the Collateral Agent, the Back-Up Servicer, the
Administrative Agent, each Funding Agent and each Lender) in connection with
(i) the preparation, execution and delivery of this Agreement and the other
Transaction Documents and amendments or waivers of any such documents, (ii) the
reasonable enforcement by the Collateral Agent, the Administrative Agent, any
Funding Agent or any Lender of the obligations and liabilities of the Company
and the Master Servicer under this Agreement, the other Transaction Documents or
any related document, (iii) any restructuring or workout of this Agreement or
any related document and (iv) any inspection of the Company’s and/or the Master
Servicer’s offices, properties, books and records and any discussions with the
officers, employees and the Independent Public Accountants of the Company or the
Master Servicer; provided, however, that in respect of payments of out-of-pocket
costs and expenses incurred pursuant to clause (iv) above, the Company agrees to
pay such out-of-pocket costs and expenses (a) in connection with not more than
two inspections conducted in any year (measured as an anniversary of the Closing
Date) prior to the occurrence of a Termination Event or a Master Servicer
Default; provided, however, that it is anticipated that the frequency of such
inspections will be annual, but any Funding Agent may, with prior reasonable
notice to the Company and the Master Servicer, request more frequent
inspections; and (b) in connection with any inspection conducted following the
occurrence and during the continuance of a Termination Event, a Potential
Termination Event or a Master Servicer Default.  The Administrative Agent and
the Funding Agents shall perform such inspections together and shall cooperate
with one another to establish the Scope of Audit and timing of such inspections.

 

37.13                 No Waiver; Cumulative Remedies

 

No failure to exercise and no delay in exercising, on the part of the Collateral
Agent, the Administrative Agent, any Funding Agent or any Lender, any right,
remedy, power or privilege hereunder, shall operate as a waiver thereof; nor
shall any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. The rights, remedies, powers and
privileges herein provided are cumulative and not exhaustive of any rights,
remedies, powers and privileges provided by law.

 

98

--------------------------------------------------------------------------------


 

37.14                 Amendments

 

(a)                                 Subject to Section 37.14(b), this Agreement
may be amended in writing from time to time by the Master Servicer, the Company,
the Administrative Agent and the Collateral Agent with the written consent of
the Majority Lenders for the purpose of adding any provisions to or changing in
any manner or eliminating any of the provisions of this Agreement; provided,
however, that no such amendment shall, unless signed or consented to in writing
by all Lenders, (i) extend the Scheduled Commitment Termination Date or the date
of any payment or deposit of Collections by the Company or the Master Servicer,
(ii) reduce the rate or extend the time of payment of Interest (or any component
of Interest), (iii) reduce any amount of money payable to or for the account of
any Lender under any provision of this Agreement, (iv) change the Maximum
Available Borrowing or any component thereof, (v) amend, modify or waive any
provision of the definition of Majority Lenders or this Section 37.14(a),
(vi) consent to or permit the assignment or transfer by the Company of any of
its rights and obligations under this Agreement or (vii) amend or modify any
defined term (or any defined term used directly or indirectly in such defined
term) used in clauses (i) through (vii) above in a manner that would circumvent
the intention of the restrictions set forth in such clauses.

 

(b)                                 Notwithstanding clause (a) above, no
amendment to this Agreement shall be effective unless the prior written consent
of each Funding Agent that is a party hereto on or prior to March 30, 2015 is
obtained; provided that if the Majority Lenders consent to an amendment pursuant
to Section 37.14(a) (other than an amendment requiring the signature or consent
of all Lenders under the proviso thereto, or an amendment that would change the
definition of “Commitment,” “Eligible Receivable,” “Loss Reserve Ratio,”
“Dilution Reserve Ratio,” “Yield Reserve Ratio,” “Servicing Reserve Ratio,”
“Servicing Fee Percentage,” “Required Reserves Ratio” or “Required Reserve
Factor Floor,” or amend or modify any defined term used directly or indirectly
in such defined term), the consent of any remaining Funding Agent cannot
unreasonably be withheld or delayed.

 

37.15                 Severability

 

If any provision hereof is void or unenforceable in any jurisdiction, such
status shall not affect the validity or enforceability of (i) such provision in
any other jurisdiction or (ii) any other provision hereof in such or any other
jurisdiction.

 

37.16                 Notices

 

All notices, requests and demands to or upon the respective parties hereto to be
effective shall be in writing (including by telecopy), and, unless otherwise
expressly provided herein, shall be deemed to have been duly given or made when
(i) delivered by hand, (ii) upon the earlier of actual receipt or physical
delivery attempt, if deposited in the mail, postage prepaid or sent by
recognized courier service, or, (iii) in the case of telecopy, when received, in
each case, addressed to the address set forth below in case of the Company, the
Master Servicer and the Collateral Agent and in the case of any Funding Agent or
Lender at their addresses set forth below their names on the signature
pages hereto or, if applicable, Attachment 1 to any

 

99

--------------------------------------------------------------------------------


 

Commitment Transfer Supplement, or to such other address as may be hereafter
notified by the respective parties hereto:

 

The Company:

 

Huntsman Receivables Finance II LLC
c/o Huntsman International LLC
500 Huntsman Way
Salt Lake City, Utah 84108
Attention: Office of General Counsel
Telephone No.: 1 (801) 532-5700
Facsimile No.: 1 (801) 584-5782
with a copy to the Master Servicer

 

The Master Servicer:

 

Vantico Group S.à r.l.

68-70, Boulevard de la Pétrusse, L-2320 Luxembourg

R.C.S. Luxembourg B 72.959

Attention:  John R. Heskett, Manager

Phone Number:  + 1 801 584 5700

Facsimile Number:  + 1 801 584 5782

 

The Collateral Agent:

 

PNC Bank, National Association

225 Fifth Avenue, Floor 4

Pittsburgh, PA.  15222

Attention:  William Falcon

Telephone:  1-(412) 762-5442

Telecopier:   1-(412) 705-1225

 

Notices, requests and demands hereunder may be delivered or furnished by
electronic communications pursuant to procedures approved by the Master
Servicer, the Administrative Agent, the Funding Agents and the Collateral Agent.
The Master Servicer, the Administrative Agent, the Funding Agents and the
Collateral Agent may, each in its discretion, agree to accept notices, requests
and demands to it hereunder by electronic communications pursuant to procedures
approved by it; provided that approval of such procedures may be limited to
particular notices or communications.

 

37.17                 Successors and Assigns

 

(a)                                 This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

 

(b)                                 Any Lender may at any time assign to one or
more Eligible Assignees (any such assignee shall be referred to herein as
“Acquiring Lender”) all or a portion of its interests, rights and obligations
under this Agreement and the Transaction Documents; provided, however, that:

 

100

--------------------------------------------------------------------------------


 

(i)                                     the amount of the Commitment of an
assigning Committed Lender subject to each such assignment (determined as of the
date the Commitment Transfer Supplement with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $10,000,000 (or,
if less, the entire remaining amount of such Lender’s Commitment);

 

(ii)                                  the parties to each such assignment shall
execute and deliver to the Administrative Agent and the related Funding Agent a
transfer agreement, substantially in the form of Schedule 5 (each, a “Commitment
Transfer Supplement”), together with, in the case of any assignment to a Person
other than an Eligible Assignee (excluding clause (B) of the definition
thereof), a processing and recordation fee payable to the Administrative Agent
of $3,500; and

 

(iii)                               the Acquiring Lender, if it shall not
already be a Lender or Liquidity Provider, shall deliver to the Administrative
Agent and the related Funding Agent an administrative questionnaire,
substantially in the form of Schedule 4 (each, an “Administrative
Questionnaire”);

 

and, provided, further, that any Conduit Lender may assign all or a portion of
its interests, rights and obligations under this Agreement and the Transaction
Documents to its Liquidity Provider or a Conduit Assignee of such Lender, which
Conduit Assignee is rated at least “A-1” by S&P and at least “P-1” by Moody’s,
without consent.  Upon acceptance and recording pursuant to Section 37.17(e),
from and after the effective date of such transfer (A) the Acquiring Lender
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Commitment Transfer Supplement, have the rights and obligations of a
Lender under this Agreement and (B) the assigning Lender thereunder shall, to
the extent of the interest assigned pursuant to Commitment Transfer Supplement,
be released from its obligations under this Agreement and the other Transaction
Documents (and, in the case of a Commitment Transfer Supplement covering all or
the remaining portion of an assigning Lender’s rights and obligations under this
Agreement and the other Transaction Documents, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 9,
10, 12, 14 and 37.12, as well as to any fees accrued for its account and not yet
paid).

 

(c)                                  By executing and delivering a Commitment
Transfer Supplement, the assigning Lender thereunder and the Acquiring Lender
thereunder shall be deemed to confirm to and agree with each other and the other
parties hereto as follows:

 

(i)                                     such assigning Lender warrants that it
is the legal and beneficial owner of the interest being assigned thereby free
and clear of any adverse claim and that its Commitment and Loans being assigned,
in each case without giving effect to assignments thereof which have not become
effective, are as set forth in such Commitment Transfer Supplement;

 

(ii)                                  except as set forth in
sub-clause (i) above, such assigning Lender makes no representation or warranty
and assumes no responsibility

 

101

--------------------------------------------------------------------------------


 

with respect to any statements, warranties or representations made in or in
connection with this Agreement or any other Transaction Document, or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of this Agreement, any other Transaction Document or any other instrument or
document furnished pursuant hereto or thereto, or the financial condition of any
Originator, the Master Servicer or the Company or the performance or observance
by any Originator, the Master Servicer or the Company of any of their respective
obligations under this Agreement, any other Transaction Document or any other
instrument or document furnished pursuant hereto or thereto;

 

(iii)                               such Acquiring Lender represents and
warrants that it is legally authorized to enter into such Commitment Transfer
Supplement;

 

(iv)                              such Acquiring Lender confirms that it has
received a copy of this Agreement and any other Transaction Document and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into such Commitment Transfer Supplement;

 

(v)                                 such Acquiring Lender will independently and
without reliance upon the Administrative Agent, any Funding Agent, the
Collateral Agent, the assigning Lender or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement or any other Transaction Document;

 

(vi)                              such Acquiring Lender appoints and authorizes
the Administrative Agent and its related Funding Agent and the Collateral Agent
to take such action as agent on its behalf and to exercise such powers under
this Agreement and the other Transaction Documents as are delegated to the
Administrative Agent and its related Funding Agent and the Collateral Agent,
respectively, by the terms hereof, together with such powers as are reasonably
incidental thereto; and

 

(vii)                           such Acquiring Lender agrees that it will
perform in accordance with its terms all the obligations which by the terms of
this Agreement are required to be performed by it as a Lender.

 

(d)                                 The Administrative Agent, acting solely for
this purpose as an agent of the Company, shall maintain at one of its offices a
copy of each Commitment Transfer Supplement delivered to it and a register for
the recordation of the names and addresses of the Lender, and the Commitments of
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register as provided in this Section 37.17(d) shall be conclusive
and the Company, the Master Servicer, the Lenders, the Registrar, the
Administrative Agent, the Funding Agents and the Collateral Agent shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. In determining whether the holders of the requisite Loans or

 

102

--------------------------------------------------------------------------------


 

Commitments have given any request, demand, authorization, direction, notice,
consent or waiver hereunder, any Loans or Commitments owned by the Company, the
Master Servicer, the Servicer Guarantor, any Originator or any Affiliate
thereof, shall be disregarded and deemed not to be outstanding, except that, in
determining whether the Collateral Agent shall be protected in relying upon any
such request, demand, authorization, direction, notice, consent or waiver, only
as Loans of Commitments which a Responsible Officer of the Collateral Agent
actually knows to be so owned shall be so disregarded. The Register shall be
available for inspection by the Company, the Master Servicer, any Originator,
the Lenders and the Collateral Agent, at any reasonable time and from time to
time upon reasonable prior notice.

 

(e)                                  Upon its receipt of a duly completed
Commitment Transfer Supplement executed by an assigning Lender, and an Acquiring
Lender, an Administrative Questionnaire completed in respect of the Acquiring
Lender (unless the Acquiring Lender shall already be a Lender hereunder) and the
processing and recordation fee referred to in Section 37.17(b) above, (i) the
Administrative Agent and the related Funding Agent shall accept such Commitment
Transfer Supplement, (ii) the Administrative Agent shall record the information
contained therein in the Register and (iii) the related Funding Agent shall give
prompt written notice thereof to the Lender, the Company, the Master Servicer
and the Collateral Agent. No assignment shall be effective unless and until it
has been recorded in the Register as provided in this Section 37.17(e).

 

(f)                                   Any Lender may sell participations to one
or more banks or other entities (the “Participants”) in all or a portion of its
rights and obligations under this Agreement and the other Transaction Documents
(including all or a portion of its Commitment); provided, however, that:

 

(i)                                     such Lender’s obligations under this
Agreement shall remain unchanged;

 

(ii)                                  such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations;

 

(iii)                               the Participants shall be entitled to the
benefit of the cost protection provisions contained in Sections 9, 10, 12 and
14, and shall be required to provide the tax forms and certifications described
in Section 11.2(d), (e) and (f), to the same extent as if they were Lenders;
provided that no such Participant shall be entitled to receive any greater
amount pursuant to such Sections than a Lender, as applicable, would have been
entitled to receive in respect of the amount of the participation sold by such
Lender to such Participant had no sale occurred;

 

(iv)                              the Company, the Master Servicer, the other
Lenders, the Administrative Agent, the Funding Agents and the Collateral Agent
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement, and such Lender shall
retain the sole right to enforce its rights under this Agreement and to approve
any amendment,

 

103

--------------------------------------------------------------------------------


 

modification or waiver of any provision of this Agreement (other than
amendments, modifications or waivers decreasing any fees payable hereunder or
the amount of principal of or the rate at which interest is payable on the
Loans, extending any scheduled principal payment date or date fixed for the
payment of interest on the Loans or increasing or extending the Commitments);
and

 

(v)                                 the sum of the aggregate amount of any
Commitment plus the portion of the Principal Balance subject to such
participation shall not be less than $10,000,000.

 

(g)                                  Any Lender may, in connection with any
assignment or participation or proposed assignment or participation pursuant to
this Section 37.17, disclose to the Acquiring Lender or Participant or proposed
Acquiring Lender or Participant any information relating to any Originator, the
Master Servicer, or the Company furnished to such Lender by or on behalf of such
entities.

 

(h)                                 Neither the Company nor the Master Servicer
shall assign or delegate any of its rights or duties hereunder or under the
Servicing Agreement other than to an Affiliate thereof without the prior written
consent of the Funding Agents, the Administrative Agent, the Collateral Agent
and each Lender, and any attempted assignment without such consent shall be null
and void.

 

(i)                                     Notwithstanding any other provisions
herein, no transfer or assignment of any interests or obligations of any Lender
hereunder or any grant of participation therein shall be permitted if such
transfer, assignment or grant would result in a prohibited transaction under
Section 4975 of the Internal Revenue Code or Section 406 of ERISA or cause the
Collateral to be regarded as “plan assets” pursuant to 29 C.F.R. § 2510.3 101.

 

(j)                                    No provision of the Transaction Documents
shall in any manner restrict the ability of any Lender to assign, participate,
grant security interests in, or otherwise transfer any portion of their
respective Principal Balance. Without limiting the foregoing, each Lender may,
in one or a series of transactions, transfer all or any portion of its Principal
Balance, and its rights and obligations under the Transaction Documents to a
Conduit Assignee.

 

(k)                                 Any Lender may at any time pledge or grant a
security interest in all or any portion of its Loan and its rights under this
Agreement and the Transaction Documents (i) to secure obligations of such Lender
to a Federal Reserve Bank, European Central Bank, Bank of England, or other
central bank or (ii) in the case of a Conduit Lender to a collateral agent or a
security trustee to secure obligations of such Conduit Lender under its
Commercial Paper program and this Section 37.17(k) shall not prohibit or
otherwise limit any such pledge or grant of a security interest; provided that
no such pledge or grant of a security interest shall release a Lender from any
of its obligations hereunder, or substitute any such pledgee or grantee for such
Lender as a party hereto.

 

(l)                                     The Company and the Master Servicer
agree to assist each Lender, upon its reasonable request, in syndicating its
respective Commitments hereunder or assigning its rights and obligations
hereunder, including making management

 

104

--------------------------------------------------------------------------------


 

and representatives of the Master Servicer and the Company reasonably available
to participate in informational meetings with potential assignees.

 

(m)                             Each Lender that sells a participation shall,
acting solely for this purpose as an agent of the Company, maintain a register
for the recordation of the names and addresses of each Participant and each
Participant’s interest in the Loans and Commitments (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments and Loans) to any Person except to the extent that such disclosure
is necessary to establish that such Commitment or Loan is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive and such Lender shall
treat each Person whose name is recorded in the Participant Register as the
owner of such participation for all purposes of this Agreement notwithstanding
any notice to the contrary.

 

37.18                 Counterparts

 

This Agreement may be executed in any number of counterparts and by the
different parties hereto in separate counterparts and delivered via fax, e-mail
or other electronic means, each of which when so executed and delivered shall be
deemed to be an original, and all of which taken together shall constitute one
and the same agreement.

 

37.19                 Adjustments; Setoff

 

(a)                                 If any Lender (a “Benefited Lender”), other
than the Swingline Lender, with respect to any Swingline Loan or portion of
Principal Balance relating to a Swingline Loan only, shall at any time receive
in respect of its Principal Balance any distribution of any amount, including
interest or other fees, or any interest thereon, or receive any collateral in
respect thereof (whether voluntarily or involuntarily, by setoff, or otherwise)
in a greater proportion than any such distribution (if any) received by any
other Lender in respect of such other Lender’s Principal Balance, or interest
thereon, such Benefited Lender shall purchase for cash from the other Lenders
such portion of each such other Lender’s Loan, or shall provide such other
Lenders with the benefits of any such collateral, or the proceeds thereof, as
shall be necessary to cause such Benefited Lender to share the excess payment or
benefits of such collateral or proceeds ratably with each of the Lenders;
provided, however, that if all or any portion of such excess payment or benefits
is thereafter recovered from such Benefited Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest. The Master Servicer and the Company agree that
each Lender so purchasing a Loan (or interest therein) may exercise all rights
of payment (including rights of setoff) with respect to such portion as fully as
if such Lender were the direct holder of such portion.

 

(b)                                 In addition to any rights and remedies of
the Lenders provided by law, each Lender shall have the right, without prior
notice to the Company, any such notice being expressly waived by the Company, to
the extent permitted by applicable law, upon any amount becoming due and payable
by the Company

 

105

--------------------------------------------------------------------------------


 

hereunder to setoff and appropriate and apply against any and all deposits
(general or special, time or demand, provisional or final), in any currency, and
any other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender to or for the credit or the account of the Company.
Each Lender agrees promptly to notify the Company, the Administrative Agent and
the Funding Agents after any such setoff and application made by such Lender;
provided that the failure to give such notice shall not affect the validity of
such setoff and application.

 

(c)                                  If and to the extent, but without double
counting, the Collateral Agent, the Administrative Agent or any Lender (the
“Recipients”) shall be required for any reason to pay over to an Obligor or to
any other Person any amount received from the Company under this Agreement, such
amount shall be deemed not to have been received by the relevant Recipient but
rather to have been retained by the Company and, accordingly, such Recipient
shall have a claim against the Company for such amount, payable when and to the
extent that any distribution from or on behalf of such Obligor is made in
respect thereof.

 

37.20                 Limitation of Payments by the Company

 

The Company’s obligations under Sections 10, 12 and 14  shall be limited to the
funds available to the Company which have been properly distributed to the
Company pursuant to this Agreement and the other Transaction Documents and
neither the Administrative Agent, nor any Funding Agent nor any Lender nor any
other Secured Party shall have any actionable claim against the Company for
failure to satisfy such obligation because it does not have funds available
therefor from amounts properly distributed.

 

37.21                 No Bankruptcy Petition; No Recourse

 

(a)                                 The Administrative Agent, each Funding
Agent, each Lender, the Master Servicer and the Collateral Agent hereby
covenants and agrees that it will not institute against, or join any other
Person in instituting against, the Company, any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings, or other similar proceedings
under any Applicable Insolvency Laws.

 

(b)                                 Notwithstanding anything elsewhere herein
contained, the sole remedy of the Administrative Agent, each Funding Agent, the
Master Servicer, the Collateral Agent, each Lender or any other Person in
respect of any obligation, covenant, representation, warranty or agreement of
the Company under or related to this Agreement shall be against the assets of
the Company, subject to the payment priorities contained in Sections 17 and 18.
Neither the Administrative Agent, nor any Funding Agent, nor any Lender, nor the
Collateral Agent, nor the Master Servicer, nor any other Person shall have any
claim against the Company to the extent that such assets are insufficient to
meet any such obligation, covenant, representation, warranty or agreement (the
difference being referred to herein as “shortfall”) and all claims in respect of
the shortfall shall be extinguished. A director, member, independent manager,

 

106

--------------------------------------------------------------------------------


 

managing member, officer or employee, as applicable, of the Company shall not
have liability for any obligation of the Company hereunder or under any
Transaction Document or for any claim based on, in respect of, or by reason of,
any Transaction Document.

 

(c)                                  Notwithstanding any other provision of this
Agreement or any other Transaction Document, each Lender (other than in the case
of a Conduit Lender with respect to itself), the Company, the Master Servicer,
the Administrative Agent and each Funding Agent each hereby covenant and agree
that prior to the date which is one year (or, if longer, such preference period
as is then applicable) and one day after the latest of (i) the last day of the
Amortization Period, (ii) the date on which all Secured Obligations are repaid
in full, and (iii) the date on which all outstanding Commercial Paper of each
Lender is paid in full, it will not institute against, or join any other Person
in instituting against, any Conduit Lender any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings, or other similar proceedings
under any Applicable Insolvency Laws.

 

(d)                                 Notwithstanding any other provision of this
Agreement (including Section 37.21 (c)), each of the parties hereto hereby
agrees with each Conduit Lender that it shall not (i) take, assist or join any
corporate action or other steps or legal proceedings for the winding-up,
dissolution, examinership or organisation or for the appointment of a receiver,
administrator, administrative receiver, trustee, liquidator, examiner,
sequestrator or similar officer such Conduit Lender or of any or all its
revenues and assets; or (ii) have any right to take any steps for the purpose of
obtaining payment of any amounts payable to it under this Agreement by such
Conduit Lender and shall not take any steps to recover any debts whatsoever
owing to it by such Conduit Lender.

 

(e)                                  The provisions of this Section 37.21 shall
survive termination of this Agreement.

 

37.22                 Limited Recourse

 

(a)                                 Notwithstanding any other provision of this
Agreement or any other Transaction Document, each of the parties hereto agrees
that the respective obligations of each Conduit Lender under this Agreement or
any other Transaction Document are solely the corporate obligations of such
Conduit Lender and, in the case of obligations of each Conduit Lender other than
Commercial Paper, shall be payable at such time as funds are received by or are
available to such Conduit Lender in excess of funds necessary to pay in full all
outstanding Commercial Paper issued by such Conduit Lender and, to the extent
funds are not available to pay such obligations, the claims relating thereto
shall not constitute a claim against such Conduit Lender but shall continue to
accrue. Each party hereto agrees that the payment of any claim (as defined in
Section 101 of Title 11 of the Bankruptcy Code) of any such party against such
Conduit Lender shall be subordinated to the payment in full of all Commercial
Paper of such Conduit Lender

 

(b)                                 Notwithstanding any other provision of this
Agreement (including Section 37.22 (a)), each party hereto agrees and
acknowledges with each Conduit

 

107

--------------------------------------------------------------------------------


 

Lender that (i) it will only have recourse in respect of any amount, claim or
obligation due or owing to it by such Conduit Lender (the applicable “Claims”)
to the extent of available funds pursuant to and in accordance with the priority
of allocation established in such Conduit Lender’s conduit program documents;
(ii) following the application of funds following enforcement of the security
interests created under such Conduit Lender conduit program documents, subject
to and in accordance with such conduit program documents, such Conduit Lender
will have no assets available for payment of its obligations thereunder and
under this Agreement other than as provided for pursuant to the such conduit
program documents, and that any Claims will accordingly be extinguished to the
extent of any shortfall; and (iii) the obligations of such Conduit Lender under
its conduit program documents and this agreement, in each case, will not be
obligations or responsibilities of, or guaranteed by, any other person or
entity.

 

(c)                                  The provisions of this Section 37.22 shall
survive termination of this Agreement.

 

37.23                 Governing Law and Jurisdiction

 

THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK WITHOUT REFERENCE TO ANY CONFLICT OF LAW PRINCIPLES (OTHER
THAN SECTION 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

 

37.24                 Consent to Jurisdiction

 

(a)                                 Each party hereto hereby irrevocably submits
to the non-exclusive jurisdiction of any New York State or Federal court sitting
in New York City in any action or proceeding arising out of or relating to this
Agreement, and each party hereto hereby irrevocably agrees that all claims in
respect of such action or proceeding may be heard and determined in such New
York State court or, to the extent permitted by law, in such Federal court. The
parties hereto hereby irrevocably waive, to the fullest extent they may
effectively do so, the defense of an inconvenient forum to the maintenance of
such action or proceeding. The parties hereto agree that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

 

(b)                                 Each of the Company, the Master Servicer,
the Collateral Agent and the Originators consent to the service of any and all
process in any such action or proceeding by the mailing of copies of such
process to it at its address specified in Section 37.16.  Nothing in this
Section 37.24 shall affect the right of any Lender, the Collateral Agent, any
Funding Agent or the Administrative Agent to serve legal process in any other
manner permitted by law.

 

(c)                                  With respect to service of process in the
United States, the Master Servicer and each Originator hereby appoint CT
Corporation as their respective agent for service of process in the United
States.

 

108

--------------------------------------------------------------------------------


 

37.25                 Confidentiality

 

Unless otherwise required by applicable law, and subject to Section 37.17(g),
each of the parties hereto undertakes to maintain the confidentiality of this
Agreement in its communications with third parties and otherwise.  None of the
parties shall disclose to any Person any information of a confidential nature of
or relating to either the Contributor, the Administrative Agent, the Collateral
Agent, any Lender, any Funding Agent or the Borrower, which such party may have
obtained as a result of the Transaction (the “Confidential Information”).

 

The provisions of this Section 37.25 shall not apply:

 

(i)                                     to the disclosure of any information
already known to the recipient or which is or becomes public knowledge otherwise
than as a result of the conduct of the recipient;

 

(ii)                                  to the disclosure of any information to
the parties to any of the Transaction Documents (other than information
regarding one-time fees (e.g. upfront fees or amendment fees), which may not be
so disclosed), or, with respect to disclosure by any Lender or related Funding
Agent, to the applicable Liquidity Provider;

 

(iii)                               to the extent that the recipient needs to
disclose the same for the exercise, protection or enforcement of any of its
rights under any of the Transaction Documents or any Contract or against any
Obligor or for the purpose of discharging its duties or obligations under or in
connection with the Transaction Documents in each case to such persons as
require to be informed of such information for such purposes;

 

(iv)                              to the extent that the recipient is required
to disclose the same pursuant to any requirement of law or any regulatory
direction with which the recipient is accustomed or obliged to comply;

 

(v)                                 to the disclosure of any information in
response to any order of any court or Governmental Authority;

 

(vi)                              to the extent that the recipient needs to
disclose the same to any of its employees agents or delegates provided that
before any such disclosure each party shall make the relevant employees, agents
or delegates aware of its obligations of confidentiality under the relevant
Transaction Document or Contract;

 

(vii)                           to the disclosure of any information to
professional advisers or equity providers who receive the same under a duty of
confidentiality; or

 

(viii)                        to the disclosure of any information to any
nationally recognized statistical rating organization for purposes of compliance
with Rule 17g-5 under the Securities Exchange Act or other applicable law,
provided that such nationally recognized statistical rating organization agrees
in writing (which includes any click-through confidentiality provision for
website access) to keep such information confidential; or

 

(ix) to other Persons with the consent of the affected party.

 

109

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company, the Master Servicer, the Collateral Agent, the
Administrative Agent, the Funding Agents and the Lenders have caused this
Agreement to be duly executed by their respective officers as of the day and
year first above written.

 

HUNTSMAN RECEIVABLES FINANCE II LLC,

 

as Company

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

VANTICO GROUP S.À R.L.,

 

as Master Servicer

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION,

 

not in its individual capacity but solely as Collateral Agent

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

110

--------------------------------------------------------------------------------


 

PNC BANK, NATIONAL ASSOCIATION,

 

as the Administrative Agent

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as a Funding Agent

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as a Committed Lender

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

111

--------------------------------------------------------------------------------


 

ROYAL BANK OF CANADA,

 

as a Funding Agent and Committed Lender

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

THUNDER BAY FUNDING LLC,

 

as a Conduit Lender

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

112

--------------------------------------------------------------------------------


 

ACKNOWLEDGED AND AGREED as of the day and year first written above solely for
purposes of Section 14 hereto:

 

 

HUNTSMAN INTERNATIONAL LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

113

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

COMMITMENTS

 

Commitments and Lender Groups

 

Funding Agent

 

Conduit Lender, if any

 

Committed Lender

 

Lender Group
Commitment

 

PNC Bank, National Association

 

 

 

PNC Bank, National Association

 

$

165,000,000

 

Royal Bank of Canada

 

Thunder Bay Funding LLC

 

Royal Bank of Canada

 

$

85,000,000

 

 

114

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

FORM OF BORROWING REQUEST

 

Please see attached.

 

115

--------------------------------------------------------------------------------


 

Form of Borrowing Request

Dated as of [month day, year]

 

PNC Bank, National Association

Three PNC Plaza, 4th Floor

225 Fifth Avenue

Pittsburgh, PA 15222-2707

Attention: William Falcon

 

Ladies and Gentlemen:

 

Reference is hereby made to the U.S. Receivables Loan Agreement, dated as of
October 16, 2009 (as amended, restated, supplemented or otherwise modified
through the date hereof, the “Receivables Loan Agreement”), among Huntsman
Receivables Finance II LLC, as the Company, Vantico Group S.à r.l., as Master
Servicer, the various Lenders, Funding Agents, Conduit Lenders, Committed
Lenders, LC Issuing Banks, or LC Participants from time to time party thereto,
PNC Bank, N.A., as an Administrative Agent and a Collateral Agent.  Capitalized
terms used in this Borrowing Request and not otherwise defined herein shall have
the meanings assigned thereto in the Receivables Loan Agreement.

 

This is a Borrowing Request pursuant to Section 3.1 of the Receivables Loan
Agreement.  Company desires to borrow the following Loans on the following
Terms:

 

Proposed Borrowing Date:  [month day, year]

 

Amount of each Loan:

 

$       will be funded by PNC Bank, National Association and

 

$       will be funded by the RBC Lender Group

 

The Company hereby represents and warrants as of the date of Borrowing, as
follows:

 

(i)                                     the representations and warranties
contained in Section 23 of the Receivables Loan Agreement are true and correct
in all material respects on and as of such Borrowing as if made on and as of
such date (except to the extent such representations and warranties that are
expressly made as of another);

 

(ii)                                  after giving effect to such Borrowing, the
Maximum Available Borrowing is not exceeded;

 

(iii)                               the proceeds of these Loans shall be
credited to the Company Receipts Account (Account No.:  1033476317, ABA No.: 
043000096 in the name of Huntsman International, held with PNC Bank, National
Association); and

 

(iv)                              the Facility Termination Date shall not have
occurred and no event exists, or would result from such Borrowing, that
constitutes a Termination Event or Potential Termination Event.

 

 

 

Huntsman Receivables Finance II LLC

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

116

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

DEFINITIONS

 

“Accrued Expense Adjustment” shall mean, for any Business Day in any Settlement
Period, the amount (if any) which may be less than zero, equal to the difference
between:

 

(a)                                 the entire amount of (i) the sum of all
accrued and unpaid Daily Interest Expense from the beginning of such Settlement
Period to and including such Business Day, (ii) the Monthly Servicing Fee,
(iii) the aggregate amount of all previously accrued and unpaid Periodic
Interest for prior Settlement Dates, (iv) the aggregate amount of all accrued
and unpaid Additional Interest and (v) all accrued Program Costs, in each case
for such Settlement Period determined as of such day; and

 

(b)                                 the aggregate of the amounts (i) set aside
and held on behalf of the Lenders in respect of Accrued Expense Adjustment or
(ii) transferred to and on deposit in the Interest Payments Reserve Account on
or before such day in respect of such Settlement Period, in each case, pursuant
to Section 17.1(a) or Section 17.1(b) of the U.S. Receivables Loan Agreement, as
applicable, before giving effect to any transfer made in respect of the Accrued
Expense Adjustment on such day.

 

“Accrued Expense Amount” shall mean, for each Business Day during an Settlement
Period, the sum of:

 

(a)                                 in the case of the last day of each Interest
Period, an amount equal to the amount of accrued and unpaid Interest in respect
of such Loan;

 

(b)                                 the aggregate amount of all previously
accrued and unpaid Interest for prior Interest Payment Dates; and

 

(c)                                  the aggregate amount of all accrued and
unpaid Additional Interest; and

 

(d)                                 any amounts in respect of the Monthly
Servicing Fee or Program Costs that the Master Servicer, in its reasonable
business judgment shall determine.

 

“Acquired Line of Business” shall mean any business acquired by an Approved
Originator after the Initial Borrowing Date.

 

“Acquired Line of Business Receivables” shall mean Receivables generated by an
Approved Originator arising from an Acquired Line of Business.

 

“Acquiring Lender” shall have the meaning assigned to such term in
Section 37.17(b) of the U.S. Receivables Loan Agreement.

 

“Additional Interest” shall mean all amounts payable by the Company in
accordance with Section 7.3 of the U.S. Receivables Loan Agreement.

 

“Additional Originator” shall mean any Originator added as an Approved
Originator pursuant to Section 27 of the U.S. Receivables Loan Agreement after
the Initial Borrowing Date.

 

117

--------------------------------------------------------------------------------


 

“Additional Originator Joinder Agreement” shall mean a joinder agreement in
substantially the form set forth in Schedule 3 attached to the U.S. Receivables
Purchase Agreement.

 

“Adjusted Aggregate Receivable Amount” shall mean, with respect to any Business
Day, the remainder of (i) the Aggregate Receivables Amount at such time minus
(ii) the sum of the aggregate accrual for (A) open Volume Rebates, (B) open
Timely Payment Discounts and (C) open Commissions, in each case as such accrual
amount is maintained on the Company’s books and records on such Business Day.

 

“Adjusted Dilution Ratio” shall mean, at any time, the rolling average of the
Dilution Ratio for a period equal to the past 12 Settlement Periods.

 

“Adjustment Payments” shall mean the collective reference to payments of
Originator/Contributor Adjustment Payment, Originator/Contributor Dilution
Adjustment Payment or Originator/Contributor Indemnification Payment, any
Contributor Adjustment Payment, Contributor Dilution Adjustment Payment or
Contributor Indemnification Payment, and any other payment made in accordance
with Sections 2.05 and 2.06 (or corresponding section) of the applicable
Origination Agreement, Section 29 of the U.S. Receivables Loan Agreement and
Section 4.05 of the Servicing Agreement.

 

“Administrative Agent” shall mean PNC Bank, National Association or any other
administrative agent appointed on behalf of the Funding Agents and the Lenders,
and its successors and assigns in such capacity.

 

“Administrative Questionnaire” shall have the meaning assigned in
Section 37.17(b).

 

“Adverse Claim” shall mean a lien, security interest, pledge, charge,
encumbrance or other right or claim of any Person.

 

“Affiliate” shall mean, with respect to any specified Person, any other Person
which, directly or indirectly, is in control of, is controlled by, or is under
common control with, such specified Person. For purposes of this definition
“control” of a Person means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting securities or otherwise, and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

 

“Aggregate Commitment” shall mean, with respect to any Business Day, the
aggregate amount of the Commitments of all Lenders on such date, as reduced from
time to time or terminated in their entirety pursuant to Section 4.3 of the U.S.
Receivables Loan Agreement.

 

“Aggregate Daily Collections” shall mean, with respect to any Business Day, the
aggregate amount of all Collections in immediately available funds deposited
into the Collection Accounts or Company Concentration Account on such day by
9:30 a.m. New York time.

 

“Aggregate Obligor Country Overconcentration Amount” shall mean, on any date of
determination, the aggregate Principal Amount of non-Defaulted Receivables due
from Obligors in Approved Obligor Countries which, when expressed as a
percentage of the Principal Amount of all Pool Receivables which are Eligible
Receivables at such date of determination, exceeds the Approved Obligor Country
Overconcentration Limit.

 

118

--------------------------------------------------------------------------------


 

“Aggregate Obligor Overconcentration Amount” shall mean, on any date of
determination, the Principal Amount of Pool Receivables which are non-Defaulted
Receivables due from an Eligible Obligor at such date, that when expressed as a
percentage of the Principal Amount of all Eligible Receivables at such date of
determination, exceeds (i) with respect to each Obligor other than a Designated
Obligor, the Obligor Limit set forth in Schedule 8 to the U.S. Receivables Loan
Agreement under “Obligor Limit” and (ii) with respect to each Designated
Obligor, the Designated Obligor Limit set forth in Schedule 8 to the U.S.
Receivables Loan Agreement under “Designated Obligor Limit”.

 

“Aggregate Principal Balance” shall mean, at any time, the sum of (i) the
aggregate Principal Balance of all Loans outstanding at such time and (ii) the
LC Exposure at such time.

 

“Aggregate Receivables Amount” shall mean, on any date of determination, without
duplication, the aggregate Principal Amount of all Pool Receivables which are
Eligible Receivables owned by the Company at the end of the Business Day
immediately preceding such date minus (i) the Aggregate Obligor
Overconcentration Amount minus (ii) the Aggregate Obligor Country
Overconcentration Amount minus (iii) the Aggregate Revenue Recognition
Overconcentration Amount.

 

“Aggregate Revenue Recognition Overconcentration Amount” shall mean, on any date
of determination, the Principal Amount of Pool Receivables which are Eligible
Receivables at such date, for which the related products and goods have been
shipped to the related Obligor but not delivered to the related Obligor, exceeds
5.00% of the Principal Amount of Pool Receivables which are Eligible
Receivables.

 

“Aggregate Unpaids” shall mean, at any time, an amount equal to the sum of:

 

(a)                                 the Aggregate Principal Balance;

 

(b)                                 the aggregate amount of all previously
accrued and unpaid Interest for prior Settlement Dates;

 

(c)                                  the aggregate amount of all accrued and
unpaid Additional Interest;

 

(d)                                 any Commitment Fee; and

 

(e)                                  all other amounts owed (whether due or
accrued) under the Transaction Documents by the Company or the Master Servicer
to the Collateral Agent, the Administrative Agent, the Lenders, the Issuing
Banks, the Funding Agents or any other Secured Party or Facility Indemnified
Party at such time.

 

“Alternate Base Rate” shall mean for any day, the rate per annum equal to the
higher as of such day of (i) the Prime Rate, or (ii) one-half of one percent
(0.50%) above the Federal Funds Effective Rate.  For purposes of determining the
Alternate Base Rate for any day, changes in the Prime Rate or the Federal Funds
Effective Rate shall be effective on the date of each such change.

 

“Amortization Period” shall mean the period commencing on the Business Day
following the Revolving Period and ending on the date when the Aggregate Unpaids
shall have been reduced to zero and all other Secured Obligations shall have
been indefeasibly paid in full.

 

119

--------------------------------------------------------------------------------


 

“Anti-Terrorism Laws” shall have the meaning assigned in Section 23(z) of the
U.S. Receivables Loan Agreement.

 

“Applicable Insolvency Laws” shall mean, with respect to any Person, any
applicable bankruptcy, insolvency or other similar United States or foreign law
now or hereafter in effect.

 

“Applicable Margin” shall mean, with respect to any Lender, the percentage set
forth in the applicable Fee Letter.

 

“Applicable Notice Provisions” shall mean the notice provisions set forth in
Section 8.11 of the U.S. Receivables Purchase Agreement or Section 8.10 of the
Contribution Agreement, as applicable.

 

“Applicable Rate” shall mean, with respect to any Lender, the rate set forth in
the applicable Fee Letter.

 

“Approved Acquired Line of Business” shall mean each Acquired Line of Business
approved by the Administrative Agent and the Funding Agents in accordance with
the proviso in the definition of Eligible Receivables, with effect on and after
the date of such approval.

 

“Approved Obligor Country” shall mean (i) the United States, (ii) Canada and
(iii) any other country as may be agreed by the Company, the Administrative
Agent and each Funding Agent in writing.

 

“Approved Obligor Country Overconcentration Limit” shall mean, with respect to
(i) the United States, 100%, (ii) Canada, 7.5% and (iii) any other country, such
percentage as may be agreed by the Company, the Administrative Agent and each
Funding Agent in writing, in each case, such percentage representing with
respect to each such country the maximum aggregate percentage of Receivables
that may constitute the Pool Receivables where the related Obligors are
residents in such country.

 

“Approved Originator” shall mean (i) Tioxide Americas LLC, Huntsman Propylene
Oxide LLC, Huntsman International Fuels LLC, Huntsman Ethyleneamines LLC,
Huntsman International LLC, Huntsman Advanced Materials Americas LLC and
Huntsman Petrochemical LLC; and (ii) any entity that may be approved as an
Additional Originator pursuant to, and in accordance with, the provisions of
Section 27 of the U.S. Receivables Loan Agreement.

 

“Approved Originator Joinder Agreement” shall mean the agreement in the form of
Schedule 3 (or corresponding schedule) attached to the applicable Origination
Agreement.

 

“Available Commitment” shall mean, the Commitment of a Committed Lender minus:

 

(a)                                 the outstanding principal amount of the
Loans funded by such Lender’s Lender Group;

 

(b)                                 in relation to any proposed Borrowing, its
Lender Group’s Pro Rata Share of the relevant Loans (other than the proposed
Borrowing) that are due to be made on or before the proposed Borrowing Date;
provided that such Lender Group’s Pro Rata

 

120

--------------------------------------------------------------------------------


 

Share of any Loans that are due to be repaid on or before the proposed Borrowing
Date shall not be deducted; and

 

(c)                                  its Lender Group’s Pro Rata Share of the
aggregate undrawn amount of all outstanding Letters of Credit.

 

“Back-Up Servicer” means a Person appointed as Back-Up Servicer pursuant to
Section 21.2(c), having experience in servicing assets similar in type to the
Receivables and who shall be reasonably acceptable to the Company, the
Administrative Agent and each Funding Agent.

 

“Back-Up Servicing Agreement” means that certain Back-Up Servicing Agreement to
be entered into by and among the Company, the Administrative Agent and the
Back-Up Servicer, as such agreement may be amended, restated, supplemented or
otherwise modified from time to time.

 

“Bankruptcy Code” shall mean the United States Federal Bankruptcy Code, 11
U.S.C. §§ 101 1330, as amended.

 

“Benefited Lender” shall have the meaning assigned in Section 37.19 of the U.S.
Receivables Loan Agreement.

 

“Board” shall mean, with respect to any entity, such entity’s board of directors
(in the case of a corporation), board of managers (in the case of a limited
liability company) or equivalent governing body in other cases.

 

“Board of Governors” shall mean the Board of Governors of the Federal Reserve
System of the United States of America.

 

“Borrowing” has the meaning specified in Section 2.3 of the U.S. Receivables
Loan Agreement.

 

“Borrowing Date” has the meaning specified in Section 3.1 of the U.S.
Receivables Loan Agreement.

 

“Borrowing Request” has the meaning specified in Section 3.1 of the U.S.
Receivables Loan Agreement.

 

“Broken Funding Costs” shall mean for any Loan which (i) is repaid without
compliance by the Company with the notice requirements of the U.S. Receivables
Loan Agreement or (ii) is assigned under a Liquidity Agreement (unless such
assignment does not occur at the request of the Company or as a result of a
failure of the Company to satisfy any term or condition of this Agreement, in
which case this clause (ii) shall not apply) or is terminated prior to the date
on which it was originally scheduled to end; an amount equal to the excess, if
any, of (A) the Interest that would have accrued during the remainder of the
Interest Period relating to such Loan subsequent to the date of such reduction,
assignment or termination, over (B) the sum of (x) to the extent all or a
portion of the fundings allocated to such Loan is allocated to another Loan, the
amount of Interest actually accrued during the remainder of such period on such
amount for the new Loan, and (y) to the extent the fundings allocated to such
Loan is not allocated to another Loan, the income, if any, actually received
during the remainder of such period by the maker of such Loans from investing
the portion of such fundings not so allocated.

 

121

--------------------------------------------------------------------------------


 

“Business Day” shall mean any day other than (i) a Saturday or a Sunday and
(ii) any other day on which commercial banking institutions or trust companies
in (A) the State of New York, or (B) London, England and which, in each case,
are authorized or obligated by law, executive order or governmental decree to be
closed.

 

“Capital Stock” shall mean (i) with respect to any Person that is a corporation,
any and all shares, interests, participations or other equivalents (however
designated and whether or not voting) of corporate stock, including each class
of common stock and preferred stock of such Person and (ii) with respect to any
Person that is not a corporation, any and all partnership, membership or other
equity interests of such Person.

 

“Certificate of Formation” shall mean the certificate of formation with respect
to the Company filed with the Secretary of State of Delaware pursuant to
Section 18-201 of the Delaware Limited Liability Company Act, and any and all
amendments thereto and restatements thereof.

 

“Cash Dominion Trigger Date” means the Business Day specified by written notice
by the Collateral Agent to the Company and the Master Servicer following an
occurrence of a Cash Dominion Trigger Event, upon which the application of
Collections shall occur pursuant to Section 17.1(b).

 

“Cash Dominion Trigger Event”  shall mean the occurrence of (a) a Termination
Event or (b) Huntsman International (i) has (x) an assigned long term credit
rating of “B” or lower by S&P and (y) an assigned long term corporate family
rating of “B2” or lower by Moody’s, or (ii) shall become unrated by both such
agencies.

 

“Change in Law” shall mean:

 

(a)                                 the adoption of any Requirement of Law after
the Closing Date;

 

(b)                                 any change in Requirement of Law or in the
interpretation or application thereof by any Governmental Authority, after the
Closing Date; or

 

(c)                                  compliance by any Facility Indemnified
Party (or, for purposes of Section 11 of the U.S. Receivables Loan Agreement, by
any lending office of such Indemnified Party or by such Indemnified Party’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority or Taxation Authority
made or issued after the Closing Date.

 

“Change of Control” shall mean:

 

(a)                                 any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Exchange Act) (“person” or “group”),
other than Mr. Jon M. Huntsman, his spouse, direct descendants, an entity
controlled by any of the foregoing and/or by a trust of the type described
hereafter, and/or a trust for the benefit of any of the foregoing (the “Huntsman
Group”), is or becomes the “beneficial owner” (as defined in Rules 13d-3 and
13d-5 under the Exchange Act, except that a person shall be deemed to have
“beneficial ownership” of all securities that such person has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time) (“Beneficial Owner”), directly or indirectly, of 35% or more of the
then outstanding voting capital stock of Parent Company or Huntsman
International other than in a

 

122

--------------------------------------------------------------------------------


 

transaction having the approval of the Board of the Parent Company; provided
that in each case, at least a majority of the members of such approving Board
are Continuing Directors of such entity; or

 

(b)                                 Continuing Directors cease to constitute at
least a majority of the members of the Board of Parent Company or of the Board
of Huntsman International; or

 

(c)                                  any person or group, other than the
Huntsman Group, is or becomes the Beneficial Owner, directly or indirectly, of
35% or more of the then outstanding voting capital stock of Parent Company or
Huntsman International and the long-term corporate credit rating of Parent
Company or Huntsman International, as applicable, has been reduced to “B-” or
below by S&P or “B3” or below by Moody’s as a result thereof; or

 

(d)                                 with respect to the Company, the Contributor
shall cease to own, directly or indirectly, 100% of the outstanding voting
equity interests of the Company; or shall pledge, hypothecate or transfer an
interest in such equity interests other than to the Collateral Agent.

 

“Charged-Off Receivables” shall mean, with respect to any Settlement Period, all
Pool Receivables which, in accordance with the Policies have or should have been
written off during such Settlement Period as uncollectible, including the Pool
Receivables of any Obligor which becomes the subject of any voluntary or
involuntary bankruptcy proceeding.

 

“Closing Date” shall mean October 16, 2009.

 

“Code” shall mean the United States Internal Revenue Code of 1986, as amended,
and the rules and regulations promulgated thereunder from time to time.

 

“Collateral” shall have the meaning assigned to such term in Section 15 of the
U.S. Receivables Loan Agreement.

 

“Collateral Agent” shall mean the institution executing the U.S. Receivables
Loan Agreement as Collateral Agent, or its successor in interest, or any
successor Collateral Agent appointed as therein provided.

 

“Collection Account Agreements” shall mean (i) on the Initial Borrowing Date,
each of the Collection Account Agreements, dated on or before the Closing Date,
between the Company and a Collection Account Bank, and (ii) after the Initial
Borrowing Date, any other collection account agreement entered into by the
Company and an Eligible Institution, in each case in the form reasonably
satisfactory to the Administrative Agent and each Funding Agent.

 

“Collection Account Bank” shall mean any bank holding a Collection Account which
will be an Eligible Institution appointed by the Company.

 

“Collection Accounts” shall mean the accounts established and maintained by the
Company in accordance with the Collection Account Agreements and into which
Collections shall be deposited.

 

“Collections” shall mean all collections and all amounts received in respect of
the Pool Receivables, including Recoveries, Adjustment Payments, indemnification
payments made by the Master Servicer, and payments received in respect of
Dilution Adjustments, together with all collections received in respect of the
Related Property in the form of cash, checks,

 

123

--------------------------------------------------------------------------------


 

wire transfers or any other form of cash payment, and all proceeds of
Receivables and collections thereof (including collections evidenced by an
account, note, instrument, letter of credit, security, contract, security
agreement, chattel paper, general intangible or other evidence of indebtedness
or security), whatever is received (if derecognition of assets is sought under
GAAP, by entities other than the Contributor or the Company) upon the sale,
exchange, collection or other disposition of, or any indemnity, warranty or
guaranty payable in respect of, the foregoing and all “proceeds” of the
Receivables as defined in Section 9-102(a)(64) of the applicable UCC.

 

“Commercial Paper” shall mean, as the context requires, the short term
promissory notes issued by or on behalf of any Conduit Lender in the United
States or European commercial paper markets.

 

“Commission” shall mean a payment made to a third party vendor or distributor
who on-sells products to Obligors.

 

“Commitment” or “Commitments” shall mean, as to any Lender Group (a) its
obligation to make Loans pursuant to Section 3.2 and without duplication to
purchase a participation in the Swingline Loans pursuant to Section 3.4, not to
exceed in the aggregate at any one time outstanding the amount set forth
opposite the name of such Lender Group’s Funding Agent on Schedule 1 of the U.S.
Receivables Loan Agreement or in its Commitment Transfer Supplement as such
amount may be reduced from time to time pursuant to Section 4.3 of the U.S.
Receivables Loan Agreement; collectively, as to all Lender Groups, such
obligations to make Loans and without duplication to purchase participations in
the Swingline Loans, the “Commitments”.

 

“Commitment Termination Date” shall mean the earliest to occur of (a) the date
on which all amounts due and owing to the Lenders in respect of the Loans have
been indefeasibly paid in full to the Lenders (as certified by each of the
Funding Agents with respect to its Lender Group), and the Aggregate Commitment
has been reduced to zero pursuant to Section 4.3 of the U.S. Receivables Loan
Agreement and (b) the latest occurring Scheduled Commitment Termination Date
with respect to a Lender.

 

“Commitment Transfer Supplement” shall have the meaning assigned in
Section 37.17(b) of the U.S. Receivables Loan Agreement.

 

“Committed Lender” shall mean each entity designated as a “Committed Lender” on
Schedule 1 to the U.S. Receivables Loan Agreement and any Acquiring Lender
designated as a Committed Lender in the applicable Commitment Transfer
Supplement.

 

“Company” shall mean Huntsman Receivables Finance II LLC, a limited liability
company organized under the laws of the State of Delaware.

 

“Company Account Bank” shall mean PNC Bank, National Association.

 

“Company Concentration Account” shall mean, if established under the U.S.
Receivables Loan Agreement, the account (number [on file with Administrative
Agent], ABA No.: 043000096) in the name of the Company held with the Company
Account Bank under the control and dominion of the Collateral Agent and any
replacement account or accounts.

 

124

--------------------------------------------------------------------------------


 

“Company Receipts Account” means the account (number [on file with
Administrative Agent], ABA No. 043000096) in the name of Huntsman International,
held with PNC Bank, National Association and any replacement account or
accounts, or such other account as the Company may notify to the Administrative
Agent from time to time upon 10 Business Day’s written notice (or such lesser
period as the Administrative Agent may agree to).

 

“Concentration Reserve Percentage” shall mean, on any date of determination, the
largest of (a) the sum of the five (5) largest Obligor Percentages of the Group
D Obligors at such time, (b) the sum of the three (3) largest Obligor
Percentages of the Group C Obligors at such time, (c) the sum of the two
(2) largest Obligor Percentages of the Group B Obligors at such time, (d) the
largest Obligor Percentage of the Group A Obligors at such time, and (e) the
largest Obligor Percentage of the Group AA Obligors at such time.

 

“Conduit Assignee” shall mean any special purpose vehicle issuing indebtedness
in the commercial paper market that is administered by a Funding Agent, its
Affiliate or any other special purpose vehicle issuing indebtedness, in each
case that meets the conditions set forth in Section 37.17 of the U.S.
Receivables Loan Agreement.

 

“Conduit Lender” shall mean a Lender that funds its Loans from the proceeds of
Commercial Paper issued by it or on its behalf.

 

“Confidential Information” shall have the meaning assigned to such term in
Section 37.25 of the U.S. Receivables Loan Agreement.

 

“Continuing Directors” shall mean, as of any date and with respect to any
entity, the collective reference to:

 

(a)                                 all members of the Board of such entity who
have held office continuously since the date of this Agreement, and

 

(b)                                 all members of the Board of such entity who
assumed office after the date of this Agreement and whose appointment or
nomination for election by the holders of voting capital stock of such entity
was approved by a vote of at least 50% of the Continuing Directors in office
immediately prior to such appointment or nomination or by the Huntsman Group.

 

“Contract” shall mean an agreement between an Originator and an Obligor
(including but not limited to, a written contract, an invoice, a purchase order
or an open account) pursuant to or under which such Obligor shall be obligated
to make payments in respect of any Receivable or any Related Property to such
Originator from time to time.

 

“Contractual Obligation” shall mean, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

 

“Contributed Receivables” shall have the meaning set forth in
Section 2.01(a)(ii) of the Contribution Agreement.

 

“Contribution Agreement” shall mean the U.S. Contribution Agreement, dated as of
the Closing Date between Huntsman International, as contributor, and the
Company.

 

125

--------------------------------------------------------------------------------


 

“Contribution Recording Date” shall have the meaning set forth in
Section 2.01(a) of the Contribution Agreement.

 

“Contribution Value” shall have the meaning set forth in Section 2.02 of the
Contribution Agreement.

 

“Contributor” shall mean Huntsman International.

 

“Contributor Adjustment Payment” shall have the meaning assigned to such term in
Section 2.06(a) of the Contribution Agreement.

 

“Contributor Dilution Adjustment Payment” shall have the meaning assigned to
such term in Section 2.05 of the Contribution Agreement.

 

“Contributor Indemnification Payment” shall have the meaning assigned to such
term in Section 2.06(b) of the Contribution Agreement.

 

“Controlled Account” shall mean, at any time, a Collection Account or the
Company Concentration Account, as applicable, which at such time is subject to
the exclusive dominion and control (including the exclusive right of withdrawal)
of the Collateral Agent.

 

“CP Rate” shall mean, for any Interest Period for any Loan, and for any Lender
to which it applies, to the extent such Lender funds such Loan by issuing
Commercial Paper, the per annum rate equivalent to the weighted average cost of
issuing Commercial Paper as determined by such Lender, and which shall include
(without duplication):

 

(a)                                 the fees and commissions of placement agents
and dealers;

 

(b)                                 incremental carrying costs incurred with
respect to Commercial Paper maturing on dates other than those on which
corresponding funds are received by such Lender; and

 

(c)                                  any other costs associated with the
issuance of Commercial Paper or related to the issuance of Commercial Paper that
are allocated, in whole or in part, by such Lender to fund or maintain such Loan
(and which may also be allocated in part to the funding of other assets of the
Lender); and

 

(d)                                 provided, however, that if any component of
any such rate is a discount rate, in calculating the “CP Rate” for such Loan for
such Interest Period, the relevant Lender shall for such component use the rate
resulting from converting such discount rate to an interest bearing equivalent
rate per annum.

 

“CT Corporation” shall mean CT Corporation Inc.

 

“Daily Interest Expense” shall mean, for any Business Day, an amount equal to
(i) the amount of accrued and unpaid Interest in respect of such day plus
(ii) the aggregate amount of all previously accrued and unpaid Interest that has
not yet been deposited in the Payments Reserve Accounts plus (iii) the aggregate
amount of all accrued and unpaid Additional Interest.

 

“Days Sales Outstanding” shall mean, as of any Settlement Report Date and
continuing until (but not including) the next Settlement Report Date, the number
of days equal to the product of (i) 91 and (ii) the amount obtained by dividing
(A) the aggregate Principal Amount of

 

126

--------------------------------------------------------------------------------


 

Receivables as of the last day of the Settlement Period immediately preceding
such earlier Settlement Report Date, by (B) the aggregate Principal Amount of
all Receivables acquired by the Company for the three Settlement Periods
immediately preceding such earlier Settlement Report Date.

 

“Default Horizon Ratio” shall mean, as of the last day of each Settlement
Period, the ratio (expressed as a decimal) computed by dividing (i) the
aggregate Receivables generated by the Originators during the five Settlement
Periods (or such other Settlement Periods or fractions thereof as the
Administrative Agent may request based on the results of an inspection conducted
pursuant to Section 26.2(c), if the results of such inspection indicate that the
requested number of Settlement Periods is more representative of the actual
default horizon) ending on such day, by (ii) the Aggregate Receivables Amount as
of such day.

 

“Default Interest Rate” means the rate which is the aggregate of: (A) the
Alternate Base Rate plus (B) Applicable Margin plus (C) two percent (2.0%) per
annum.

 

“Defaulted Receivable” shall mean any Pool Receivable (a) which is unpaid in
whole or in part (other than as a result of a Dilution Adjustment) for more than
sixty (60) days after its original due date or (b) which is a Charged-Off
Receivable prior to sixty (60) days after the original due date.

 

“Defaulted Receivables Ratio” shall mean, as of the last day of each Settlement
Period, the percentage equivalent of a fraction, the numerator of which shall be
the sum of (a) the aggregate unpaid balance of Pool Receivables that were 61 to
90 days past due and (b) the aggregate amount of Pool Receivables that were
charged off as uncollectible prior to the day that is 61 days after its original
due date during such Settlement Period, and the denominator of which shall be
the aggregate Principal Amount of Receivables acquired by the Company during the
third prior Settlement Period (including the Settlement Period ended on such
day).

 

“Delinquency Ratio” shall mean, as of the last day of each Settlement Period,
the percentage equivalent of a fraction, the numerator of which shall be the
aggregate unpaid balance of Pool Receivables that were thirty one (31) to sixty
(60) days past due during such Settlement Period, and the denominator of which
shall be the aggregate Principal Amount of Receivables acquired by the Company
during the second prior Settlement Period (including the Settlement Period ended
on such day).

 

“Designated Excluded Obligor” means an Obligor that would otherwise be an
Eligible Obligor hereunder that satisfies each of the following criteria: (i) is
identified as a Designated Excluded Obligor on Schedule 14 to the U.S.
Receivables Loan Agreement, as the same may be modified or supplemented from
time to time with ten (10) days prior notice to the Administrative Agent,
(ii) such designation was not undertaken by the Company for reasons relating to
the credit quality of the related Obligor’s Receivables or in order to
manipulate the pool characteristics of the Pool Receivables, (iii) as of the end
of the Business Day immediately preceding the related Exclusion Date, the
average daily aggregate Principal Amount of all Receivables owing by such
Obligor for the twelve month period then ended does not exceed 5.0% of the
aggregate Principal Amount of all Pool Receivables as of the end of such
Business Day.  For the avoidance of doubt, if on any Exclusion Date any such
Eligible Obligor fails to satisfy any of the foregoing criteria, it shall not
constitute a Designated Excluded Obligor.

 

127

--------------------------------------------------------------------------------


 

“Designated Line of Business” shall mean any line of business which the Master
Servicer can identify by means of product, ledger, code or other means of
identification so that Receivables originated with respect to such line of
business are identifiable and distinguished from all other Receivables of the
relevant Originator or Originators.

 

“Designated Obligor” shall mean each Obligor designated as such from time to
time in a writing agreed upon between the Administrative Agent and the Company.

 

“Dilution Adjustment” shall mean any payment adjustments (including payment
adjustments arising as a result of any reconciliation) of any Pool Receivables,
and the amount of any other reduction of any payment under any Pool Receivable,
in each case granted or made by an Originator to the related Obligor; provided,
however, that a “Dilution Adjustment” shall not include (1) any Collection on a
Receivable or Charged-Off Receivable or (2) any Timely Payment Discount,
Commission or any Volume Rebate for which a reserve is maintained to account for
any potential offset; provided, further, that for purposes of determining the
Dilution Ratio, with respect to Dilution Adjustments relating to invoices where
the entire invoice balance has been cancelled or credited (each referred to as
“credited”) and a rebilled invoice subsequently issued for the same item
(together called “credit and re-bills”), the Dilution Adjustment shall include:
(i) the net difference (only if a positive value) between the original invoice
amount and the subsequent rebilled amount so long as the rebilled invoice is
issued within 5 Business Days after the original invoice being credited, which
was credited in its entirety or (ii) the entire amount of the cancelled or
credited invoice should the subsequent rebilled invoice be issued after 5
Business Days after the original invoice being credited in its entirety. For
credit and re-bills in which the credit and re-bill occur in separate Settlement
Periods, the amount of the Dilution Adjustment, as calculated above will be
listed as occurring in the Settlement Period of the original invoice date.

 

“Dilution Horizon” shall mean in relation to any Pool Receivable the number of
days from the date on which such Pool Receivable was created to the date on
which a Dilution Adjustment with respect to such Pool Receivable is issued by
the Originator. Dilution Horizon relating to invoices where the entire invoice
balance has been cancelled or credited and a rebilled invoice subsequently
issued for the same item (together called “credit and re-bills”) shall mean the
number of days from the date on which the invoice reflecting such Pool
Receivable was first created to the date of the re-billed invoice.

 

“Dilution Horizon Ratio” shall mean, as of the last day of each Settlement
Period, a number calculated in accordance with the following formula:

 

{(ACS) + [(DHRF - 30) / 30] * ALS]} / (Aggregate Receivables Amount)

 

Where:

 

ACS                       =                                         The
aggregate sales of the Originators for such Settlement Period

 

DHRF             =                                         The Dilution Horizon
Ratio Factor, as defined below

 

ALS                        =                                         The
aggregate sales of the Originators for the immediately preceding Settlement
Period

 

128

--------------------------------------------------------------------------------


 

“Dilution Horizon Ratio Factor” shall be calculated by the Master Servicer each
June by selecting a random sample of 50 Dilution Adjustments per each Originator
over the preceding three months, with the exception of Huntsman Petrochemical
LLC in which case the random sample shall include 100 Dilution Adjustments
created during such period. The Master Servicer will prepare a table by
originator for the Funding Agents which will include for each Dilution
Adjustment the original invoice date, invoice amount, Obligor, amount of the
credit or net from credit and re-bill, if applicable (see Dilution Adjustment),
and a description of each Dilution Adjustment. A weighted average Dilution
Horizon per Originator in days will be computed therefrom based on the amount of
Dilution Adjustment per item and the Dilution Horizon per item.  A weighted
average for the program will be computed therefrom by weighting the weighted
average Dilution Horizon per Originator by the average amount of Dilution
Adjustments by originator over the preceding three months.  If the required
sample size of Dilution Adjustments is not available, the Master Servicer will
compute the preceding calculations on such other amount available; it being
further understood, that the random sample shall not include any adjustments
resulting from any Timely Payment Discount, Commission or any Volume Rebate for
which a reserve is maintained to account for any potential offset.

 

“Dilution Ratio” shall mean, as of the last day of each Settlement Period, a
ratio (expressed as a percentage), computed by dividing (i) the total amount of
Dilution Adjustments made during such Settlement Period, by (ii) the aggregate
sales generated by the Originators during the Settlement Period one (1) period
prior to such day.

 

“Dilution Reserve Ratio” shall mean, for any Settlement Period, the product
(expressed as a percentage) of: (a) the sum of (i) 2.50 times the Adjusted
Dilution Ratio as of the last day of the immediately preceding Settlement
Period, plus (ii) the Dilution Volatility Component as of the last day of the
immediately preceding Settlement Period, times (b) the Dilution Horizon Ratio as
of the last day of the immediately preceding Settlement Period.

 

“Dilution Volatility Component” shall mean the product (expressed as a
percentage) of (i) the difference between (a) the highest three (3)-month
rolling average Dilution Ratio over a period equal to the past 12 Settlement
Periods and (b) the Adjusted Dilution Ratio, and (ii) a fraction, the numerator
of which is equal to the amount calculated in (i)(a) of this definition and the
denominator of which is equal to the amount calculated in (i)(b) of this
definition.

 

“Discounted Percentage” shall mean (i) with respect to the calculation of the
Contribution Value attributed to the Receivables and the other Receivable Assets
related thereto to be contributed by the Contributor to the Company, a
percentage agreed upon by the Contributor, and consented to by the
Administrative Agent and each Funding Agent (such consent not to be unreasonably
withheld) from time to time that is intended to cause the Contribution Value to
reflect the fair market value of such Receivables and related Receivables
Assets, and shall take into consideration, among other factors, the historical
rate at which Receivables are charged off in accordance with the Policies and
(ii) with respect to the calculation of the related Contribution Value or
Originator Purchase Price of Purchased Receivables and related Receivable
Assets, a percentage agreed upon by the related Originator and the Contributor
and consented to by the Administrative Agent and each Funding Agent (such
consent not to be unreasonably withheld) from time to time that is intended to
cause the Contribution Value or Originator Purchase Price, as applicable, to
reflect the fair market value of such Receivables and related Receivables
Assets, and shall take into consideration, among other factors, the historical
rate at which Receivables are charged off in accordance with the Policies of the
related Originator.

 

129

--------------------------------------------------------------------------------


 

“Dollars”, “United States Dollars”, “U.S. Dollars” and “$” shall mean the legal
currency of the United States of America.

 

“Early Amortization Period” shall have the definition assigned to such term in
Section 21.1.

 

“Early Originator Termination” shall have the meaning assigned in Section 7.01
(or other corresponding Section) of the applicable Origination Agreement.

 

“Early Program Termination” shall have the meaning assigned in Section 7.02 (or
other corresponding Section) of the applicable Origination Agreement.

 

“Eligible Assignee” shall mean (i) with respect to any Conduit Lender, the
related Program Support Providers and any Conduit Assignee, and (ii) with
respect to any Committed Lender, any Person that (A) is an existing Lender; or
(B) with the consent of the Company (not to be unreasonably withheld), is a
financial institution formed under the laws of any OECD Country; provided that
such Person, if not a financial institution organized under the laws of the
United States, is either (1) acting through a branch or agency located in the
United States or (2) shall have delivered the forms required pursuant to
Section 11.2(d) and provided further that, if any Termination Event or Potential
Termination Event shall have occurred and be continuing, the consent of the
Company shall not be required.

 

“Eligible Institution” shall mean (a) with respect to accounts in the United
States a depositary institution or trust company (which may include the
Collateral Agent and its Affiliates) organized under the laws of the United
States or any one of the States thereof or the District of Columbia; provided,
however, that at all times (i) such depositary institution or trust company is a
member of the Federal Deposit Insurance Corporation, (ii) the unsecured and
uncollateralized debt obligations of such depositary institution or trust
company are rated in one of the two highest long-term or short-term rating
categories by each Rating Agency and (iii) such depositary institution or trust
company has a combined capital and surplus of at least $100,000,000 and (b) with
respect to accounts outside the United States an entity authorized to accept
deposits in the relevant jurisdiction which has unsecured and uncollateralized
debt obligations rated in one of the two highest long-term or short-term rating
categories by each Rating Agency.

 

“Eligible Obligor” shall mean, as of any date of determination, each Obligor in
respect of a Receivable that satisfies the following eligibility criteria:

 

(a)                                 it is located in an Approved Obligor
Country;

 

(b)                                 it is not Huntsman International or an
Affiliate thereof;

 

(c)                                  it is not the subject of any voluntary or
involuntary bankruptcy proceeding; and

 

(d)                                 it is not a Government Obligor or an
individual.

 

“Eligible Receivable” shall mean, as of any date of determination, each
Receivable owing by an Eligible Obligor that as of such date satisfies the
following eligibility criteria:

 

(a)                                it is not a Defaulted Receivable;

 

130

--------------------------------------------------------------------------------


 

(b)                                 such Receivable shall have been billed to
the related Obligor, and the goods related to it shall have been shipped and the
services related to it shall have been performed; other than an Originator’s
obligation to deliver the related products or goods to such Obligor’s
destination if such products or goods were shipped to such Obligor within the
preceding thirty (30) days and remain in transit to such Obligor; it being
understood that such Receivable shall cease to constitute an Eligible Receivable
if the related products or goods are not delivered to such Obligor on or prior
to the 30th day after the origination of such Receivable;

 

(c)                                  it arose in the ordinary course of business
from the sale of goods, products and/or services by the related Originator and
in accordance with the Policies of such Originator and, at such date of
determination, the related Origination Agreement has not been terminated as to
such Originator;

 

(d)                                 it does not contravene any applicable law,
rule or regulation and the related Originator is not in violation of any law,
rule or regulation in connection with it, in each case which in any way would
render such Receivable unenforceable or would otherwise impair in any material
respect the collectibility of such Receivable;

 

(e)                                  it is not a Receivable for which an
Originator has established a specific offsetting reserve; provided that a
Receivable subject only in part to the foregoing shall be an Eligible Receivable
to the extent not so subject;

 

(f)                                   it is not a Receivable with original
payment terms in excess of one hundred twenty (120) days from the first day of
the month following the month in which an invoice was created (“Net Terms”);
provided that a receivable may have Net Terms greater than one hundred twenty
(120) days if each Funding Agent has consented thereto;

 

(g)                                  the related Originator or Obligor is not in
default in any material respect under the terms of the Contract, if any, from
which such Receivable arose;

 

(h)                                 (i) all right, title and interest in such
Receivable has been legally and validly, directly or indirectly, sold to
Huntsman International by the related Originator and contributed by Huntsman
International to the Company pursuant to the related Origination Agreement, or
(ii) all right, title and interest in such Receivable has been legally and
validly, directly or indirectly, transferred, assigned or sold to the Company by
the related Originator pursuant to the related Origination Agreement;

 

(i)                                     (i) the Company will either have legal
and beneficial ownership therein or a continuing first priority perfected
security interest therein free and clear of all Liens and (ii) such Receivable
is subject to the grant of a continuing first priority perfected security
interest therein from the Company to the Collateral Agent free and clear of all
Liens;

 

(j)                                    the Contract related to such Receivables
(i) expressly prohibits any offset, counterclaim, or defense with respect to
such Receivables or (ii) does not contain such prohibition but (x) the Obligor
with respect to such Receivables is not a supplier of goods or services
purchased by the Originator of such Receivables or (y) the Aggregate Receivables
Amount has been reduced by the Potential Offset Amount; provided that the
aggregate Principal Amount of all such Receivables described in item (ii) above
does not exceed 10% of the Aggregate Receivables Amount;

 

131

--------------------------------------------------------------------------------


 

(k)                                 it is at all times the legal, valid and
binding obligation of the Obligor thereon, enforceable against such Obligor in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or law);

 

(l)                                     neither of the Company nor any
Originator has (i) taken any action in contravention of the terms of any
Transaction Document that would impair the rights of the Collateral Agent or the
Secured Parties in such Receivable or (ii) failed to take any action required to
be taken by the terms of any Transaction Document that was necessary to avoid
impairing the rights therein of the Collateral Agent or Secured Parties with
respect to such Receivables;

 

(m)                             as of the date of the conveyance of such
Receivable to the Company, each of the representations and warranties made in
the applicable Origination Agreement by the related Originator with respect to
such Receivable is true and correct in all material respects;

 

(n)                                 at the time any such Receivable was
contributed by the Contributor to the Company under the Contribution Agreement,
no Insolvency Event had occurred with respect to the Contributor or the Company;

 

(o)                                 the governing law of the related Contract is
the law of the United States or any one of the States thereof or the District of
Columbia;

 

(p)                                 it is not subject to any withholding taxes
of any applicable jurisdiction or political subdivision and is assignable free
and clear of any sales or other tax, impost or levy, unless an appropriate
reserve, as determined by the Administrative Agent, is made for such tax
liability;

 

(q)                                 [reserved];

 

(r)                                    either (i) the Contract related to such
Receivable does not expressly prohibit, or require consent to be obtained from
the related Obligor in connection with, a sale, transfer, assignment or
conveyance of such Receivable, (ii) if such consent is required, the related
Obligor has consented in writing in accordance with the terms of the Contract
and applicable laws or (iii) the Contract related to such Receivable is governed
by the laws of a State of the United States, the assignment thereof is subject
to Sections 9-406 and 9-407 of the UCC (or similar applicable provision) of such
State which permits the effective assignment of such Receivable and the related
rights under such Contract against the Obligor of such Receivable
notwithstanding the failure of the assignor to obtain the consent of the Obligor
in connection with such assignment;

 

(s)                                   [reserved];

 

(t)                                    the Obligor of which has not defaulted on
any payment obligation to an Originator at any time during the three year period
preceding the contribution or sale of such Receivable to the Company, other than
any payments which the Obligor has disputed in good faith;

 

132

--------------------------------------------------------------------------------


 

(u)                                 either the Company is excluded from the
definition of “investment company” pursuant to Rule 3a-7 under the 1940 Act, or
such Receivable is an account receivable representing all or part of the sales
price of merchandise, insurance or services within the meaning of
Section 3(c)(5) of the 1940 Act;

 

(v)                                 all required consents, approvals,
authorizations or notifications necessary for the creation and enforceability of
such Receivable and the effective contribution by the Contributor to the Company
and grant of a security interest by the Company to the Collateral Agent shall
have been obtained or made with respect to such Receivable;

 

(w)                               constitutes an account (and not an
“instrument” or “chattel paper” unless such “instrument” or “chattel paper” has
been stamped in the manner set forth in Section 2.02(f) of the Servicing
Agreement) within the meaning of Section 9-102 of the UCC that governs the
perfection of the interest granted therein);

 

(x)                                 no Originator Termination Event has occurred
with respect to the Originator of such Receivable;

 

(y)                                 is denominated and payable only in United
States dollars in the United States,

 

(z)                                  [reserved];

 

(aa)                          satisfies in all material respects all applicable
requirements of the Policies;

 

(bb)                          the related Obligor has been instructed to make
payments in respect of such Receivable to the relevant Collection Account and
such instructions have not been modified or revoked;

 

(cc)                            [reserved]; and

 

(dd)                          with respect to which no Potential Offset Amount
shall be anticipated, provided that any Receivable as to which a Potential
Offset Amount shall be anticipated shall not be an Eligible Receivable only to
the extent of the aggregate Potential Offset Amount anticipated in respect of
such Receivable;

 

provided that (A) Acquired Line of Business Receivables originated by an
Eligible Obligor shall constitute Eligible Receivables only to the extent that
the requirements of Section 27 of the U.S. Receivables Loan Agreement have been
satisfied and all other criteria with respect to Eligible Receivables set forth
in the definition thereof are satisfied with respect to any such Acquired Line
of Business Receivable and (B) Receivables originated with respect to Excluded
Designated Lines of Business shall constitute Eligible Receivables only to the
extent provided in Section 28(c) of the U.S. Receivables Loan Agreement and so
long as all criteria with respect to Eligible Receivables set forth in the
definition thereof are satisfied with respect to any such Receivable originated
with respect to an Excluded Designated Line of Business.

 

“ERISA” shall mean the United States Employee Retirement Income Security Act of
1974, as amended.

 

“ERISA Affiliate” shall mean, with respect to any Person, any trade or business
(whether or not incorporated) that is a member of a group of which such Person
is a member and which is treated as a single employer under Section 414 of the
Code.

 

133

--------------------------------------------------------------------------------


 

“Exchange Act” shall mean the United States Securities Exchange Act of 1934, as
amended.

 

“Excluded Designated Line of Business” shall mean the Textile Effects division
of Huntsman International, the PU Terol line of business and any Designated Line
of Business identified by notice given pursuant to Section 28 of the U.S.
Receivables Loan Agreement as an “Excluded Designated Line of Business”.

 

“Exclusion Date” means, with respect to a Designated Excluded Obligor, the date
specified on Schedule 14 to the U.S. Receivables Loan Agreement for such
Obligor.

 

“Executive Order” shall have the meaning assigned in Section 23(z) of the U.S.
Receivables Loan Agreement.

 

“Extension Request” means a request by the Company to extend the Scheduled
Commitment Termination Date with respect to a Lender for an additional period
not to exceed three years in the aggregate.

 

“Facility Event” shall mean any Termination Event, Potential Termination Event,
Master Servicer Default, Potential Master Servicer Default, Originator
Termination Event, Potential Originator Termination Event, Program Termination
Event or Potential Program Termination Event.

 

“Facility Indemnified Party” mean the Collateral Agent, the Funding Agents, the
Administrative Agent, the Lenders, the Issuing Banks, from and after the
appointment of a Back-Up Servicer, the Back-Up Servicer, the Program Support
Providers, or any of their respective officers, directors, agents, employees,
controlling Persons or Affiliates of any of the foregoing.

 

“Facility Termination Date” shall mean the earliest to occur of (i) the date on
which an Early Amortization Period is declared to commence or automatically
commences and (ii) the Commitment Termination Date.

 

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code and any
intergovernmental agreements entered into in connection with the foregoing and
ay laws or legislation implementing any such intergovernmental agreements.

 

“FCPA” shall have the meaning assigned in Section 23(aa) of the U.S. Receivables
Loan Agreement.

 

“Federal Funds Effective Rate” means, for any period, a fluctuating interest
rate per annum for each day during such period equal to (i) the weighted average
of the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the preceding Business Day) by the
Federal Reserve Bank of New York in the Composite Closing Quotations for U.S.
Government Securities; or (ii) if such rate is not so published for any day
which is a Business Day, the average of the quotations at approximately
11:30 a.m. (New York time) for such day on such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it.

 

134

--------------------------------------------------------------------------------


 

“Fee Letters” means the Amended and Restated Joint Fee Letter dated as of
March 30, 2015, and each other fee letter from time to time agreed upon between
the Company and any of the Administrative Agent or any Funding Agent, Lender or
Issuing Bank, and any amendments, restatements, supplements or modifications
thereto.

 

“Final Payout Date” means the date after the Facility Termination Date on which
all the Secured Obligations have been reduced to zero by payment in full in
cash.

 

“Fiscal Period” shall have the meaning assigned to such term in the Servicing
Agreement.

 

“Force Majeure Event” shall mean acts of God, fires or other casualty, flood or
weather condition, earthquakes, acts of a public enemy, acts of war, terrorism,
insurrection, riots or civil commotion, explosions, strikes, boycotts,
unavailability of parts, equipment or materials through normal supply sources,
the failure of any utility to supply its services for reasons beyond the control
of the party whose performance is to be excused, or other cause or causes beyond
such party’s reasonable control.

 

“Foreign Government Obligor” shall mean any government of a nation or territory
outside the United States or any subdivision thereof or any agency, department
or instrumentality thereof.

 

“Funding Agent” shall mean (i) with respect to the Lender Group for which PNC
Bank, National Association acts as Committed Lender, PNC Bank, National
Association, (ii) with respect to the Lender Group for which Royal Bank of
Canada acts as Committed Lender, Royal Bank of Canada and (iii) for each other
Lender Group, the entity designated as such in the Commitment Transfer
Supplement or joinder agreement pursuant to which the members of such Lender
Group become party to this Agreement.

 

“GAAP” shall mean generally accepted accounting principles in the respective
jurisdiction of incorporation of the relevant entity, as in effect from time to
time.

 

“General Opinion” shall mean, with respect to any action of the Master Servicer,
the Company or an Originator, an Opinion of Counsel to the effect that (i) such
action has been duly authorized by all necessary corporate action on the part of
the Master Servicer, the Company or such Originator, as the case may be,
(ii) any agreement executed in connection with such action constitutes a legal,
valid and binding obligation of the Master Servicer, the Company or an
Originator, as the case may be, enforceable against such party in accordance
with the terms thereof, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws now or
hereinafter in effect, affecting the enforcement of creditors’ rights and except
as such enforceability may be limited by general principles of equity (whether
considered in a proceeding at law or in equity or subject to similar
exceptions), (iii) such action does not violate any organizational documents or
require any consent or filing thereunder, (iv) such action does not result in a
breach of, or default under any material contractual obligation of such party,
or creation of any Lien, pursuant thereto and (v) any condition precedent to any
such action specified in the applicable Transaction Document, if any, has been
complied with.

 

“Government Obligor” shall mean any U.S. Government Obligor, any State/Local
Government Obligor or any Foreign Government Obligor.

 

135

--------------------------------------------------------------------------------


 

“Governmental Authority” shall mean any government or political subdivision or
any agency, authority, bureau, central bank, commission, department or
instrumentality of any such government or political subdivision, or any court,
tribunal, grand jury or arbitrator, or any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, regulatory or administrative powers or functions of or
pertaining to government, or any accounting board or authority (whether or not a
part of government) which is responsible for the establishment or interpretation
of national or international accounting principles.

 

“Group AA Obligors,” “Group A Obligors,” “Group B Obligors,” “Group C Obligors,”
and “Group D Obligors” shall mean, in each case, Obligors having the long-term
senior debt rating shown on Schedule 8, or if such Obligor is unrated and is a
wholly owned subsidiary, then the applicable ratings category of long term
senior debt of such Obligor’s parent; provided, however, for purposes of this
definition that all Eligible Obligors that are Affiliates of each other shall be
deemed to be a single Eligible Obligor to the extent the Master Servicer has
actual knowledge of the affiliation and in that case, the applicable debt rating
for such group of Obligors shall be the debt rating of the ultimate parent of
the group.

 

If the ratings given by S&P and Moody’s to the long term senior debt of any
Obligor (or the ultimate parent of the Obligor or the affiliated group of which
such Obligor is a member, as the case may be) would result in different
applicable percentages under Schedule 8 to this Agreement, the applicable
percentage shall be the percentage associated with the lower rating, as between
S&P’s rating and Moody’s rating, of such Obligor’s (or such ultimate parent’s,
as the case may be) long-term senior debt; provided that: (i) if an Obligor (or
such ultimate parent, as the case may be) is not rated by one of the Rating
Agencies, then such Obligor (or the ultimate parent, as the case may be) shall
be deemed to be unrated unless the Rating Agency that does not rate the Obligor
consents to the application of the rating given the Obligor by the Rating Agency
that does give such a rating and (ii) if an Obligor (or such ultimate parent, as
the case may) does not have a long-term senior debt rating from either of the
Rating Agencies, but has a short-term senior debt rating, then the applicable
percentage shall be the percentage associated with the long term senior debt
ratings that are equivalent to such short term senior debt ratings as set forth
in the table set forth in the Receivables Specification and Exception Schedule
attached to the U.S. Receivables Loan Agreement as Schedule 8 under the heading
“Obligor Group”. The ratings specified in the table are minimums for each
percentage category, so that a rating not shown in the table falls in the
category associated with the highest rating shown in the table that is lower
than that rating.

 

“Guaranteed Servicing Obligations” shall have the meaning assigned to such term
in the Servicing Agreement.

 

“Historical Receivables Information” means historical numerical information
regarding Receivables relating to periods prior to the date on which any
Originator became an Additional Originator or the date on which an Acquired Line
of Business has become an Approved Acquired Line of Business, to the extent that
such information is necessary to calculate, among other things, the Adjusted
Dilution Ratio, the Default Horizon Ratio, the Defaulted Receivables Ratio, the
Delinquency Ratio, the Dilution Horizon Ratio, the Dilution Ratio, the Dilution
Reserve Ratio, the Loss Reserve Ratio, the Required Reserves Ratio, the
Servicing Reserve Ratio, or the Yield Reserve Ratio (or any calculation derived
from such ratios or from which such ratios are calculated) and such calculations
require numerical information relating to periods prior to such date; provided
that with respect to any Additional Originator or Approved Acquired Line of
Business such calculation shall, to the

 

136

--------------------------------------------------------------------------------


 

extent applicable, be performed using Historical Receivables Information with
respect to such Additional Originator or Approved Acquired Line of Business.

 

“Huntsman Group” shall have the meaning assigned to such term within the
definition of “Change of Control”.

 

“Huntsman International” shall mean Huntsman International LLC, a Delaware
limited liability company.

 

“Huntsman Propylene” means Huntsman Propylene Oxide LLC, a limited partnership
organized under the laws of Texas.

 

“Indebtedness” shall mean, with respect to any Person at any date, (i) all
indebtedness of such Person for borrowed money, (ii) any obligation owed for the
deferred purchase price of property or services which purchase price is
evidenced by a note or similar written instrument, (iii) note payable and drafts
accepted representing extensions of credit whether or not representing
obligations for borrowed money, (iv) that portion of obligations of such Person
under capital leases which is properly classified as a liability on a balance
sheet in conformity with GAAP and (v) all liabilities of the type described in
the foregoing Sections (i) through (iv) secured by any Lien (other than
Permitted Liens and Liens on receivables that are not Receivables) on any
property owned by such Person even though such Person has not assumed or
otherwise become liable for the payment thereof.

 

“Indemnified Amounts” shall have the meaning assigned to such term in Section 14
of the U.S. Receivables Loan Agreement.

 

“Independent Manager” shall mean a Manager of the Company designated as an
“Independent Director” who (i) shall not have been at the time of such Person’s
appointment or at any time during the preceding five years, and shall not be as
long as such Person is a director of the Company, (A) a director, officer,
employee, partner, equityholder, member, manager or Affiliate of any of the
following Persons (collectively, the “Independent Parties”): the Master
Servicer, any Originator, or any of their respective Subsidiaries or Affiliates
(other than the Company or Huntsman Receivables Finance LLC), (B) a supplier to
any of the Independent Parties, (C), a Person controlling or under common
control with any partner, equityholder, member, manager, Affiliate or supplier
of any of the Independent Parties, or (D) a member of the immediate family of
any director, officer, employee, partner, shareholder, member, manager,
Affiliate or supplier of any of the Independent Parties; (ii) has prior
experience as an independent director for a corporation or limited liability
company whose charter documents required the unanimous consent of all
independent directors thereof before such corporation or limited liability
company could consent to the institution of bankruptcy or insolvency proceedings
against it or could file a petition seeking relief under any applicable federal
or state law relating to bankruptcy; and (iii) has at least three years of
employment experience with one or more entities that provide, in the ordinary
course of their respective businesses, advisory, independent director,
management or placement services to issuers or securitization or structured
finance instruments, agreements or securities.

 

“Independent Public Accountants” shall mean, with respect to any Person, any
independent certified public accountants of nationally recognized standing, or
any successor thereto, (who may also render other services to the Company, the
Master Servicer or an Originator); provided that such firm is independent with
respect to such Person within the meaning of Rule 2-01(b) of Regulation S-X
under the Securities Act.

 

137

--------------------------------------------------------------------------------


 

“Ineligibility Determination Date” shall have the meaning assigned in Section 29
of the U.S. Receivables Loan Agreement.

 

“Ineligible Receivable” shall, (i) as used in the Origination Agreements, have
the meaning specified in each Origination Agreement, and (ii) as used in all
other Transaction Documents, have the meaning specified in Section 29 of the
U.S. Receivables Loan Agreement.

 

“Initial Borrowing Date” shall mean the first Borrowing Date (if any) pursuant
to which a Loan is made in accordance with the terms of the U.S. Receivables
Loan Agreement.

 

“Initial Contribution” shall mean the first contribution (if any) of Receivables
and Receivables Assets related thereto, made pursuant to Section 2.01 of the
Contribution Agreement.

 

“Initial Contribution Date” shall mean the date on which the Initial
Contribution is made.

 

“Insolvency Event” shall mean, with respect to any Person, (i) a court having
jurisdiction shall enter a decree or order for relief in respect of such Person
in an involuntary case under Applicable Insolvency Laws, which decree or order
is not stayed or any other similar relief shall be granted under any applicable
federal, state or foreign law now or hereafter in effect and shall not be
stayed; (ii)(A) an involuntary case is commenced against such Person under any
Applicable Insolvency Law now or hereafter in effect, a decree or order of a
court having jurisdiction for the appointment of a receiver, liquidator,
sequestrator, trustee, custodian or other officer having similar powers over
such Person, or over all or a substantial part of the property of such Person,
shall have been entered, an interim receiver, trustee or other custodian of such
Person for all or a substantial part of the property of such Person is
involuntarily appointed, a warrant of attachment, execution or similar process
is issued against any substantial part of the property of such Person, and
(B) any event referred to in clause (ii)(A) above continues for 60 days unless
dismissed, bonded or discharged; (iii) such Person shall at its request have a
decree or an order for relief entered with respect to it or commence a voluntary
case under any Applicable Insolvency Law now or hereafter in effect, or shall
consent to the entry of a decree or an order for relief in an involuntary case,
or to the conversion of an involuntary case to a voluntary case, under any such
Applicable Insolvency Law, consent to the appointment of or taking possession by
a receiver, trustee or other custodian for all or a substantial part of its
property; (iv) the admission by such Person in writing its inability to pay its
debts generally or the making by such Person of any general assignment for the
benefit of creditors; (v) the inability or failure of such Person generally to
pay its debts as such debts become due; or (vi) the Board of Directors of such
Person authorizes action to approve any of the foregoing.

 

“Intercreditor Agreement” shall mean the Intercreditor Agreement, dated as of on
or about the date hereof, by, among others, the Collateral Agent, the
Administrative Agent and JPMorgan Chase, N.A. (as successor by assignment to
Deutsche Bank AG, New York Branch) in its capacities thereunder as “Bank
Administrative Agent”, “Collateral Agent, “ and “Mortgagee”.

 

“Interest” means the aggregate amount of interest payable by the Company in
respect of (i) Loans and the outstanding LC Disbursements and (ii) in respect of
the LC Exposure less LC Disbursements, in each case calculated in accordance
with Section 7.1(b)(i) and (ii), as applicable, of the U.S. Receivables Loan
Agreement.

 

138

--------------------------------------------------------------------------------


 

“Interest Payment Date” means the last day of each Interest Period.

 

“Interest Payments Reserve Account” means an account (and any replacement
account or accounts) established by the Collateral Agent following the
occurrence of a Cash Dominion Trigger Event, in the name of the Company, held
with PNC Bank, National Association, under the exclusive control and dominion of
the Collateral Agent.

 

“Interest Period” means, in relation to any Loan, (a) initially, the period
commencing on (and including) the relevant Borrowing Date and ending on (but
excluding) the Business Day designated by the Company in the relevant Borrowing
Request occurring not more than 62 days after the relevant Borrowing Date; and
(b) thereafter, each successive period commencing on (and including) the last
day of the immediately preceding Interest Period for such Loan and ending on
(but excluding) the Business Day occurring not more than 62 days after the day
upon which such Interest Period commences as designated by the Company in a
written notice to the Administrative agent and each Funding Agent sent no later
than 10:00 a.m. (New York time) on the second (2nd) Business Day prior to the
first day of such Interest Period; provided that (i) if no Interest Period is
designated by the Company, the relevant Interest Period will end on the next
Settlement Date and (ii) in the case of any Interest Period for any Loan which
commences before the Facility Termination Date and would otherwise end on a date
occurring after the Facility Termination Date, such Interest Period shall end on
the Facility Termination Date.

 

“Interest Rate” means, with respect to any Lender, the sum of:

 

(a)                                 the Applicable Rate; plus

 

(b)                                 the Applicable Margin; plus

 

(c)                                  Mandatory Costs (without duplication if
incorporated into the Applicable Rate), if applicable,

 

provided that at all times following the occurrence and during the continuation
of a Termination Event, the Applicable Rate for each Lender shall be an interest
rate per annum equal to the Default Interest Rate.

 

“Investment” shall mean the making by the Company of any advance, loan,
extension of credit or capital contribution to, the purchase of any stock,
bonds, notes, debentures or other securities of or any assets constituting a
business unit of, or the making by the Company of any other investment in, any
Person.

 

“Issuing Bank” shall mean any of (i) PNC Bank, National Association, (ii) Royal
Bank of Canada and (iii) any other financial institution approved by the
Administrative Agent (such consent not to be unreasonably withheld).

 

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit, the outstanding amount of which may subsequently be reimbursed to
such Issuing Bank and thereafter maintained by the Lenders pursuant to
Section 2.4.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Company at such

 

139

--------------------------------------------------------------------------------


 

time; provided, however, that any Letter of Credit which has been cash
collateralized pursuant to Section 2.4(i) shall not be considered to be
outstanding for purposes of calculating the “LC Exposure” at such time.  The LC
Exposure of any Lender Group at any time shall be its ratable share of the
related Lender Group’s Pro Rata Share of the total LC Exposure at such time.

 

“LC Fee” means, with respect to each Issuing Bank, the “Fronting Fee” as defined
in the applicable Fee Letter.

 

“LC Sub-Limit” means, on any date, the lesser of (a) $50,000,000 and (b) an
amount equal to the product of (i) 0.20 and (ii) the Aggregate Receivables
Amount on such date.

 

“Lender” shall mean each Committed Lender and each Conduit Lender.

 

“Lender Group” shall mean a group consisting of one or more Committed Lenders,
the related Conduit Lender, if any, and the Funding Agent for such Lender or
Lenders.

 

“Letter of Credit” means any standby letter of credit issued pursuant to this
Agreement.

 

“Letter of Credit Request Agreement” means an agreement pursuant to which the
Company requests the issuance of, or extension of the expiration date or
increase in the amount of, any Letter of Credit from an Issuing Bank
substantially in the form of Schedule 13 to the U.S. Receivables Loan Agreement.

 

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, encumbrance, charge or security interest in or on such asset and
(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement relating to such asset; provided,
however, that if a lien is imposed under Section 412(n) of the Code or
Section 302(f) of ERISA for a failure to make a required installment or other
payment to a plan to which Section 412(n) of the Code or Section 302(f) of ERISA
applies, then such lien shall not be treated as a “Lien” from and after the time
(x) (i) any Person who is obligated to make such payment pays to such plan the
amount of such lien determined under Section 412(n)(3) of the Code or
Section 302(f)(3) of ERISA, as the case may be, and provides to the Collateral
Agent and any Funding Agent a written statement of the amount of such lien
together with written evidence of payment of such amount, or (ii) such lien
expires pursuant to Section 412(n)(4)(B) of the Code or Section 302(f)(4)(B) of
ERISA and (y) the consent of each Funding Agent is obtained.

 

“Limited Liability Company Agreement” shall mean the Amended and Restated
Limited Liability Company Agreement dated as of September 23, 2009 between the
Contributor, as Shareholder and Donald J. Puglisi, as the Special Member (as
defined in the Limited Liability Company Agreement).

 

“Liquidity Agreement” means any agreement dated on or about the date hereof and
entered into by any Conduit Lender pursuant to which a Liquidity Provider will
extend credit to or have a commitment to purchase Loans (or portions thereof or
participations therein) from a Conduit Lender in each case in connection with
such Conduit Lender’s commercial paper program.

 

“Liquidity Provider” means the Person or Persons who provide liquidity or
program support to a Conduit Lender in connection with the issuance by such
Conduit Lender of Commercial Paper or the borrowing by such Conduit Lender of
the proceeds of Commercial Paper and

 

140

--------------------------------------------------------------------------------


 

each guarantor of any such Person.  Each Liquidity Provider shall be a Committed
Lender hereunder, unless the Administrative Agent and the Company shall have
otherwise consented to such Liquidity Provider in writing (such consent not to
be unreasonably withheld).

 

“LMIR” has the meaning assigned to such term in the applicable Fee Letter.

 

“Loan” means a loan comprising the whole or part of a Borrowing made by the
Company pursuant to Section 2 of the U.S. Receivables Loan Agreement, including
each Swingline Loan, if any.

 

“Local Business Day” shall mean, with respect to any Originator, any day other
than (i) a Saturday or a Sunday and (ii) any other day on which commercial
banking institutions or trust companies in the jurisdiction in which such
Originator has its principal place of business, are authorized or obligated by
law, executive order or governmental decree to be closed.

 

“Local Servicer” shall have the meaning assigned to such term Section 2.01(c) of
the Servicing Agreement.

 

“Loss Reserve Ratio” means, as of the last day of each Settlement Period, the
product (expressed as a percentage) of (a) 2.50, times (b) the highest
three-month rolling average Defaulted Receivables Ratio during the 12
immediately preceding Settlement Periods, times (c) the Default Horizon Ratio as
of the end of the immediately preceding Settlement Period.

 

“Majority Lenders” shall mean the Lenders having, in the aggregate, more than
50.0% of the Aggregate Commitment; provided, however, that so long as there are
only two Lender Groups, “Majority Lenders” shall mean each Committed Lender, and
provided, further, that at any time there is a Nonrenewing Lender Group and the
preceding proviso does not apply, “Majority Lenders” shall mean the Lenders
having, in the aggregate, more than 50.0% of the Aggregate Principal Balance
outstanding.

 

“Mandatory Costs” shall mean, if and so long as any Lender is required to comply
with, reserve assets, liquidity, special deposit, cash margin or other
requirements under the applicable rules or regulations of any monetary or other
governmental authority, as a result of a change in such rules, regulations or
reserve percentages that is adopted, announced, amended or reflected in a new
interpretation issued after the date of this Agreement, in respect of any Loan
bearing interest at a USD LIBOR derived rate, the amount expressed as a
percentage (rounded upwards, if necessary, to the next higher 1/16 of 1%) of the
cost to such Lender of complying with such requirements in relation to such
Loan.

 

“Margin Stock” shall have the meaning given to such term in Regulation U of the
Board of Governors.

 

“Master Servicer” shall mean Vantico Group S.à r.l., and any Successor Master
Servicer under the Servicing Agreement.

 

“Master Servicer Default” shall have, with respect to any , the meaning assigned
to such term in Section 6.01 of the Servicing Agreement.

 

“Master Servicer Indemnified Person” shall have the meaning assigned to such
term in Section 5.02(a) of the Servicing Agreement.

 

141

--------------------------------------------------------------------------------


 

“Material Adverse Effect” shall mean, if used with respect to a Person, (a) a
material impairment of the ability of such Person to perform its obligations
under the Transaction Documents, (b) a materially adverse effect on the
business, operations, property or condition (financial or otherwise) of such
Person, (c) a material impairment of the validity or enforceability of any of
the Transaction Documents against such Person, (d) a material impairment of the
collectibility of the Pool Receivables taken as a whole and (e) a material
impairment of the interests, rights or remedies of the Collateral Agent or the
Secured Parties under or with respect to the Transaction Documents or the Pool
Receivables taken as a whole.

 

“Maturity Date” means the Facility Termination Date.

 

“Maximum Available Borrowing” means, on any date, the lesser of:

 

(a)                                 the Aggregate Commitment on such date, less
the amount of the outstanding Loans and LC Exposure; and

 

(b)                                 the Maximum Potential Borrowing on such
date.

 

“Maximum Potential Borrowing” means, with respect to any date, an amount equal
to:

 

(a)                                 the Adjusted Aggregate Receivables Amount on
such date; less

 

(b)                                 the sum of (i) the Required Subordinated
Amount on such date, (ii) the amount of the outstanding Loans on such date and
(iii) the LC Exposure on such date.

 

“Maximum Swingline Loan Amount” means at any time the lesser of (a) $25,000,000
and (b) the amount that would cause the aggregate Loans outstanding to exceed
the Maximum Available Borrowing.

 

“Monthly Servicing Fee” shall have the meaning assigned to such term in
Section 19 of the U.S. Receivables Loan Agreement.

 

“Monthly Settlement Report” shall mean a report prepared by the Master Servicer
for each Settlement Period pursuant to Section 4.02 of the Servicing Agreement,
in substantially the form of Schedule 12 to the U.S. Receivables Loan Agreement.

 

“Moody’s” shall mean Moody’s Investors Service, Inc. or its successors and
assigns.

 

“Multiemployer Plan” shall mean, with respect to any Person, a multiemployer
plan as defined in Section 4001(a)(3) of ERISA to which such Person or any ERISA
Affiliate of such Person (other than one considered an ERISA Affiliate only
pursuant to subsection (m) or (o) of Section 414 of the Code) is making or
accruing an obligation to make contributions, or has within any of the preceding
five plan years made or accrued an obligation to make contributions.

 

“1940 Act” shall mean the United States Investment Company Act of 1940, as
amended.

 

“Non-Conduit Lender Group” means a Lender Group comprised of a Committed Lender
and its related Funding Agent only.

 

“Nonrenewing Lender Group” means any Lender Group that does not consent to an
Extension Request.

 

142

--------------------------------------------------------------------------------


 

“Obligor” shall mean, with respect to any Receivable, the party obligated to
make payments with respect to such Receivable, including any guarantor thereof.

 

“Obligor Limit” shall mean the percentage, as set forth in the Receivables
Specification and Exception Schedule attached to the U.S. Receivables Loan
Agreement as Schedule 8 under the heading “Obligor Limit”, which shall
represent, at any date, with respect to an Eligible Obligor, the percentage of
the Principal Amount of all Pool Receivables which are Eligible Receivables at
such date which are due from such Eligible Obligor for the applicable ratings
category of long-term senior debt of that Obligor, or if such Obligor is unrated
and is a wholly owned subsidiary, then the applicable ratings category of long
term senior debt of such Obligor’s parent; provided, however, for purposes of
this definition that all Eligible Obligors that are Affiliates of each other
shall be deemed to be a single Eligible Obligor to the extent the Master
Servicer has actual knowledge of the affiliation and in that case, the
applicable debt rating for such group of Obligors shall be the debt rating of
the ultimate parent of the group.

 

If the ratings given by S&P and Moody’s to the long term senior debt of any
Obligor (or the ultimate parent of the Obligor or the affiliated group of which
such Obligor is a member, as the case may be) would result in different
applicable percentages under Schedule 8 to this Agreement, the applicable
percentage shall be the percentage associated with the lower rating, as between
S&P’s rating and Moody’s rating, of such Obligor’s (or such ultimate parent’s,
as the case may be) long-term senior debt; provided that: (i) if an Obligor (or
such ultimate parent, as the case may be) is not rated by one of the Rating
Agencies, then such Obligor (or the ultimate parent, as the case may be) shall
be deemed to be unrated unless the Rating Agency that does not rate the Obligor
consents to the application of the rating given the Obligor by the Rating Agency
that does give such a rating and (ii) if an Obligor (or such ultimate parent, as
the case may) does not have a long-term senior debt rating from either of the
Rating Agencies, but has a short-term senior debt rating, then the applicable
percentage shall be the percentage associated with the long term senior debt
ratings that are equivalent to such short term senior debt ratings as set forth
in the table set forth in the Receivables Specification and Exception Schedule
attached to the U.S. Receivables Loan Agreement as Schedule 8 under the heading
“Obligor Limit”. The ratings specified in the table are minimums for each
percentage category, so that a rating not shown in the table falls in the
category associated with the highest rating shown in the table that is lower
than that rating.

 

“Obligor Percentage” means, on any date of determination, for each Obligor, the
lesser of (i) a fraction, expressed as a percentage, (a) the numerator of which
is the Principal Amount of Pool Receivables which are Eligible Receivables due
from such Eligible Obligor at such date and (b) the denominator of which is the
Principal Amount of Pool Receivables which are Eligible Receivables at such date
of determination or (ii) the Obligor Limit for such Obligor.

 

“OECD Country” shall mean a country that is a member of the grouping of
countries that are full members of the Organization of Economic Cooperation and
Development.

 

“OFAC” shall have the meaning assigned in Section 23(z) of the U.S. Receivables
Loan Agreement.

 

“Opinion of Counsel” shall mean a written opinion or opinions of one or more
counsel (who, unless otherwise specified in the Transaction Documents, may be
internal counsel to the Company, the Master Servicer or an Originator)
designated by the Company, the Master

 

143

--------------------------------------------------------------------------------


 

Servicer or an Originator, as the case may be, that is reasonably acceptable to
the Collateral Agent and each Funding Agent.

 

“Original Principal Amount” shall mean, with respect to any Receivable, the
Principal Amount of such Receivable as of the date on which such Receivable is
contributed, sold or otherwise conveyed to the Contributor or the Company, as
the case may be, under the applicable Origination Agreement.

 

“Origination Agreements” shall mean (i) the Contribution Agreement and each
Receivables Purchase Agreement; and (ii) any contribution agreement, receivables
purchase agreement or corresponding agreement entered into by the Company or the
Contributor (as the case may be) and any Additional Originator.

 

“Originator” shall mean the Contributor and the U.S. Originators.

 

“Originator/Contributor Adjustment Payment” shall have the meaning assigned to
such term in Section 2.06(a) (or corresponding Section) of the Origination
Agreements.

 

“Originator/Contributor Dilution Adjustment Payment” shall have the meaning
assigned to such term in Section 2.05 (or corresponding Section) of the
Origination Agreements.

 

“Originator Documents” shall have the meaning assigned to such term in
Section 7.03(b)(iii) (or corresponding Section) of the Origination Agreements.

 

“Originator/Contributor Indemnification Event” shall have the meaning assigned
to such term in Section 2.06(b) (or corresponding Section) of the Origination
Agreements.

 

“Originator/Contributor Indemnification Payment” shall have the meaning assigned
to such term in Section 2.06(b) (or corresponding Section) of the Origination
Agreements.

 

“Originator/Contributor Indemnified Liabilities” shall have the meaning assigned
to such term in Section 8.02 (or corresponding Section) of the Origination
Agreement.

 

“Originator Purchase Price” shall have the meaning assigned to such term in
Section 2.02 (or corresponding Section) of the Receivables Purchase Agreements.

 

“Originator Termination Date” shall have the meaning assigned to such term in
Section 7.01 (or corresponding Section) of the Origination Agreements.

 

“Originator Termination Event” shall have the meaning assigned to such term in
Section 7.01 (or corresponding Section) of each Origination Agreement, or such
other corresponding provision, as applicable.

 

“Outstanding Amount Advanced” shall mean, on any date of determination, the
aggregate of all Servicer Advances remitted by the Master Servicer out of its
own funds pursuant to Section 2.06 of the Servicing Agreement, less the
aggregate of all related Servicer Advance Reimbursement Amounts received by the
Master Servicer.

 

“Parent Company” shall mean Huntsman Corporation and any successor thereto (by
merger or consolidation) for so long as Huntsman Corporation or such successor
entity (as applicable) owns, directly or indirectly, at least a majority of the
voting Capital Stock of Huntsman International.

 

144

--------------------------------------------------------------------------------


 

“Participant Register” shall have the meaning assigned to such term in
Section 37.17(m) of the U.S. Receivables Loan Agreement.

 

“Patriot Act” shall have the meaning assigned in Section 23(z) of the U.S.
Receivables Loan Agreement.

 

“Payments Reserve Accounts” shall mean each of the Interest Payments Reserve
Account and the Principal Payments Reserve Account.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA and any Person succeeding to the functions
thereof.

 

“Percentage Factor” shall mean the fraction, expressed as a percentage, computed
on any date of determination as follows: (i) the Target Receivables Amount on
such date, divided by (ii) the Adjusted Aggregate Receivables Amount. The
Percentage Factor shall be calculated by the Master Servicer on the Initial
Borrowing Date. Thereafter, until the Facility Termination Date, the Master
Servicer shall recompute the Percentage Factor as of the close of business on
each Business Day and report such recomputations to the Administrative Agent and
the Funding Agents in the Weekly Report, if any, the Monthly Settlement Report
and as otherwise requested by the Administrative Agent or any Funding Agent.

 

“Periodic Interest” shall mean Interest accrued for the relevant Interest
Period.

 

“Permitted Liens” shall mean, at any time, for any Person:

 

(a)                                 Liens created pursuant to any Transaction
Document;

 

(b)                                 Liens for taxes, assessments or other
governmental charges or levies (i) not yet due or (ii) with respect to which are
being contested in good faith by appropriate proceedings and with respect to
which reserves in conformity with GAAP have been provided on the books of such
Person;

 

(c)                                  Liens of or resulting from any judgment or
award, the time for the appeal or petition for rehearing of which shall not have
expired, or in respect of which such Person shall at any time in good faith be
prosecuting an appeal or proceeding for a review and with respect to which a
reserve or other appropriate provisions are being maintained in accordance with
GAAP; and

 

(d)                                 Liens, or priority claims incidental to the
conduct of business or the ownership of properties and assets (including
mechanics’, carriers’, repairers’, warehousemen’s and statutory landlords’
liens) and deposits, pledges or liens to secure statutory obligations, surety or
appeal bonds or other liens of like general nature incurred in the ordinary
course of business and not in connection with the borrowing of money, provided
in each case, the obligation secured is not overdue, or, if overdue, is being
contested in good faith by appropriate actions or proceedings and with respect
to which a reserve or other appropriate provisions are being maintained in
accordance with GAAP.

 

“Person” shall mean any individual, partnership, corporation, business trust,
joint stock company, trust, unincorporated association, joint venture, limited
liability company, Governmental Authority or other entity of whatever nature.

 

145

--------------------------------------------------------------------------------


 

“Plan” shall mean, with respect to any Person, any pension plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code which is maintained for employees of such Person or any
ERISA Affiliate of such Person.

 

“Pledge Agreement” shall mean the Pledge Agreement, dated as of August 16, 2005
by and among Huntsman International and certain of its subsidiaries from time to
time party thereto (as Pledgors) and JPMorgan Chase, N.A. (as successor by
assignment to Deutsche Bank AG, New York Branch), as Collateral Agent, as such
document may be amended, restated, supplemented or otherwise modified from time
to time.

 

“PNC” shall mean PNC Bank, National Association.

 

“Policies” shall mean the credit and collection policies of the Approved
Originators, copies of which are in writing, have been previously delivered to
the Collateral Agent and the Administrative Agent, prior to or on the Initial
Borrowing Date, as the same may be amended, supplemented or otherwise modified
from time to time; provided that material changes to such Policies must be
approved by the Administrative Agent and the Funding Agents (such consent not to
be unreasonably withheld).

 

“Pool Receivable” means any Receivable which has been sold or otherwise assigned
(or purported to be sold, assigned, conveyed, subrogated and or otherwise
transferred) by an Originator or the Contributor to the Company pursuant to an
Origination Agreement.

 

“Potential Master Servicer Default” shall mean an event which, with the giving
of notice or the lapse of time or both, would constitute a Master Servicer
Default under the Servicing Agreement.

 

“Potential Offset Amount” shall mean an amount determined by the Local Servicer
and equal to the amount of any known potential offset, counterclaim, or defense
with respect to an Eligible Receivable, and further aggregated by the Master
Servicer for the purposes of calculating the Aggregate Receivable Amount.

 

“Potential Originator Termination Event” shall mean any condition or act that,
with the giving of notice or the lapse of time or both, would constitute an
Originator Termination Event.

 

“Potential Program Termination Event” shall mean any condition or act that, with
the giving of notice or the lapse of time or both, would constitute a Program
Termination Event.

 

“Potential Termination Event” shall mean an event which, with the giving of
notice and/or the lapse of time, would constitute a Termination Event.

 

“Prime Rate” means a rate per annum equal to the prime rate of interest
announced from time to time by PNC Bank, National Association (which is not
necessarily the lowest rate charged to any customer), changing when and as said
prime rate changes.

 

“Principal Amount” shall mean, with respect to any Receivable, the unpaid
principal amount due thereunder.

 

“Principal Balance” means, at any time, the principal amount of any Loan made
under the U.S. Receivables Loan Agreement at such time.

 

146

--------------------------------------------------------------------------------


 

“Principal Payments Reserve Account” means an account (and any replacement
account or accounts) established by the Collateral Agent following the
occurrence of a Cash Dominion Trigger Event, in the name of the Company, held
with PNC Bank, National Association, under the exclusive control and dominion of
the Collateral Agent.

 

“Pro Rata Share” means, for any Lender Group:

 

(a)                                 the aggregate Commitment of the Lenders who
are members of such Lender Group, divided by the Aggregate Commitments; and

 

(b)                                 after the Aggregate Commitments have been
terminated, the outstanding principal amount of the Loans funded by such Lender
Group, divided by the outstanding principal amount of the Loans funded by all
Lender Groups.

 

“Program Costs” shall mean, for any Business Day, the sum of:

 

(a)                                 all fees, expenses, indemnities and other
amounts due and payable to all Secured Parties and Facility Indemnified Parties
under the Transaction Documents;

 

(b)                                 all unpaid fees and expenses due and payable
to counsel to, and independent auditors of, the Company (other than fees and
expenses payable on or in connection with the closing of the U.S. Receivables
Loan Agreement); and

 

(c)                                  all unpaid fees and expenses due and
payable to the Rating Agencies by the Company or any Lender.

 

“Program Support Agreement” shall mean and include any agreement (including, at
the Closing Date, the Liquidity Agreement) entered into by any Program Support
Provider providing for the issuance of one or more letters of credit for the
account of a Lender, the issuance of one or more surety bonds for which such
Lender is obligated to reimburse the applicable Program Support Provider for any
drawings thereunder, the sale by such Lender to any Program Support Provider of
the Loans funded by such Lender (or portions thereof or participations therein)
and/or the making of loans and/or other extensions of credit to such Lender in
each case in connection with such Lender’s commercial paper program if and to
the extent used to fund Loans, together with any letter of credit, surety bond,
swap or other instrument issued thereunder.

 

“Program Support Provider” shall mean, with respect to any Lender, any Person
(including any Liquidity Provider) now or hereafter extending credit, or having
a commitment to extend credit to or for the account of, or to make purchases
from, such Lender or issuing a letter of credit, surety bond, swap or other
instrument to support any obligations arising under or in connection with such
Lender’s securitization program.

 

“Program Termination Date” shall have the meaning assigned to such term in
Section 7.02 (or corresponding Section) of the Origination Agreements.

 

“Program Termination Event” shall have the meaning assigned to such term in
Section 7.02 (or corresponding Section) of the Origination Agreements.

 

“Purchase Documents” shall mean the offers or letters of offer, acceptances or
notifications, quittances subrogatives or other instruments of transfer,
evidence of entries in a current account, and any other similar documents or
entries, in each case which are required by the

 

147

--------------------------------------------------------------------------------


 

terms of the respective Receivables Purchase Agreements to be delivered or to
occur to give effect to the sale or other transfer of Receivables (or interests
therein).

 

“Purchaser” means the Company.

 

“Quotation Day” means, in relation to any period for which an interest rate is
to be determined, the first (1st) day of that period.

 

“Rating Agencies” shall mean (i) with respect to any Conduit Lender or such
Conduit Lender’s Commercial Paper or commercial paper program, any nationally
recognized statistical rating organization then rating such Conduit Lender’s
Commercial Paper, and (ii) otherwise, shall be a collective reference to S&P and
Moody’s.

 

“Receivable” shall mean all the indebtedness and payment obligations of an
Obligor to an Originator arising from the sale of merchandise or services by an
Originator (and shall include (a) such indebtedness and payment obligation as
may be evidenced by any invoice issued as a re-invoicing or substitution
invoicing of an original invoice and (b) the right of payment of any interest,
sales taxes, finance charges, returned check or late charges and other
obligations of such Obligor with respect thereto); provided, however, that
“Receivable” shall not include any such amount arising in connection with a
Designated Excluded Line of Business.

 

“Receivable Assets” shall, as used in the Origination Agreements, have the
meaning assigned in Section 2.01(a) thereof/or the respective corresponding
provision of such Originator Agreement.

 

“Receivables Contribution Date” shall mean, with respect to any Receivable, the
Business Day on which the Company receives a contribution of such Receivable
from the Contributor or direct conveyance from an Originator.

 

“Receivables Purchase Agreement” shall mean (i) the U.S. Receivables Purchase
Agreement, and (ii) any receivables purchase agreement entered into by any
Additional Originator and the Contributor or the Company, as the case may be, in
accordance with the Transaction Documents.

 

“Recoveries” shall mean all amounts collected (net of out of pocket costs of
collection) in respect of Charged-Off Receivables.

 

“Reference Banks” means the principal London offices of Citibank N.A. and HSBC
Bank plc or such other banks as may be appointed by the Administrative Agent in
consultation with the Company.

 

“Register” shall have the meaning assigned to such term in Section 37.17(d) of
the U.S. Receivables Loan Agreement.

 

“Regulation T” shall mean Regulation T of the Board of Governors as from time to
time in effect and all official rulings and interpretations thereunder or
thereof.

 

“Regulation U” shall mean Regulation U of the Board of Governors as from time to
time in effect and all official rulings and interpretations thereunder or
thereof.

 

148

--------------------------------------------------------------------------------


 

“Regulation X” shall mean Regulation X of the Board of Governors as from time to
time in effect and all official rulings and interpretations thereunder or
thereof.

 

“Related Property” shall mean, with respect to any Receivable:

 

(a)                                 all of the applicable U.S. Originator’s
respective interest in the goods, if any, relating to the sale which gave rise
to such Receivable;

 

(b)                                 all other security interests or Liens and
property subject thereto from time to time purporting to secure payment of such
Receivable, whether pursuant to the Contract related to such Receivable or
otherwise, together with all financing statements signed by the applicable
Obligor describing any collateral securing such Receivable; and

 

(c)                                  all guarantees, insurance and other
agreements or arrangements of whatever character from time to time supporting or
securing payment of such Receivable whether pursuant to the Contract related to
such Receivable or otherwise;

 

including in the case of clauses (b) and (c), any rights described therein
evidenced by an account, note, instrument, contract, security agreement, chattel
paper, general intangible or other evidence of indebtedness or security.

 

“Reportable Event” shall mean any reportable event as defined in
Section 4043(b) of ERISA or the regulations issued thereunder with respect to a
Plan (other than a Plan maintained by an ERISA Affiliate which is considered an
ERISA Affiliate only pursuant to Section (m) or (o) of Section 414 of the Code).

 

“Reported Day” shall have the meaning assigned to such term in Section 4.01 of
the Servicing Agreement.

 

“Required Reserve Factor Floor” means, for any Settlement Period, the sum
(expressed as a percentage) of (a) the Concentration Reserve Percentage plus
(b) the product of the Adjusted Dilution Ratio times the Dilution Horizon Ratio
plus (c) the Yield Reserve Ratio plus (d) the Servicing Reserve Ratio, in each
case, as of the last day of the Settlement Period immediately preceding such
Settlement Period.

 

“Required Reserves Ratio” shall mean, for any Settlement Period, the greater of
(i) the Required Reserve Factor Floor for such Settlement Period and (ii) the
sum of the Loss Reserve Ratio, the Dilution Reserve Ratio, the Servicing Reserve
Ratio and the Yield Reserve Ratio for such Settlement Period.

 

“Required Subordinated Amount” shall mean:

 

(a)                                 on any date of determination during the
Revolving Period, an amount equal to the product of (i) the Required Reserves
Ratio at such time times (ii) the Adjusted Aggregate Receivables Amount; and

 

(b)                                 on any date of determination during the
Amortization Period, an amount equal to the Required Subordinated Amount on the
last Business Day of the Revolving Period.

 

“Requirement of Law” shall mean for any Person the certificate of incorporation
and by laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation, or determination of an arbitrator or a
court or other Governmental Authority, in

 

149

--------------------------------------------------------------------------------


 

each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

 

“Resignation Notice” shall have the meaning assigned to such term in
Section 6.02(a) of the Servicing Agreement.

 

“Responsible Officer” shall mean (i) when used with respect to the Collateral
Agent, any officer within the Corporate Trust Office of the Collateral Agent
including any Vice President, any Assistant Vice President, Trust Officer or
Assistant Trust Officer or any other officer of the Collateral Agent customarily
performing functions similar to those performed by any of the above designated
officers and (ii) when used with respect to any other Person, any member of the
Board, the Chief Executive Officer, the President, the Chief Financial Officer,
the Treasurer, any Vice President, the Controller or manager (in the case of a
limited liability company) of such Person; provided, however, that a Responsible
Officer shall not certify in his capacity as a Vice President as to any
financial information.

 

“Restricted Payments” shall have the meaning assigned to such term in
Section 26.3(m) of the U.S. Receivables Loan Agreement.

 

“Restricted Payments Test” shall mean, on any date of determination that the
Aggregate Receivables Amount at such time is at least equal to the Target
Receivables Amount at such time.

 

“Revolving Period” shall mean the period commencing on the Initial Borrowing
Date and terminating on the Facility Termination Date.

 

“S&P” shall mean Standard & Poor’s, a division of The McGraw-Hill
Companies, Inc. or any successor thereto.

 

“Scheduled Commitment Termination Date” shall mean March 30, 2018, as such date
may be extended from time to time in writing by the Lenders, the related Funding
Agents and the Company.

 

“Scope of Audit” means the scope of audit in the form agreed between the Master
Servicer and the Administrative Agent, as may be amended from time to time by
agreement between the Master Servicer and the Administrative Agent; it is
anticipated that the scope of audit shall be substantially similar to the scope
of the audit conducted in conjunction with the closing of the facility.

 

“Screen Rate” means the British Bankers Association Interest Settlement Rate for
U.S. Dollars for the period, displayed on the appropriate page of the Telerate
screen.  If the agreed page is replaced or service ceases to be available, the
Administrative Agent may specify another page or service displaying the
appropriate rate after consultation with the Company and the Lenders.

 

“Secured Obligations” shall mean all present and future indebtedness and all
other liabilities and obligations of every nature of the Company including for
commissions, fees, principal, interest, LC Disbursements, LC Exposure, letter of
credit fees and charges, expenses and indemnification payments, from time to
time owed to the Collateral Agent, each Funding Agent, each Lender, each Issuing
Bank, the Administrative Agent and each other Secured Party, whether direct or
indirect, absolute or contingent, due or to become due, or now

 

150

--------------------------------------------------------------------------------


 

existing or thereafter incurred, whether on account of commissions, amounts owed
and payable, incurred fees, indemnities, out of pocket costs or expenses
(including all reasonable fees and disbursements of counsel) or otherwise which
arise under the U.S. Receivables Loan Agreement or any Transaction Document.

 

“Secured Parties” means, collectively, each Facility Indemnified Party.

 

“Security Documents” means this Agreement and each other security agreement,
deed of charge or other agreement, if any, executed or delivered from time to
time by any Transaction Party pursuant to, or in connection with, the
transaction contemplated by the Transaction Documents.

 

“Securities Act” shall mean the United States Securities Act of 1933, as
amended.

 

“Servicer Advance” shall mean amounts deposited by the Master Servicer out of
its own funds into any Company Concentration Account, or, if no Company
Concentration Account shall have been established hereunder, a Collection
Account, in each case, pursuant to Section 2.06(a) of the Servicing Agreement.

 

“Servicer Advanced Reimbursement Amount” means any amount received or deemed to
be received by the Master Servicer pursuant to Section 2.06(b) of the Servicing
Agreement of a Servicer Advance made out of its own funds.

 

“Servicer Guarantor” shall mean Huntsman International, LLC.

 

“Servicing Agreement” shall mean the U.S. Servicing Agreement, dated as of the
Closing Date among the Company, the Master Servicer, the Servicer Guarantor,
each of the U.S. Originators, as local servicers, the Administrative Agent and
the Collateral Agent.

 

“Servicing Fee Percentage” shall mean 1.0% per annum.

 

“Servicing Reserve Ratio” means, for any Settlement Period, the product
(expressed as a percentage) of (a) 1%, times (b) a fraction, the numerator of
which is the Days Sales Outstanding for such Settlement Period and the
denominator of which is 360.

 

“Settlement Date” shall mean the 15th day of the month, or if such 15th day is
not a Business Day, the next succeeding Business Day.

 

“Settlement Period” shall mean initially the period commencing October 16, 2009
and ending on October 31, 2009. Thereafter, Settlement Period shall mean each
fiscal month of the Master Servicer.

 

“Settlement Report Date” shall mean, except as otherwise set forth in the
applicable U.S. Receivables Loan Agreement, the 12th day of each calendar month
or, if such 12th day is not a Business Day, the next succeeding Business Day.

 

“Share” shall mean a membership interest held in the Company as described in the
Limited Liability Company Agreement comprising all rights held and obligations
owed by the holder of such membership interests under the terms of the Limited
Liability Company Agreement and applicable law.

 

“Shareholder” shall mean a holder of Shares in the Company.

 

151

--------------------------------------------------------------------------------


 

“Significant Subsidiary” shall mean a subsidiary of Huntsman International whose
assets comprise five percent (5%) or more of the Consolidated Total Assets of
Huntsman International and its consolidated subsidiaries.

 

“Specified Bankruptcy Opinion Provisions” shall mean the factual assumptions
(including those contained in the factual certificate referred to therein) and
the actions to be taken by each U.S. Originator and the Company in the legal
opinion of Baker & McKenzie LLP relating to certain bankruptcy matters delivered
on the Initial Borrowing Date.

 

“Specified True Sale Opinion Provisions” shall mean the factual assumptions
(including those contained in the factual certificate referred to therein) and
the actions to be taken by each U.S. Originator, the Contributor and the Company
in the legal opinion of Latham Watkins LLP relating to certain true sale and
true contribution matters delivered on March 30, 2015.

 

“State/Local Government Obligor” shall mean any state of the United States or
local government thereof or any subdivision thereof or any agency, department,
or instrumentality thereof.

 

“Subsidiary” shall mean, as to any Person, a corporation, partnership or other
entity of which shares of stock or other ownership interests having ordinary
voting power (other than stock or such other ownership interests having such
power only by reason of the happening of a contingency) to elect a majority of
the board of directors or other managers of such corporation, partnership or
other entity are at the time owned, or the management of which is otherwise
controlled, directly or indirectly through one or more intermediaries, or both,
by such Person.

 

“Successor Master Servicer” shall mean (a) prior to the occurrence of a Master
Servicer Default, such Person as may have been appointed as Successor Master
Servicer pursuant to the Servicing Agreement and (b) following the occurrence of
a Master Servicer Default, (x) from the Back-Up Servicer Commencement Date, the
back-up servicer designated under the Back-Up Servicing Agreement and
(y) otherwise, such Person as may be appointed by the Collateral Agent which, at
the time of its appointment as Servicer (i) is legally qualified and has the
corporate power and authority to service the Receivables, (ii) is approved by
each Funding Agent, (iii) has demonstrated the ability to service a portfolio of
similar receivables in accordance with high standards of skill and care in the
sole determination of the Master Servicer or the Collateral Agent, and (iv) has
accepted its appointment by a written assumption in a form acceptable to the
Collateral Agent, provided that no Person shall be an Successor Servicer if it
is a direct competitor of Huntsman International LLC or any Significant
Subsidiary.

 

“Swingline Lender” shall mean PNC Bank, National Association, and its successors
and assigns.

 

“Swingline Loan” shall have the meaning assigned to such term in Section 3.4 of
the U.S. Receivables Loan Agreement.

 

“Target Receivables Amount” shall mean, on any date of determination, the sum of
(a) the aggregate Principal Balance of the Loans outstanding on such day plus
(b) the aggregate LC Exposure on such day plus (c) the Required Subordinated
Amount on such day.

 

152

--------------------------------------------------------------------------------


 

“Tax” shall mean any present or future income, stamp or other taxes, levies,
imposts, duties, charges, fees, deductions, withholdings of any other charge of
a similar nature, now or hereafter imposed, levied, collected, withheld or
assessed by any Governmental Authority (including any penalty or interest in
connection with any failure to pay, or delay in paying, the same).

 

“Tax Credit” means a credit against, relief or remission for or repayment or
refund of Tax.

 

“Tax Deduction” shall have the meaning assigned to such term in
Section 11.1(a) of the U.S. Receivables Loan Agreement.

 

“Tax Opinion” shall mean, unless otherwise specified in the Receivables Loan
Agreement with respect to any action, an Opinion of Counsel of one or more
outside law firms to the effect that, for United States federal income tax
purposes, (i) such action will not adversely affect the characterization as debt
of any Loans and (ii) the Company will be disregarded as an entity separate from
Huntsman International for U.S. federal income tax purposes.

 

“Tax Payment” shall have the meaning assigned to such term in Section 11.1 of
the U.S. Receivables Loan Agreement.

 

“Taxation Authority” means any taxing, revenue, or other authority (whether
within, or outside the United States) competent to impose any liability to, or
to assess or collect, any tax.

 

“Termination Event” shall have the meaning assigned in Section 21.1 of the U.S.
Receivables Loan Agreement.

 

“Termination Notice” shall have the meaning assigned to such term in
Section 6.01 of the Servicing Agreement.

 

“Timely Payment Discount” shall mean, with respect to any date of determination,
a cash discount relating to the Receivables contributed by the Contributor to
the Company (directly or indirectly), and granted by the Originators to the
Obligors, as stipulated in the Contract.

 

“Tioxide Americas” shall mean Tioxide Americas LLC, an exempted limited company
organized under the laws of the Cayman Islands, and its successors and permitted
assigns.

 

“Transaction Documents” shall mean the collective reference to the U.S.
Receivables Loan Agreement, the Servicing Agreement, the Origination Agreements,
the Back-Up Servicing Agreement, the Program Support Agreements, the Fee
Letters, the Collection Account Agreements, any Letter of Credit Request
Agreements, any other Security Documents and any other documents delivered
pursuant to or in connection therewith.

 

“Transaction Parties” means, collectively:

 

(a)                                 the Company;

 

(b)                                 each Originator;

 

(c)                                 the Master Servicer;

 

(d)                                 the Lenders;

 

153

--------------------------------------------------------------------------------


 

(e)                                  the Administrative Agent; and

 

(f)                                   the Funding Agents,

 

and “Transaction Party” means any of them.

 

“Transactions” shall mean the transactions contemplated under each of the
Transaction Documents.

 

“Transfer Issuance Date” shall mean the date on which a Commitment Transfer
Supplement becomes effective pursuant to the terms of such Commitment Transfer
Supplement.

 

“Transferred Agreements” shall have the meaning assigned to such term in
Section 15(b) of the U.S. Receivables Loan Agreement.

 

“UCC” shall mean the Uniform Commercial Code, as amended from time to time, as
in effect in any specified jurisdiction.

 

“United States” for purposes of geographic description shall mean the United
States of America (including the States and the District of Columbia), its
territories, its possessions (including Puerto Rico, the U.S. Virgin Islands,
Guam, American Samoa, Wake Island and the Northern Mariana Islands) and other
areas subject to its jurisdictions.

 

“United States Person” shall mean an individual who is a citizen or resident of
the United States, or a corporation, partnership or other entity created or
organized in or under the laws of the United States or any political subdivision
thereof, or an estate or trust the income of which is subject to U.S. federal
income taxation regardless of its source.

 

“USD LIBOR” means, in relation to any Loan or other calculation denominated in
U.S. Dollars:

 

(a)                                 the applicable Screen Rate; or

 

(b)                                 (if no Screen Rate is available for the
Interest Period of that Loan) the arithmetic mean of the rates (rounded upwards
to four decimal places) as supplied to the Agent at its request quoted by the
Reference Banks to leading banks in the London interbank market,

 

as of 11:00 am (New York time) on the Quotation Day for the offering of deposits
in U.S. Dollars and for a period of: (i) one week in the case of a determination
for the purposes of the Alternate Rate definition; and (ii) one month in all
other cases.  Notwithstanding the foregoing, if the USD LIBOR as determined
herein would be less than zero (0.00), such rate shall be deemed to be zero
percent (0.00%) for purposes of this Agreement.

 

“U.S. Government Obligor” shall mean the United States government or any
subdivision thereof or any agency, department or instrumentality thereof.

 

“U.S. Originator” shall mean (i) Huntsman International LLC, (ii) Tioxide
Americas LLC, (iii) Huntsman Propylene Oxide LLC, (iv) Huntsman International
Fuels LLC, (v) Huntsman Ethyleneamines LLC, (vi) Huntsman Petrochemical LLC,
(vii) Huntsman Advanced Materials Americas LLC and (viii) after the Initial
Borrowing Date, any Approved Originator which originates Receivables to Obligors
located in the United States.

 

154

--------------------------------------------------------------------------------


 

“U.S. Receivables” shall mean the Receivables originated by a U.S. Originator
and contributed, transferred, assigned and conveyed to the Company directly or
indirectly and thereafter participated by the Company to the Lenders.

 

“U.S. Receivables Loan Agreement” means this Agreement, as amended, restated,
supplemented or otherwise modified from time to time.

 

“U.S. Receivables Purchase Agreement” means the U.S. Receivables Purchase
Agreement, dated as of the Closing Date, among Huntsman International LLC, as
purchaser, and Tioxide Americas LLC, Huntsman Propylene Oxide LLC, Huntsman
International Fuels LLC, Huntsman Advanced Materials Americas LLC, Huntsman
Petrochemical LLC and Huntsman Ethyleneamines LLC, each as an Originator, as
amended, restated, supplemented or otherwise modified from time to time.

 

“Volume Rebate” shall mean a discount periodically granted by the Originator to
an Obligor, as stipulated in the Contract for achieving certain sales volume.

 

“Weekly Report” shall mean a report prepared by the Master Servicer pursuant to
Section 4.04 of the Servicing Agreement on each Weekly Report Date occurring on
or after the Weekly Report Trigger Event substantially in the form of Schedule
15 to the U.S. Receivables Loan Agreement.

 

“Weekly Report Date” shall mean a day mutually agreed upon by the Company and
the Funding Agents.

 

“Weekly Report Trigger Event” shall mean, as of any date of determination,
Huntsman International (i) has (x) an assigned long term credit rating of “B+”
or lower by S&P or (y) an assigned long term corporate family rating of “B1” or
lower by Moody’s, or (ii) shall become unrated by both such agencies.

 

“Yield Reserve Ratio” means, for any Settlement Period, the product (expressed
as a percentage) of (i) 1.5 times (ii) (a) the Alternate Base Rate as of the
last day of the immediately preceding Settlement Period plus (b) 1.65% times
(iii) a fraction, the numerator of which is the Days Sales Outstanding for such
Settlement Period and the denominator of which is 360.

 

155

--------------------------------------------------------------------------------


 

SCHEDULE 4

 

FORM OF ADMINISTRATIVE QUESTIONNAIRE

 

Please accurately complete the following information and return via Telecopy to
the attention of [                          ] at [                            ]
as soon as possible, at Telecopy No. (   ) [                    ].

 

PURCHASER LEGAL NAME TO APPEAR IN DOCUMENTATION:

 

GENERAL INFORMATION:

 

Institution Name:

 

 

 

Street Address:

 

 

 

City, State, Zip Code:

 

 

POST CLOSING, ONGOING CREDIT CONTRACTS/NOTIFICATION METHODS:

 

CREDIT CONTACTS:

 

Primary Contact:

 

 

 

Street Address:

 

 

 

City, State, Zip Code:

 

 

 

Phone Number:

 

 

 

Telecopy Number:

 

 

 

Backup Contact:

 

 

 

Street Address:

 

 

 

City, State, Zip Code:

 

 

 

Phone Number:

 

 

 

Telecopy Number:

 

 

TAX WITHHOLDING:

 

Nonresident
Alien                                                                                               
Y*                                                                               
N

 

--------------------------------------------------------------------------------

* Form W-8ECI Enclosed

 

Tax ID Number

 

156

--------------------------------------------------------------------------------


 

POST CLOSING, ONGOING ADMINISTRATIVE CONTACTS/NOTIFICATION METHODS:

 

ADMINISTRATIVE CONTACTS - PAYMENTS, FEES, ETC.

 

Contact:

 

 

 

Street Address:

 

 

 

City, State, Zip Code:

 

 

 

Phone Number:

 

 

 

Telecopy Number:

 

 

PAYMENT INSTRUCTIONS:

 

Name of Bank to which funds are to be transferred:

 

 

 

 

Routing Transit/ABA number of Bank to which funds are to be transferred:

 

 

 

 

Name of Account, if applicable:

 

 

 

 

Account Number:

 

 

 

Additional information:

 

 

 

 

 

 

 

 

It is very important that all the above information be accurately completed and
that this questionnaire be returned to the person specified in the introductory
paragraph of this questionnaire as soon as possible.  If there is someone other
than yourself who should receive his questionnaire, please notify us of that
person’s name and telecopy number and we will telecopy a copy of the
questionnaire.  If you have any questions about this form, please call [ 
                 ] at (    ) [            ].

 

157

--------------------------------------------------------------------------------


 

SCHEDULE 5

 

FORM OF TRANSFER SUPPLEMENT

 

TRANSFER SUPPLEMENT, dated as of                             [,      ]among
[                                  ] (the “Transferor”), each purchaser listed
as an Acquiring Lender on the signature pages hereof (each, an “Acquiring
Lender”) and [                                  ], as Funding Agent for the
Transferor and certain other Lenders under the U.S. Receivables Loan Agreement
described below (in such capacity, the “Funding Agent”).

 

W I T N E S S E T H :

 

WHEREAS this Commitment Transfer Supplement is being executed and delivered in
accordance with Section [·] of the U.S. Receivables Loan Agreement, dated as of
[·] (as from time to time amended, supplemented or otherwise modified; terms
defined therein being used herein as therein defined), among the Company, the
Master Servicer, the Lenders from time to time parties thereto, the Collateral
Agent and the Administrative Agent;

 

WHEREAS each Acquiring Lender (if it is not already a Lender party to the U.S.
Receivables Loan Agreement) wishes to become a Lender party to the U.S.
Receivables Loan Agreement; and

 

WHEREAS the Transferor is selling and assigning to each Acquiring Lender,
rights, obligations and commitments under the U.S. Receivables Loan Agreement.

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

1.                                      Upon the execution and delivery of this
Commitment Transfer Supplement by each Acquiring Lender, the Transferor and the
Funding Agent and compliance with Section [·] of the U.S. Receivables Loan
Agreement (the “Transfer Issuance Date”), each Acquiring Lender shall be a
Lender party to the U.S. Receivables Loan Agreement for all purposes thereof.

 

2.                                      This Commitment Transfer Supplement is
being delivered to the Funding Agent together with (i) if the Acquiring Lender
is organized under the laws of a jurisdiction outside the United States, the
forms specified in Sections 11.02(d)(i) and 11.01(d)(ii) of the U.S. Receivables
Loan Agreement, duly completed and executed by such Acquiring Lender, (ii) if
the Acquiring Lender is not already a Lender under the U.S. Receivables Loan
Agreement, [an Administrative Questionnaire in the form of [·] to the U.S.
Receivables Loan Agreement] and (iii) a processing and recordation fee of
$3,500.

 

3.                                      The Transferor acknowledges receipt from
each Acquiring Lender of an amount equal to the purchase price, as agreed
between the Transferor and such Acquiring Lender (the “Purchase Price”), of the
portion being purchased by such Acquiring Lender (such Acquiring Lender’s
“Purchased Percentage”) of the undivided interest in the Loan owed by, and other
amounts owing to, the Transferor under the U.S. Receivables Loan Agreement. The
Transferor hereby irrevocably sells, assigns and transfers to each Acquiring
Lender, without recourse, representation or warranty (except as set forth in
paragraph 8(i) below), and each Acquiring Lender hereby irrevocably purchases,
takes and assumes from the Transferor, such Acquiring

 

158

--------------------------------------------------------------------------------


 

Lender’s Purchased Percentage of the commitment of the Transferor to increase
its Loan Amount under, and the portion of the undivided interest in, the Loan
owned by, and other amounts owing to, the Transferor, in each case under the
U.S. Receivables Loan Agreement together with all instruments, documents and
collateral security pertaining thereto.

 

4.                                      The Transferor has made arrangements
with each Acquiring Lender with respect to (i) the portion (if any) to be paid,
and the date or dates for payment, by the Transferor to such Acquiring Lender of
any Commitment Fee or the Applicable Margin heretofore received by the
Transferor pursuant to the U.S. Receivables Loan Agreement prior to the Transfer
Issuance Date and (ii) the portion (if any) to be paid, and the date or dates
for payment, by such Acquiring Lender to the Transferor of Commitment Fee or
Applicable Margin or Periodic Interest received by such Acquiring Lender
pursuant to the U.S. Receivables Loan Agreement from and after the Transfer
Issuance Date.

 

5.                                      From and after the Transfer Issuance
Date, amounts that would otherwise be payable to or for the account of the
Transferor pursuant to the U.S. Receivables Loan Agreement shall, instead, be
payable to or for the account of the Transferor and the Acquiring Lenders, as
the case may be, in accordance with their respective interests as reflected in
this Commitment Transfer Supplement, whether such amounts have accrued prior to
the Transfer Issuance Date or accrue subsequent to the Transfer Issuance Date.

 

6.                                      Prior to or concurrently with the
execution and delivery hereof, the Funding Agent will, at the expense of the
Transferor, provide to each Acquiring Lender (if it is not already a Lender
party to the U.S. Receivables Loan Agreement) photocopies of all documents
delivered to the Funding Agent on the Issuance Date in satisfaction of the
conditions precedent set forth in the U.S. Receivables Loan Agreement.

 

7.                                      Each of the parties to this Commitment
Transfer Supplement agrees that at any time and from time to time upon the
written request of any other party, it will execute and deliver such further
documents and do such further acts and things as such other party may reasonably
request in order to effect the purposes of this Commitment Transfer Supplement.

 

8.                                      By executing and delivering this
Commitment Transfer Supplement, the Transferor and each Acquiring Lender confirm
to and agree with each other and the Lenders as follows:  (i) the Transferor
warrants that it is the legal and beneficial owner of the interest being
assigned hereby free and clear of any adverse claim and that its Commitment, and
the outstanding balance of its Loan,  in each case without giving effect to
assignments thereof which have not become effective, are [                    ]
and [                  ], respectively; (ii) except as set forth in (i) above,
the Transferor makes no representation or warranty and assumes no responsibility
with respect to any statements, warranties or representations made in or in
connection with the U.S. Receivables Loan Agreement, or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the U.S.
Receivables Loan Agreement, any other Transaction Document or any other
instrument or document furnished pursuant hereto or thereto, or the financial
condition of the Master Servicer, any Originator or the Company or the
performance or observance by the Master Servicer, any Originator or the Company
of any of their respective obligations under the U.S. Receivables Loan
Agreement, any other Transaction Document or any other instrument or document

 

159

--------------------------------------------------------------------------------


 

furnished pursuant hereto or thereto; (iii) the Acquiring Lender represents and
warrants that it is legally authorized to enter into this Commitment Transfer
Supplement; (iv) the Acquiring Lender confirms that it has received a copy of
the U.S. Receivables Loan Agreement, the other Transaction Documents and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Commitment Transfer Supplement;
(v) the Acquiring Lender will independently and without reliance upon the
Funding Agent, the Collateral Agent, the assigning Lender or any other Lender
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the U.S. Receivables Loan Agreement or any other Transaction Document;
(vi) the Acquiring Lender appoints and authorizes the Funding Agent and the
Collateral Agent to take such action as agent on its behalf and to exercise such
powers under the U.S. Receivables Loan Agreement as are delegated to the Funding
Agent and the Collateral Agent, respectively, by the terms hereof, together with
such powers as are reasonably incidental thereto; and (vii) the Acquiring Lender
agrees that it will perform in accordance with their terms all the obligations
which by the terms of the U.S. Receivables Loan Agreement are required to be
performed by it as a Lender.

 

9.                                      The Acquiring Lender confirms that, by
executing and delivering this Commitment Transfer Supplement, it shall be deemed
to have made the representations and warranties in Section 8.05 of the U.S.
Receivables Loan Agreement.

 

10.                               Schedule I hereto sets forth the revised Pro
Rata Shares of the Transferor and each Acquiring Lender as well as
administrative information with respect to each Acquiring Lender.

 

11.                               This Commitment Transfer Supplement shall be
governed by and construed in accordance with the laws of the State of New York
without reference to any conflict of law principles (other than Section 5-1401
of the New York General Obligations Law).

 

160

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Commitment Transfer
Supplement to be executed by their respective duly authorized officers as of the
date first set forth above.

 

[NAME OF SELLING PURCHASER],

as Transferor,

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

[NAME OF PURCHASING PURCHASER],

as Acquiring Lender,

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

[NAME OF FUNDING AGENT]

as Funding Agent

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

161

--------------------------------------------------------------------------------


 

Schedule I

 

List of Addresses for Notices
and of Pro Rata Shares

 

[TRANSFEROR]

 

Address:

 

Prior Pro Rata Share:

 

Revised Pro Rata Share:

 

[ACQUIRING LENDER]

 

Address:

 

[Prior] Pro Rata Share:

 

[Revised Pro Rata Share:]

 

162

--------------------------------------------------------------------------------


 

SCHEDULE 6

 

COLLECTION ACCOUNTS

 

HUNTSMAN/LATHAM: PLEASE CONFIRM LIST OF COLLECTION ACCOUNTS SENT TO LATHAM 2/5
IS ACCURATE

 

Part A

 

[On file with Administrative Agent]

 

Part B

 

[On file with Administrative Agent]

 

163

--------------------------------------------------------------------------------


 

SCHEDULE 7

 

Location of Records of the Company

 

HUNTSMAN/LATHAM: PLEASE UPDATE TO INCLUDE THE HOUSTON LOCATION AND ANY OTHER
LOCATIONS OF RECORDS

 

Huntsman Receivables Finance II LLC
c/o Huntsman International LLC
500 Huntsman Way
Salt Lake City, Utah 84108

 

164

--------------------------------------------------------------------------------


 

SCHEDULE 8

 

Receivables Specification and Exception Schedule

 

Obligor Limits

 

Obligor Short-Term
Rating (S&P /
Moody’s)

 

Obligor Long-Term Rating
(S&P / Moody’s)

 

Obligor Limit

 

A-1+/P-1

 

AA-/Aa3 and above

 

15.00

%

A-1/ P-1

 

A, A+/A2, A1

 

10.00

%

A-2/P-2

 

BBB+, A-/Baa1, A3

 

7.50

%

A-3/P-3

 

BBB, BBB-/Baa2, Baa3

 

5.00

%

NR/NP

 

Below BBB-/Baa3 and NR

 

3.00

%

 

Obligor Groups

 

Obligor Short-Term
Rating (S&P /
Moody’s)

 

Obligor Long-Term Rating
(S&P / Moody’s)

 

Obligor Group

 

A-1+/P-1

 

AA-/Aa3 and above

 

Group AA Obligors

 

A-1/ P-1

 

A, A+/A2, A1

 

Group A Obligors

 

A-2/P-2

 

BBB+, A-/Baa1, A3

 

Group B Obligors

 

A-3/P-3

 

BBB, BBB-/Baa2, Baa3

 

Group C Obligors

 

NR/NP

 

Below BBB-/Baa3 and NR

 

Group D Obligors

 

 

Designated Obligor Limit

 

Obligor Short-Term
Rating (S&P /
Moody’s)

 

Obligor Long-Term Rating (S&P /
Moody’s)

 

Obligor Limit

 

A-1+/P-1

 

AA-/Aa3 and above

 

10.50

%

A-1/ P-1

 

A, A+/A2, A1

 

7.00

%

A-2/P-2

 

BBB+, A-/Baa1, A3

 

4.25

%

A-3/P-3

 

BBB, BBB-/Baa2, Baa3

 

2.17

%

NR/NP

 

Below BBB-/Baa3 and NR

 

1.00

%

 

165

--------------------------------------------------------------------------------


 

SCHEDULE 9

 

Reserved.

 

166

--------------------------------------------------------------------------------


 

SCHEDULE 10

 

Reserved.

 

167

--------------------------------------------------------------------------------


 

SCHEDULE 11

 

Reserved.

 

168

--------------------------------------------------------------------------------


 

SCHEDULE 12

 

Form of Monthly Settlement Report

 

169

--------------------------------------------------------------------------------


 

Monthly Report

Trade Receivable Securitization

Huntsman Securitization Program

GRAPHIC [g83051ks103i001.jpg]

 

[g83051ks103i002.jpg]

 

I.                                        A/R Rollforward

Beginning Accounts Receivable

Add: Sales

Less: Net Collections - Includes Non A/R Cash (-)

Less: Total Dilution

Add: Debit Adjustments (+)

Less: Bad Debt Write-Offs < 60 Days (-)

Less: Bad Debt Write-Offs > 60 Days (-)

Less: Other Adjustments (+/-)

Less: Repurchased Invoices (-)

Ending Receivables Balance

 

II.                                   Aging Schedule

 

 

 

 

 

% of Total Aging

 

 

 

Current

 

Current
Month

 

1 Month
Prior

 

2 Months
Prior

 

Current

 

 

 

 

 

 

 

 

 

1-30 DPD

 

 

 

 

 

 

 

 

 

31-60 DPD

 

 

 

 

 

 

 

 

 

61-90 DPD

 

 

 

 

 

 

 

 

 

91-120 DPD

 

 

 

 

 

 

 

 

 

121+ Days Past Due

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Credits in Agings

 

 

 

 

 

 

 

 

 

Total Aging

 

 

 

 

 

 

 

 

 

 

III.                              A/R Reconciliations

Calculated Ending A/R

Reported Ending A/R

Difference

 

Calculated Ending A/R

Total Aging

Difference

 

IV.                               Calculation of Net Receivables Pool Balance

Ending Accounts Receivable

Less Ineligibles:

Defaulted Receivables (Gross)

AP Offsets

Revenue Recognition Adjustment > 30 Days In-Transit

Total Ineligible Receivables

 

Eligible Receivables

 

Carveouts

Excess Obligor Concentrations

Excess Canadian Receivables < 60 DPD

Excess Revenue Recognition Adjustment < 30 Days In-Transit

 

170

--------------------------------------------------------------------------------


 

Net Receivables Pool Balance (NRPB)

Less SRDA:

Volume Rebate Accrual

Commissions Accrual Balance

Adjusted NRPB

 

V.                                    Excess Obligor Concentrations

On file with Administrative Agent

 

VI.                               Calculation of Reserves

a. Loss Reserve

Loss Reserve Percentage

 

b. Dilution Reserve

Dilution Reserve Percentage

 

c. Concentration Reserve

Concentration Reserve Percentage:

greatest of (a) Largest 1 Group AA Obligor

(b) Largest 1 Group A Obligor

(c) Largest 2 Group B Obligors

(d) Largest 3 Group C Obligors

(e) Largest 5 Group D Obligors

Concentration Reserve Percentage:

 

d. Minimum Dilution Reserve

Minimum Dilution Reserve Percentage:

 

e. Yield Reserve

Yield Reserve Ratio

 

f. Servicing Reserve

Servicing Reserve Ratio

 

A. Total Dynamic Reserve = a + b + e + f

B. Reserve Floor = c + d + e + f

Required Reserves {Greater of A or B}

Required Reserves $

 

VII.                          Calculation of Key Ratios

 

 

 

Current

 

Compliance
Test

 

Compliance Level

 

(1)  3M Delinquency Ratio

 

 

 

 

 

 

 

(2)  3M Default Ratio

 

 

 

 

 

 

 

(3)  3M Dilution Ratio

 

 

 

 

 

 

 

 

VIII                        Signature Block

 

The Servicer hereby represents and warrants that the foregoing is a true and
accurate accounting with respect to outstanding receivables as of March 31,
2013, is in accordance with the Receivables Loan Agreement dated October 16,
2009 (as amended, restated, supplemented or otherwise modified, the ‘Agreement’)
and all representations and warranties related to such Agreement are restated
and reaffirmed.

 

Signature:

 

 

Date:

 

 

 

 

 

Title:

Global Treasury Services

 

 

 

171

--------------------------------------------------------------------------------


 

SCHEDULE 13

 

Form of Letter of Credit Request Agreement

 

172

--------------------------------------------------------------------------------


 

FORM OF LETTER OF CREDIT REQUEST AGREEMENT

 

This Letter of Credit Request Agreement dated as of                         
    , 20     (this “Agreement”), is made among Huntsman Receivables Finance II
LLC (the “Company”), a Delaware limited liability company, and the Originator
party hereto.

 

WHEREAS, the Company, Vantico Group S.à r.l. (as successor in interest to
Huntsman (Europe) BVBA, a Belgium private company with limited liability), a
private limited liability company (société à responsabilité limitée)
incorporated under the laws of the Grand Duchy of Luxembourg (the “Master
Servicer”), Huntsman International LLC (“Huntsman International”), a Delaware
limited liability company, PNC Bank, National Association, in its capacities as
Administrative Agent (the “Administrative Agent”) and as Collateral Agent (the
“Collateral Agent”), the several entities party thereto as Lenders, the
financial institutions party thereto as Funding Agents, the commercial paper
conduits party thereto as Conduit Lenders, and the financial institutions party
thereto as Committed Lenders are parties to the U.S. Receivables Loan Agreement
dated as of October 16, 2009 (as amended, restated, supplemented or otherwise
modified from time to time, the “Receivables Loan Agreement”) and the
Transaction Documents (as defined in the Receivables Loan Agreement);

 

WHEREAS, the Company, the Master Servicer, Huntsman International, the Local
Servicers, the Administrative Agent and the Collateral Agent are parties to the
U.S. Servicing Agreement dated as of October 16, 2009 (as amended, restated,
supplemented or modified from time to time, the “Servicing Agreement”);

 

WHEREAS, the Company and Huntsman International, as contributor, are parties to
the U.S. Contribution Agreement dated as of October 16, 2009 (as amended,
restated, supplemented or modified from time to time, the “Contribution
Agreement”); and

 

WHEREAS, it is to the mutual benefit of the Company, Huntsman International and
the Originator that the Company, from time to time, request the issuance of
Letters of Credit under the Receivables Loan Agreement for the benefit of the
Originator.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties hereto agree as follows:

 

1.                                      Capitalized terms used but not defined
herein shall have the meanings ascribed to them in Schedule 3 to the Receivables
Loan Agreement.

 

2.                                      The Company hereby agrees that it may,
in its sole discretion, from time to time request the issuance of Letters of
Credit under the Receivables Loan Agreement for the benefit of the Originator,
at the written request of the Originator.

 

3.                                      The Originator hereby agrees that it
shall reimburse the Company promptly (and in any event within one Business Day)
for all obligations of the Company with respect to such Letter of Credit, and in
the event the Company is required to provide cash collateral with respect to any
such Letter of Credit, the Originator shall promptly deposit in an account with
the Collateral Agent, in the name of the Collateral Agent for the benefit of the
Secured Parties, an amount in cash equal to 100% of the amount of cash
collateral the Company is required to provide in connection with such Letter of
Credit as collateral security for the payment of all the obligations relating to
such Letters of Credit.

 

173

--------------------------------------------------------------------------------


 

4.                                      The Originator hereby agrees that it
shall pay to the Company a fee (the “Issuance Fee”) in an amount to be agreed
between the Originator and the Company at the time a Letter of Credit is
requested pursuant to paragraph 2 hereof, which Issuance Fee shall constitute an
arm’s length fee bargained for between the parties hereto as consideration for
the services contemplated herein in light of general market conditions
prevailing at the time of such request.

 

5.                                      The Originator hereby agrees to
indemnify the Company against any and all damages, losses, claims, liabilities,
costs, penalties, judgments and expenses, including reasonable attorneys’ fees
and reasonable disbursements awarded against or incurred by the Company in
connection with the entering into and performance of this Agreement, excluding,
however, any amounts that are finally judicially determined to have resulted
from the gross negligence or willful misconduct on the part of the Company.

 

6.                                      THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE
TO ANY CONFLICT OF LAWS PRINCIPLES (OTHER THAN SECTION 5-1401 AND 5-1402 OF THE
NEW YORK GENERAL OBLIGATIONS LAW).

 

7.                                      This Agreement may be executed in
counterparts by the parties hereto, and each such counterpart shall be
considered an original and all such counterparts shall constitute one and the
same instrument.  Delivery of an executed counterpart of a signature page of
this Agreement by telecopy or electronic transmission (e.g., in .pdf format)
shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

[SIGNATURE PAGES FOLLOW]

 

174

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto have caused this Agreement to be
duly executed by the respective authorized officers as of the date first written
above.

 

 

 

HUNTSMAN RECEIVABLES FINANCE II LLC

 

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

ORIGINATOR:

 

 

 

[NAME OF ORIGINATOR]

 

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

175

--------------------------------------------------------------------------------


 

SCHEDULE 14

 

Designated Excluded Obligor

 

Designated Excluded Obligor

 

Exclusion Date

 

Dollar Amount of Receivables
with respect to Designated
Excluded Obligor prior to
Exclusion Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

176

--------------------------------------------------------------------------------


 

SCHEDULE 15

 

Form of Weekly Report

 

[TO BE UPDATED]

 

177

--------------------------------------------------------------------------------